                    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 1 of 346

From                          Jared Nally

To                            monicacooperbiagov                tonydearmanbieedu
Sent                          10172020 41437 PM

Subject                       EXTERNAL         Reporting      Subordinate    Ronald Graham

Attachments                   Reporting     Behavior    of   Subordinate   2pdf




                 IDWII01WIMM1WIMM111111111111111
       This email has been received            from outside of          DO       Use    caution before   clicking   on links opening

                                                       attachments         or responding




Mr   Dearman


Attached   is   a complaint   report   I   would   like to    file   against your subordinate Ronald      Graham     President of Haskell

Indian Nations     University    Please     advise   how      this   complaint   will   move forward


Thank you

Jared Nally




                                                                                                                                  USA001130
          Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 2 of 346



October         17 2020


Tony Dearman
Director        of BIE

Bureau of Indian            Education

1849    C   Street    NW
Washington            DC   20240




                                                         Reporting           Behavior of Subordinate



Tony Dearman


            As you may be aware Haskell                             Indian Nations                 University       HINU              President        Ronald         Graham
issued     a directive      to    me     on Friday October                  16    which           you were included              as    a copied recipient                I    would
like to report        Ronald       Graham          for issuing this directive                      as   a threat and intimidation                   with the intent to

withdraw         my   student rights           The       directive       includes         misleading narratives                   and baseless information for

which     Ive been given                sanctions that          dont follow             the       Code of Student Conduct                       violate    my         student

rights     and appear to be a misuse of President Grahams authority



            I   would     first    like to    say this directive                 follows a grievance                I   submitted         to President           Graham on
October 9th regarding                   how HINU          has falsely collected                    and represented           my        racial    identity            and an

attempt to rectify          my      racial    identity         record       and offer the same                   considerations          for    my     peers         This

grievance        was not addressed                in   Grahams          directive         which              appears to be a retaliatory email Before                              I


address Grahams directive                     I    would        like to     call      attention         to the current issue             Im      engaged         in    with the

HINU       administration           and say that           I   have attempted to resolve this issue with                                 Graham          but will        continue

to fight    for   my     right to       my   racial      identity       and will be following                     up with Sloan Farrell on this matter


            Grahams          directive        does not follow the Code of Student Conduct Ive received no                                                            letters   from

the Office       of Student Rights for any violations or complaints                                             referenced       in   Grahams           directive            The
president       cannot operate outside of                      my rights         as   a student outlined                in the   Code of Student Conduct and
cannot ignore the Code of Student Conduct                                   processes needed                    to issue   sanctions            nor    may    the      sanctions

violate     my    legal rights



            I   feel the    following         sanctions          infringe        upon my            constitutional          rights afforded             by   the      first


amendment          for   freedom          of speech        and infringe upon lawful rights provided                                     by     state   and federal laws



            You    will     NOT          Attack any student                      faculty           or staff      member          with letters or in public                         or

            any public            forum       thus bringing unjustified liability                                 to this    campus            or anyone             of this

            campus

            This directive              directly       correlates      to   me        exercising             my freedom      of speech           to    ask that the

            Lawrence         Community                 Police    Review          Board to remove Tonia Salvini as a board member

            because        she violates        the ethics           of the board by contributing to                         my        racial    discrimination                While

            HINU may              see this as      an     Attack            on Salvinis             public       persona     I   have      every       right to critique                her

            and hold her accountable                      as    a public figure even             HINU does not like
                                                                                                        if                                     the things        I   have to say

            I   should not be receiving                   criticism         based      on   HINUs distaste for how I                         self     advocate          This       is   not

            an issue of defamation                      libel    or   slanderIve provided                          sufficient         evidence to support                my
            claims This            is   an attack        on    my     right to        voice a dissenting             opinion of a            HINU       administrator



            You    will     NOT Make                    demands on any governmental agency                                              or anyone          else       from
            Haskell               while      claiming to represent The Indian                                   Leader


            This directive              comes from a            false   claim that            I   contacted        the police         department          and        demanded
            information                 on behalf of the University                       The       interaction         described        claims that         I       identified




                                                                                                                                                                                              USA001131
Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 3 of 346



myself on behalf on Haskell                                    Indian   Nations           University                 which          goes against            my standard             press

greeting          ofMy            name         is    Jared       Nally    Im         a student writer                     or    Editor       In Chief for               the       The

Indian Leader                 Haskell           Indian           Nations          Universitys                     student     newspaper                This       is   not a false

 introduction              but     I    welcome                an open dialogue to                  how            Indian      Leader writers can identify

themselves            to     avoid confusion However                                 I    do not want this sanction to impede on                                         my ability             to

 ask for information and for the administration to color any request for information as a

 demand

 I   did   not    demand                 information when                     I    reached out to the police                          department              about Nia

 Schexniders death                           and its a disservice                  to    myself and to her to color                           it   as       such when         I    wrote a

tribute piece           honoring               her        life   and even          provided             funeral          information to                HINU who              did   not

 send any messaging out to students about her death                                                              nor funeral         information              I   fear    HINUs
 ability to discolor                   any attempt to get information as                                          demanding puts me at risk that asking
 any    questions            could be found as                       demanding                 and place             me in violation of this sanction and
 subject to disciplinary                       action



 I   have       a right to ask questions                         I   wont         do so pretending                      to represent         HINUI                 always represent
 The Indian Leader This sanctions endangers                                                   my        freedom           of speech to ask questions



 You       will   NOT             Attempt countermanding                                      decisions              of Haskell personnel assigned by                                   me
 or anyone            else in to positions in                         an effort to replace                          them


 This directive              is   related           to    my actions          as Editor            In Chief of The                    Indian       Leader Association                    to

 refuse to        allow Joshua Falleaf whose expressed negative                                                          views of The Indian Leader

publication           calling           it    a gossip rag on April 17th                                     2020        to   be assigned as faculty advisor

HINU            administration cites their authority                                 is   provided                 to   them by a       legal settlement                  agreement
but the clause cited                         One          or   more     faculty advisers                     may        be appointed          by Haskell               Indian       Junior

 College to assist students in the publication of The Indian                                                              Leader         is    not part of the settlement

 agreement            but     is    part       of the Plan of Operations                            included             as   an appendix              example referenced in
the settlement               agreement                   The Plan of Operations                          is       under The          Indian    Leader Associations

 authority              It   was voted on by                      the association                  to   remove Falleaf from the position and later the

 Plan of Operations                     was completely amended                                to   allow an explicit statement for the removal                                            and

 reappointment                of Faculty Advisors                        This sanction                   restricts        the Indian          Leader Associations

 rights to challenge                    the    misuse of authority                       and ability act in our                       own     interest            under our        own
 Plan of Operations This                             is    a violation of freedom                        of speech             where     I   am        being criticized for

 asking for clarification                        expressing             the       associations                    needs       the   associations             sovereignty and
the    associations                own        policy This sanction                       is   a broad attempt                   at    complacency                 and exploitation

which           threatens         all   of those free speech                       rights



 You will NOT Record   anyone at Haskell                                                      in    your interviews unless you advise them                                              first


 and they grant you permission


 This      is   not   how         Single       Party Consent States work                                     I    have    every right to record                    my
 conversations               without the explicit need to have permission granted This                                                                 is   afforded         to    me
through           Kan        Stat       Ann         §    2161014              It    is   blatant disrespect                     by    the university to                 equate      me    to     a

 felon      for exercising                   a legal right in this                state       provides and subsequently                                remove this right by

 assigning         a sanction allowing disciplinary action                                              if    I   exercise      my right           to record           conversations

 in the     future



 Related to this situation                          using the universitys                      own           language           HINU         has attacked                    me    in

 emails and letters saying                               Im deceitful             and disrespectful                      and infer that            I   am    not honest not

 credible and dont have journalistic                                     integrity             This          is    a great example of freedom                           of speech but

 showcases            a double standard that a student isnt allowed                                                      to exercise free              speech          and   is    subject

to    sanctions         but faculty and administration                                    may       do so without repercussions




                                                                                                                                                                                                     USA001132
        Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 4 of 346



           You     WILL      Understand                    no one has the              obligation       to   answer your questions             or adhere to

           any timelines you            may      attempt to impose on                       them

           I   completely understand that sentiment and agree Timelines have                                               been   imposed       to   provide
           HINU      with an understanding                  that their      is    a      a limited amount of time to provide                   a statement

           before    a story goes live to allow opportunity for                                 HINU    to   provide       a statement    or   b     has legal

           obligations like the recent                October 25th which                   is   a legal deadline for          HINU to provide
           requested     FERPA        information and                is   done     out of respect to allow                 HINU to avoid a FERPA
           violation    which     I   will    file    if   that timeline          is    failed to     be met    I   will   continue to provides        dates

           for the benefit      of    HINU           but understand          it    is    entirely for their         benefit and not required



           My main      take   away from             this directive         is    that    HINU        doesnt want unflattering information

released       and this directive      is    meant to accomplish                  that     through      intimidation        and bullying myself with

unjustified      sanctions that violate    my               rights    Mr    Dearman              I   ask that you please review the directive               and

consider these       violations       Im more then             willing to              provide       documentation         and additional explanation            to

the brief      backgrounds     provided         above         Please      provide         communication             as to   how   the   process moves
forward with this complaint




Sincerely




  red   Nally


Cc         Monica Cooper Human Resources                              Specialist




                                                                                                                                                                      USA001133
                                  Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 5 of 346

    From                                       Jared Nally

    To                                         tonydearmanbieedu
    CC                                          monicacooperbiagov
    Sent                                        10172020                 82204 PM
    Subject                                     Follow up to Reporting                    Subordinate         Ronald         Graham
Attachments                                     Media Inquiry                  The    Indian    Leaderpdf




Tony Dearman



I    apologize       I    did not include                  this in
                                                                         my       email   Reporting           Subordinate                Ronald      Graham            I   have    finally          been able

to    find the email attached                     to   provide               to
                                                                                  you as an example of the inaccuracies                              and unfavorable              coloring that

President       Graham                 has done to impose these                         sanctions




In    Grahams            directive         I   am   portrayed                 as demanding         and incentive              to    the   IMMIla              respected       HINU           employee
and falsely accused                     of acting          on behalf of the university                    I   hope       I    can   offer this as           a starting      point       to   unravel       the

false     narrative          being told about                  me        from the administration and work toward                                    rectifying        my    rights       being withheld

because       of this             directive




In the      attachment you will                     find that            I   did not call the police department                           I   had sent an email             that   outlines          our

communication                     which        was respectful non demanding                              and not impersonating                       or representing          HINU             It   was

upsetting       to       see myself portrayed                       as such and to see the rhetoric                          continue         to
                                                                                                                                                   unsavory      and misrepresentative




                                                                                                   M
                     Grahams                                                                     Graham                                                                                                     me


                                                                                                          jIthey
throughout                                directive             I   am       appalled that                        used                                                as    a means to debase

and create        false           allegations          I   had a         lot      of respect for              and believe            I   provided        that   in
                                                                                                                                                                     my     tribute          and    HINU
has ruined        all        of that to                                                         HINU                                                                              did not provide


any                                                        A   short notice was provided                      to   faculty         which promised               to   update    them

information              I
                             pi                                                         to to   HINU     the day before                  tIMMI                but this information was not

distributed          Weaponizing                 an                                                 is   unsettling



It   is   also unsettling               that   HINU            demonstrates the ability to create false narratives                                       to   support their agenda                   and

silence      my   voice            I   hope     this       provides            incite   as to   why      Im       adamant on retaining                     my   rights that        the vague          and

objective       sanctions restrict                     and concern                 with   how HINU            could      misconstrue               any     situation       where    I   exercise

protected rights as a violation of these                                          sanctions and afford them opportunities                             to   exercise unjust          disciplinary

action



Thank you         for
                             your help again


Jared Nally



Note                                       egal     name            is   iwhich                               I    did not     know           at   the time of writing             the email




                                                                                                                                                                                                      USA001134
                   Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 6 of 346




                                                                                                    Mon      Oct        5 913 A
     U




Im       reaching       out the the Lawrence        Police   Dep artment as      a student      writer for   The        Indian

Leader          Haskell    Indian    Nations    Universitys   stt    dent newspaper        Im   wanting to get

confirmation                    information    on the IIIM1   of

a proper                  notice She was a community

you could provide


She would have             Msometime             yesterday October         4   before   400 PM CST       Please          let   me
know       if   LPD     can confirm     her   szillMand                          provide a   fmIM                  if



possible



Thank You
Jared           Nally   Editor In   Chief




Jared


Jared


Thank you          for inquiry




My       apologies        but   we do   not generally do police records searches by               name Do you              have

any other information on the location                  Was               Lawrence       or circumstances      of her


c=
                                                              it    in




Best


P




                                                                                                                        USA001135
             Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 7 of 346




Public   Affairs

Lawrence     Kansas       Police   Department
4820 Bob     Billings     Parkway

Lawrence     KS 66049

785 8307409

                               jiTiLawrencePolice

                                   ncekspd
Quoted    text   hidden




                                                                                   USA001136
                                                    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 8 of 346

  From                                                              Hall Tina L <TinaHall©iosdoigov>                                                                        on behalf of CivilRights DOI

  To                                                                Edmonds                       Tanisha              M   Farrell                 Sloan               W
  Sent                                                              10192020                         63609 AM
  Subject                                                           Fw EXTERNAL                                       Violation          of        Executive                       Order 13160

  Attachments                                                       Violation                 of     Executive             Order 13160 pdf




FYI




From  Jared Nally larednallygmailcom>

Sent Saturday October 17 2020 817 PM
To           CivilRights                            DOI <DOICivilRightsiosdoigov>

Subject                         EXTERNAL                            Violation                  of      Executive               Order 13160




AVIROWINHOWNHOWNHOWNHOWNHOWINHOWNHOWINHOWNHOWINHO       NHO   VNM   NHOWINHOWNHOWNHOWNHOWINHOWNHOWNHOWNHOWNHOWNHONW        W   MON   W   W   IHOWNHOWNIMAINNNHOWINHOWNHOWINHOWNHOWINHOWNHONW       MON   W   W IHOWNHOWINHOWNHOWNHOWNHOWNIHOWNHOWNMONWMOWNHONW         W   MON   W   IHOWNHOWINHOWNHOWNHOWNHOWINHOWNHOWNHOWNIU




                    This email has been received                                                            from outside of                                DO                    Use           caution before                           clicking on links opening

                                                                                                                      attachments                                or responding




Sloan Farrell




Attached                        is
                                       my           complaint             regarding                        a violation of Executive                                                Order 13160 Please advise                                                     how   this                complaint will

proceed



Sincerely

Jared Nally




                                                                                                                                                                                                                                                                                                                USA001137
         Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 9 of 346



October      17 2020


Sloan Farrell

Director      Public           Civil       Rights

Department            of Interior

1849     C   Street            NW
Washington             DC           20240




                                                                 Violation           of Executive Order 13160



Sloan Farrell



             Im reaching                  out to you after multiple failed attempts to engage                                      with Haskell            Indian    Nations

Univeristy           HINU            to    have        my   biracial          identity        acknowledged            which       violates     Executive          Order 13160

The complaint comes                        in   two parts             the   first    relates to the       2020        US   Census and the second                  relates to

racial   reporting             by   the univeristy



                                                                                              Census



             Since         March 24 2020                    I   have tried to connect with Haskell                         Indian     Nations         Univeristy       requesting

information about the 2020 Census and raising a concern that                                                      I   wanted an opportunity to provide                        my
own    racial        identity        The concern came from                           the lack        of racial    identity questionnaires                  on   HINU    forms

that did     not provide              an opportunity to divulge                         my      racial   identity to       HINU       and which            would make         it



impossible for             HINU           to accurately               report    my     self reported racial identity                           two        or   more races
Despite multiple attempts to engage                                    the    university            over the   last   seven     months         I   received      my first
response      at     410        PM     CST          on October              16 2020 from              President       Ronald      Graham       that       said



             Lastly Haskell                   is   not obligated              to report       any census         If   you wish       to   be counted differently                   I


             strongly           suggest that you do what many of us                                    do   contact the         US    Census Bureau and                file    an

             individual             report


             This message came                         11   hours after the Census officially                          stopped counting               I   do not find this

timing coincidental                        that after 7          months advice                 is   given just hours after the 2020 Census closed

However         it    is   incorrect            that   I   could       have filed an individual                  report before        then Conversations               with            at


least 6 different              Census workers                   indicated           that as    someone who             lived in    group housing                on Census      Day
I   would be counted                 as part         of the Group Enumeration                          Project    completed          by HINU and could not                    self

report    On      August            28     2020 one worker divulged                           that    HINU       had already reported                my    information to the

Census using a student housing                                  roster



             The language that If you wish                                    to    be counted differently affirms suspicions that                                 HINU       filed

my    information with the incorrect                                 racial    identity       of Native American and not                           two     or   more races             as   I


requested         This         is   also      supported by The Integrated                           Postsecondary          Education         Data System           IPEDS
which    shows Ive been                       reported          as    Native American and not two or more races                                    in the past to the

Department            of Education Attempts to request                                    FERPA        disclosures         of   my   student records to the             US
Census Bureau to verify this information have                                             gone unanswered


                                                                            Univeristy        Racial     Reporting


             As      indicated            above Haskell                Indian        Nations         Univeristy       has reported        racial      information about                 me
to the   Department                 of Education                identifying          me   as    Native American which                     is   not    my       self reported

racial   identity          I   became           aware of this through                   advocacy         efforts      to   have    my identity            acknowledged             on

the   US Census What                      I   found out          is HINU violates federal guidance for reporting racial
                                                                      that                                                                                           and ethnic

data to the        US          Department              of   Education 72 FR 59266 This guidance stipulates that HINU                                                 a      will be

required     to collect             racial         and ethnic data using a twopart question on the educational                                              institutions      or




                                                                                                                                                                                                USA001138
         Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 10 of 346



other recipients                  survey instrument and                            b     should allow students parents and                                      staff to     self identify

race   and ethnicity unless selfidentification                                           is   not practicable           or    feasible



            HINU                currently          does not have                  a survey instrument for students to self identify their racial

identitythere                    is   no two part questionnaire                          on admissions applications                               or   housing       applications        HINU
instead    uses               students       Certificate            of Degree of Indian                     Blood      Which             is   not a racial identity to provide

observer             identification                 and reports             all    students as         Native        American with no secondary                              racial

identities           It       should also be noted that the practice                                  of observer            identification                   of race has historic

problems in Native                      American populations and                                is   an inappropriate               policy The                Integrated      Postsecondary
Education            Data System                  IPEDS             shows         HINU          has never reported              a student as two or more races                              since

its oldest report                  from 2001



            I    presented this information to President Graham                                                    on October             9       2020 requesting

acknowledgment                        of    my    racial      identity         and the opportunity for peers to provide                                       their racial       identities as

well Graham has not responded directly to this grievance                                                             but instead issued sanctions against                               me    on

October         17 2020               that   dont follow              the         Univeristys           Code of Student Conduct and                                 limit   my   free   speech
and other student rights The disregard                                            for   process and for             my       rights       seem         like   a retaliation effort

Changing             how Im             racially reported                 is   an issue that threatens both                         HINU public                 image as well as

funding         It       is   my      understanding            that univeristy                  funding       is   provided         for Native                  students      and that by

reporting as              two      or   more       races       and extending                  the right to         self identify              my       race that      HINUs        current

funding     scam of                reporting           on behalf of students would jeopardize a portion of university funding                                                                which

is   no reason to go after a student                               who         wants to exercise their rights to their racial identity



            One               particular sanction                  addresses            my activism           in the    community asking                        that      Tonia Salvini        a

board member of Lawrences                                  Community                    Police       Review        Board and Vice President of Student Services

who    oversees                 the Office          of Student Rights be removed from her role on the board for violating the

citys    code            of ethics for racial discrimination for her part in ignoring                                                     my       requests for racial           identity

acknowledgment                        with the census                and for overseeing the office                            of Admissions                    Student Rights           Student

Housing and                    other     Student Services where she has failed to collect                                                and require accurate                racial

reporting This sanction                           is   not about libel defamation or slander due to the factual presentation                                                             of   my
critiques        This sanctions characterize                         my             public criticism as                attacking                  employees and             restricts     future

criticism        of       HINU          employees             whereby HINU may                         characterize           any criticism as an                    attack          This     is   a

violation        of       my     freedom           of speech          I     have        a right to a dissenting                opinion of               HINU         officials   and can

voice that opinion                      I   can offer negative criticisms                             HINU         participates           in this        freedom as well attacking

me     when they say                    Im        deceitful         dishonest disrespectful not credible that                                            I   write    a gossip rag etc Its

a sanctimonious                    double standard to pose                          sanctions          of   me     for exercising                 my    free    speech      rights    and

publicly        expressing                  my    negatives         views          of   HINU          administrators           while they participate                       in negative

rhetoric    towards                myself that would                  fit      their loose definition                  of    attack               These       are   all   protected     rights

through     our freedom                     of speech              These          sanctions violate             that    freedom and were not completed                                through

processes outlined                      in the     Code of Student Conduct                             I    view    these      as retaliatory efforts to                    silence     my
voice and            my        attempts to             gain racial recognition


                                                                                              Conclusion



            It       is       disheartening            to see      how         long and         how much            effort     has had to go into being able to self

identify    my            race        Im still         met with       opposition                and have yet to be acknowledged                                 as    two   or   more races            I


have    requested a correction                           of   my     racial        identity for Fall               Enrollment to the Department                             of Education

through     the           IPEDs         data      which       is   available            until    October          28   2020 and               I   would       like to see     my identity
reported        correctly as                a step towards             racial           acknowledgement                  I   would            love to see           HINU become
complainant                   with    US      Department              of Education 72                      FR   59266 and ask students for their racial

identities           I    think this         is   bigger than just myself The                              lack    of correct            racial        reporting      obscures racial

biases     and practices on campus because                                         every one           is   Native and              it   becomes impossible                   to   hold

entities    like the Office                   of Student Rights accountable                                 for racial       biases           against for example mixed race
Black students because                            their   Black       identities are                 not recorded            Please       help         me     be recognized             I   am
Native     American Myaamia                                and White               Volga German and                      I   will        not be reduced to anything                     less




                                                                                                                                                                                                           USA001139
     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 11 of 346




Sincerely




Cc     Monica Cooper Human Resources   Specialist




                                                                            USA001140
              Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 12 of 346

From                 Byington Steve K <stevebyington©BIEEDU>
To                   Mailbox IA      CFO    Special   Payments
CC                   Jeri   Sledd

Sent                 842020         125813 PM
Subject              Haskell Activity      Fee Transfer   2

Attachments          SF1034SP20           Activity   Fee Transfer 2pdf




Please see the attached     1034    for   the   SP 20   Activity   Fee   transfer   Thanks




                                                                                             USA001141
                                          Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 13 of 346


                           Form           1034                                                                                                                                                                                                                              VOUCHER       NUMBER
                                                                                                                        VOUCHER FOR PURCHASES AND
        Standard

        Revised           October            1987                                                        PUBLIC
                                                                                                                                                                                                                                                                         DO3LAF02000
                                    of the

                                                                                                                    SERVICES OTHER THAN PERSONAL
        Department                              Treasury

        1        TFM    42000



US DEPARTMENT                                       BUREAU            OR         ESTABLISHMENT                     AND          LOCATION                                   DATE        VOUCHER           PREPARED                                                           SCHEDULE       NUMBER

                                                                                                                                                                           08032020
                                                                                                                                                                           CONTRACT                NUMBER      AND       DATE                                               PAID    BY




                                                                                                                                                                           REQUISITION               NUMBER         AND    DATE




                                                                  Haskell                Indian                 Nations                   University
                        PAYEES                                    155 Indian Avenue                                              5026                                                                                                                                       DATE      INVOICE    RECEIVED
                         NAME
                                                                  Lawrence                         KS 66046
                          AND
                       ADDRESS                                                                                                                                                                                                                                              DISCOUNT       TERMS

                                                                  Vendor Code                                     71301889
                                                                                                                                                                                                                                                                            PAYEES ACCOUNT           NUMBER



SHIPPED                   FROM                                                                                                           TO                                                                                 WEIGHT                                          GOVERNMENT           BL NUMBER



                                                              DATE          OF                                                          ARTICLES       OR    SERVICES                                                                        UNIT      PRICE                                    AMOUNT
 NUMBER                  AND             DATE                                                                                                                                                                       QUAN
                                                              DELIVERY                   Enter                                   item    number      of contract     or Federal supply schedule
                        ORDER                                                                            description

                                                                                                                                                                                                                                                                                                              1
                  OF                                                                                                                                                                                                TITY
                                                                                                                                                                                                          l




                                                             OR   SERVICE                                             and        other    information        deemed    necessary                                                       COST                      PER


                                                                                           Pell          Refund


                                                                                           Campus Fees

                                                                                         Activity                 Fees

                                                                                           MISC Fees                                                                                                                 1
                                                                                                                                                                                                                                             13578                                                       13578




Use                                       sheets
                                                                                                   Payee must NOT use                                                                                                                                    TOTAL
                  continuation                               necessary
                                                                                                                                                              the     space below
                                                        if




                                                                                                                                                                                                                                                                                                         13578
PAYMENT                                                 APPROVED                        FOR                                                             EXCHANGE RATE
                                                                                                                                                                                                                   DIFFERENCES
                  PROVISIONAL
                                                                                                             $                                                                                     $100
                  COMPLETE
                                                         BY       2


                  PARTIAL
                                                         Steve Byington
                  FINAL
                                                                                                                                                                                                                     Amount       verified   correct    for   payment
                  PROGRESS
                                                        TITLE                                                                                                                                                      Signature          or initials
                  ADVANCE

 Pursuant                      to    authority               vested              in
                                                                                      me     I
                                                                                                 certify          that          this    vor   cher    is   correct     and       proper           for   payment

    08032020
                        Date                                                                                                                                           2
                                                                                                         Authorized                     Certifying         Officer                                                                                            Title

                                                                                                                                                   ACCOUNTING CLASSIFICATION

AADDO3L010190A210OFFA06614040999900412A




 P                CHECK NUMBER                                                        ON ACCOUNT OF                                US         TREASURY                                       CHECK NUMBER                                                 ON        Name         of   bank
 A
    I




 D
                  CASH                                                                DATE                                                                                                   PAYEE        3

 B
 Y                $

1 When                  stated       in   foreign       currency             insert    name        of currency                                                                                                                                                PER
2           If   the   ability      to   certify      and     authority          to
                                                                                      approve          are    combined            in    one person one        signature       only    is
                                                                                                                                                                                            necessary    otherwise        the   approving

            officer     will     sign     in    the   space       provided            over       his   official    title


3           VVhen       a voucher              is   receipted         in   the    name     of a        company or corporation the name of the person writing the company or corporate                                                                         TITLE
             name        as well         as the       capacity         in   which      he signs          must appear For example John Doe Company per John Smith Secretary                                                            or

            Treasurer                as the         case     may be

Previous edition usable


                                                                                                                                                      PRIVACY ACT STATEMENT
                                                       The    information              requested             on this form          is   required     under   the   provisions        of 31       USC    82b   and   82c    for the    purpose    of disbursing         Federal

                                                       money The                 information           requested           is    to identify   the   particular    creditor     and        the   amounts to   be    paid    Failure   to furnish       this   information    will


                                                       hinder     discharge            of the      payment          obligation




                                                                                                                                                                                                                                                                                                         USA001142
                   Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 14 of 346

From                     Byington Steve K <stevebyington©BIEEDU>
To                       Mailbox IA CFO Special Payments
Sent                     322021   120012 PM
Subject                  Haskell FA 20   Activity    Fee Transfer 2

Attachments              SF1034FA20       Activity   Fee Transfer 2pdf




Please see the attached SF1034           for   the Fall   2020   Activity   Fee Transfer




Steve Byington

Finance Specialist



Bureau of Indian Education

Haskell   Indian Nations University

155 Indian   Ave
Lawrence   KS   66046

Office  785 8302780
Fax   785 8302760

Website wwwhaskelledu




                                                                                           USA001143
                                          Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 15 of 346


                           Form           1034                                                                                                                                                                                                                              VOUCHER       NUMBER
                                                                                                                        VOUCHER FOR PURCHASES AND
        Standard

        Revised           October            1987                                                        PUBLIC
                                    of the
                                                                                                                                                                                                                                                                         DO3LAF1FA20
                                                                                                                    SERVICES OTHER THAN PERSONAL
        Department                              Treasury

        1        TFM    42000



US DEPARTMENT                                       BUREAU            OR         ESTABLISHMENT                     AND          LOCATION                                   DATE        VOUCHER           PREPARED                                                           SCHEDULE       NUMBER

                                                                                                                                                                           312021
                                                                                                                                                                           CONTRACT                NUMBER      AND       DATE                                               PAID    BY




                                                                                                                                                                           REQUISITION               NUMBER         AND    DATE




                                                                  Haskell                Indian                 Nations                   University
                        PAYEES                                    155 Indian Avenue                                              5026                                                                                                                                       DATE      INVOICE    RECEIVED
                         NAME
                                                                  Lawrence                         KS 66046
                          AND
                       ADDRESS                                                                                                                                                                                                                                              DISCOUNT       TERMS

                                                                  Vendor Code                                     71301889
                                                                                                                                                                                                                                                                            PAYEES ACCOUNT           NUMBER



SHIPPED                   FROM                                                                                                           TO                                                                                 WEIGHT                                          GOVERNMENT           BL NUMBER



                                                              DATE          OF                                                          ARTICLES       OR    SERVICES                                                                        UNIT      PRICE                                    AMOUNT
 NUMBER                  AND             DATE                                                                                                                                                                       QUAN
                                                              DELIVERY                   Enter                                   item    number      of contract     or Federal supply schedule
                        ORDER                                                                           description

                                                                                                                                                                                                                                                                                                              1
                  OF                                                                                                                                                                                                TITY
                                                                                                                                                                                                          l




                                                             OR   SERVICE                                             and        other    information        deemed    necessary                                                       COST                      PER


                                                                                           Pell          Refund


                                                                                           Campus Fees

                                                                                         Activity                 Fees                                                                                               1                       $7280                                                       $7280

                                                                                           MISC Fees




Use                                       sheets
                                                                                                   Payee must NOT use                                                                                                                                    TOTAL
                  continuation                               necessary
                                                                                                                                                              the     space below
                                                        if




                                                                                                                                                                                                                                                                                                         $7280
PAYMENT                                                 APPROVED                        FOR                                                             EXCHANGE RATE
                                                                                                                                                                                                                   DIFFERENCES
                  PROVISIONAL
                                                                                                             s                                                                                     $100
                  COMPLETE
                                                         BY       2


                  PARTIAL
                                                         Steve Byington
                  FINAL
                                                                                                                                                                                                                     Amount       verified   correct    for   payment
                  PROGRESS
                                                        TITLE                                                                                                                                                      Signature          or initials
                  ADVANCE

 Pursuant                      to    authority               vested              in
                                                                                      me     I
                                                                                                 certify          that          this    vor   cher    is   correct     and       proper           for   payment

        10272020
                        Date                                                                                                                                           2
                                                                                                         Authorized                     Certifying         Officer                                                                                            Title

                                                                                                                                                   ACCOUNTING CLASSIFICATION

AADDO3L010201A2106FFA06614040999900412A




 P                CHECK NUMBER                                                        ON ACCOUNT OF                                US         TREASURY                                       CHECK NUMBER                                                 ON        Name         of   bank
 A
    I




 D
                  CASH                                                                DATE                                                                                                   PAYEE        3

 B
 Y                $

1 When                  stated       in   foreign       currency             insert    name        of currency                                                                                                                                                PER
2           If   the   ability      to   certify      and     authority          to
                                                                                      approve          are    combined            in    one person one        signature       only    is
                                                                                                                                                                                            necessary    otherwise        the   approving

            officer     will     sign     in    the   space       provided            over       his   official    title


3           VVhen       a voucher              is   receipted         in   the    name     of a        company or corporation the name of the person writing the company or corporate                                                                         TITLE
             name        as well         as the       capacity         in   which      he signs          must appear For example John Doe Company per John Smith Secretary                                                            or

            Treasurer                as the         case     may be

Previous edition usable


                                                                                                                                                      PRIVACY ACT STATEMENT
                                                       The    information              requested             on this form          is   required     under   the   provisions        of 31       USC    82b   and   82c    for the    purpose    of disbursing         Federal

                                                       money The                 information           requested           is    to identify   the   particular    creditor     and        the   amounts to   be    paid    Failure   to furnish       this   information    will


                                                       hinder     discharge            of the      payment          obligation




                                                                                                                                                                                                                                                                                                         USA001144
                              Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 16 of 346

    From                                     Jared Nally                               Pll



    To                                       tonydearmanbieedu
    CC                                        monicacooperbiagov
    Sent                                      10172020                 82204 PM
    Subject                                   EXTERNAL                     Follow up to Reporting               Subordinate            Ronald      Graham
Attachments                                   Media Inquiry                  The   Indian    Leaderpdf




           This email has been received                                    from outside of          DO           Use      caution before                   clicking        on links opening

                                                                                attachments            or responding




Tony Dearman



I    apologize       I    did not include                this in
                                                                       my     email    Reporting            Subordinate                Ronald         Graham           I   have    finally      been able

to find the email attached                      to   provide               to you as an example of the inaccuracies                                and unfavorable                coloring that

President       Graham               has done to impose these                         sanctions




In    Grahams            directive       I   am   portrayed                 as demanding        and incentive                to   the death           of a respected          HINU       employee
and falsely accused                   of acting          on behalf of the university                    I   hope      I    can     offer this as            a starting      point to unravel           the

false     narrative          being told about                me        from the administration and work toward                                    rectifying          my    rights      being withheld

because       of this          directive




In the      attachment you will                   find that            I   did not call the police department                           I   had sent an email               that   outlines      our

communication                  which         was respectful non demanding                              and not impersonating                          or representing         HINU         It   was

upsetting       to       see myself portrayed                     as such and to see the rhetoric                         continue          to   unsavory        and misrepresentative

throughout           Grahams            directive             I   am       appalled that       Graham           used Nia Schexniders                        death     as    a means to debase           me
and create        false        allegations           I   had a         lot   of respect for     Nia         and believe            I   provided         that    in
                                                                                                                                                                     my     tribute      and    HINU
has ruined        all        of that to use her death                      against    me HINU           paid        little    respects           to   her death they              did not provide

any death notice               to     students           A   short notice was provided                      to   faculty          which promised                to   update    them with funeral

information              I   provided        funeral         information to to                HINU     the day before the funeral                            but this information was not

distributed          Weaponizing               an employees recent death                          is   unsettling



It   is   also unsettling             that   HINU            demonstrates the ability to create false narratives                                       to    support their agenda                and

silence      my   voice          I   hope     this       provides            incite   as to   why      Im       adamant on retaining                       my   rights that        the vague      and

objective       sanctions restrict                   and concern               with    how HINU             could     misconstrue                any       situation       where    I   exercise

protected rights as a violation of these                                     sanctions and afford them opportunities                                  to   exercise unjust          disciplinary

action



Thank you         for
                             your help again


Jared Nally



Note Neeoni Chexs                       legal     name            is   Nia Schexnider which                 I    did not      know          at   the time of writing               the email




                                                                                                                                                                                                  USA001145
                  Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 17 of 346




          Gmail                                                               Jared Nally <I                      Pll




Media Inquiry                The Indian Leader
2 messages



Jared Nally <i                       Pll
                                                                                                        Mon      Oct         5 913 AM
To <Ipdmedialkpdorg>

 Im   reaching         out the the Lawrence           Police   Department as            a student   writer for   The         Indian

 Leader        Haskell      Indian   Nations      Universitys student newspaper                Im   wanting to get

 confirmation          and     information       on the death   of Neeoni         Chex    to provide our   community                with

 a proper death             notice She was a community               pilar   and   I   would appreciate any       information


 you could provide


 She would have died sometime yesterday October                               4    before   400 PM CST        Please          let   me
 know     if   LPD     can confirm         her death cause of death and provide a funeral                  home         if



 possible



 Thank You
 Jared         Nally   Editor In     Chief



Patrick     S    Compton <pscomptonlkpdorg>                                                             Mon      Oct      5 324 PM
To   Jared Nally        <                  Pll
                                                         6




 Jared


 Jared


 Thank you        for inquiry




 My   apologies          but   we do       not generally do police records searches by                name Do you               have

 any other information on the location                   Was    it   in   Lawrence          or circumstances      of her

 death


 Best


 Patrick




                                                                                                                             USA001146
              Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 18 of 346




Patrick   Compton
Public    Affairs

Lawrence      Kansas       Police   Department
4820 Bob      Billings     Parkway

Lawrence      KS 66049

785 8307409
pscomptonlkpdorg
httpswwwfacebookcomLawrencePolice
httpstwittercomilawrencekspd
Quoted     text   hidden




                                                                                     USA001147
Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 19 of 346




       HASKELL INDIAN NATIONS
                      UNIVERSITY



     STUDENT CODE OF CONDUCT




               SPRING 2021           FALL 2021




                                1


                                                                       USA001148
Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 20 of 346




           Iaskell Indian Nations Universit

                         Student       Handbook
                    Code of        Studerit     Conduct




When          you know who you are when your
mission        is   clear   and you burn        with the inner fire

of unbreakable              will   no cold can touch your

heart no deluge can dampen your purpose                             You

know        that you are        alive



Chief Seattle Duwamish                      17801866




On   the   cover    Photo Courtesy of Office of Haskell President




                                        2


                                                                          USA001149
    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 21 of 346




I                                                              pg
                                                               pg
     Introduction                                                         5

        A    Preamble                                            pg   6

        B    Mission of Haskell Indian Nations University             6

        C    Vision Statement                                   pg    7

        D    Authority                                          pg    7

        E
                                                               pg
             Jurisdiction                                        pg   7

        F    Violation of   Law    and University Discipline          8

        G    Student   Rights                                   pg    8

        H    Student   Responsibilities                          pg   9

        I Classroom Expression                                   pg       10

        J Campus Expression                                      pg       11

        K    Student   and Campus Organizations                  pg       11

        L    Publications                                        pg       12

        M    Freedom of Protest                                  pg       12

        N    Student   FERPA      Rights                         pg       13

         0    Campus     Safety   and Security Survey            pg   14



II    Code   of Student     Conduct                              pg       15

        A    Code of Conduct and       Definitions               pg   15



III   Student

        A
                 Conduct Process
             Due Process
                                                               pgpg   24
                                                                          23



        B
        C
        D
             Advocates

             Alternative Dispute Resolution

              Restorative   Justice   Conference
                                                               pgpg


                                                                 pg
                                                                      24

                                                                      25

                                                                      25

        E    Adjudication Process                                pg   25

        F    Appeal Process                                      pg   26




                             pg
        G    Appeal Process following          Expulsionpg            27

        H    Personal Safety      during the   SC   Process      pg   27

        I MajorMinor Violations                                  pg   28



        J
        K
             Sanctionspg
                University Process



             Emergency Suspension
                                        Flow    chart




                                                                 pg
                                                                      30

                                                                      32

        L    Trespassing Procedures                              pg   32

        M    Diversion                                           pg   33



IV    Substance Abuse                                                     36




                                               3


                                                                               USA001150
V



VII
     Violence



VI Campus
                Policy




       Fire Safety
                         pg
 Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 22 of 346




                 Sexual AssaultHarassment       and   Title   IX    pg


                                                                    pg
                                                                         42



                                                                         45



                                                                         55




                                       pg
VIII   Residential Life Policies                                    pg   58




                                                                   pg
IX   Parking and Traffic Program Policies and
Procedures                                                               67



X    Student    Grievance    Process                                pg   74



XI   Definitions   and Appendices                                        79

        A   Policy and General Definitions                          pg   80

        B   Interpretation   and Revision                           pg   83

        C   Sources                                                 pg   83

        D   Acknowledgements                                        pg   84



XII Forms                                                           pg   85




                                            4


                                                                              USA001151
  Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 23 of 346




                        Statements of Accreditation            Mission and Vision


                                       National      Accreditation

Haskell   Indian Nations   University   is   accredited by the Higher Learning                 Commission of

the North Central Association       of Colleges and Schools to award associate                   and

baccalaureate    degrees




Professional    Accreditation

The Haskell     Indian Nation University       School        of Education    is   accredited by National

Council   for Accreditation     of Teacher   Education         NCATE




                                   Haskell    Indian Nations        University Mission Statement

                                   The mission of Haskell Indian Nations University                        is   to

                                   build the leadership         capacity    of our students      by serving          as

                                   the leading      institution    of academic excellence              cultural      and

                                   intellectual     prominence and          holistic   education that

                                   addresses       the needs    of Indigenous       communities




                                   Haskell    Indian Nations        University Vision          Statement

                                   Haskell    is   a unique and diverse intertribal            university

                                   committed        to   the advancement          of sovereignty self

                                   determination          and the inherent        rights   of tribes




                                                         5


                                                                                                                           USA001152
Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 24 of 346




                     I Introduction




                                6


                                                                       USA001153
  Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 25 of 346




A        Preamble
The mission of Haskell Indian Nations University                                   is   to   build the leadership capacity                  of

our students          by serving as the leading                  institution    of academic excellence                   cultural     and
intellectual      prominence           and     holistic      education       in   order to address the needs of

Indigenous        communities



Haskell     has established a Code of Student Conduct                                in   order to promote            healthy decision

making and            to   protect the rights of           all    students     Each student            is   responsible for

contributing          to   the values of Haskell             through       support and adherence                 to   the   Code     of

Student Conduct                By forming         this     Code     of Student Conduct                 Haskell    affirms      students

rights to   freedom due process                    and impartiality in decision making                           Haskell      also prides

itself   on the focus of learning for students                        as   they relate to self friends family tribe

country and world


Sanctions        are meant to help students                   reflect   on   their      actions and learn to           make     better

choices     in   the future to ensure             they     retain    the opportunity to reach                 their   academic

potential        Students      will    be   treated   with fairness and respect                      throughout       the processes         of
Student Conduct                The Code of Student                 Conduct helps students                   understand the      conduct

                       of the university and the                                        of your decision making                     a role in
expectations                                                     consequences                                                  as

student learning              We     hope you       will    think about your choices                   and decisions and the

impact they can have on your leadership                             potential      and       ability to     complete your degree             at

Haskell     before you engage                in   actions that violate            our standards             of conduct



In October        2014        Haskell       adopted      new      Institutional         Values commonly referred                    to in   the

document         as    CIRCLE           values



Communication

                  To       successfully      convey ideas opinion                  information              results images and

                  creative expression using multiple strategies for diverse groups and

                  stakeholder




Integrity


                  To       conduct    ourselves in ways that honor the sacrifices                             of our tribes on which

                  treaty      and    trust responsibilities are              based and          to
                                                                                                     carry out our responsibilities

                  as   students        staff   faculty           administrators and regents by engaging                        in   action

                  based       on the highest standard of conduct



Respect
                  To honor and promote                 the diversity of beliefs                 rights responsibilities              cultures

                   accomplishments                of self and others including our non                        human         relations




                                                                        7


                                                                                                                                                  USA001154
 Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 26 of 346




Collaboration



                 The willingness and                ability to        work    successfully         with others to accomplish                   the

                 goals of the university and to meet the needs                                of our students              the tribes    we

                 represent and serve as well as our mission



Leadership


                 The willingness            to   acquire the knowledge                   and    skills   required to advocate                for

                 and   to    advance the sovereignty and selfdetermination                                     of tribes       Haskell       and

                 the   students



Excellence


                 To    strive    toward the strongest                 level   of accomplishment                in     our respective         roles

                 on behalf of Haskell               as    students       staff        faculty     administration             and the Board

                 of Regents




B     Vision Statement


Haskell    is   a unique and diverse intertribal                      university committed                to   the advancement of

sovereignty selfdetermination                       and the inherent             rights of tribes




C     Authority
The President of Haskell                  Indian        Nations       University has delegated                   the responsibility and

authority        for   resolving          all     issues       of     student         conduct         with      the        Student      Conduct

Administrator           It   will    be presumed              that    Haskell     employees            will    act    in    good     faith   when

performing their duties              and        shall   use    a reasonable person                standard to          make     discretionary

decisions



The   Student Conduct               Administrator             shall   determine         the    composition            of Student        Conduct

Committees and Alternative Dispute Resolution                                   Boards



The   Student      Conduct Administrator                      shall    develop         internal       policies      and procedural            rules

for the   Student Conduct                Process        and for Student Appeals Committees                              that   are consistent

with the provisions             of the    Code of Student              Conduct



Decisions       made by         a Student Appeals               Committee Alternative Dispute                           Resolution           Board

or the    Student Conduct            Administrator             shall    be    final    pending appeal            if
                                                                                                                      any


D     Jurisdiction

      You       are responsible          for
                                                your conduct           from the time of application                    to   Haskell      for

admission through             the actual         awarding       of a degree            You      are   accountable           for conduct that

occurs    before classes begin                  after   classes       end on     or off    campus during the academic year
 or during periods between                  semesters of actual                enrollment      You are responsible for your




                                                                        8


                                                                                                                                                      USA001155
     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 27 of 346




conduct         throughout       your education          at   Haskell            even    if
                                                                                              your conduct                  is   not discovered

until     after   a degree      is   awarded or you have                  left   the university



While representing the university                      in   off campus events                      you are held accountable                      for

actions that        may violate            the Code of Conduct                   The Code of Student Conduct                              shall      apply

to      your conduct even            if
                                          you withdraw from school while a disciplinary matter                                             is   pending


The Student Conduct Adminstrator                            shall    decide           whether the Code of Student Conduct

shall     be applied       to   conduct occurring             off    campus


Anyone          can file   a written report against a student for violation of the                                           Code     of Student

Conduct           The report         shall   be submitted           to    the Office of Student Conduct                             within five           5
business days from the                    date the situation         occurred            The       5    business days rule does not

apply to any complaints                    alleging sexual misconduct                         To       learn more about processing

sexual misconduct               complaints          and procedures               please       go       to   page 45


E         Violation of           Law and             University              Discipline
You       can be sanctioned for violation of the Code of Student Conduct                                                     even    if
                                                                                                                                          you receive
a sanction for a violation of local                     state    or federal            law    arising            from the same situation

Your Student Conduct Process                         can happen           before during or                       after   the on or off campus

legal     matter      The sanctions you receive                      in   the legal matter will                    not determine           the

sanctions given            by the Office of Student Conduct or the Student Conduct Committee


In order to be clear if you get in trouble                           on or off campus and                         it   is   determined that you

have violated         the Code of Student Conduct the outcome                                          of the legal matter will                 have no

effect        on the Student Conduct process                     You        can be found not guilty in criminal court and

still    be found responsible                for   violation of the Code of Student                              Conduct



F         Student Rights
Part 42 of Title 25 of the                  Code of Federal Regulations                       applies to Haskell                    which       is   funded

by the Bureau of Indian Education


Haskell        recognizes that students               have

1 The         right to   understand the grading process                          at   Haskell
2       The   right to an education that              may     take        into   consideration               Native         American or Alaska

Native        values and that incorporates                  applicable           Federal and Tribal constitutional                              and

statutory        protections         for individuals

3       The   right to   be   free    from unreasonable search and seizure of                                      their     persons or property

to      a reasonable degree               of privacy    and     to   a safe and secure environment

4       The   right to   make        decisions for themselves where appropriate

5       The    right to freedom            of religion and culture

6       The   right to   freedom of speech and expression so long                                      as   the expression            does not

unreasonably          disrupt the educational                 process        or endanger the health or safety of the

students        or others

7       The   right to   freedom of the press except where material                                         in   student publications                is



libelous        slanderous           or obscene




                                                                           9


                                                                                                                                                              USA001156
    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 28 of 346




8    The   right to     peaceably          assemble and       to petition        for the redress of grievances

9    The   right to     freedom from harassment or discrimination based on sex race color

national origin religion ancestry                     sexual orientation                disability      or     as   specified      by law

age veteran status            marital or parental status                   or degree of Indian blood

10     The   right to       due process        Every     student           student organization               and campus

organization       is   entitled      to   due process        and appeal         in
                                                                                      every instance of disciplinary action
for alleged violation of Haskell                    expectations           Please       see Code of Conduct                 section on

page 24       A   student or organization               may waive the               right to     a hearing and use the

alternative     dispute resolution             system or       may choose             to     admit responsibility for

misconduct        and accept disciplinary sanctions from Haskell

11 The       right to    reschedule         examinations            and tests other than            final     examinations which
occur on mandated religious holidays                         or during traditional cultural                   ceremonies           provided

that   the students         notify   their instructors         at   the beginning             of the semester

12 The       right to    have respect for hisher property

13     The   right     to have     student representation              in   the decision         making and               policy forming

groups
14     The   right     to be notified of proposed changes                     to      student responsibility and academic

policies



The following           rights   are retained by students                  who   live in       the residential         halls

1 The      right to     read study and relax             in    ones room            free      from undue interference
unreasonable          noise and other distractions                                              the exercise of this right
                                                                    that
                                                                           may inhibit
2    The   right to     sleep without undue disturbance                      from guests of roommates andor other
residents

3    The   right to     expect    that     a roommate will           respect        others personal belongings

4    The   right to a clean          living    environment
5    The   right to     host guests        with the    expectation that guests                  are to respect            the rights of the

hosts roommates and other                      hall   residents




G      Student           Responsibilities
Students      shall     have these         responsibilities         so as not to infringe upon the rights of others in

the Haskell       community            Students       assume         an obligation to obey              all   rules       and regulations

made by       properly constituted             authorities      to    preserve         all   property    provided           for their

education       and    to   discharge       their   duties as students           with diligence fidelity                   and honor



1    Obtain     an Education           Students       shall    regard the opportunity of obtaining                           an education

as   a duty to the       community            Students    have the responsibility                  to   attend      all   their   classes

regularly

2    Conform      to    Haskell      rules Students          shall    obey recognized              rules      and procedures

developed by the school                community          order and use of school property

3    Exercise     selfcontrol          Students       shall refrain        from       inflicting   bodily harm on other

students     or other persons and respect                the privacy          of property          and mail

4    Understand         the grievance process             Students          shall     inform themselves              of the proper

methods and channels                 for complaints          and make use of them

5    Disclose     any information regarding convictions                             of felonies         Failure to disclose will

result in    immediate dismissal and                  loss    of enrollment status




                                                                     10



                                                                                                                                              USA001157
    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 29 of 346




6     Obtain and regularly check                   campus mailbox and email                          This pertains to students

living   on campus and off campus                         This    is   the primary       way     that   Haskell       corresponds with

the   student    body
7     Respect     the rights of others and behave                      in   accordance         with expectations          regulating

student conduct            and guidelines established by                    this   Code       of Student Conduct

8     Make      decisions that do not infringe upon the rights of others

9     Express opinions            and ideas       in    a respectful        manner      that   does not slander hurt or harm

others

10     Respect the         beliefs     of others

11     Arrange       a time and place            for peaceable          assembly        that    does not interfere        with

Haskells        normal operations
12     Recognize Haskells                   authority to check          student rooms for safety and health reasons

13     Respect       the freedom            of expression exercised by others

14     Maintain updated contact                   information at Haskell                consistent with the application               for

admission       in   compliance            with the Family Educational                  Rights and Privacy Act              FERPA

RESPONSIBILITIES                           CONCERNING                  CAMPUS EMAIL
1     Haskell    email       is   a   US      Government          resource        and    as    such    all   rules   and regulations

      pertaining      to   usemisuse of Federal resources                      shall     apply
2     Passwords are confidential                  and    shall   not be shared with any other individual

3     Haskell    students         shall    not use the email system for chain letters junk mail or any use

      of distribution        lists     such as campus wide               emails sent to the Haskell                  community
4     Haskell    students         shall    not transmit through             the email system any unlawful                    harassing

      libelous       abusive          threatening harmful vulgar                   obscene       or otherwise         objectionable

      material of any kind                 or nature

5     Haskell    students         shall    not use the email system for any illegal                          or commercial

      purposes        this   includes        compliance          with Haskells          copyright        policy

6     Haskell    students         shall    provide      true and accurate          information on the                email application

      form
7     Failure to abide by the above                    terms will      result in    revocation          of Haskells       email

      privileges for the remainder                     of the semester       in    which       the violation occurs



H       Classroom Expression
Discussion       and expression of               all   views relevant        to    the subject matter are permitted in the

classroom       subject to Haskells                CIRCLE         values      The responsibility of the                 instructor    is   to

maintain order



           a    Students      are responsible            for   learning      the content of any course for which                     they

           are enrolled

          b    Requirements                of participation       in   classroom discussion              and submission of

          written exercises are consistent with this section



Students       are expected           to   conduct      themselves       with communication                   respect    cooperation

leadership and excellence                     Disruptive         disrespectful       behavior         which poses a       threat   to the

student or others            or disrupts        the    learning environment              of    the   classroom may          result    in




                                                                       11



                                                                                                                                                USA001158
    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 30 of 346




sanctions and will          be enforced through                  the Office of Vice President of Academics

Please    refer to      the Haskell          Catalog for more information



I    Campus             Expression
Discussion       and expression of                all   views    is   permitted      consistent with Haskells                      CIRCLE
values     and subject only            to   requirements            for the maintenance             of order        Support of any

cause by orderly and peaceful                      means       that   does not disrupt Haskells                 operations           is


permitted



Students       groups and organizations                       may     invite    and hear any persons of their choosing

subject only       to   the requirements                for   use of Haskell       facilities




J       Student         and Campus Organizations
Organizations           may be       established for any legal purpose                      including          but not limited to

religious      political        educational             economic        social or recreational            purposes
           a   Affiliation       or disaffiliation             with an extramural organization                      shall     not disqualify

           the Haskell based branch or chapter from registering as a student or campus

           organization

           b   Members          in   all    Haskell related           organizations         shall   follow the guidelines

           established by the Constitution of the                          Student Senate             The    right     of organizations

           to establish         standards         for   membership         is   acknowledged             provided          that   all     students

           are afforded         equal       opportunity to meet those standards                          Nothing           in this   section

           shall   be interpreted            as   imposing a requirement                  that   would violate             the principle of

           selection       on the basis of individual merit

           c A     student      may        not be denied the rights of access to and participation                                   in
                                                                                                                                          any
           Haskell sponsored or Haskell approved                                activity because         of race           religion sex

           color     disability national                origin ancestry           sexual orientation            political         affiliation

           marital or parental status                    and   to   the extent specified by              law    age or veteran status



In order for an organization                  to   apply for student activity funds the organization                                    shall


register    annually       as   an organization               with the    Student Senate and file               a   list    of officers         and

plan of operation          indicating         that      the organization          shall   abide by the rules and regulations

of the    Constitution of the Student                    Senate


The Student Senate delegates                      to    each organization           residential       hall fraternity sorority or

living    group     responsibility           for establishing           rules    concerning         social   conduct              Such     rules

shall    be consistent with            this   Code       of Student       Conduct         rules   of the Board of Regents                       and

local    state   and    federal       law


Residential        rules   of social conduct shall not be adopted                          that conflict        with the          Student

Housing        contract entered            into as      a condition       of residency       in facilities       operated by the

Department         of Student Housing



An   organization          or living group              may    discipline       any member for violation of                    rules       of

social    conduct       provided           that
                                                  any disciplinary action taken                  shall   not affect a          members

rights    and privileges         as   a Haskell          student




                                                                        12



                                                                                                                                                      USA001159
     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 31 of 346




Haskell        facilities   shall    be available       to   registered         student and campus organizations                      for

regular business meetings social functions recreational                                         activities     and for programs open

to    the public        Reasonable conditions                as outlined            in   Haskell      space    utilization     process

may be imposed              to   regulate the timeliness of requests                       to    determine the appropriateness

of the    space assigned            time of use and to insure proper maintenance                                 of the facilities

Haskell        facilities
                            may be made           available       to   individuals or groups composed of                        members
of the Haskell           community         even though not formally registered                             Preference        may be     given

to    programs designed             for   audiences     consisting          primarily of             members      of the Haskell

community              The Space Utilization            form can be attained                    at   the Vice President for

University           Services     Office   in   Pushmataha Hall


An     organization         alleged to have        violated       provisions             of this code     is   entitled     to alternative


dispute resolution              ADR        restorative       justice    conference              or a hearing in accordance             with

procedures established by the Office of Student Conduct                                           For more information about

alternative       dispute resolutions please                 go   to   page     25



K        Publications

A     student     group or organization             may hand           out written material on campus without prior

approval


The student press            shall   be    free   of censorship           Its       editors managers             and contributors        shall

be protected from            arbitrary      sanctions because             of what          is   written      Similar freedom          shall

be assured for the           oral    statement of views on               all    Haskell controlled              radio or television

stations        Slanderous speech or libelous writing                          is   not protected          Slander     is    spoken words
that   are     meant to defame another person or                       institution         and    that   are untrue    or unverified

Libel    is    a written printed           or pictorial      statement that defames                    ones     character or

reputation        or exposes        one   to   public   ridicule




L       Freedom             of Protest

Students        have the     right   of orderly and peaceful protest within the Haskell                                   community
Haskell        retains   the right to assure the safety of individuals                               the protection       of property       and

the    continuity of the educational               process        including the maintenance                      of entrance     to   and
from     all   Haskell      buildings and offices             conduct          of regular class          meetings and other
Haskell        functions




Orderly picketing            and other forms of peaceful protest                          are    protected      activities    on Haskell

premises        in   the absence of interference               with free passage through                       areas where      members
of the Haskell           community have a           right to      be or the orderly conduct                     of Haskell      business



Peaceful        picketing        and other orderly demonstrations                        are permitted in public             areas of

Haskell        buildings         including corridors          outside the auditorium and other places                           set   aside

for public        meetings




                                                                       13



                                                                                                                                                  USA001160
    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 32 of 346




Any   student or group of students                           has the right to protest against the appearance                                    on

campus of any organization                         provided             that   the protest does not interfere                  with any other

students      opportunity to communicate                                with the organization




M         Student            FERPA            Rights
Haskell      in   compliance             with the Family Educational                               Rights       and Privacy     Act       FERPA             20

USC§1232g                   ensures      that      students            have the following                rights relative    to their           education

records



1    The    right to         inspect and review                   their    education records within a reasonable period of

     time and          in    no case longer than 45 days                          after     a request has been            made            If   any
     material or document                     in   the    education record of a student includes                               information on

     more than one student                      each student shall have                       the right to inspect          and review               only

     such part of such material or document                                      as relates        to that student or to be informed of

     the    specific        information contained in such part of such material or document                                                          Copies
     are not to be distributed                     to    students         at   any time
2    The    right to         request the           amendment              of their education records and to have                               the records

     amended within a reasonable period of time                                        to     ensure       that   the records are not

     inaccurate          misleading or otherwise                           in   violation of privacy               or other rights

3    The    right to confidentiality                     of personally            identifiable            information contained in their

     education records except                           a   to    the extent that             FERPA         authorizes disclosure                without

     consent       or       b     the information                 is   disclosed       to   Haskell        staff   pursuant     to       Haskell

     policy or         c         the information             is    disclosed to other persons                      as   provided         by law       to


     comply with a                judicial     subpoena                or a requirement             of law or government                  regulation        or

     to    appropriate            persons
                                              in    a health or safety emergency

4    The    right to         have personally                identifiable          information withheld from Haskell

     directories            if   the   student informs Haskell                     within two weeks                 of public notice             of the

     categories of information that will                                be included           in   the    directories

5    The    right to file          a complaint              with the       US     Department               of Education        concerning            alleged

     failures     by Haskell             to   comply with the requirements of                               FERPA         For more

     information regarding                    the process               for filing     a complaint              you can find        it    on Haskells
     website      in    the       Office of Admissions

6    Except       to   the extent allowed                   by law or when acting on behalf of Haskell those                                          parties

     to    whom        personally         identifiable             information           is   given       are not permitted to disclose that

     information to others without the written consent                                              of the student         A   release of

     information form can be found on Haskells                                          website with the Office of the Registrar

7    Haskell      must maintain a record of each disclosure of personally                                                 identifiable

     information about the student

8    Excluded          from the category of education records and                                          to   which the law does not

     guarantee         the right of student access                             are records that are              made    or maintained            by a

     physician          psychiatrist psychologist                              or other recognized               professional        or

     paraprofessional                  acting in his or her professional                           or paraprofessional           capacity            or

     assisting     in that         capacity         and which              are   made         maintained or used only                     in   connection

     with the provision of treatment to the                                    student        and    are   not available       to
                                                                                                                                    persons other
     than those         providing treatment except                              that   such records             may be personally              reviewed




                                                                                14



                                                                                                                                                                 USA001161
     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 33 of 346




      by a physician          or other appropriate            professional         of the students           choice       and with the
      students    written consent




Any    requests       to   view or obtain records should be made                       to   the Office of the Registrar

For more information about students                         under the age of 21            in   violation        of the   Substance

Abuse Policy please see page 37




N      Campus              Safety      and        Security        Survey


Haskell    Indian Nations             University       is   required     to    comply with the Jeanne Clery Disclosure
of   Campus Security Policy and Campus Crime                                  Statistics   Act       The    Clery   Act     as   amended
in   1998 which            requires   all   post secondary institutions to publish                         and   distribute certain

information regarding             campus crimes including reports of campus sexual assault                                        sexual

assault policies           and security programming                to   all    current students            employees and         to   any
applicant   who        so requests          A     copy of the annual           report can be requested at the Office of

Institutional     Effectivenss          or   it    can be found on our website                  at   wwwhaskelledu            under

Consumer Disclosure


In compliance          with the Jeanne             Clery    Act   Haskell        has the Daily Crime Logs that are

maintained       in   the Office of Institutional Effectivenss                        Please         refer to    the Haskell     website

at   the Office of Institutional Effectiveness                    for more information




                                                                   15



                                                                                                                                            USA001162
Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 34 of 346




          II   Code of Student Conduct




                                16



                                                                       USA001163
     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 35 of 346




Haskell Student            Code    of   Conduct and                     definitions

I   A    Being under the influence of Alcohol
Reasonable grounds for a person                          to   be considered under the influence of alcohol                               odor

of alcohol     slurred      speech bloodshot                    eyes watery eyes staggering                         incoherence

inability   to stay    focused on conversation                          and maintains        concentration             due    to


consumption         of alcohol      When            a person exhibits 2 or more of the                             above mentioned

descriptions    or their Blood Alcohol Content                              BAC        is   greater than           001         a person       may
reasonably be considered                to   being under the influence                      of alcohol         and    in   violation of this

Article

I   B    Possessing Alcohol          andor Alcohol Containers
Possession     is   when     alcohol         andor alcohol containers such                         as    cans bottles flasks etc
are present     or in     ones    possession                  whether full         empty      or partially filled              If   these items

are found on a students             person while anywhere                          on campus         in their        dorm room

vehicle     or sites off campus as designated by the Haskell                                      Administration              the    student    is   in

violation    of this Article All students                       who      are in the immediate vicinity                     will     be issued

violation    notices

All alcohol    and containers are subject                               confiscation        and           not be returned

    C
                                                                 to                               will

I        Transporting        and trafficking Alcohol

To manufacture            supply transport or                    sell    alcohol    on campus            as   evidence        by the alcohol
itself    ingredients packaging                   and    distribution           material     statements andor witnessed                       by
those    items or transport        alcoholic             beverages          onto    campus         This also includes                violation

of laws or ordinances            prohibiting the manufacture                         sale transporting furnishing

maintaining unlawful drinking places                              bootlegging          operating         a still      furnishing liquor to

a minor person using a vehicle for                            illegal    transportation       of liquor and             all   attempts to

commit any of the aforementioned                              All items associated            with alcohol            are subject to

confiscation        and   will   not be returned

2A       Being Under the Influence                       of Drugs or Inhalants

Reasonable grounds for a person                          to   be considered under the influence                        of drugs or

inhalants odor of marijuana                       slurred speech bloodshot                   eyes watery eyes staggering
incoherence         inability    to stay          focused on conversation                   and maintain concentration                       due

to   use of drugs      When       a person exhibits 2 or more of the above mentioned                                              descriptions

heshe may reasonably be considered                               to   be   in   violation of this Article

2B       Possession of Drugs            andor Paraphernalia
Possession     is   having illegal           drugs andor                   prescription medication                  without a valid

prescription from a doctor or pharmacist or drug paraphernalia or inhalants are

present     or in   ones     possession             If   these items are found                on a students            person while

anywhere on campus dorm room vehicle or areas off campus                                                      as   determined by the

Haskell     Administration         and       if    in   the vicinity        where these items are present the student                                is


in   violation of this Article All                 who        are in the immediate vicinity                    will    be issued violation

notices     All drugs suspected                   drugs and drug paraphernalia                      may be          turned        over to law

enforcement         agencies      Students          in    possession of drugs suspected                            drugs andor drug
paraphernalia        may be       temporarily detained by Haskell                            Staff pending             an immediate

criminal investigation           by appropriate law enforcement                              agencies

2C       Transporting        andor           Trafficking              of Drugs or Inhalants

To manufacture            supply transport or                    sell    illegal   drugs prescription medication                        or

inhalants on the Haskell            campus               or to bring on to          campus          as   evidence          by the     drugs




                                                                           17



                                                                                                                                                          USA001164
     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 36 of 346




andor inhalants               itself    ingredients packaging              andor          distribution      paraphernalia

statements andor witnessed by those items or action This also includes violation of

laws or ordinances              prohibiting the manufacture                   sale transporting maintaining places

to   manufacture           drugs furnishing drugs or inhalants to a minor person using a vehicle
for illegal       transportation        of drugs and         all     attempts to commit any of the

aforementioned               Any drug packaging andor                   distribution        paraphernalia          may be       turned

over to law enforcement                 agencies       Haskell        Staff   may temporarily               detain students        that are

found       in   possession of drug packaging                   andor    distribution        paraphernalia           pending an
immediate criminal investigation

2D         Contributing to the delinquency of a Minor
Encouraging              abetting permitting or assisting a person under the age of 21                                    to   violate

any of these         articles    or to otherwise       commit any delinquent                   act      Persons over the age of

21    who     allow such acts performed               in their
                                                                     presence       without objections             are in      violation

of this article

3A         Violation of Haskell policy federal state or local                                laws
Any       assisting violating or having               knowledge          of a violation of Haskell                 policy federal

state     and    local   laws   and not reporting          it   is   prohibited      at   Haskell

3B         Violating any part of the                Code    of Student         Conduct            while on Haskell Probation

4     Violence

Having       knowledge          of or   facilitating    violence        without reporting the incident

4A        Intimidation          or Threat

Any       willful    conduct     which      creates    a fear of bodily         harm         or   is   verbally abusive

including gesturing namecalling                       threatening by word                  or action       of a perceived         threat to

inflict     bodily    harm
4B        Simple Assault
Assaults         and attempted         assaults     where no weapon            is   used and which               do not   result    in

serious or aggravated             injury to the victim

4C Aggravated                 Assault
An    unlawful attack           by one person         upon another            that inflicts        severe or aggravated

bodily injury This type of assault                    may be accompanied by the use of a weapon or by
means       likely    to   produce death or great bodily harm
4D        Negligent Manslaughter

The     killing     of another person through              gross negligence
4E        Murder Non Negligent                    Manslaughter
The     willful     non negligent          killing    of one         human    being by another

4F        SelfDestructive          Behavior

Inflicting        harm on ones          self   by cuts burns or other harmful acts These include

ingesting         harmful substances           to   cause self injury This includes                     statements of suicide

as   evidenced        by statements andor witnessed by an individual                                   A   student refusing

medical          attention   could jeopardize         hisher residence privileges due                        to   the safety of

himselfherself and others involved

5A        Domestic violence             includes     felony or misdemeanor                  crimes of violence              committed

by a current or former spouse or intimate partner of the victim
5B        Dating violence         means violence           committed          by a person who               is   or has been in a

romantic          or intimate relationship           with the affected party




                                                                      18



                                                                                                                                              USA001165
    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 37 of 346




6A       Bringing a            Weapon          on Campus
All weapons are prohibited on the Haskell                              campus Weapons                  are   defined    as any item

whose primary use                 is   to   cause death or injury            Any      use of or having          in   ones

possession or concealing                     an instrument or substance                  which by nature or use             is    an

offensive         or a combative             object even       if   otherwise         legal   is   prohibited     All weapons are

subject to confiscation                  and     will   not be returned

6B       Illegal     Weapons            Violation

The violation of city county state or federal laws or ordinances dealing with weapon

offenses          regulatory       in   nature such as manufacture                      sale or possession of deadly

weapons           carrying deadly            weapons         concealed         or openly       furnishing deadly weapons to

minors and           all      attempts to commit any of the aforementioned

7      Haskell Property

Attempting          to     damage or actually              damaging property             belonging       to    Haskell Willfully

marring destroying injuring or disturbing any                                  real   or personal property             of Haskell        This

includes        moving any property                 belonging        to   Haskell      or others without permission

7A       Robbery
The taking or attempting                    to   take anything        of value from the care                 custody     or control      of

a person or persons by force or threat of force or violence                                        andor by putting the affected

person       in   fear

7B       Burglary
The unlawful entry of a structure or room                              to   commit a felony or a theft Attempted
forcible
              entry      is   included

7C Larceny                 Theft

The unlawful taking carrying leading or riding away of property from the possession

of another          It   includes       crimes such as shoplifting                 pocket     picking         purse snatching

thefts    from motor vehicles                    thefts    of motor vehicle           parts   and accessories           bicycle    thefts

etc     in   which no use of force violence                         or fraud occurs

7D       Motor       Vehicle Theft

The     theft     or attempted theft of a motor vehicle                        A   motor vehicle         is    selfpropelled       and

runs on surface               streets   and roads Construction                 equipment           and farming equipment               are

excluded

7E       Fraud
Fraud consists of the                  intentional        misappropriation or taking                of anything        of value which

belongs to another                by means of fraudulent                  conduct      practices or representations

7F      Embezzlement
Embezzlement                  consists of the embezzling               or converting          to his    own    use of anything          of

value with which                he has been entrusted                with fraudulent          intent    to    deprive the owner

thereof

7G       Vandalism

Any     willful      act that     defaces         breaks     disables or destroys any property                       not belonging       to

that    person
7H       Unauthorized              Possession of School Property

Students          are not to be in possession of keys to any room or campus office                                       except    for

their    assigned room             in   the residence lodge or mailbox                   key        Other prohibited items

include      cafeteria         utensils maintenance tools equipment                           or other Haskell          property




                                                                          19



                                                                                                                                                USA001166
    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 38 of 346




8A       Harassment

          Harassment           is   prohibited at Haskell                    Indian Nations         University         Harassment         is


          defined    as    systematic          andor continued unwanted actions directed towards an

          individual       or group of students                     by another student             Harassment may include but
          is   not limited to threats                  demands          intimidation coercion                 suppression        and

          cruelty    Haskell          Indian Nations                University values the individuals right to live

          work and        study without fear of intimidation coercion                                    or exploitation regardless

          of race    gender           national         origin       tribal    affiliation        religion disability or sexual

          orientation          Indicators         of harassment include                 but are not limited to




                         Any        action   or   communication               that   would cause a reasonable person                to

                         fear for      hisher safety

                         Any        action   or   communication               that   causes any reasonable person harm

                         or distress

                         Any        repeated attempt to make contact with anyone over his or her

                         objections

                         Intentionally            maliciously and repeatedly                  following       another person on

                         campus
                          Haskell       Indian         Nations      University       prohibits     bullying Bullying
                         behavior       is                          of gestures or written electronic             or verbal
                                             any       pattern

                         communications                     or                   act or                           communication
                                                                 any physical               any threatening
                         that

                               1    Places    a student or school employee                       in actual   and reasonable fear of

                                    harm     to his or           her person or damage to his or her property                   or

                           2        Creates or         is    certain to create       a hostile environment         by    substantially

                                    interfering         with or impairing a students educational                       performance

                                    opportunities            or benefits

                               Cyber bullying defined                   as   sending threatening        or aggressive         texts e mails

                           or      phone messages posting insulting rumors information                                   or pictures      on a

                           blog or social networking                     site or     using someone elses username to spread
                           rumors or post insulting comments                           or   pictures

9    Sexual Harassment

Sexual harassment can consist of the actions just described                                          but also creates          an

environment       that    is   intolerable         and incompatible                  with the mission and goals of the

university sexual harassment                      is    a form of discrimination and                   is    illegal    Any unwelcomed
sexual advances          requests for sexual favors                          sexually motivated              physical    conduct         or

gender based verbal or physical                        threats that          are explicit     or implicit terms or conditions                    of

employment hirefire benefits andor                                    substantially     or unreasonably            interferes       with
limits   or deprives      an individuals                    ability   to participate        in   or benefit from the universitys

educational      program andor               activities            creates    a hostile     environment          and    is   prohibited at

Haskell

10   Stalking

To   intentionally       maliciously repeatedly follow or harass another person in person                                                 by

correspondence           or by electronic               means
11   Lewd       Indecent            or Inappropriate Public                      Behavior

Acts words or gestures which                       cause anger               shock     embarrassment or humiliation




                                                                         20



                                                                                                                                                      USA001167
  Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 39 of 346




including electronic           communication             is   prohibited           Included         is   the excessive public

display    of affection



12     Sexual AssaultMisconduct

Sexual assault can           be any form of forced sexual contact                             Force can be physical                  or

emotional         threat intimidation pressure                      coercion        Rape       is   a type of sexual assault

usually involving           sexual intercourse           which        is   initiated     by one or more persons against
another person without that persons                      consent
12A      Forcible         Rape
The carnal knowledge               of a person      forcibly          andor against            that      persons will or not
forcibly    or against the persons           will    where the victim                   is   incapable      of giving consent

because     of hisher temporary or permanent mental or physical incapacity

12B      Forcible         Sodomy
Oral or anal sexual intercourse              with another person                    forcibly         andor against            that


persons will            or not forcibly   against the persons will                      where the affected person                    is


incapable     of giving consent           because        of hisher youth                or because         of hisher temporary or

permanent mental or physical                incapacity

12C       Sexual Assault with an Object

The use of an object or instrument                  to   unlawfully            penetrate            however      slightly the genital

or anal opening of the body of another person                                forcibly        andor against        that   persons
will    or not forcibly        or against the persons will                   where the affected person                   is   incapable      of

giving consent           because    of hisher youth or because                      of hisher temporary or permanent

mental or physical           incapacity

12D      Forcible         Fondling
The touching            of the private body      parts        of another person for the purpose of sexual

gratification       forcibly      andor against          that       persons will or not forcibly or against the

persons     will    where the affected person                  is   incapable       of giving consent             because        of hisher

youth    or because         of hisher temporary or permanent mental incapacity

13     Non Forcible Sexual Misconduct
Unlawful          non forcible sexual intercourse including Incest                              non forcible          sexual

intercourse between            persons    who    are      related          to each other within the degrees wherein

marriage     is    prohibited by     law    and Statutory Rape                     non forcible            sexual intercourse             with a

person    who      is   under the   statutory age of consent

13A      Incest

Non    forcible sexual intercourse              between persons who are                        related to        each other within

the    degrees     wherein marriage        is   prohibited by               law
13B      Statutory         Rape
Non    forcible sexual intercourse              with a person               who    is   under the         statutory   age of
consent      The        statutory age of consent          in    Kansas        is   16 years of age

14     Fire Safety

14A      Arson

Any     willful    or malicious burning or attempt to burn with or without intent to defraud a

dwelling      building motor vehicle                personal property                   of another         etc




                                                                     21



                                                                                                                                                   USA001168
 Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 40 of 346




14B     Activating            andor Tampering with                         a Safety Device

Any    willful
                   attempt to block                hinder          or disable or activate                a safety device              or use

without just cause                such as fire         alarms smoke detectors                         fire    extinguisher           fire
                                                                                                                                            escape

route or any other safety device                          Objects        are not to be placed                  with in 24 inches

2 feet of a fire suppression                       device

14C Burning of Material                            Use of Tobacco and Fireworks

Burning of any material                   in    the residence lodge               is   strictly       prohibited as          it
                                                                                                                                   may endanger
the health and the safety of occupants

Burning of material means                       either    open flame or smoldering material such                                    as   candles

medicinal        plants and herbs                cigarettes or pipes containing                         tobacco        or illegal        substances

except      when    authorized           by the Director of Housing or designee                                      under Haskells

Smudging policy                   Please    see the Residential                Housing          Student            Handbook         for more

information            Smoking          of tobacco            products     on campus             is    allowed        only outside of each

building except             within 25 feet of entrances                       and ventilation                air   intake   systems
Fireworks         of any type            are prohibited from use andor storage                                     on Haskell        campus       at   all


times

14D         Opening         Exit Doors

Opening an         exit     door    to   admit persons or keeping an exit door propped open                                              for any

reason other than emergency                            will   be   in   violation of this policy

At no time       will       any type of         furniture       or other item be placed                       within 24 inches

2 feet       of an automatic             sprinkler head used                  for fire       suppression             Students        may be       held

financially      liable for
                                    any damage            caused         by the    movement                of furniture or other object

with or without prior authorization

15     Hazing
Hazing       constitutes          doing requiring or encouraging any act whether or not the                                                 act   is


voluntarily       agreed          upon     in   conjunction             with initiation or continued                     membership            or

                    in                          that    causes or creates              a substantial           risk    of causing mental or
participation               any group
physical harm           or humiliation Such                    acts
                                                                        may    include         but are not limited to use of

alcohol      creation        of excessive              fatigue and paddling                   punching             or kicking       in   any form
16     Residential Hall Policies

This   is   not an allinclusive                 list    Please refer to the Residential                            Housing        Student

Handbook         for    more detailed information
16A      Unauthorized               Visitation

Bringing      or allowing into the residence lodge unauthorized                                              person in a restricted            areas

of the residential           hall       such as a       member          of the opposite               sex in the living            areas of the

hall   or allowing visitors to remain in the unauthorized                                       areas past visiting hours

16B      In the Private Living                    Area        of the Opposite Sex

Being anywhere               in   the private living               areas of the opposite                sex This includes dorm

rooms showers                restrooms windows and dorm wing hallways
16C      Failure to Maintain a Clean                            Room       or Failure to Clean Assigned                              Area
Students      residing in the Haskell                    residential       halls       that   fail    to     maintain a neat and clean

room andor         are assigned            to    clean        an area and       fail    to    do so or properly complete the

assignment         will      be    in   violation of this policy Repeated                            violations will              result in


suspension of housing privileges

16D         Gambling
All gambling           is   prohibited on Haskell                   campus




                                                                           22



                                                                                                                                                             USA001169
    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 41 of 346




16E        Littering

Leaving      trash     or    litter    on campus except               in   appropriate         receptacles          Residents

who    place      their    room        trash in hall        waste receptacles            instead of the dumpster                are in

violation      of this article

16F        Excessive         Noise

Quiet hours are observed starting                           1000   pm        to    800    am All          those     making loud

excessive         obnoxious repeated                    or unnecessary noise which                        interferes     with the rights

of those     who want           to     sleep     study or relax even if                 outside the posted             quiet hours are

considered        in   violation of this article

16G        Failure to Identify                 andor Give          False Identity

At   all   times Haskell              students    are      required    to   visibly display their Haskell                    Student

Identification         cards while on the Haskell                     Campus         Students            are required to show

identification
                       upon demand               or   when     enteringexiting                the   campus
Failure to visibly display their Haskell                           Student Identification              Card         being in possession

of another persons Haskell                       student Identification             Card allowing someone                      else to   use

your Haskell           Student Identification                 Card and refusing               to    provide       your name or providing
a false     name       are   all    violations of this policy                 Persons refusing               or unable to provide

suitable     identification
                                       may be        detained by Haskell             employees             until their identification          can

be   satisfactorily verified by law enforcement                              authorities

17 Trespassing
Entering      on or       loitering      in    unauthorized         areas on campus                 is   a violation of this policy

Students      that     have been suspended                   from the       residential        halls      are   not allowed     in either

residential       areas including balconies                    patios       windows            exit      doors and     all   other

areas immediately adjacent                      to   the    dorm      Students      that      have been expelled from Haskell

are in violation          of a current Emergency                   Suspension            any levels             Notice    to   Vacate    or are

on the      ineligible        for     housing master list

18 Cooperation with Haskell Employees
Any    attempt to misdirect delay misinform hinder                                       or obstruct         in
                                                                                                                  any way Haskell         staff

in   the performance               of their duties will         be    in    violation of this article



19     Cooperation             with Haskell Students

Any    attempt       to   misdirect delay misinform hinder                               or obstruct         in
                                                                                                                  any way Haskell
students     in   the right to gaining                an education          will   be    in   violation of this article



20    Harboring
Harboring a person such                    as    a student      who        has been suspended                from the dormitories or
former student expelled from Haskell or other person who has been evicted banned                                                            for

disciplinary reasons                from the campus



21    Misuse of Technology

a    Violation      of Haskell           policy on proper use of                  Email       or Internet         while on the Haskell

server

b    Downloading             or transferring of illegal               downloaded              media       files   including illegal

downloading            of music and movies




                                                                           23



                                                                                                                                                     USA001170
Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 42 of 346




         III    Student Conduct Process




                                24



                                                                       USA001171
    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 43 of 346




A     Due       Process

Every Haskell          student has the following                     rights to    due process           in   a formal disciplinary

proceeding       pursuant to
                                          25   CFR       428


1 Notice        Written notice of charges                     within a reasonable time before a hearing Notice                                         of

     charges     shall    include          reference to the regulations                 allegedly           violated      the facts        alleged

     to constitute       the violation            and notice of access             to     all    statements related to the charge

     and   to   those    parts
                                     of the students school               record which            will      be considered            in   rendering

     a disciplinary decision

2 Hearing A             fair    and impartial hearing                  In an emergency                 situation      that   seriously and

     immediately endangers                     the health and safety of the student or others a Haskell

     official    may     temporarily suspend                   a student        but shall immediately report in writing

     the facts    not conclusions                  giving rise to the emergency                        The    official       shall    afford the

     student a hearing which                    fully   comports with due process                      as   soon    as   practicable

     thereafter        Please        see Student Conduct Office regarding                              25    CFR 427         mandate

3    Representation              The       right to     have an Advocate            at    the hearing           An       attorney will            be

     allowed      to   present the students case but only at the students                                      expense
4    Confrontation              The       right to     confront       and examine          all   witnesses and to produce and

     have produced witnesses on the students                              behalf and to confront                   and examine              all


     witnesses

5 Records         The     right to         the minutes and record of                all    disciplinary proceedings

     including appeal hearings and                         to    written findings of fact and conclusions                             in   all


     cases      All Information will                 follow Family Educational                        Rights and Privacy              Act

     FERPA         guidelines

6 Appeal The right to an administrative review                                    and appeal

7 Non selfincrimination The student shall not                                     be compelled               to testify      against

     himselfherself

8 Expunged              The     right      to have      the allegations         of misconduct               and information pertaining

     thereto expunged                from the students               school record in the event                 the student          is    found

     not guilty of the charges




B    Advocates
     1     Students      who wish              to have    an    Advocate          must submit a Release of

                Information form                  to    the Office of Student Conduct to allow the Advocate                                            to

                have access               to records and documentation                    associated         with the case

     2     A Haskell       employee must have permission from                                   his   or her immediate supervisor

                to act as       an Advocate              The Student Conduct Administrator                               will   investigate

                potential        conflicts         of interest before a hearing

     3     A Haskell           student must be in good academic and social standing to be and

                Advocate              A    student Advocate             must notify the Office of Student Conduct and
                withdraw from being an Advocate                            if   heshe       is   no longer         in   good academic
                andor          social      standing      OR     if   heshe has pending a disciplinary matter

     4     The Advocate              is   responsible      for       scheduling     hisher own investigative                      interviews

     5     The student          is   responsible         for providing the Advocate                     with    all     information that

                pertains to hisher case




                                                                       25



                                                                                                                                                            USA001172
    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 44 of 346




     6       The Presiding          Officer will        state   on the record           at   each hearing that the student              is



             represented by an Advocate                   and    that    a signed release         form     allowing the Advocate

             access to records and documentation                          associated         with the students       case     is   in   the

             students        case file



C     Alternative Dispute Resolution

Haskell       may    address       a student violation using                   an Alternative Dispute            Resolution        ADR
process       or the Adjudication            process



             1 When          appropriate Haskell               will    first    attempt to use the      ADR        process



             2 When          the   ADR      process      does not resolve matters or cannot                      be used Haskell

             must address the alleged violation through the Adjudication process


ADR      process         may
             1     Include     peer adjudication           mediation and conciliation                      and



             2     Involve     appropriate        customs and practices of the Indian Tribes or Alaska

          Native         Villages to the extent that these practices are readily identifiable



D    Restorative Justice
Haskell       may    offer    another      alternative      to   addressing         a student violation using the

Restorative         Justice    model         This model focuses                 on understanding        and repairing the harms

created      by inappropriate          conduct          The Student Rights               Specialist   and the Dean          of

Students       can determine          if   the Restorative            Justice model will         work      in   situations and will

be   dealt    with on a case         by case basis


Haskell       may    address       an alleged violation through                   the   ADR      process    or Restorative         Justice

Process       unless one of the following                 conditions           apply


          the      act   requires immediate removal                    or emergency            suspension
             OR
             all   parties   do not agree         to   using    an    ADR       process



E Adjudication                     Process
1 An      Incident Report            shall   be   filed   with the         Student Conduct          Administrator within five

     5    business days of the incident

2    The Student Conduct Administrator                           shall    send a letter to the accused             student through

                                                                                                date and time to meet with the
     campus mail informing the student of the appointment
     Student Conduct Administrator                        or assigned housing staff                 Minor violations          are

     handled by the Housing                  staff      Major violations are handled by the Student Conduct
     Administrator with the exception                      of Fire Safety violations                 Fire Safety violations are

     handled by the            Safety Officer




                                                                       26



                                                                                                                                              USA001173
    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 45 of 346




3    At   this   meeting the decision maker                  shall   determine             whether the student has
      committed       a violation and shall impose sanctions based                                 on preponderance of the the
      evidence       If    the student       is   found not responsible then no sanctions                          will    be given

4    Alternative Dispute            Resolution        ADR        may be used when the accused                           student and the

      decision     maker agree            to it    Situations   may        arise   where the           alternative      dispute

      resolution     process would resolve a problem                        in   an informal manner



F Appeal           Process
1   A   student    may      appeal      based on the following

      a     Deprivation of          Due Process

     b      Inadequate evidence               to justify   decision

      c     Sanction       not in keeping with the gravity of the violation

2   The student       shall   submit a written request for appeal that lays out the reason                                     for     appeal
     The written request            shall    be submitted       to   the    Student Conduct               Office     Pushmataha

     Hall no      later    than   1200pm noon           five    5    business days after the Student Conduct

     Administrators decision

3   The student       shall   have the opportunity              for an appeals              hearing before a Student

     Appellate      Board         The     Student Appellate          Board       is    made up         of at least three to five

     Haskell     employees andor students                    selected      by the Student Conduct                  Administrator

     The student      shall   be notified through campus mail of the time and date of the hearing

4   The student       is   allowed        a 15 minute waiting time from the time that the hearing                                    is   to


     begin       Failure to report to the hearing before the waiting time ends will                                       result in       the

     Student Conduct          Committee making a determination                              from the material before              it

5   At the hearing the student may present a case including witnesses and documents                                                             and
            ask questions of the accuser
     may
6   The Student Conduct Committee may interview the accuser the accused                                                    student        and

     the witnesses

7   The Office of Student Conduct                    shall   record       all   hearings           Minutes      of the hearing            shall

     be available upon written request                  to   the accused           student           Students    and witnesses are

     not allowed      to    record hearings

8   Students      are allowed        to    have an Attorney          at   Law      present as an advocate                 at their     appeal

     but at their    own expense
9   Parents have          no standing        in   the appeal    process

10    After the Student Conduct                   Committee has deliberated                   in     private only the accused

     student and the students                authorized      Advocate           will   be called before the Student

     Conduct Committee               to   be informed of the decision a                      final    decision    will    be made          at

     this   hearing

11 The       Student Conduct              Committee has the authority                      to retract   or alter any sanctions that

     were applied by the Student                  Conduct Administrator the Housing                             Staff    an Alternative

     Dispute     Resolution         Board or a Restorative            Justice          Conference

12 The       decision      of the    Student Conduct            Committee             is   final   and there are no additional

     appeal rights to pursue




                                                                 27



                                                                                                                                                      USA001174
    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 46 of 346




G      Appeal Process                  following           Expulsion
Given the serious nature of expulsions Haskell                              has established specific             procedures for

      the    appeal    of an expulsion

1     If   a student appeals          an expulsion the appeal                will   be referred        to   a Student Appellate

      Board The         student has five          5     business days from receiving                   notice of expulsion               to

      file   an appeal     with the      Student       Conduct Administrator                      The Student Conduct

      Administrator         is     responsible     for convening           the    Student Conduct            Committee and            shall


      preside as the chair during the review                       hearing

2    The Student Conduct Administrator                           shall   schedule      a review       hearing after receiving                 an

      appeal     and the student         will    be   notified      through       campus mail Such notice                   shall

      contain

             a A   specific        statement of the violations                   for which        the student   is   being expelled

             bA    statement of the time date                    and location        of the Student Conduct Committee

             hearing to review         the   expulsion

             c A   statement specifying               the students         right to    have an Advocate              or     student paid

             attorney    to assist      himher          A Release           of Information form must be completed

             by the Advocate           and   filed    by the student or the Advocate
             d A   statement advising            that   the      student    may     voluntarily       waive the        right to     be

             present at the review           hearing        Such statement            shall   advise    that   the    student       may not
             be forced     to    sign such waiver           Failure to report to a Student Conduct                          Committee

             review hearing          shall constitute           a waiver

3    The Student Conduct Committee                         shall   have access         to   all   materials    used    at   the hearing

      that   resulted    in     an expulsion order including audiotapes of the proceeding                                     Additional

      materials provided by the student                         shall    be allowed

4    The Student Conduct Committee                         shall   issue a decision               The Student Conduct

     Committee may uphold the expulsion reverse the expulsion                                         and order other

     appropriate       sanctions        or on a finding of serious procedural                         error   below       reverse the

     expulsion        and remand the case             to   the    Student Conduct Administrator                      for further

     proceedings
5   The Student Conduct Administrator                           shall    notify the    student in writing            of the Student

      Conduct Committees decision

6    The Student Conduct Committees decision                                is   a final    decision

7     Students     expelled        from Haskell         forfeit their right to         attend       Haskell They may not
      return to Haskell            and are not permitted            to    be on campus grounds or               in    buildings

      without      permission from Haskells                     President




H          Personal Safety during the Student                                    Conduct Process Affected
Persons Rights25                       CFR            429
In formal disciplinary proceedings                      each      school     must consider affected persons                    rights

when       appropriate

a The        affected persons          rights    may       include       a right to

  1          Participate      in   disciplinary proceedings                either in   writing       or in person

  2          Provide    a statement concerning                  the impact       of the incident        on the affected person
and

      3 Have       the outcome explained                   to   the affected person and to his or her parents or

guardian by a school official                   consistent with confidentiality




                                                                    28



                                                                                                                                                   USA001175
    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 47 of 346




b      For the purposes of this part the affected person                     is   the actual         affected   person        not his

or her parents or guardians



The decision maker may accommodate                        concerns        for the personal safety wellbeing

andor     fears   of confrontation           of the Complainant           Respondent            andor other witness

during the hearing by providing separate facilities                        by using        a visual      screen andor by

permitting participation              by telephone       closed    circuit   television         video     conferencing

videotape        audio tape       written statement            or other   means where and               as   determined        in   the

sole   judgment of the Director of the Office of Student Conduct                                     Students   should contact

the    Title   IX Coordinator Tonia Salvini               at   Pushmataha Hall for a             listing     of affected

persons rights



I      MajorMinor                Violations

Major      Violations           Major violations        will    be adjudicated by the Student Conduct
Administrator

    Substance     Abuse pg 17

    Weapons pg        18

    Haskell    Property     pg    18

    Haskell    Policy State and Local Laws pg 17
    Intimidation           17
                      pg
    Violence     pg   17

    Harassment pg 1920

    Sexual Misconduct            pg    19

    Fire Safety pg 20

    Haskell                       18
               Property     pg
    Cooperation       with Haskell          employee pg 21

    Cooperation       with Students         pg 22



Minor      Violations           Minor violations        will    be documented by the Housing                    staff

    Residential    Halls Violations visitation and room checks                            pg 1920


           STUDENT NOTIFICATION PROCEDURE Minor                                                  Violations             The

           following       procedure will        apply to students         who     are found in violation of the

           visitation      and room check         procedure
                                             First   offense written Student Notification warning                             is



                                              presented to the student             A     copy   is   forwarded     on to the

                                              College    Resident Assistant            Supervisor

                                              Second    offense $2500             fine   and 10 hours community

                                              service   In     order for a violation to be considered                   at    2nd

                                              offense    the staff must include            a copy of the        first   offense

                                              notification      along with the incident              report

                                              Third offense eviction




                                                                 29



                                                                                                                                          USA001176
Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 48 of 346




                 Haskell University   Conduct Flow Chart




                                      30



                                                                       USA001177
    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 49 of 346




J    Sanctions
A   decision maker has discretion                      to    impose disciplinary                    educational           andor        restorative

sanctions for a violation



Disciplinary Sanctions

      1     Warning             and Probation          A notice           in   writing to the student that the student                            is   found

            to   have violated          specific Haskell                 regulations       and       that   more severe disciplinary
            sanctions           may be imposed              if   the student        is   found       to   violate       Haskell       regulations

            during the designated probationary                                period
2    Notice      to   Vacate         A Notice         to    vacate       means      that   a student must vacate                      their

residential       hall          Typically     a Notice           to   Vacate      NTV          is   in   place    for one year of the

issuance

3    Loss of Privileges              Denial      of specified              privileges for a designated period                           of time

4    Loss of Good Social Standing Loss of Good Social Standing bars the student from

     being       an officer in a student organization                            or representing            Haskell         It   is   regained         once
     other sanctions are completed

5    Fines Previously established and published                                    fines       may be imposed
6    Residential           Hall    Removal        This        may be           either
                                                                                         temporary or permanent                        Temporary
     removal          is   separation        of the    student from the residential                        halls    for a definite period                of

     time        after     which the student           is    eligible to         return        Conditions for return must be

     specified         under a temporary removal                           Permanent removal                 is    a permanent              separation

     of the      student from the residential                         halls    with no eligibility           for return            Conditions for

     return will           not be specified           under a permanent removal                           since the student             is   ineligible

     to    return

7    University            Removal      This     may be               either   temporary or permanent                       Temporary
     University Removal                 is    separation of the student from Haskell                                for a definite period                of

     time        after     which the student           is    eligible to         return        Conditions for return must be

     specified         under a temporary removal                           Permanent removal                 is    a permanent              separation

     of the      student from Haskell                 with no eligibility                for   return       Conditions for return will

     not be specified under a permanent                                removal      since the student               is   ineligible         to   return

     A     student that has been removed will                             automatically             receive a notice             of trespassing           if

     the    student        is   found   to   enter or loiter             on Haskell        premises without prior authorization

     from Haskells President
8    Revocation            of Admission andor                    Degree Admission                   to    or a degree        awarded from

     Haskell       may be revoked               for fraud misrepresentation or violation of Haskell

     standards           for obtaining        the degree              or for other specified violations committed                                 by a
     student before graduation                        Revocation               of admission          andor degree may be coupled
     with temporary or permanent                           University banishment

9    Withholding Degree The University may withhold awarding                                                       a degree           otherwise

     earned until the completion                      of the process              set forth in this          Code        of Student Conduct

     including the completion                    of   all    sanctions imposed

10 Loss       of Organizational               Recognition                Student organizations                   that    violate      the    Code      of

     Student Conduct                may      lose their status             as   a student organization




                                                                              31



                                                                                                                                                               USA001178
    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 50 of 346




11 No         Contact        Order            A no         contact     order may be imposed                          to    prohibit a student

     from being        in    contact         with another student or Haskell                            employee            This includes

     personal electronic postal or any other types of contact                                                     The no contact order may

     be temporary or permanent

12 Guest       Restriction          A     student      may be          restricted          from hosting guests                in   the residential

     halls if   the    student violates              the guest policy                 The guest           restriction        may be temporary
     or permanent



Educational          Sanctions

1    Reflection        Essay        A     reflection         essay   may be           assigned to help a student reflect                           on what
     choices     he or she has made                   to   get into a situation                  what he or she could do instead                          to

     avoid     situations         like this in        the future          and what he or she learned                        in this     situation

     The essay cannot              serve to blame others for the actions                                 of the student            Length         will    be

     assigned by the Student Conduct Administrator                                           or Housing            staff

2    Policy     Review        A     policy review may be assigned                                in   order to help students                understand

     the motivation behind the                       Code     of Student            Conduct            In this essay the            student must

     reflect    on why the          policies         he or she violated                   exist in     Code of Student Conduct and

     what would happen                  if   the policy did not exist                      The review cannot                 be used        to
                                                                                                                                                  argue

     against the       Code of Student                 Conduct            It   is   meant        to   challenge the          student to think

     from many perspectives                       Length        will    be assigned by the Student Conduct

     Administrator or Housing                        staff

3    General Essay            A     General Essay              may be           assigned about any topic the                       Student

     Conduct Administrator deems appropriate                                        for    the violation            Length       will   be assigned

     by the     Student      Conduct Administrator or Housing                                     staff

4    Interview        An     interview with a relevant                         campus resource may be assigned                              to    help the

     student learn from this situation                        and relevant campus resources                                The length and
     number of questions                  will   be assigned           by the Student Conduct Administrator or

     Housing         staff

5    Flyer      An 85x11                flyer    about the violations committed                               may be       assigned in order to

     help the student better explain                         a policy and to educate                    the Haskell          or residential            hall


     community about the violation


Restorative          Sanctions

1    Letter     of   Apology         A letter         of apology will               be assigned              as   a sanction       when      the student

     showed disrespect              to       other   members           of the Haskell                 community            The     letter    must be

     sincere and will be reviewed                       by the Student Conduct Administrator before                                          it   is


     delivered

2    Community Connection                        Activities          Community Connection                           hours will be assigned to

     help the student to repair harm done through                                     his    or her actions               but more importantly

     will   help the student find better connections                                  to   help the          student be successful                at

     Haskell         The Student Conduct Administrator                                    will    assign the specific              location        where
     hours are to be completed                       and specify a date by which the community connection
     hours must be completed

3    Recommended              Counseling Counseling                            will   be recommended                  in   writing      to    students

     for assistance          in   resolving          any     potential         mental or emotional                  issues       The

     recommendation                will      be maintained           in    the students               file




                                                                           32



                                                                                                                                                               USA001179
    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 51 of 346




4     Haskell      Chemical Abuse Prevention                               Program            HCAPP              HCAPP            or another licensed

      andor       certified        Alcohol Assessment program will                                   be required               of students        for severe

      alcohol      violations          This program assists students                                in    understanding             if   they have

      problems with alcohol
5     Conference             A     conference           between the person harmed and the person who violated

      the   Code of Student Conduct                           will   be assigned              in    cases where the person harmed

      agrees to have a conference                           with the        student        who      violated       the code              The main

      objective         of a conference               is    to    have the student who violated                            the code understand                     how
      his   or her choices            have affected others

6     Restitution            Compensation                   for   loss     damage           or injury This                 may take        the form of

      appropriate           service andor monetary                         or material replacement

7     Haskell          Mental Health Assessment                            EIMHA               EIMCA            or another licensed andor

      certified        mental health assessment                           program       will       be required         of students           for   severe

      incidents        involving       violence              and other threatening behavior This program                                           assists

      students         in   understanding              if    they have          problems with anger management                                   andor

      patterns of behaviors                 associated              with violence




K      Emergency Suspension
Any      action        to    separate        a        student        from        the       campus          before          a    hearing      is    known                as


emergency              suspension           An        emergency                 suspension           can        only       come from              the        Student

Conduct          Administrator              The         forms for the Emergency                            suspension             can     be found             on the
website          under       the     Student           Conduct             Office             There        are    three          levels      of    Emegency
Suspension             Please       refer to      page 94 for more information


The emergency suspension may be imposed only                                                  a     to   ensure      the safety and wellbeing of

members          of the Haskell            community                 b     to   ensure        the    students          own      physical         or emotional

safety      and wellbeing             or    c    if   the        student poses             an ongoing           threat      of serious disruption of

or interference             with Haskells                   normal operations



During the emergency suspension                                    a student shall be denied access to the residential                                             halls

andor       to   the    campus including classes                             food service                community              activities       and        all   other

Haskell      activities          or privileges for which                        the    student might otherwise                       be eligible                  as   the

Student Conduct Administrator                                determines to be appropriate




L      Trespassing                  Procedures
A temporary             interim or permanent                        University Banishment                          order will include                   a    no
trespassing notice The notice                               shall    state that        a      the student will be charged                        with

trespassing if he or she               is   found            to   enter or loiter           on Haskell           premises without prior

authorization           from Haskells                 President and              b     Haskell           will   notify local             state   or federal

law enforcement               units to      enforce the law if                   the student violates                  a   no     trespassing notice

The   no     trespassing notice                   will       expire       when        the University              Banishment                order       is     lifted

expired      or dismissed



Similarly a temporary                   interim or permanent                          Residential               Hall   Banishment                order will

include      a   no     trespassing notice The notice                                 shall    state that        a     the student will be

charged      with trespassing if                 he or she           is   found       to   enter or loiter           on the       residential       hall




                                                                                33



                                                                                                                                                                             USA001180
     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 52 of 346




premises without prior authorization                                    from Haskells President and              b    Haskell       will   notify

local          state or federal law enforcement                          units to enforce the law if the            student violates         a

no        trespassing notice                    The    no    trespassing notice will                  expire   when    the Residential

Hall      Banishment                   order   is   lifted   expired or dismissed




M             Diversion
The Office of Student Conduct for Haskell                                       Indian Nations         University has established the

following             guidelines         for the Diversion Application process                           This program         is   a service

that      is   available         only once          during a students             enrollment at Haskell            and   is   designed to be

a learning            experience for students                  to    help them be successful             in their   educational

endeavor



Diversion             is   a privilege and not a right                    No     presumption      in    favor of diversion          exists in


any case             and the burden of proof                  rests      with the       student to establish that a diversion

agreement             will      best serve the student                  the interests of the university             public    safety and the

rights         of the      victims


In determining whether                         to   grant a diversion the               Student Services        Department          will

consider whether                   the student demonstrates a genuine                          sense of remorse and           is   prepared to

acknowledge                 the offenses charged                    and accountability           for consequences           for hisher

actions              Other factors to consider                 are the nature of the offense and the circumstances

surrounding                it   the probability that the                 student will      cooperate     and benefit from the

program the impact                       of diversion        of the student on the university                   the recommendations              of

the involved               parties       and   that   of the      victims         the    amount of restitutiondamages which                      is


owed and any                    mitigating and aggravating                      circumstances         surrounding     the

incidentoffense



It   is   not required            that    the student have               a representative       for   the purpose of the diversion

However               each student has the right to secure                         counsel     and have himher represent them

through          the application                             If   the student chooses           to hire   an attorney or seek legal
                                               process

advice          those costs             are assessed to the student



Eligibility

The Office of Student Conduct                            will       consider      a number      of factors in determining whether

or not diversion                  is   appropriate which                shall   include    but not be limited to the following

          1     Prior offenses and nature of incident

          2     Academic               standing

          3     Recommendations                     or letters of support

          4     Letter of intent by student

          5     Completed              application       and      all   materials related to application              received      in   timely

                manner
It   is   presumed by these guidelines                         that      a diversion      is   NOT     appropriate       in   the

circumstances                   that   follow

          1     If   the student has been found in violation of a substance                                    abuse offense within the

                last five
                                 years
          2     If   the incident         involved       violence          andor weapons          that   resulted in arrest




                                                                                34



                                                                                                                                                      USA001181
  Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 53 of 346




      3    If   the student was placed                 on emergency suspension                  as   a result of the incident

      4    If   the student received              any prior diversions               or has pending incident            reports not

           including matters covered                    by     this     application

      5    If   the student has been suspended                          from   residential    housing within the last five

           years
      6    If   the student had an incident                    report processed         through      Office of Student         Conduct




Procedures

The student must attend                 all    conferences          set   by the Office of Student Rights               in   regards to

the   application      process          During the            initial    conference     regarding      the incident      report a
determination         will    be made          as to   the     disposition of the incident             If   the student meets the

eligibility     criteria     an application            may be         obtained and the diversion             process    initiated      The

student will       be need       to    complete the diversion                  application    within 5 working days of

formal adjudication              all    necessary        documents and materials must be submitted with the

application        Partial       applications          will    not be accepted

Assessments

           If   the incident       involves       alcohol         or drugs the        student   may need         to   obtain an

           alcohol     or drug evaluation                from the Haskell Health               Center prior to a final

           decision



           If   the incident       involves       violence              the student   may be     required to obtain an anger

           management assessment                       which      may be done through            the Haskell          Health   Center


Notification       of the     applications             approval or denial will            be issued     to   the student during         a

conference       to   be   set   by the Student Services                   Department         In the event the         application     is


denied        due process        will    continue       for the offense



Requirements
Once the student has been                     notified   of the approval             of the application          an appointment        will

be    set for   the student to review             the requirements               and conditions        of the diversion

           If   an assessment           was required the recommendations                         of the assessment           must be

           completed         fully      by the student           as     prescribed

           Monitoring          of academic progress by student and Office of Student Rights                                       or

           designee
           Establish       individualized plan for monitoring

           Failure to adhere             to   conditions         and requirements or a second report involving
           substance         abuse or similar offense will                     end diversion     and    loss     of residential

           housing      will     be immediate with no appeal process

           Failure to comply or any requests for extensions will                                 result     in   the doubling     of the

           fines   and community service hours


Diversion provides             an opportunity for students                     to   maintain    Good    Social Standing and

remain     eligible for       housing           Students         may      participate   in   a drug or alcohol         treatment

program while fulfilling                the     sanctions for violating the              Substance       Abuse Policy For more

information please            turn to page         37




                                                                          35



                                                                                                                                              USA001182
 Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 54 of 346




NOTE          If   a student       is   in   an   Honor    Residential       Hall and violates          the   Substance     Abuse

Policy andor Violence                     Policy heshe         will   have    to   vacate     immediately and move             to   a

regular residential           hall           The Haskell     Chemical        Abuse Prevention             Program       HCAPP
andor Haskell           Mental Assessment                   EIMIIA may             be utilized         Students   can choose to use

other certified andor licensed diversion                           programs        at their   own expense Failure to
complete           a diversion      program         will   result in   an immediate Notice to          Vacate a residential
hall   and the student             will      no longer be considered           in   Good      Social Standing            All sanctions

must be completed before the student                          is   considered to be in          Good      Social Standing once

again


Student will          need    to   apply       for a diversion        and have       that   request granted in order to

secure   it   as     an option          The Student Conduct Administrator                       will    review    all   diversion

applications          and make a determination                  to
                                                                      approve       or   deny    Failure to complete

application          process       or having the           diversion    application         denied can result in eviction           from

housing a notice             to vacate            being issued or other consequence                    deemed     appropriate




Application includes

Completed Diversion Application
Personal       Statement

Letter of Support from Instructor



A   diversion        application          needs to be filed within 5 working days of formal adjudication




                                                                       36



                                                                                                                                           USA001183
Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 55 of 346




                IV     Substance        Abuse




                                37



                                                                       USA001184
    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 56 of 346




A    Standards of Conduct
Haskells        substance       abuse policy prohibits the possession                             use or transportingtrafficking
of alcohol       illegal      drugs non prescribed prescription                           drugs and other mind altering
substances       by students Haskell               does not accept                abuse    of alcohol       or drugs by students           and

behaviors       that    occur as a    result      of such abuse The                    most serious consequences                 of this

behavior      are the loss of housing and suspension or expulsion                                    from the University


Haskell     seeks to enrich the lives                  of students          by employing programs and services                      to assist


them    referring       them    to   counseling              and having          staff   conferences        with   them        See the

Counseling        Center for information about campus programs                                     to   prevent the possession             use

or distribution of alcohol             and drugs



Haskell    will    contact      the parentsguardians                   of students        under the age of 21             in   regards to

violation     of the Substance               Abuse Policy




B      Medical Release                 for Substance                    Abuse
Abuse of alcohol andor drugs                      is    a serious threat to the wellbeing of students                          and the

Haskell   community Accordingly                             students    who       abuse    alcohol      or drugs to the         extent that

they   become incapacitated andor                           require monitoring            shall   be referred      to    the Counseling

Center      The Counseling Center                      shall   determine          if   students    should be medically released

from Haskell            Any    student       who       is   medically released must provide                    proof of treatment              at

a certified      or licensed treatment                 facility     and a written recommendation                    for   return to

Haskell    from a licensed mental health professional                                  before readmission           to   Haskell      In

some cases        violations of the code of conduct                          for    medical       reasons    could be removed            from

the record



C      Sanctions              for Violation of the Substance                                Abuse        Policy


1   First Violation

              Student can participate                  in   a Diversion Program in order to maintain housing

          The Diversion Program includes a fine community service hours andor an

          alcohol       assessment       program
             A    student      who   does not participate                   in   a Diversion Program will                receive a

          Notice         to   Vacate         or   Eviction            resulting in        immediate         loss   of housing for one

          year from the date of issuance

             Any       time a student        is   found        in   violation of the Substance               Abuse Policy heshe
          will    lose their housing privilege                       However            a student    may     appeal      the loss of

          housing on their           first    violation only                The student       shall     remain     in   housing pending

          the    outcome of the appeal                       Should the student lose the appeal the previous
          Notice         to   Vacate     will      go       into effect      immediately


2   Second       Violation        This       sanction         is   mandatory however a student may appeal                           to   the

appellate board for review                   The Student             will    receive an order that includes                the items

below




                                                                       38



                                                                                                                                                    USA001185
     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 57 of 346




Notice       to   Vacate       resulting in          immediate        loss      of housing for one year from the date of

issuance          also includes

                   Loss of the privilege of visiting                       in   the residential        halls

                   Loss of the privilege of being on campus                                 after   regular business hours unless
                   student      is   attending a class

                   Loss of the privilege               to participate           in
                                                                                     any extracurricular                 activities     including

                   athletic      teams intramural sports etc and                            loss    of the use of Haskell               facilities


                   ie         Tecumseh         Gym      Coffin        Sports Complex and Stidham                              Union       Student

                   shall      inform the Office of Student Conduct                            when         the student has a class or

                   class      assignment or project in any of these facilities

                   Loss of privilege             to   Curtis Hall

                   Loss of Good Social Standing

                   Requirement           to    complete an Alcohol Assessment and Treatment Plan
                   Double the           fine   and community service hours from the diversion program



3    Third Violation
             Referral          to Student Appellate                Board with a recommendation                            of mandatory

             suspension for two                academic years with a double                         fine   and community service
             hours from the previous                   violation

               Completion of an alcoholdrug treatment program or other appropriate treatment

             program before readmission                       to   Haskell or depending on the severity expulsion
             from Haskell



D      Medical Amnesty
 The Medical Amnesty Program                          MAP          represents         the   Haskells commitment                   to   increasing

the likelihood          that    community members                  will    call for       medical assistance             when faced with an
alcohol or drug related emergency                           Every student            as   a part of the Haskell community has a

responsibility          for    caring   for self      and others          In alcohol or drug related incidents                         the primary

concern       of the University           is   the    wellbeing health and                  safety    of students



Haskell       has an obligation          to    make mandatory administrative                         referrals      of students         for incidents

related to        alcohol      and other drug related emergencies The potential                                    for   student   conduct

action      by the University           against       the   student       in   need of medical         attention          andor the student

reporting the incident               may   act   as    a barrier to students getting the immediate medical attention

they need In order to alleviate the behavioral consequences                                         associated           with these alcohol and

other drug related emergencies and increase the likelihood                                          that students         will   get   the medical

attention      they need Haskell has developed                        a Medical            Amnesty Program This policy                      applies

to   all   students     who     call   on behalf of themselves                  or another         student    in   need of immediate
medical assistance              including      being transported by                  EMS

In order to receive             Medical        Amnesty        students must use the policy proactively                             This means

that    students must take the initiative                   to get assistance             and that asking for medical amnesty

after      being confronted for possible alcohol                      or drug policy              violations   will       not result in

application        of   MAP

If   a student      calls     on behalf of another student he or she                         is   REQUIRED               to   remain with the

student      experiencing the medical emergency                            until     medical personnel             arrive




                                                                           39



                                                                                                                                                        USA001186
    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 58 of 346




Medical       amnesty             applies    only to possession               or consumption of alcohol and drugs                            In


addition the policy                 does not prevent           action by police or other law enforcement personnel




Frequently Asked Questions about the Medical Amnesty Program
Why do we have a Medical Amnesty Program

At Haskell          the     health   and safety of every student                     is   of primary importance              and   all   students are


strongly      encouraged to be empowered bystanders                                  who       respond in a potentially dangerous

situation     without fear of reprisal from Haskell                            Haskell           supports       students   who     act   responsibly      by

reaching out for assistance                  in the case       of a medical               emergency        as    well as supports the student


who     is   helped

A   student or student organization                    seeking medical treatment                      for    himherself or for any other

student      who     is    in    immediate medical           need       or   any student who               is   the recipient    of this emergency


medical       help        will   not be subject to disciplinary sanctions related to the violation of using or


possessing alcohol                or other    drugs as defined               in the       Substance     Abuse Policy             This rule applies to


emergencies both on and off campus

A   student    is   eligible to       use the Medical           Amnesty Program on more than one occasion and

students are        always strongly encouraged to report a medical                                    emergency            The   positive    impact       of


reporting      a medical           emergency         will   always hold the highest priority                       when determining           the


appropriate         response for Haskell               policy violations                  In   a situation      where there are repeated


violations         Haskell        reserves the right to take             disciplinary action                on a case by case basis




Because       parents are          vital    partners in the educational                    process and because             the student      can be best


supported from              home      Haskell    typically       contacts        parents          of students under 21 years of age in


instances      where there           is    evidence of risk to health welfare                       or safety       In   addition the University


reserves the        right to record           names of      those students                involved    to     enable the University to follow up


with the students as deemed necessary to ensure a students wellbeing




A   student    who         receives       medical     assistance        for alcohol            use under the Medical             Amnesty Program

will   be referred by the Student Conduct                       Office or their representative                      to   a mandatory        intervention



program such              as the     Red Road Program              at   the University             Counseling        Center        Additionally a

student      who     qualifies for the         Medical       Amnesty Program by                      calling for      medical      assistance       for


another student             may be        referred   to this   program at the discretion                        of the Student Conduct          Office




Frequently          Asked          Questions


Q      What   if   I am underage and drunk when I                             call   for help for a friend




                                                                              40



                                                                                                                                                               USA001187
  Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 59 of 346




A     In this situation            emergency            personnel             might want to ask you a few questions about                            how much

the sick     person had to drink or                    if   they mixed the alcohol                   with any other drugs for example This


information will            be     critical      to    helping your friend                   In   such     a case Haskell           will   not refer you or

the   person you called for an alcohol                             violation




Q     Will   my name         be recorded               if   I    call   for help for         my friend

A     In   most situations              if   you are levelheaded enough to                          call    for    help and you are not showing


signs      of alcohol       or other          drug overdose                  emergency personnel                 will   thank you for your assistance


and simply help your friend




Q How         will   anyone know I was the one who                                 called for        help

A     In   most cases a professional                        staff   members from               Residential         Halls will       know     that   you   called


for   help    If   they do not               know      you can           simply inform them of your role in helping                           your friend or

yourself




Q     Does the Medical Amnesty Program apply                                        if   I   call for     help for myself

A     Yes



Q     Does Haskell contact my parents                               if   I am transported             to   the hospital


A     Haskell      does not automatically contact your parents when you are transported                                                      to the hospital


However your            parents              would     eventually            be notified by mail            if
                                                                                                                 you    are   under 21 and had a


hospital     transport       for alcohol              or    drug use




Q     What happens            if   I am transported                     to   the hospital for the second time                        does the Medical

Amnesty Program apply

A     While the main concern                     is   the health             and safety of every student a pattern of behavior                            for


hospital     transports          will        require    a staff member to review the situation                             and follow        up using

professional         judgment for each individual                              situation




Q     What should I do               if      a friend       is   showing         signs   of alcohol poisoning                 or overdose

A     Remember         to   Check             Call and Care Alcohol                      overdose can be scary but getting help                           is    not




CHECK              Watch out         for
                                              your friends throughout                    the      night    Encourage healthy               choices   If


someone you know has consumed too much alcohol check                                                       for signs      of overdose




CALL         If
                   you discover any one of                        the    above    problems          call    for    medical help immediately                    Call


911 The above           indicators              of alcohol          overdose are very serious and time                         is   of the essence             If
                                                                                                                                                                    you

are   unsure and are on campus                         call      Haskell        Security       at   7857606192




                                                                                    41



                                                                                                                                                                          USA001188
 Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 60 of 346




CARE    Continually talk to the person and monitor their skin color temperature        and breathing


Turn and keep the person on hisher   left   side as this will   help to keep the person from choking

should they vomit Wait with your friend until help arrives never leave         a sick friend alone




                                                   42



                                                                                                       USA001189
Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 61 of 346




           V    Campus         Violence Policy




                                43



                                                                       USA001190
    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 62 of 346




A Purpose             of the Policy

Haskell     Indian Nations                  University and             its    respective         entities      are committed        to


maintaining a           safe      working and learning environment                                 for   all   members        of the Haskell

community              In this regard               HINU     will       take reasonable action to provide                        an environment

free    from violence              threats         of violence         harassment               intimidation and other disruptive

behavior



B       Policy Statement

HINU      will    not tolerate violence                   threats harassment                       intimidation        and other disruptive
behavior        on   its   campus or           in   its   programs whether by students faculty                                 staff    or visitors

Such behavior may include                          oral   or written statements                     gestures      or expressions that

communicate            a direct or indirect threat of physical                                  harm or intimidation Individuals who

commit such           acts       may be        subject to sanctions including                         but not limited to removal                     from

the premises exclusion                       from the premises criminal prosecution                                   corrective       andor

disciplinary action                   and suspension or expulsion
Haskell     seeks to enrich the lives                     of students            by employing programs and services                             to assist


them      referring        them        to    counseling          and having            staff     conferences          with   them       See the

Counseling           Center for information about campus programs                                              of harassment and violence



C       Sanctions          for Violation of the Violence                             Policy        That        does   NOT      involve     an arrest

or emergency               medical personnel


1    First Violation

    Student will have              an opportunity to participate                           in   a Level    I   Violence      Diversion Program

in   order to maintain housing

    A   student      who        does not participate              in   a Level         I   Violence       Diversion Program              will

receive a       Notice           to   Vacate         or   Eviction             resulting in          immediate         loss   of housing for one

year from the          date of issuance

    Any   time a student               is   found    in   violation of the Violence                      Policy heshe           will   lose their

housing privilege                 However            a student         may       appeal         the loss of housing            The student           shall

remain     in    housing pending                   the outcome of the appeal                        Should the student lose the appeal
the previous         Notice            to    Vacate       will
                                                                  go    into        effect      immediately


2    Second      Violation                  This   sanction      is    mandatory however a student may appeal                                   to   the

appellate board for review                          The Student           will      receive an order that includes                  the items

below
Notice     to   Vacate           resulting in        immediate               loss   of housing for one year from the date of

issuance        also includes

           Loss of the privilege of visiting                           in     the residential         halls

           Loss of the privilege of being on campus                                        after   regular business hours unless

           student         is    attending a class




                                                                               44



                                                                                                                                                             USA001191
 Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 63 of 346




        Loss of the privilege      to participate   in
                                                         any extracurricular     activities   including

          athletic   teams intramural sports etc         and   loss   of the use of Haskell   facilities   ie
          Tecumseh     Gym     Coffin   Sports Complex and Stidham Union Student shall
          inform the Office of Student       Conduct when the student has a class or class

          assignment or project in any of these facilities

        Loss of use of Curtis Hall
        Loss of Good Social Standing

        Requirement       to   complete a Mental Health Assessment and Treatment Plan
          Fine

          Community      Service Hours



3   Third Violation
Referral    to   Student Appellate      Board with a recommendation           of mandatory     suspension

for one academic year

 Completion of an anger management treatment program or other appropriate treatment

program before readmission         to   Haskell or depending on the severity expulsion from
Haskell




                                                    45



                                                                                                                USA001192
Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 64 of 346




 VI Campus            Sexual Assault and Sexual

             Harassment and              Title    IX




                                46



                                                                       USA001193
 Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 65 of 346




Jurisdiction

Haskell    shall    adjudicate         cases involving        alleged violators          who    are   students     or Haskell

employees           There      is   no statute of limitation            for   violation    of the sexual misconduct

policy    This      is   in   recognition    of the severe psychological                 harm    that      sexual misconduct

can have and        empower
                    to                  those against        whom      sexual misconduct              is   perpetrated to report

when   they    have been harmed



Campus         Sexual Assault
The following            actions are violations of the sexual assaultharassment                             policy of Haskell

          1 Non Consensual                Sexual Touching

          2 Non      Consensual           Sexual Intercourse

          3 Non      Consensual           Sexual Contact sexual                contact    without effective            consent
          4   Sexual Exploitation

          5 Any          attempt     or aiding in attempt of any of the actions listed in this policy



Definitions

          1   Intercourse            includes    vaginal     or anal penetration          by penis object tongue                or

              finger or contact           between     genitals        and   mouth

          2   Sexual Touching               any intentional contact             with breasts       buttocks       groin genitals

              mouth           or other bodily orifice of another               or touching       another with any of these

              body parts or making another touch you or himself or herself with or on any of
              these body parts



          3   Consent          is   informed agreement          to    do the same things           at      the same time in the

              same       way        with each other     is   freely    given    without coercion              uses mutually

              understood            words or actions         One      cannot    engage     in   sexual intercourse         or

              sexual touching            without violating the              sexual misconduct              policy if   one knows
              the    other cannot        give consent



          4   Sexual Misconduct              includes      nonconsensual           sexual contact             nonconsensual

              sexual intercourse sexual exploitation                          and sexual harassment



          5 Non      Consensual           Sexual Intercourse           is   any sexual intercourse             vaginal anal or

              oral however             slight between persons of whatever                       sex without consent


          6 Non      Consensual           Sexual Contact         is
                                                                      any sexual touching               however     slight

              between persons of whatever                    sex without consent


          7   Sexual Exploitation               includes     prostitution       posting images on social media

          without         consent video taping without consent peeping tommery                                   intentional

          transmission of any sexually transmitted                          diseases and inducing incapacitation                     for

          the purpose of having              sex with a person



          8   Initiator        The person of whatever                sex who      initiates     any sexual touching
              contact         or intercourse




                                                                47



                                                                                                                                           USA001194
    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 66 of 346




            9    Respondent              The person of whatever                     sex who must consent                    before any sexual

                 touching         contact        or intercourse         may occur


What         does consent                     mean
       1    In the    absence of mutually understood actions or                                  words        it   is   the responsibility of

            the initiator         of any sexual contact                to    ensure      consent       is   given       by another person
      2     Consent to one form of sexual                        activity         does   NOT         imply consent           to   other types of

            sexual activity

      3     Past consent           to    sexual activity does               NOT      imply consent            to    future    sexual activity

      4     Consent must be given                   at   each stage of sexual contact

      5     Consent given under the                     threat   of physical            force    any form of coercion                   or

            intimidation           is    not effective        consent
      6     Consent cannot                be given by minors persons under age                               18         mentally disabled

            persons       or physically incapacitated                       persons




How         do   I   know         if     someone cannot                     give    consent
Is   the other person

1 Unconscious
2    Under the       legal     age of consent

In these two         cases        the    other person cannot                give consent



Do    you perceive           in   the other person

       1    Slurred     speech

      2     Bloodshot          eyes
      3     Smell     of alcohol              on breath
      4     Inability     to      stand up straight

      5     Vomiting
      6     Outrageous or unusual behavior

      Or is the other person
      7 Physically impaired
      8     Physically incapacitated

      9     Mentally         disabled


This   is   not a comprehensive                  list    None     of these characteristics                   necessarily          means      that   the

person cannot         give consent                However         it   is   the responsibility of the initiator                    of sexual

contact     to   ensure      that       the respondent can consent                      and   that   he or she gives consent
Sexual misconduct                 does        NOT   necessarily have               to   be intentional             If   the initiator    does not

ensure      consent the           initiator      can be found in violation of the sexual misconduct                                     policy



In other     words      it   is    always        the responsibility of the initiator                         of sexual        contact        to

ensure that consent can be and                           is   given         It   does not matter if the initiator                  is


incapacitated        or not         it   is   always the responsibility of the                   initiator         to   get consent      from the

partner




                                                                            48



                                                                                                                                                          USA001195
 Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 67 of 346




Other Important Information                               to Consider

    1   Any    person     is   not required            to resist     sexual advances                     Silence    is   NEVER            implied

        consent
    2   Silence     previous      sexual relationship                     current relationship                  style    of dress          or

        money      spent on the respondent does not imply consent                                         to any sexual activity

    3   Intentional      or unintentional               use of alcohol                or drugs does not imply consent                           on the

        part of the respondent
    4   Consent may be revoked                    at   any time by any party involved
    5   Consent has an expiration date                         Consent only               lasts     for a reasonable amount of

        time    Reasonable            amount       is    defined by circumstances                          If   a person consents                to

        sexual activity         but no sexual activity occurs                           the initiator           should reconfirm

        consent    before again initiating                 sexual activity




Possible Sanctions              for Sexual Assault

    1   Any    student found responsible                   for violating the                  Sexual Exploitation                   the   Non
        Consensual Sexual Contact or the Non Consensual Sexual Touching policy                                                                  will

        face sanctions ranging               from warning                 and probation             to   expulsion depending on the

        severity    of the incident           and previous                conduct        records

    2   Any    student found responsible                   for violating the                 Non Consensual                   Sexual

        Intercourse      policy       will   face       sanctions ranging from suspension to expulsion

        depending on the          severity         of the incident                   and previous conduct                records          The
        recommended            sanction will            normally be expulsion



Definition    of Sexual Harassment



Sexual harassment        is    defined       as   unwelcome               sexual advances                requests for sexual favors

and other verbal or physical conduct                     of a sexual nature                  when        either




1   submission     is   either explicitly          or implicitly a condition                        affecting      academic or

employment decisions             2     the behavior            is    sufficiently severe                 or pervasive          as to      create      an

intimidating hostile          or repugnant environment                           or   3   the behavior            persists         despite

objection    by the person       to   whom        the conduct              is   directed           The University considers such

behavior whether physical or verbal                       to   be a breach              of   its   standards      of conduct              and   will

seek to prevent    such incidents            and take corrective                      action    when      sexual harassment occurs




Types of Sexual Harassment


Generally speaking         there are two types of sexual harassment                                       quid pro            quo     and       hostile

environment



Quid pro quo meaning this for that sexual harassment occurs when                                                         it   is   stated    or

implied that an academic           or employment decision                             about a student or employee depends

upon whether the student or employee submits                                    to   conduct        of a sexual nature              Quid pro

quo sexual harassment also occurs                      when     it   is   stated       or implied that an individual must

submit to conduct of a sexual nature in order to participate                                        in   a University program or




                                                                     49



                                                                                                                                                           USA001196
     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 68 of 346




activity            So   for   example          if   an employee           is   made    to   believe    that   a promotion         is   likely      if

the       employee goes on a date with the employees supervisor the employee                                                  is   possibly

being          subjected to         quid    pro       quo    sexual harassment



Hostile environment                   sexual harassment occurs                       when unwelcome            conduct     of a sexual

nature creates             an intimidating threatening                          or abusive working           or learning   environment                   or

is   so severe persistent or pervasive                         that   it    affects     a persons ability to participate                  in   or

benefit         from a University program or activity                                While a person engaging             in   harassing

behavior             most often has some form of power or authority over the person being harassed
that      is   not always the case                   The harasser can be a peer of the person being harassed

Sometimes the harasser                     is    harassing a person               who     has power over         them For example                    a

supervisee can sexually                    harass a supervisor or a student can sexually                              harass a faculty

member


Examples of Sexual Harassment


The following               descriptions while not allinclusive                              will   help you understand the types of

behavior            that   are considered             conduct     of a sexual nature                  and that   if   unwelcome may
constitute            sexual harassment



Unwanted sexual statements                             Sexual or      dirty jokes comments on                      physical        attributes

spreading rumors about or rating others as to sexual activity or performance talking

about          ones      sexual activity in front of others and displaying or distributing sexually

explicit            drawings pictures andor written material Unwanted                                       sexual statements can be

made           in   person     in   writing          electronically        email        instant     messaging         blogs web pages

etc and             otherwise



Unwanted personal attention                             Letters telephone              calls visits         pressure for sexual favors

pressure for unnecessary personal interaction                                      and pressure for dates where a

sexualromantic                 intent   appears         evident but remains unwanted



Unwanted physical or sexual advances                                  Touching hugging kissing fondling                                 touching

oneself sexually for others to                         view    sexual assault             intercourse        or other sexual activity

Possible Sanctions                      for Sexual              Harassment
          1     Any      student found responsible                for violating the                 Sexual Harassment         policy will

                face sanctions ranging                  from warning              and probation        to   expulsion depending on the

                severity       of the incident          and previous             conduct      records




       REQUIREMENTS
TITLE IX
NONDISCRIMINATION AND ANTI HARASSMENT POLICY

ATitle IX Statement
It   is   the policy of the College                    to   comply with           Title   IX of the Education

Amendments                 of 1972 through              EO     13160            which prohibit discrimination




                                                                                50



                                                                                                                                                              USA001197
 Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 69 of 346




based on sex which includes                           sexual harassment and sexual violence                              in   Haskells
educational          programs and                activities          Title   IX and       its   implementing regulations               also

prohibit retaliation for asserting claims                               of sex discrimination                 Haskell    has designated the

following       Title      IX Coordinator for the                      entire     university system            to    coordinate     its


compliance           with Title IX and to receive inquiries regarding                                       Title   IX


Interim Title IX Coordinator

155 Indian Avenue

Lawrence         KS        66046

7857498457

Students      who wish            to report sex discrimination or sexual harassment should file                                           a

complaint       with the Title IX Coordinator Tonia                                   Salvini      at   7857498457



B    Policy Statement
Haskell      Indian Nations                University           is   committed           to   providing a learning working                    and

living      environment             that    promotes personal integrity                         civility     and mutual respect           in    an

environment           free    of discrimination on the basis of sex Haskell                                     considers sex

discrimination in             all    its    forms     to    be a serious offense                  Sex discrimination            constitutes      a

violation      of this policy               is   unacceptable            and      will   not be tolerated             Sexual harassment              as
defined      below          whether verbalsexual                        physicalrape unwanted touching or visual                                is


inconsistent         with the expectations                      of Haskell         and may        constitute        a form of sex

discrimination prohibited by this policy Sexual harassment also includes                                                        sexual

violenceassault             as      defined        below             Examples         of specific         conduct that constitutes            sexual

harassment and sexual violenceassault                                   are set forth           below


C    Content of the Complaint



So   that   the Haskell             has sufficient information to investigate                               a complaint       the

complaint       should include                    1   the    dates and times                     of the alleged conduct             2     the

names of       all    persons              involved        in   the alleged conduct                 including possible witnesses

3     all   details   outlining what happened                           and      4    contact       information for the complainant

so that the Haskell               may follow up                 appropriately



A    complainant           will     be given a copy of the document                              titled    Explanation        of Rights

and Options After Filing a Complaint Under the                                           Title    IX Non Discrimination                and Anti

Harassment Policy



Conduct       that    Constitutes                a Crime

Any    person        who     wishes to            make      a complaint            of sex discrimination or sexual

harassment that also constitutes                           a crimeincluding sexual violenceassault                                  domestic

violence       dating violence                   or stalkingis               encouraged          to   make    a complaint        to local       law

enforcement           If    requested             Haskell       will    assist     the complainant            in    notifying    the

appropriate          law enforcement                  authorities            A   victim       may decline      to    notify such authorities




                                                                                 51



                                                                                                                                                          USA001198
     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 70 of 346




Special          Guidance Concerning                       Complaints of Sexual ViolenceAssault                            Domestic

Violence Dating                  Violence and Stalking


If   you are the victim of sexual violenceassault                                  domestic violence                   dating

violence          or stalking do not blame yourself                           These crimes are never the victims fault

Haskell          recommends              that   you immediately go                to   the emergency room of a local

hospital         and contact            local   law enforcement              in   addition       to   making a prompt complaint
under       this   policy



A victim          may      decline to notify such authorities                          A victim       is   NOT        required      to   report to

law enforcement                  as    a prerequisite          for filing    a Title     IX complaint               through     Haskell          The
Title      IX complaint               can proceed           regardless of whether there                  is
                                                                                                              any simultaneous             law

enforcement              reporting



If
     you are the victim of sexual violenceassault                                  domestic violence                   or dating

violence          do everything possible                     to   preserve evidence          by making               certain that        the crime

scene       is   not disturbed Preservation                        of evidence       may be necessary                 for proof of the crime

or in obtaining             a protection             order Victims of sexual violenceassault                              domestic violence

or dating violence                should not bathe urinate                    douche        brush teeth or drink liquids until

after      they are examined                  and     if   necessary     a rape examination                   is   completed        Clothes

should not be changed                        When          necessary    seek immediate medical                       attention      at   an area

hospital and take a                   full   change        of clothing      including shoes for use after a medical

examination



It   is   also important to take                    steps to      preserve evidence         in    cases of stalking to the

extent such evidence                     exists In cases of stalking evidence                         is   more       likely   to   be    in   the

form of          letters    emails           text   messages etc            rather     than evidence               of physical      contact      and

violence



Once a complaint                  of sexual violenceassault                   domestic violence                     dating violence

or stalking         is   made          the complainant             has several         options such as but not limited to


      contacting          parents or a relative


      seeking legal advice


      seeking personal counseling                           always recommended


      pursuing       legal       action       against the perpetrator


      pursing       disciplinary action


      requesting that no further action be taken




1Protecting              the Complainant



Pending          final   outcome of an investigation Haskell                              will   take      steps to     protect

the       complainant        from any further harassment or                            retaliation     regardless of whether                   the

victim       chooses        to   report the crime to campus police                         or    local     law enforcement                 Steps     may




                                                                            52



                                                                                                                                                           USA001199
     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 71 of 346




include   assisting          and allowing the complainant                        to   change      his      or her academic

transportation          work       or living       situation      if    options to       do so are reasonably available



If   a complainant          has obtained a temporary restraining order or other no contact

order against the alleged perpetrator                          from a criminal            civil       or tribal       court       the

complainant        should provide             such information to the Title IX Coordinator or appropriate

deputy Title IX Coordinator for their                           campus        Haskell         will    take     all   reasonable and

legal action to implement the order




2    Timing
Haskell    encourages             persons to       make        complaints         of sex discrimination and

sexual harassment as soon as possible because                                    late   reporting          may limit Haskells
ability to   investigate           and respond            to   the conduct        complained              of



3    Investigation           and Confidentiality
All complaints          of sex discrimination and sexual harassment will be promptly and

thoroughly investigated                in   accordance           with the Title IX Procedure                         The interim                Title    IX

Coordinator will             investigate       and any recommendations                         for    adjudication             will    be referred

to   the Title IX      Team         For more information regarding the                               Title     IX process please see

page 54


Haskell    will    make       reasonable and appropriate                      efforts     to   preserve an individuals privacy
and protect the         confidentiality            of information             when      investigating            and resolving                  a

complaint However                  because         of laws relating to reporting and other state and federal

laws Haskell           cannot      guarantee confidentiality                     to   those    who make complaints
In the   event a complainant                 requests confidentiality or asks that a complaint                                        not be

investigated       Haskell         will     take   all    reasonable steps to investigate                       and respond                to   the

complaint       consistent with the request for confidentiality or request not to pursue an

investigation          If   a complainant          insists      that his      or her     name        not be disclosed                 to   the alleged

perpetrator Haskells                ability to      respond may be limited Hskell reserves the

right to initiate       an investigation            despite a complainants request for confidentiality                                              in

limited circumstances               involving            serious or repeated             conduct          or where the alleged

perpetrator       may       pose a continuing             threat       to   the Haskell        community


4    Resolution
If   a complaint       of sex discrimination or sexual harassment                                    is   found      to   be

substantiated          Haskell       will    take appropriate               corrective        action Students                  faculty          and

staff   found     to   be    in   violation of this policy will be subject to discipline up to and

including termination                expulsion or other appropriate                       institutional              sanctions             affiliates

and program participants                  may be removed from                     the university programs andor prevented

from returning          to   campus         Remedial           steps    may      also include             counseling           for the

complainant academic                   transportation             work        or living       accommodations                    for   the

complainant separation of the parties and training for the respondent and other persons




                                                                            53



                                                                                                                                                              USA001200
     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 72 of 346




5     Bad    Faith Complaints

While Haskell             encourages       all   good        faith   complaints           of sex discrimination and

sexual harassment                Haskell    has the responsibility to balance                        the rights of         all   parties

Therefore          if   the investigation         at   Haskell        reveals that a complaint                 was knowingly false
the       complaint      will    be dismissed and the person who                          filed   the knowingly false complaint

may be        subject to discipline



D Retaliation
It   is   a violation of this policy to retaliate                    against any person for making                      a good

faith      complaint       of sex discrimination or sexual harassment andor cooperating                                            in   the

investigation            of including testifying as a witness                        to    such complaint



E     Vendors Contractors and Third                             Parties

This policy applies to the conduct                       of vendors              contractors       and    third   parties If a       member
of the Haskell            community believes                that   he or she has been subjected                    to   sex discrimination

or sexual harassment by a vendor                            contractor           or third party      the person should             make        a

complaint          in   the manner set forth in the                  above procedure              Haskell      will     respond    to    the

complaint          as   appropriate given              the nature of         its    relationship     to   the vendor contractor                    or

third      party



F Academic               Freedom
While Haskell             is   committed     to   the principles of free inquiry and free

expression sex discrimination and sexual harassment are neither legally protected

expression nor the proper exercise of academic freedom



G Education
Because          Haskell       recognizes    that      the prevention              of sex discrimination              sexual

harassment              sexual violenceassault                domestic violence               dating violence            and stalking          is



important          it   offers   educational          programming            to     a variety of groups such as campus

personnel incoming students                      and new employees participating                          in   orientation         and

members           of student organizations                  Among       other elements              such training will            cover

relevant definitions              procedures           and sanctions               will   provide    safe   and positive          options for

bystander         intervention      and    will       provide        risk   reduction       information           including recognizing

warning          signs of abusive behavior                  and how         to   avoid potential         attacks      To    learn more

about education resources                  please       contact        the Title IX Coordinator                   All forms can be

found       at   the end of this book            in   the    Forms          Section




                                                                        54



                                                                                                                                                        USA001201
Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 73 of 346




          HASKELL INDIAN NATIONS UNIVERSITY
                   Title   IX Coordinators   Office

                   COMPLAINT PROCEDURE




                                 55



                                                                       USA001202
Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 74 of 346




                    VII     Fire Safety




                                56



                                                                       USA001203
    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 75 of 346




A MAJOR                VIOLATIONS

1   Fire Protection           Equipment                   Fire extinguishers                   pull   stations smoke detectors

    automatic     sprinkler systems and                       fire   alarms are located throughout                            the campus for the

    protection        of   human     life        and property To use                this      equipment for non emergency

    purposes     is   prohibited            Immediate          action will          be taken against anyone who falsely
    whether intentionally or negligently                             activates          or tampers with fire                 safety      equipment
    exit   signs horns strobes                    notification        devices           and    fire   exit      doors Tampering                  means       to


    intentionally          disable alter           or change         the fire      alarm        system          fire    protective        device           the

    station    or signal      box     Fire doors and any door with a closing mechanism                                                  must not be

    propped open or disabled                       In   addition       initiating          causing or contributing                       to     a false

    report warning            or threat of fire            explosion or other emergency                                is    grounds for

    disciplinary action

    Typical     Sanctions           Emergency             suspension          $100        fine      plus    all    costs      associated          with the

    repair or replacement of misused or damaged equipment cleaning of the facility

    possible eviction             from University housing andor possible criminal charges


2   Fire Hazards              All campus facilities                   including student rooms and balconies                                       are

    smoke free             Smoking        of tobacco          products        is   permitted only                 in   designated outdoor

    smoking areas           50     feet     from buildings                  Cigarette butts and ashes shall be considered

    prima facia evidence              of smoking Open and smoldering flames including                                                     lit    candles

    incense     plantsherbs            pipes         grills     e cigarettes and hookahs                        are     prohibited         in    all



    campus     facilities         including student rooms and balconies                                     A   student must receive prior

    approval from the Director of Housing                              to   burn material for                religious            purposes            No
    heat producing           appliances will be permitted                          in   student       rooms            unless authorized                by the
    Haskell     Safety Office               This includes            hot plates coffee pots popcorn poppers                                           electric


    skillets    heaters       air   fresheners            Sensies             etc        Any        items confiscated                  WILL NOT             be

    returned     BLOW TORCHES                             regardless of size                   is   STRICTLY                  prohibited           Any
    violation    will       result   in     Emergency Suspension Level                                2    minimum                with a        minimum
    fine of    $100
    Typical     Sanction          $50 fine


3   Endangerment Emergency Evacuation                                              When         a fire      alarm       is   sounded residents
    must assume            that   there     is    a fire in the building and are expected                               to   evacuate           the

    building Residents              may          return to the building                 only   when         instructed            to   do so by

    Residential       hall staff     or Haskell            SecuritySafety                personnel           Endangerment                 includes

    failure to   follow these procedures for fire                            safety as well as failure to take                            cover during

    severe weather upon notification by Residential                                      Hall       staff    Haskell          officials         tornado

    siren or televisionradio                     severe weather instructions

    Typical     Sanction          $50 fine


4   Fires Intentional                Arson                Any    willful      or malicious burning or attempt to burn any

    building     or government               property         on or around campus                     any motor vehicle andor
    personal property of another                     is   subject      to   expulsion           from Haskell                 as   well as criminal

    charges

    Typical     Sanction          Expulsion from Haskell                      as   well as criminal charges




                                                                         57



                                                                                                                                                                  USA001204
    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 76 of 346




5   Fires Unintentional              All other fires will       be handled on a case by case basis based

    on   fire    department reports     If   it   is   determined that the fire      was    the result of violations

    listed      above   sanctions will be at       minimum        emergency suspension              $50   fine   plus   all


    costs    associated      with the repair or replacement           of the damaged area cleaning of the

    facility     and other damaged property possible eviction                  from Haskell         housing and

    possible criminal charges

    Typical       Sanctions    Emergency          suspension    $50   fine   plus   all   costs   associated     with the

    repair      and replacement of the damaged area and property and cleaning of the                              facilities

    Possible      eviction    from Haskell housing and possible criminal charges                      may apply




                                                             58



                                                                                                                               USA001205
Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 77 of 346




         VIII Residential Life                Policies




                                59



                                                                       USA001206
  Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 78 of 346




A     Authority to Enter                           Rooms
      Residential          hall staff        or other non law enforcement                            employees may enter rooms for
several     reasons        as     described         below As           a courtesy            these officials will          knock and           will


      identify     themselves               and verbally request entry before entering the room

      Not hearing a knock                      or verbal         request to enter               is   not a viable defense in

      disciplinary proceedings

            1 For      reasonable suspicion                     that   a violation of the Code of Student Conduct                                 or

            local      state         or federal law has occurred                   in    the   room     or that evidence             of the

            violation        is   in       the room       see   details       below
            2    For emergencies such                     as fire      drills

            3    For pre announced                   health and safety checks

            4    For maintenance requested by the student or pre announced                                                 requests by staff

                 for maintenance               work
            5 To       conduct             room    inspections         every
                                                                                 two weeks

            6 To       accompany a police                   officer      who     has a search or arrest warrant

            7 To       ensure         the safety of the           student or others if there                 is   no response          to   the

                 staffs     knock or verbal request                      to    enter



B     Search and Seizure in Student                                       Rooms

      General Procedures                       These procedures apply when Residential                                   Hall staff and other

      Haskell     officials          enter a       room     because       of an emergency                or for a room check                every
two    weeks or to determine the                          location       of a repair job

         1 Residential Hall staff                         and other Haskell              officials      shall   use prudent judgment to

            determine           if    Security should be present

            2    Illegal    items in plain                view         shall    be seized

            3    Violations of the                 Code of Student              Conduct        that are in      plain      view        shall    be

            written into an incident                   report
            4    Care    shall        be taken       to   ensure       that    the students           room   is   left   in   the   same shape         as

            it   was found


    Procedures          Related             to Search Based on Reasonable                              suspicion         of Violation of the

Code       of Student           Conduct            Residential           Hall    staff   and other Haskell               officials     have

authority to search a                 room when            there    is   reasonable            suspicion        that a violation of the

Code       of Student Conduct                  has occurred            and there        is   reasonable suspicion              that    evidence        of

the violation will be found in the                          room Reasonable                    suspicion        A   school      official      must

have    specific       and      articulable         facts    or inference obtained from either personal observation

or a reliable informant                     that   leads    himher        to    conclude             based on hisher experience the

totality    of the circumstances                      that   the search will             lead to a discover              of a violation of the

Student Code of Conduct

            1    Residential            Hall   staff      and other Haskell              officials      shall   use prudent judgment to

                 determine            if   non law enforcement                  staff    should be present               Upon       entering if

                 occupants            are present          the occupants           must be informed of the                    intent   to   search

                 the   room
            2    The articleitem must be defined before a search begins                                             ie        alcohol       drugs

                 weapons             etc




                                                                              60



                                                                                                                                                            USA001207
 Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 79 of 346




      3    After beginning                  the search an illegal                  item in plain                view         even          if   unrelated

           to the purpose of the                    search          shall       be seized and included                     in    the incident                report



      4    The area          to     be searched           is   the area where the article                        could be found                   For

           example             if    the article was            a jacket         only those         spaces of the students                              room

           where a jacket could be found can be searched                                             eg          closet under the bed

           suitcases           however             the search             cannot    extend to a small purse or                             makeup             cases

      5    Care        shall    be exercised          to       leave       the room in the           same shape                  as   it   was found


      Procedures               Related        to    reasonable                  suspicion         Search for Lost or Stolen

Property
      If   there       is   reasonable suspicion                     to   believe that a           room         contains lost or stolen

      student or Haskell                    property           the following            procedure           is   to   be followed                 to        locate

      the property             and     to   return    it       to   its   owner
      1    The Vice President of University Services                                         may     authorize Haskell                          officials         with

           Reasonable suspicion                      to    search the room after a reasonable attempt                                             is    made       to

           inform the student whose                            room        is   being   searched       and         to   have the student

           present for the search
      2    Residential              Hall    staff   and other Haskell                   officials     shall        use prudent judgment to

           determine            if   non law enforcement                        should be present                 Upon          entering if

           occupants            are present          the occupants                 must be informed of the                        intent          to        search

           the    room
      3    The complaining party must                                clearly      identify        the property             before the search

           begins
      4    The complaining party must request the                                       particular          rooms            to   be searched                     or

           names              of residents whose rooms are to be searched                                          A BLANKET SEARCH
           OF A RESIDENTIAL HALL OR WING                                                     IS   NOT ALLOWED
      5    The area searched                  is   the area where the article                       likely       could be found                        If   the

           article      was a jacket               only those             spaces of the students room where a jacket

           could be found can be searched                                   eg     closet         under the bed suitcases however

           the    search cannot              extend to a small purse or                           makeup         cases

      6    After beginning                  the search illegal                  items in plain             view            even       if   unrelated              to

           the purpose of the search                           shall      be seized and included                      in   the incident                report

      7    Care        shall    be taken       to    ensure          the students            room     is    left      in   the    same shape                  as

           it    was found

      8    Violations of the                 Code of Student                    Conduct      that are in           plain         view            shall        be
           written into an incident                        report

      9    In    the    event the searched for contraband                               is   found         it    will      be held         in    the Security

           Office until the matter                    is   disposed of




C Search         of Belongings

      Scope        of Policy

      This policy concerns                    search           of a students            belongings              by Haskell             officials             in   the

      residential            hall     or anywhere on campus grounds                                 This policy does not cover

      room        searches            or searches of vehicles




                                                                            61



                                                                                                                                                                         USA001208
Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 80 of 346




       Procedure
       1 No      Haskell           employee              shall    search a students                personal belongings         unless there

           is   reasonable suspicion                      based on the            five   senses to believe that a student has

           items subject to confiscation                           in   a closed         container        belongings etc


       2   Examples            of where there                is   not reasonable suspicion

                  a Sound             of cans bottles visual                       shape of cans bottles in back               pack       purse
                  bag         etc

                  b      Prior substance                  abuse writeups

                  c Walking                  to    or from a       known          drinking area with a            bag backpack        or

                  purse
                  d      Walking              across      campus        late at        night with a       bag backpack         etc

       3   Examples            of reasonable suspicion

                  a Odor            of alcohol            clearly       emanating from the bag purse backpack
                  b      Clear view of beer can or other alcohol                                    container through      clear     or

                  slightly          opaque bags evidenced                         by a name brand            labels   andor color of

                  can or bottles                   clearly    identified to            be   that   of a   known    brand

                  c Open            container             of liquid smelling of alcohol

                  d      Combinations                    of the above

       4   The Student Conduct Administrator                                      will   dismiss incident         reports where there

           are violations of a students right of privacy

       5 A request             to   search an item                back pack purse bag luggage may be done                                  with

           phrases            May        I   have your consent                to   search item such as backpack                  purse
           etc           If   a student refuses and there                         is   not reasonable suspicion a search

           cannot        be conducted



D   Visitation        and Guests
       Hosts and          visitors           who     violate      the Residential            Halls visitation policy and other

       visitation        conditions               will   be subject          to   Haskell     disciplinary process         Non       student

       visitors    may be           subject to formal charges                          under local        state   or federal    law


       Visitation              Hours              will     be
       Sunday through Thursday                                12   pm             12     am
       Friday and Saturday 12 pm 2 am
       Holidays 12     pm 2 am
       Spring     Break   pm 2 am   12




E   Frequently            Asked Questions about                                    Visitation



       1 Who        is     a Visitor

           A visitor          is
                                   any individual who                   is   not a resident of the residential             hall visited      or

           occupant           of the room visited

       2 What if               live      in   a    Coed       hall

           Residents of               coed         residential       halls        also have to abide by intervisitation

            rules

       3 What         is      inter visitation and are there specific                                     rules




                                                                         62



                                                                                                                                                  USA001209
 Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 81 of 346




           This term             is   used     to    describe visitation                betweenamong            residents of that

           specific         coed           hall     Coed        hall   residents must not only adhere to the rules of

           visitation        but also follow inter visitation                                regulations        Students      residing in       co
           ed housing             may       visit     in their residential               hall   without      signing the visitation

           logbook during the designated time for visitation                                             Residents in        coed      halls   are

           not allowed                to   be on wingsfloorsrooms or study areas before andor                                         after

           visitation        hours or in areas delegated                           to   members         of the opposite        sex
      4 What          do     I    need to do to sign                   in   the visitor

           Present your Haskell                        Student Identification                   card to staff       Staff will       secure and

           return     it    after       you have signed out your visitor
      5   Where can               I    take     my        visitors     once they are signed                  in
           Visitors         may        visit    in   the floor lounges                 and     with the consent         of   roommates            in

           the private        room             of a student

      6   Are minors allowed                         to    visit

          Under       state       law minor children are those under the age of eighteen                                          18        Minor

          children         are not permitted in residential                             halls    without the        supervision       of

          parents          legal guardians or other appropriate                                 adult supervision




F Visitation        Shall             Be Governed                     by     the Following                Stipulations
      1   Student Services                    will    poll students              and determine those who prefer                   visitation

          and those who do not From                              this       data residential        halls    and    residential      hall   wings
          will   be    identified              for visitation or not                Student Services           will    assign students

          based upon              their     preference to the                maximum             extent practical

      2   All student hosts and visitors shall be required                                        to    abide by the Code of Student

          Conduct and                  residential         rules related to             hours of visitation           areas in which

          visitation         is       allowed        and procedures for visitation

      3   The student host                     shall      be responsible for hisher visitors behavior The

          student       host must                  escort their visitors                 at all times

      4   Every visitor must be checkedsigned                                          in at    the residential       halls office         before

          visitation         and checkedsigned                         out       when    leaving        Students      currently      enrolled     at

          Haskell          will       leave    their       Haskell      identification           card    when     checking      in to visit

          and may           retrieve          their       Haskell      identification           card upon leaving            Non student
          visitors will               be required          to   be signed         in   by student host Student hosts are

          responsible for checkingsigning                                   in   visitors
      5   All visitors are required                        to   enter through            the main front entrance                of the

          residential            hall

      6   Residential             hall staff         have the authority                 to   make   reasonable decisions              on who
          shouldshould not be                        in    the residential          hall     subject    to   due process       for    currently

          enrolled         students

      7   For purposes of                   this     section       sleeping areas are defined                  as   individual rooms           and

          corridorshallways                       adjacent       to    individual        rooms Common                 areas are defined         as

          TV     rooms and lounges

      8   Failure to adhere                   to   or abide by this or other Residential                        Housing        policies     for

          visitation         will       result       in   disciplinary action which                     could include        an official

          warning          andor incident report

      9 Non      Students who continually violate                                   residential        rules   andor campus           rules




                                                                            63



                                                                                                                                                       USA001210
 Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 82 of 346




        may be        subject to criminal trespassing charges                 andor banishment             from the

        campus Also              see Residential    Housing        Policies    and Procedures         Handbook


G Prohibited          Items in the Residential Halls
      Due   to fire    hazard      safety and energy use the following                     items are prohibited

      while in the residential           halls



       More    than one refrigerator per            room
       Any    appliance with an open heating                coil

       Broiler
                   ovens    toasterstoaster        ovens
       Alcohol

       Candles incense             candle   warmers
       Air fresheners       Sensies
       Fourway         or cheater       plugs

       Any    type of extension           cord without breaker

       Sun or heat lamps

       Any    appliance not clearly marked             as   UL      approved
       Tacks      or nails in walls or ceilings

       Electronic      items that cause electrical          outages
       Contact paper on wallsfurniture

       Any    type of    grill


       Electric    blankets

       Electric    sauce pans

       Laser pointers

       Halogen lamps
       Hot   plates

       Space heaters
       Paint ball      BB guns          or other weapons

       Oil popcorn poppers

       Flammable         liquids       and chemicals

       Cut Christmas trees or boughs

       Extension       cords

       Firearms and fireworks

       Hookahs
       Blow    torches     IMMEDIATE               removal from Housing



H   Other   Policies

      The following        are general regulations          common      to    all    of the residential     halls

      Students     violating       these regulations        are subject to the disciplinary process

               1   Authority           of Staff to Enter      Rooms       See Authority to Enter              Rooms
                    Section       II   Authority   to Enter     Rooms p       13

               2    Baby Sitting          Babysitting      is   not allowed         in   the residential   hall



               3    Checkout Items Student              identification        cards shall be left with




                                                       64



                                                                                                                      USA001211
Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 83 of 346




               residential        hall staff to      ensure      the return of items checked                      out from the

               office



          4   Door Opening Charge                         All requests to open doors will be                          $300
              Student doors will be opened                       two   2     times before they are required to

              buy another          key


          5   House Meetings                Attendance           at   the   initial     house meeting each semester

               is   mandatory Failure               to    obtain attendance             by     75       of residents will

               result in     no    visitation       privileges        for   all   residents until after the                  first


               successful         meeting     is    held    In addition the Residential                      Housing

               Supervisors will            host House Meetings                    to   provide     information related to

               changes      in    policy or other areas of concern                       for   students         and    staff




          6   Laundry            Clothes     may     not be left unattended while doing laundry                                       The

          University        is   not responsible for lost or stolen articles Doing laundry of

          nonresidents            is   prohibited         Any     student unauthorized                  to   use the laundry

          facilities    will     be automatically            charged        for the residential              hall     fee



          7   Leave       Residents         shall    sign out     when        leaving        for   holiday andor long

              weekends           or any extended leave                of absences



          8   Paging and Intercom                    Paging       in   the residential          halls     will    be allowed

              only during the hours of                    Monday       through          Friday      8    am      to    10    pm
              Saturday            Sunday            10    am to       10    pm

          9   Pets     No    pets are permitted in the residential                        halls    including           but not

              limited to fish reptiles birds gerbils                              spiders and insects                 Students

              will   be responsible           for   removal       of pets from the residential                        hall    and for

              any damages              caused by pets            Every      individual with a disability has the

              right    to be accompanied                 by a guide dog               signal   dog      or service          dog
              trained     and     certified    for       the purpose         However           the individual            shall        be

              liable for
                             any damage done                to   the premises or facilities                  by hisher dog
              Guide Dog means any guide dog or Seeing Eye Dog                                            that    was    trained

              and    certified         by a licensed       person          Signal Dog means any dog trained or

              certified     to alert      a deaf person           or a person whose hearing                      is   impaired              to

              intruders      or sounds         Service       Dog means any dog trained and                             certified           to

              do work or perform tasks for the benefit of an individual with a

              disability         including but not limited to minimal protection                                  work          rescue

              work      pulling         a wheelchair         or fetching          dropped items              NOTE
              Emotional Support Animals                      ESA MUST                   BE PRE APPROVED                              with

              documentation              from the        ADA     Coordinator Any violation of the

              Emotional Support Animal                      ESA         policy will          result     in   immediate           loss

              of housing




                                                          65



                                                                                                                                                 USA001212
Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 84 of 346




          10 Proper Use Of Entrances The back and side entrances will be
             locked at 1000                 PM
                                The front entrance will be used to enter and                                                              exit

               the building              after   these hours The front entrance                               will    be locked on

               Monday Friday                 at    midnight and Saturday and Sunday                                    at   200     AM
               Staff    is   available           to    open the        front    entrance            after    closing hours The

               use of other entrances                     after    those       times     is    a code        violation        Windows
               are not to be used to get in or out of a building                                       except for life

               threatening              situations        Use     of windows             for entrance               or exit in other

               situations         is    a code         violation        Identification              may be          requested by staff

               to   assure residency                   within the hall



          11   Public Displays Public                           displays of behavior                  such as fondling

               passionate kissing and exposure are                                 potentially          embarrassing               to    other

               students           Visitors        may         lose visiting privileges if they                       do not properly

               respond        to official          warnings           received



          12 Quiet Hours The                          observance         of quiet hours in                  all    residential      halls

             will begin at 1100                        PM       and end       at   1100        AM       Each         residential         hall

               will    decide           quiet hours during holidays                      and spring break sessions



          13   Residential              Room Keys                Each student            will       be assigned             a key to

               hisher        residential          hall    room         If this     key    is   lost    or stolen residents are

               responsible for reporting the loss immediately to the Residential                                                         Hall

               staff    Replacement                    keys    will    cost    $2500           Entryroom doors should be
               locked        at   all    times to secure valuables                     and enhance                 individual       safety

               The University               is    not responsible              for lost        or stolen articles              Student

               must present a receipt from the Business Office                                              to    the Residential          Hall

               staff   before a key               is   given     to   the student             If    a key     is   not available          from

               the locksmith               the student will              not be charged               until        the key    is   received

               All funds collected                     will    be transferred          to     the House Council                   account       of

               each respective hall



          14 Room Clearance                           Students        are expected             to   check         out of residential

               halls    and follow procedures                         that    include         but are not limited to clean

               roombathroom                     return of key and payment for damages                                       and    repairs      to

               room      Failure to do so                 may      result in       an assessment                   of charges       to   cover

               such costs



          15 Study           Room          The study room                is   available            24 hours a day and               is   to   be

          utilized     for   STUDYING ONLY See                                 inter   visitation in Code Violation

          Eating      or smoking           is    not allowed           nor are radios or stereos                       permitted

          unless using earphones                       and audio material                is    related to          study material

          Nonresidents may study with a resident within the designated                                                        visitation

          hours and must sign in




                                                               66



                                                                                                                                                     USA001213
Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 85 of 346




               16 Telephone               Use The        office      phone   is    for official          use only Only

                       emergency          calls   and   official      calls will        be allowed from the               office


                       phone No           collect    calls   shall    be accepted           from any University

                      telephone           All travel    arrangements             will    be made on the public

                      telephone


               17 Tobacco             Any      products            Use     of smokeless tobacco                 snuff         and

                       Cigarettes         including      e cigarettes        and other vapor products are

                       prohibited in residential               hall   Use    of these products                 is   a    Code
                      violation       See     Fire Hazard          Code     in   Code Violation Section


               18 Room Inspections                      Housing reserves the                 right to      conduct        room

                       inspections every two weeks                    to   ensure       a   level    of cleanliness           order
                       and    safety      are maintained



               19 Harboring Harboring                        a person        such as a current student or a student

                  who has been suspended                       from the dormitories or even a former student

                       expelled from Haskell                 or other person            who     has been       evictedbarred

                       for disciplinary reasons              is   prohibited




 I   Haskell Not Responsible                           for Student           Property


     Haskell    will    not be responsible for any                   damaged            lost or stolen property                 All

     personal property must be removed from the                              residential            hall   on the   last      day of the
     students                             Personal property           remaining in residential                 halls after the
                     occupancy
     student    is   no longer residing there may be discarded                                 It   is   recommended            that   all



     personal property be appropriately                      labeled to prevent loss or theft                       It   is   also

     recommended             that   all   students     obtain renters insurance for their personal

     property        or be insured through             their   parents homeowners insurance




                                                             67



                                                                                                                                             USA001214
Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 86 of 346




IX   Parking and Traffic Program                        Policies

                    and Procedures




                                68



                                                                       USA001215
  Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 87 of 346




GENERAL REGULATIONS

Haskell      is    authorized           to establish       campus parking                  and     traffic     regulations       and    to    provide

parking      fines      and penalties               for infractions            of these      regulations              Any     motorized vehicle

including motorcycles                     operated on Haskell                      property       is   subject to       all
                                                                                                                              campus parking         and

traffic    regulations



These regulations               have been promulgated                          for the     safety welfare              and health of students

employees           and    visitors           and   to   govern          traffic    on campus            The operation           andor parking           of

any vehicle on Haskell                    property        is   a privilege           not a right



Vehicle Registration

All privately           owned          motorized vehicles                  operated by Haskell                 students       and employees on
Haskell      property        must be registered                     at   the time of enrollment                    employment andor

acquisition          The following               information              is   required     to register            a motorized vehicle             Name
address vehicle             year vehicle              make          vehicle        color     license tag           number and         state   in   which

vehicle      is   registered



A registration            decal    will        be issued which must be affixed                           to   the inside lower driver side

windshield              There     is   no cost for the              initial     decal      however            replacement decals are
$2000       payable at the University Business Office



Any       students      or employees motorized vehicle not registered with the University Parking

and Traffic Office              will     be subject            to   ticketing        and towing



Responsibility             for Vehicles

Any     person operating                or parking         a vehicle            on campus          shall      be    fully   responsible       for that

vehicle      and    its   contents            An    individual            shall    be held responsible for violations by a

vehicle      registered to             himher         either    through            Haskell      registration          or tracing through           the

state     Motor Vehicle            Department regardless of the operator                                      at   the time of the violation

There      will    be a $20 fee           if    a trace through                the Motor Vehicle               Department        is   necessary



Notify Parking             and Traffic           if   a registered             vehicle     is   sold     If   the vehicle       remains on

campus any              fines   or fees incurred               will       be charged         to   the person on record and registered

with Parking            and Traffic



Regulations               Hours          in    Effect

Regulations          are in effect 24 hours a day and 365 days a year All parking                                                 spaces are
available         for   open           parking        between            500pm       and    700am             except parking          for the

physically impaired                    fire    lanes and where otherwise                          posted




PARKING

Subject to modification                       the parking           permit classifications                 and parking         privileges are

shown below All zones have color coded signs




                                                                                69



                                                                                                                                                              USA001216
    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 88 of 346




GOLDYELLOW                      Student Parking           Permit      is   valid in      all    Green     areas except for spaces

designated for the physically impaired visitors parking                                        loading    zones      fire    lanes

roadways and other marked and designated                              no        parking zones


PURPLE           Employees Parking Permit Valid                        in   all   Blue and Green areas except                     for


spaces designated for the physically impaired                               visitors     parking loading zones                  fire   lanes

roadways and other marked and designated                              no        parking zones



Open Parking Lots
There are two large open parking                       lots   on campus            The    lots    are   located at Coffin            Complex
and the Cultural Center


Visitor Lot

The    visitor    lot   is   located in the       center      of campus between Tecumseh Hall and Hiawatha

Hall      Visitors      may     also park in any open parking                     lot    A     sign indicating either visitors

only      or visiting staff            is   not considered       open parking


Parking for the Physically Impaired
Certain parking              spaces have been           designated for the physically impaired Parking                                 in   those

spaces     is   reserved for individuals whose vehicle                          displays        either



A     A   specially      issued license plate displaying the international                               symbol of access            to   the

physically impaired

B A       specially      issued state identification card with the international                                   symbol of access          to

the physically impaired clearly displayed                        in   the vehicle



The permit        is    only valid for the individual to                 whom       the tag       is   issued and that individual

must be an occupant              of the vehicle



Persons desiring             special   parking         consideration        because       of permanent             disability    are

advised to obtain a Parking                   Permit for the Physically Impaired by making                                  application      at

the   State     of Kansas        Department            of Motor Vehicles



Prohibited        Parking
Parking       violation notices             may be     issued to   all     vehicles including              GSA        and vehicles may

be immobilized andor removed from campus for



A     Double      parking       or in streets      or roads

B     Parking     on sidewalks              or grass

C     Parking     in    service roads or restricted             areas

D     Parking     across       drive   entrances        or sidewalk         crossings

E     Parking     outside of marked parking                   spaces andor taking up two spaces
F     Parking     in fire      lanefire hydrant zones

G     Parking     over lengthoversize vehicle                   without permit

H     Parking     in    an area designated by signs andor curb                           markings         as   a   no   parking zone
I     Parking     in    a lot or space for which              vehicle      is   not permitted




                                                                   70



                                                                                                                                                    USA001217
     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 89 of 346




J     Unauthorized           parking      in   physically impaired parking                          zone
K     Blocking vehicles roadway                    or trash containers

L     Parking      in   an area designated by signs                    as   visitors          only       or visiting staff            only


Parking of Large Vehicles
Over length         or oversized vehicles                such as buses             trucks and campers cannot                        be parked     in


regular parking           spaces        Visiting groups and charter buses                            may   arrange for a special

parking      assignment and permit with the Parking                               and Traffic Office



Overnight          Camping            or Sleeping

Parking      for   camping or overnight                 sleeping in vehicles               is   prohibited           Designated        personnel

conduct      periodic        patrols    of the campus in an effort to safeguard                             all   vehicles      from

vandalism       and     to   protect the health and welfare                       of any vehicle           occupants          The personnel

conducting         the security patrols are authorized                       to   remove any student                  staff    or faculty

found      loitering or sleeping in the parking                     areas



Vehicle Storage

All student motorized vehicles                    on Haskell property                   must be removed from the campus 72

hours after the closure of residential                    halls       at   semesters end Any individual violating

these policy guidelines                will    have hisher vehicle removed from the campus by

commercial         vendor        at   the students       expense


Permission for vehicle                 storage    over the Christmas Holiday period must be obtained from

the Parking        and Traffic Office             All vehicles             stored on campus must be parked in the

Blalock Hall parking               lots       during    this   period



Employees          motorized vehicles              may     not be stored on campus with the exception                                   of those

employees on            official      travel    business       or by permission from the Parking                              and Traffic
Office      Any    individual violating these policy guidelines                                 will     have hisher vehicle

removed from the campus by commercial                                 vendor       at   the     owners expense


Abandoned           Vehicles

A vehicle       will    be considered abandoned                  if   it
                                                                            appears      to    be undrivable              ie   flat   tires

broken windows               damaged etc and               has not been             moved           for five or more days               Vehicle

owners      will   be    notified      by mail stating the date the vehicle                          must be moved              If    the vehicle

is   not   moved       or proven to be drivable                the vehicle          will      be removed from the campus by
commercial         vendor



FINES
Payment         of fines for Parking              Violations

A fine     of   $5000        shall    be charged        for parking         without        authorization             in   parking     areas for

the physically impaired                 parking        on the patio of the Coffin Sports Complex and parking
in fire    lanesfire hydrant            zones      The    traffic      circles      located at           Roe Cloud OsceolaKeokuk
and Winona Pocahontas                   Hall     are   designated as fire               lanes       as   well   as   the area north of

Coffin     Complex           A   fine   of    $2500     shall   be charged           for      all   other prohibited parking                 or for

operation       of a motor vehicle             contrary to the provisions                     of these regulations




                                                                       71



                                                                                                                                                       USA001218
     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 90 of 346




In the    event that there           is   more than one violation on a parking violation notice the

secondary fines will                 be $1000 each Such                        fines   are due and payable at the University

Business           Office within ten             10     school days following                the date the citation        is   issued



Late Payment of Parking                          Violation Fines

If   the parking           violation fine        is   not paid within ten              10    school    days following          the date the

violation          is   issued a late payment fee of                  $1000        for a physically impaired parking                 zone
violation          and $500 for       all    other prohibited parking                   or traffic    violations shall be assessed

on the eleventh school                day and thereafter


Student        Parking Violation Fines                         Failure to          Pay
Students       with unpaid parking                    violation fines at of the end of any fall                  spring        or   summer
semester shall not be permitted to re enroll                                   graduate      or transfer and a       hold       shall   be

placed    on the students             transcript          or transfer          records until such fees are paid in full




Employee Parking                   Violation Fines                 Failure to          Pay
Employees               with unpaid parking             violation fines shall be subject to administrative review

If    after   administrative review                    fines   remain unpaid the vehicle                 will   either    be

immobilized or removed from the campus by a commercial                                               vendor     An   immobilized
vehicle       may be recovered by obtaining                        a release from the University Business Office

which     will          be issued only upon payment of a $2500 fee for the removal                                   of the wheel lock

and payment of all                outstanding          fines



Excessive           Unpaid Parking                Violations

Excessive           unpaid parking           violations exist whenever three or more parking                              violation

notices have been posted                    to   the record of the vehicles                  registered driver        Vehicles       will     be

subject       to   immobilization           or removal          from campus



Towing and Impoundment                            of Vehicles

Vehicles           may be towed from the campus                          or immobilized by a wheel lock                  at   any time   if


they interfere            with the efficient operation                   of the traffic      and parking on the Haskell

campus or           if   they    are parked       in    an area not specifically designated for or designed as a

parking       area All charges              for commercial               towing andor storage            are the responsibility of

the registered             owner     An     immobilized vehicle may be recovered by obtaining                                   from the

University Business Office a release which                                 will    be issued only upon payment of a $2500

fee for the removal               of the wheel lock             and      all   unpaid    fines   levied for parking           violations

posted to the registered                  owner


VEHICLE OPERATION
The provisions              of the   state   highway           traffic     code Chapter          8   of the Kansas Statutes

Annotated               KSA       82001          and the Standard Traffic Ordinance for Kansas                            Cities are


applicable          to    the operation          and condition           of motor vehicles           operated on the University

campus except               as   may be     otherwise          provided         for in these regulations




                                                                          72



                                                                                                                                                   USA001219
    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 91 of 346




Haskell     is   within the city limits of the City of Lawrence                           The Lawrence Police

Department         and Douglas          County     Sheriffs Office have the authority to enforce                            all   traffic

laws of the       State      of Kansas and any general ordinances                        of the City of Lawrence             on the

University       campus


Vehicles Pedestrians and Bicyclists
Vehicles     shall      stop andor yield to         all   pedestrians        and    bicyclists     on    all
                                                                                                                campus roadways
and crosswalks



Vehicle Speed           Limits
All vehicles       shall     be driven prudently           and not    in   excess        of 20   MPH       on the    streets      and
roads on the University              campus Except as may be otherwise posted                                  speed limits for

vehicles     operated in the University parking                    lots    shall   not exceed       10    MPH

Vehicle Operation                  Prohibited      Acts

The following           is   prohibited and      may be      subject to ticketing

A     Driving      over the curbs or sidewalk

B     Driving on grass or seeded              areas

C     Driving     in    excess of the      speed limits

D     Reckless      Driving        or speeding

E     Failing to yield to a pedestrian in a crosswalk                       or at an intersection

F     Failure to stop at a posted
                                             stop sign
G     Driving      in   violation of the provisions            of Chapter 8 of the Kansas Statutes                     Annotated



Note     Delivery        andor service vehicles must notify the Parking                            and Traffic       office       before

driving or parking            in   non designated         parking    areas for loading            or unloading        purposes


Reporting         of Accidents

Any     accident       involving     a motor vehicle         on the Haskell          campus should be reported                     to   the

Lawrence         Police Department           which has jurisdiction                over   all   accidents       occurring     within

the   City of Lawrence              A   report of an accident should also be                     made    to    the Parking        and
Traffic Office




Appeals
A parking        citation
                              may be     appealed     in   writing within           10    calendar days of receipt of the

ticket      Forms may be obtained             in   the Parking        and Traffic Office or               in    the Outlook        Public

Folders under Safety Information



IDENTIFICATION                          CARDS         IDS
All students       and employees are required                 to   obtain an official            Haskell       Identification      Card

ID     at   the time of enrollment or employment                          Ds   are required         to   be readily available

upon request from any university                   official




                                                                   73



                                                                                                                                              USA001220
     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 92 of 346




Obtaining     an ID
ID photos are taken             in   the Parking           and Traffic Services                office   located in        Winnemucca

during posted       hours        Proper identificationcredentials                            are   needed     to   obtain a photo         ID
A     Employees Verification                  from supervisor or                Human          Resources       of your appointment

B     Students   Current registration                      class   schedule       or paid receipt



IDs are valid for

A     Employees       Duration of employment

B     Students   A period            of four years            For example               Fall   2015     IDs   will       be valid from       Fall

      2015 Spring 2019


Initial   IDs are   free    of charge              There     is    a $20 charge         for replacement            IDs         Payment for a

replacement ID        is   to   be made            at   the Haskell        Business Office

A     Replacement      charges         are waived             when     the information on the ID                    is   incorrect      or has

been changed        documentation needed                           or ID   is   broken or magnetic             strip      is   damaged     due

to   normal usage and wear and                     tear    must      bring broken            ID
B     Replacement      charges         will        not be waived           for lost or stolen IDs or if the ID                    is   broken

because     of a hole punch             It   is    recommended             that   holes not be punched                   into   IDs



DEFINITIONS


Employees        individuals           who         are    currently employed              at   Haskell      When          an employee

resigns or has been relieved                  of hisher position                without another assignment                       hisher

parking permit and ID become invalid



Parking and Traffic Office                     is   under the direction                of the Facilities       Management
Department       The       office     is   located in         Winnemucca               Building         118        All questions or

concerns     andor appeals             should be directed              to this     office



Parking     Space          a space where an automobile                          or motorized vehicle               can be parked and so

indicated    by two    parallel        white            stripes    on the ground             Refer to the campus                map

Students      individuals            who      are currently enrolled               at   Haskell For Parking                    and Traffic

purposes     one can not be a student and employee                                at   the     same time



University     Business Office                is    located in Navarre            Hall Building             121           All fine payments

must be paid     at this     office



Visitors     individuals             who     are    not students       or employees of Haskell                       Visitor parking

passes    may be    obtained          from the Parking and Traffic Office and the Presidents Office

located in Navarre          Hall Building                 121




                                                                       74



                                                                                                                                                    USA001221
Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 93 of 346




        X    Student Grievance Process




                                75



                                                                       USA001222
 Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 94 of 346




In the interest of better serving students                   Haskell has established and published a

Student        Grievance Process whereby                students    can be assured a prompt impartial

and    fair    hearing of their complaints More specifically                            a complaint        is   a written

concern        or formal charge         of dissatisfaction       with a person service                    or process         that

requires       clarification      investigation         and resolution If a student                    has attempted to

work     out an issue       or   problem by     first    discussing         it   with those most involved

individuals          andor offices             in a   calm and honest              way       but continues to feel that

       issue or problem continues to exist then the student                                       submit a written
the                                                                                      may
complaint        to the    supervisor     of the various depaitments where the issue or concern

took place



The grievance           can be submitted during normal operation hours                                 745am 430pm
M F within          five   5     business days from the date of the occurrence                            or matter          The

complaint        shall be routed to the appropriate                official for review              and response          within

five   5       business days in receipt of the complaint                         The   official   within        the

department         to   whom       the complaint        was forwarded             to review        and address will

submit a response           to the person      who      wrote the complaint                  within five       5      business

days in receipt of the complaint                A     student    may pick up             a   copy of     the    Student

Complaint Policy and Procedures                   and a copy of the Student                    Complaint form on
the    Haskell website under University Services                       or in the         Office of Student             Rights
For questions or additional              information contact            the       Student      Conduct         office   at


7857498415                Haskell will not allow any form of retaliation against individuals

who     file   a complaint        to Haskell   management              or   who        cooperate       in the

investigation       of such reports To the extent possible the confidentiality of the

reports will       be maintained




SPECIAL           NOTE        Conversely sometimes Haskell                         students       find they are

particularly pleased             with   how   something has been handled for                       them how            they

were     assisted    by    a particular staff     member         the    positive         experience they had in a

specific       class or some other outstanding thing                   that       happened        to   them     at    Haskell

As    a student     you should know           that    you   are also encouraged                to submit a written

compliment         or note       of appreciation      through the Vice President of University
Services




                                                            76



                                                                                                                                    USA001223
 Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 95 of 346




Contact Persons and Areas of Concern

Instructors

The   instructors    are located at

College    of Arts        Sciences     Sequoyah        Hall

School    of Business      Blue    Eagle Hall

School    of Education       Parker Hall

They receive concerns          about classroom activity              for example invasion        of privacy    grades
not grading    papers      excessive    canceling       of classes and proselytizing imposing             ones
religious   belief


Academic Deans
The Academic         Deans are located at

College    of Arts        Sciences     Sequoyah        Hall

School    of Business      Blue    Eagle Hall

School    of Education       Parker Hall

They receive       less   severe   concerns    that    are   not initially     resolved by Instructors



Vice President Academic Affairs

This office   is   located at Navarre         Hall     This office     receives concerns       not resolved   by the
Academic      Deans


Director of Athletics

This office   is   located at Coffin Sports           Complex         The Director of Athletics receives

concerns    about the athletic       program


Office of the Chief Information Officer                      OCIO
This office   is   located at Pontiac Hall            The Chief Information Officer receives concerns

about Computer        Services



Admissions
This office   is   located at Navarre         Hall     The Director of Admissions receives concerns

about enrollment policies           and discrimination          in   Admissions



Counseling Center
This office   is   located at Stidham         Union      The Director of the Counseling            Center receives

            about the counseling
concerns                                 programs services or                staff




Financial Aid Office

This office   is   located at Navarre         Hall     The Director of the Financial           Aid Office receives

concerns    about financial        aid appeals    and concerns         about office    staff




Food     Service    Department
This office   is   located at Curtis Hall         The Director of the Food Service Department

receives concerns         about food    service       kitchen    employees and student helpers




                                                             77



                                                                                                                        USA001224
 Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 96 of 346




Residential Hall        Program
This office    is   located at Osceola Keokuk                   Hall     The Director of Housing                receives

concerns     not resolved by the residential                   hall   supervisors and security personnel                  concerns


Residential Hall Supervisor

The   residential     hall   supervisor          receives concerns             about pest control Residential             Aides

supplies and physical             operation        of residential       halls



Office of Student        Conduct
The Office of Student Conduct                    is   located at      Minoka Hall The             Student Conduct

Administrator receives concerns                       about the   Student Conduct           process      in   disciplinary

matters violation of the right of privacy                       and the behavior          of students         such as theft

sexual harassment            and substance             abuse



Student      RecruitmentPlacement

The Career PlanningPlacement                           Recruitment        Office    is   located at Navarre         Hall The
Office supervisors receive concerns                      about college work study



Finance      Office

The Finance Office           is   located in Navarre            Hall The main number                is   7498451      The

Finance      Office receives concerns                 involving       the following       services       Business   Office

Student    Bank      Post Office and Property                      Supply


Director      Academic Support Center
This office    is   located at       Tommaney Hall The                  Director of the Academic                Support Center

receives concerns        about library policies                or hours library          staff   unpaid book fines book

orders tutors       the Learning           Center peer tutors


Vice President of University                     Services

The Office of the Vice President of University Services                              is   located in Pushmataha Hall

The telephone number                is   8302753         This office     receives concerns           not resolved     by
Admissions Office            Counseling           Center Financial             Aid Office        Food Services       Registrar

Residential     Housing       Program and               the Office of Student Conduct



Office of the President

This office    is   located in Navarre Hall               North        Office hours are          Monday Friday        8    am to     5


pm      The telephone number                is   7498497        The Presidents Office receives concerns                      not

resolved by the University Services                      Division       of Academic        Affairs Director of Athletics

Administrative        Services           or Facilities    Management


Title   IX   Office   Sexual Harassment and Sexual Violence
Interim Title IX Coordinator                 Ms       Tonia Salvini       is   located in Pushmataha hall             785749
8457     Students     can    file    a complaint         and   talk    with the Title IX Coordinator about

concerns     involving       sexual harassment              sexual assault          and domestic violence




                                                                  78



                                                                                                                                         USA001225
     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 97 of 346




Office of Civil Right         Public    Civil    Rights Washington            DC

No    individual     on the basis of race sex color national origin disability religion age
sexual orientation       or status as a parent shall be excluded from participation                  in be denied
the benefits    of or be subjected        to    discrimination in a federally conducted            education         or

training program       or activity      Executive        Order 13160


If   a student believes    he or she has been discriminated against because of a violation of

Executive     Order 13160       he or she       may     personally     or through    a representative     file   a

written complaint       with the Public         Civil   Rights Office        US    Department   of the Interior

1849    C   Street    NW   Washington           DC   20240     All written complaints       must   cite   EO     13160
include     the complainants      name         address    and phone number and must describe the

alleged discriminatlry conduct in sufficient                 detail   to   inform the Civil Rights   Office as to

the nature and approximate             date of the alleged violation




Department      of Interior 1849        C   Street      NW   Washington         DC   20240 Sloan Farrell

Director     Public   Civil   Rights    2022083455




                                                             79



                                                                                                                          USA001226
Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 98 of 346




       XI     Definitions        and Appendices




                                80



                                                                       USA001227
    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 99 of 346




A    Definitions

1     The term University means Haskell                                  Indian Nations                University

2     The term student means any person taking                                             courses     at     Haskell    either     fulltime or

      parttime pursuing undergraduate                               or professional                studies      Persons       who withdraw
      after   allegedly          violating the          Code       of Student Conduct                    who     are not officially             enrolled

      for a particular term but                 who have           a continuing              relationship with Haskell                  or   who
      have been           notified       of their acceptance             for     admission are considered                      students The
      term student               includes       any person with respect                       to   whom        Haskell     maintains

      education records or personally                         identifiable            information             but does not include               a

      person     who        has not been in attendance                   at      Haskell        for the purpose of academic study

3     The term faculty                  member means                 any person hired by Haskell                         to   conduct

      classroom or teaching                 activities        or   who      is   otherwise           considered         by Haskell         to   be a

      member         of    its   faculty

4     The term Haskell                   official       means any person employed by Haskell
5     The term         member             of the Haskell            community means any                           person      who     is   a student

      faculty    member            or Haskell          official      as well as any person employed                            by Haskell            or

      any person           living in      Haskell       residential         halls although               not enrolled         at   Haskell        A
      persons        status in      a particular situation               shall     be determined by the Director of the

      Office of Student Conduct

6     The term Haskell                   premises means               all    land buildings                   facilities    and other property

      in   the possession of or              owned used              or controlled              by Haskell         including adjacent
      streets   and sidewalks

7     The term organization                        means a group of persons                          that     has been registered            and

      approved by Haskell                  and    that   is   either

      a    A registered           student organization               which         is      defined     as     a group of individuals of

                which        at least     75      of the      members            are currently enrolled                 students        The

                officers         of a student organization                  must be currently                  enrolled     students         or

      b A     registered campus organization                          which           is   defined       as   a group of individuals of

                which        at least     75      of the      members            are from the Haskell                community             including

                currently enrolled              students        employees                  or spouses         of these persons             The

                officers         of a campus organization                   must be members of the Haskell                             community
                as   defined       in this      paragraph
8     The term Student Appeals Committe for Hearings means a group of persons
      authorized          by the Student Conduct Administrator                                  to   determine       appeals         after initial


      adjudication               The Student Appeals Committee can determine whether a student has

      violated       the    Code    of Student Conduct                 and       to     recommend              sanctions that         may be
      imposed when a violation has been committed                                           in situations        where the Student
      Conduct Administrator                  is   unable to do so                 The Student Appeals Committee for

      Hearings       is    comprised of a crosssection                        of employees and students                        from the Haskell

      community
9     The term Student Conduct Administrator means                                                    the Haskell          official    designated

      by the Haskell President                   to    be responsible             for      the initial      adjudication           of violations of

      the Code of Student Conduct                         The Student Conduct Administrator                                   is   authorized        to

      resolve    all      issues of student conduct                  and     to   impose or monitor sanctions upon any

      students found               to    have violated         the Code of Student Conduct

11    The term shall                is   used     in   the imperative sense




                                                                       81



                                                                                                                                                           USA001228
Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 100 of 346




12    The term        may          is   used    in   the permissive          sense
14    The term policy means written Haskell                                  regulations      as   found in but not limited to

     the Code of Student Conduct                         Residential         Life   Handbook         the Haskell        web page and

      computer use policy and GraduateUndergraduate                                         Catalogs
15    The term Affected Person                        or Parties or            Complainant                means any person who

      submits a charge             alleging       that    a student violated          this   Code     of Student Conduct

     When          a student believes that she has been                        an affected person of another students

     misconduct the student                     who    believes         she has been an affected person                 will      have the

      same    rights      under     this       Code   of Student Conduct              as    are provided        to   the Complainant

      even    if    another      member         of the Haskell           community submitted               the charge     itself

16 The term Respondent                          means any student accused                   of violating this         Code     of Student

       Conduct

17 The term Student Conduct Process means                                        the procedures for conducting

     investigations              hearings and appeals                related to      alleged violations of the           Code of

      Student Conduct

18   The term Alternative Dispute Resolution means a method                                                to   resolve disputes

     outside of the normal                SC     process          Involves     the use of neutral third parties to increase

     the    effectiveness         of settlement          discussions

19 The term Student Appeals Committee means any                                              person or persons authorized                     to


     impose or monitor sanctions on any students found                                       to   have violated       the Code of

     Student Conduct

21   The term education records means records                                       files   documents           and other materials

     that   contain information directly related to a student and that are maintained                                             by
     Haskell         The term does not include                      i    records of instructional              supervisory and
     administrative personnel                   and educational personnel                   ancillary     thereto which           are in the

     sole   possession of the maker thereof and which                                are not accessible          or revealed to any

     other person except                a substitute         ii    records maintained             by a law enforcement                 unit of

     Haskell       that   were created by             that   law enforcement unit for the purpose of law

     enforcement           iii     in   the case      of persons         who    are employed         by Haskell        but    who       are

     not in attendance             at   Haskell records made and maintained                          in   the normal course             of

     business which              relate   exclusively         to   such person        in that     persons capacity           as   an

     employee and are not available for use for any other purpose                                         or    iv    records on a

     student that are            made     or maintained            by a physician           psychiatrist psychologist                  or

     other recognized             professional           or paraprofessional           acting in his professional                 or

     paraprofessional             capacity        or assisting in that capacity                   and which are       made
     maintained or used only                    in   connection         with the provision of treatment to the student

     and    are    not available          to   anyone other than persons providing such treatment except
     that   such records can be personally                        reviewed by a physician             or other appropriate

     professional         of the students             choice

22   The term directory information                                relating to      a student includes the            students         name
     address telephone              listing       date and place          of birth major field of study participation

     in officially        recognized           activities     and sports weight             and height of members of                   athletic


     teams dates of attendance                       degrees      and awards received              and the most recent previous
     educational          institution      attended       by the student
23   The term disorderly conduct                             means petty offense chiefly against public order and

     decency        that falls     short of an indictable                misdemeanor




                                                                        82



                                                                                                                                                   USA001229
 Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 101 of 346




24 ADJUDICATION                                The action of hearing and deciding a complaint                                       of a violation of

     the    Code of Student Conduct based on information                                            in   an incident        report     evidence          and

     or testimony
25   ADVOCATE                          One who          pleads for      someones cause                    or in support of something

      See Student Advocate                        Policy
26 APPEAL                   A request             by a party     to    a disciplinary matter to have                        another designated

      Haskell           official    or officials review                a disciplinary decision

27 BUSINESS DAYS Days                                   that   Haskell     is   in full        operation            Excludes weekends                  and

     holidays

28 CALENDAR DAYS                                   All days of the        week      are considered calendar days including

     weekends            and holidays
29 CODE VIOLATIONS                                 Violations of the             rules     of the Code of Student Conduct

     which        subjects         students        to   the    Student Conduct Process                        and which        may result         in


     sanctions            see    Sanctions on            pg 2830
30 CRIMINAL TRESPASS                                    NOTIFICATION                       A form             issued by Haskell            staff to      an

     Individuals             who       trespasses            on Haskell    property            or   who       has been issued a Notice                  to

     Vacate       or Emergency                Suspension          Once a Criminal Trespass Notification                                 is   in   place
     the person          who       violates       the notice      may be        referred to local authorities                       and may incur

     arrest      and charges for Criminal Trespass

31 DISPOSITION                           A    written decision           following         adjudication

32 DISCIPLINARY Social PROBATION                                                 One           or more of the following                    sanctions

     A     Restriction             for the duration            of probation        from holding any student                          offices      and

     from representing Haskell                          in
                                                              any manner
     B     Monitoring              of students          behavior with a requirement                           that   the student report to a

      counselor           as    directed          Any    violations while a student                      is   on   social     probation       could

  result in        a Notice         to     Vacate       removal from campus and Emergency                                     Suspension or

  expulsion

33 DIVERSION                     PROGRAM An                       alcohol       andor drug program or campus violence

program          that    allows        a student to maintain              Good       Social Standing andor maintain

housing eligibility                 Usually applied              as   a sanction

34 EVICTION                        A   sanction whereby                the student        is   ineligible          for   housing for a specified

     period        of time

35 EXPULSION                           A    sanction that prevents a student from attending Haskell                                          or being

     on    its   grounds or            in   its   buildings without permission from the Haskell                                     President

     Violators           may be        referred to local authorities                and may incur                    arrest   and charges          for

     Criminal Trespass

36   GOOD SOCIAL STANDING                                         All students        at       Haskell         have good          social     standing

     upon admission                    Good        social     standing can be lost by a violation of the                             Code      of

     Student Conduct that results in removal                                suspension or expulsion                         from Haskell not                 to

     be confused with good academic standing                                     The student              is   restricted for duration                 of

     loss    of good social standing                         from holding any student                    offices         and from representing
     Haskell        in
                          any manner Representation                       of Haskell            includes           all   athletic
                                                                                                                                    programs and
     intramural activities                     Good      social       standing    can be regained by completing                            the

     sanctions           fulfilling         conditions         of probation       or by re admission                      after   suspension




                                                                          83



                                                                                                                                                                  USA001230
 Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 102 of 346




37 OFFICIAL WARNING                               A written      warning on a disposition form notifying the
        student that heshe         has not maintained             acceptable          standards         of conduct         by not

        complying with sanctions given                    Failure to comply will                  result in       immediate Notice

    to    Vacate from housing
38 PREPONDERANCE                           OF INFORMATION                         Evidence which                 is   of greater weight

or more convincing               or more believable         than the evidence                which        is   offered     in   opposition

to it    that   is evidence       which     as    a whole       shows    that    the fact sought to be proved                      is   more

probable than not

39 REASONABLE                     SUSPICION                 A    school official            must have           specific    and

articulable      facts    or inference obtained from either personal observation                                       or a reliable

informant        that    leads    himher     to   conclude         based on hisher experience the                           totality         of the

circumstances             that   the search will         lead to a discover of a violation of the Student Code

of Conduct



40 SOCIAL PROBATION A                              period       of time   when        a student         may be        faced     with more

        severe disciplinary sanctions if                 the student      is    found      to   violate        the Haskell       regulations
        while in the designated probationary                     period
41 SUSPENSION                     A   sanction that prevents the                student from attending Haskell                          for a

        specified   time frame         For substance            abuse     if   the   student       is   found     to   have committed

    the violation          the suspension          is   for a   minimum          of one      1     full    year but not more than

    two     2     full   years
42 NOTICE TO VACATE                          NTV           An     immediate          loss       of housing for one year from

the date    of issuance and

                 Loss of the privilege of visiting                 in   the residential           halls

                 Loss of the privilege of being on campus                            after   regular business hours unless

                 student    is    attending a class

                 Loss of the privilege            to participate         in
                                                                               any extracurricular               activities       including

                 athletic    teams intramural sports etc and                         loss    of the use of Haskell                facilities


                 ie       Tecumseh         Gym      Coffin      Sports Complex and Stidham                            Union        Student

                 shall    inform the Office of Student Conduct                         when       the student has a class or

                 class    assignment or project in any of these facilities

                 Loss of use of Curtis Hall                 Charges       for    the food         service program               will    not be

                 refunded

                 Loss of Good Social Standing

                 Requirement          to   complete an Alcohol Assessment and Treatment Plan                                            if   NTV
                 was issued for a Substance                Abuse Violation

B   Interpretation                and Revision
Any      question    of interpretation           or application         of the Code of Student Conduct                           shall       be

referred to the Student Conduct                   Administrator           or   his   or her designee             for final

determination



The Code of Student Conduct                  shall      be reviewed every              3
                                                                                           years under the direction                     of the

Student Conduct Administrator




C Sources



                                                                  84



                                                                                                                                                      USA001231
 Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 103 of 346




These sources may be found                  in   the     Student Service Policy and Procedures Manual                                 at   the

Office of the Vice President of University                           Services       A brief description             of each source          is



provided


1 Drug      Free School and Communities Acts Amendments                                          of 1980            PL       101226
A federal      law    that   requires Haskell            to   notify students         and employees about campus

programs       that   prevent the unlawful possession                        use or     distribution       of   illicit    drugs and

alcohol     and the standard of conduct



2 E Mail       Regulations
The Haskell         Information Technology                    Department        governs the use of email for Haskell
students     All    US       government          rules    and regulations           pertaining    to      usemisuse of Federal

resources apply



3 Family Educational Rights and Privacy FERPA
A federal law that protects the privacy of student education                                  records



4 Health       Insurance Portability and Accountability                                 Act   HIPPA
A federal      law    that   requires physicians               to   ensure   they are protecting           the privacy         and

security    of patients medical             information and using a standard format                             when       submitting

electronic     transactions           such as submitting claims to payers



5   Jeanne Clery Disclosure of Campus Security Policy and Campus Crime                                                         Statistics

Act
A federal      law    that   requires     all   universities         to   report    statistics   on murder sex offenses

robbery aggravated              assault     burglary           and motor vehicle theft            along with statistics on

arrests   for drug and alcohol             violations and weapons violations



6Violence Against               Women           Act

A federal      law    that   requires     all   universities         to   report statistics      on any crimes committed

concerning      violence        against     women             Although       this   mandate does          state    women        the

jurisdiction     covers        any victims of violence



D     Acknowledgements
This Code of Student Conduct               is   based    on the work done by Edward                  Stoner and John Lowery and

their   work   A Twenty         First Century Model Student Conduct                       Code with a Model Hearing

Script      The Code of Student Conduct                  section      was based on      the   code   at   the University        of Denver

Haskells     core     values and the August             2007 Haskell         Indian   Nations    University         Code of Student
Conduct      The      sexual   misconduct        policy       was based on      Brett   Sokolows work Creating a
Proactive    Campus Sexual Misconduct                    Policy The          Classroom Expression Campus

Expression Publications Freedom of Protest and Student and Campus Organizations
sections are    based    on    Dr     Venida Chenaults document                     Haskell Indian Nations                University

Development         of Comprehensive            Code of Student Conduct                 All other     sections are         based   on the

20082009 Haskell             Indian   Nations     University         Student Code of Conduct              and the August           2007

Haskell    Indian     Nations    University       Code of Student Conduct
Revised     2142015




                                                                     85



                                                                                                                                                 USA001232
Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 104 of 346




                         XII Forms




                                86



                                                                        USA001233
                      Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 105 of 346

                                                                        Haskell    Indian   Nations   University

                                                                             INCIDENT REPORT
STUDENT INFORMATION
                                                                                                                  A00000
Student    Full   Name LAST    First    Middle   Initial                                                        Complete Haskell        ID Number



Residential Hall or Local     Address                                                                           Date    of incident



OFFENSE INFORMATION                                    Check    the appropriate       boxes for the offense and then give a brief description                    of the

account answering             who       what     when where how              and   why      Attach    narrative to this               form

Violations

            1Alcohol      Misuse

            2Drug Misuse
            3Haskell Policies            and     Fed        State and Local       Laws

          14 Violence


            5DomesticDating               Violence

            6Weapons

            7Haskell Property

            8     Harassment

            9Sexual Harassment

            10    Stalking


            11Lewd       Indecent         or Inappropriate          Public    Behavior

            12Sexual      AssaultMisconduct

            13NonForcible              Sexual Misconduct

            14Fire

          115Hazing

            16Residential        Hall Policies

            17Trespassing

            18Cooperation with Haskell                      Employees

            19    Cooperation with Students

            20Harboring

            21Misuse of Technology


List items         confiscated



Was       Lawrence      Police     contacted               pi Yesrl No Was          student   arrested    ri      Yes riNo
Comments

Was       Lawrence      Emergency           Medical          Services    contacted       pi Yesrl No

If   yes was        student   hospitalized                 pi Yes       ri   No
Was       malicious destruction            of property incurred               ri Yes             pi No   list    of damages and fines attached

FOR OFFICIAL USE                        BELOW
Date reviewed         by Department         Supervisor

                                                                                                                Supervisors        Signature

CommentsRecommendations




Referrals         made or recommended                      Counseling    Center       Safety Officer            Other ie Haskell               Health Bert Nash etc

Date of Birth                                                                          Over 21 yrs old                 Under 21 yrs old


DateTime           recd in   SCO
Revised      02192015                                                                                           SCO    Signature




                                                                                            87


                                                                                                                                                                  USA001234
  Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 106 of 346




           OMNIGO DATABASE                INCIDENT REPORT   FORM




RFSTDENT   HMIS




                            Ps   of   I




                                          88



                                                                          USA001235
           Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 107 of 346



HASKELL INDIAN NATIONS UNIVERSITY
Student        Disposition               Summary Form

                                                                                            ID      A00000
Student        Name                                                                                                                                          Date



Date of Incident              Report                       Offense



Date of Incident              Report                       Offense



AdjudicationDisposition
          Student did not appear for conference                        on

        Report        is   pending      or under       investigation        until


          Student      followup         appointment           is   scheduled    for

          Student      Conduct         Officer       made finding of code violation

          Student admitted             to facts      of incident report        as   being    true

        Evidence            utilized   by Student Conduct                 Officer

          Allegations         from incident report


Sanction

        Informal           Disposition       initiated


        Official       Warning
        Loss of




          DamagesFines Amount                         $                              type                            due   by
          To       be determined by Department                      or Division       incurring the      damage        fine       or loss

          Community Service Hours                         Number      of hrs                                   due    by

        Report        to

        Followup appointment


Referrals      Failure to comply may result                          in   further     disciplinary       action
          Student Conduct Committee reason

          Counseling CenterStudent Assistance                             Program

          Safety Office             Report      to                                                                                  By   date   of

        Followup appointment
        TRIO
        Diversion           ProgramAlcohol                and or Drug Assessment


Dismissal

        Due    to     insufficient       evidence                                                          Lack       of probable        cause

        Procedural           Error                                                                         Other



Appeal

        Appeal         is   due by 430          pm on                                                                      at   the Office of        Student Conduct

        Minoka Hall Room 106                           See    Appeal Process           in   Codebook


I   am aware   that    information       will   be   released      andor obtained      from   referral service       providers to      verify   my   compliance   with

disposition    I   consent     to   this release      andor    obtaining     of particular    information      for   my    case    incident report




Student                                                                       Date                   Student   Conduct          Administrator                        Date



Revised    062014                                          Original   Student Conduct         Office                  Copy         Student




                                                                                            89



                                                                                                                                                                            USA001236
                    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 108 of 346



       Haskell Indian Nations University

       NOTICE TO VACATE FORM sample

            TO


    FROM                            NAME       Student Conduct                   Administrator



SUBJECT                             Notice    to   Vacate Residential                   Hall


       DA1E

You diddid          not appear for         your scheduled conference                    on                                             You       are   hereby   notified


that   you must vacate           your   residential hall             room   effective        when    the Director of       Housing determines              you must leave



       You are no longer                                eligible for                   housing because of reasons                                                 listed        below



You must comply                  with the Notice                to    Vacate     NTV           terms        and conditions           as   follows



1      You    are   not allowed       visitation        in the       residential      halls    You    are   not permitted         to participate       in extracurricular      activities


       including      athletic      teams intramural sports etc and                       loss   of the use of Haskell            facilities      You     are not allowed      to    eat   at

       Curtis   Hall


2      You    are   able   to   attend classes          check        your campus mailbox              utilize     the   library   and Academic           Support     Center and conduct
       legitimate business           on campus during regular                  office        hours


3      If   you are found on campus                in   areas    where you         are   not supposed        to   be     the   Lawrence     Police      may be      called   and you
       could    be arrested for criminal trespass under Kansas Law                                  KSA 213721


       In     order          to regain                  Good           Social Standing                            and Re admission                              into         Housing
       you must meet                          the following conditions


1      Present proof of completion                 to   the Student         Conduct       Office of a substance abuse                assessment         and proof of completion of

       treatment      recommendations


2      Loss of housing for one year from the date of incident


       You may be able to continue attending                           classes   if   you have not been suspended or expelled                          from the university
       You should check with the Registrars                           Office for       you academic          standing



3      Petition for     re admission         into   the    residential hall after             completion of a substance abuse                    program        a decision    will

       be made       after   you    have    submitted       the request



4      Pay a $               fine   and complete                     hours of    community connection                   before    you can apply for reentry            into   the    residential


       hall




 Student       Conduct       Administrator                                                                                                Date


cc Director of Housing Financial Aid Food Service Security Student Activities Residential                                                              Hall Staff   Athletic    Director

Business      Office Registrar             Admissions Counseling                      File




                                                                                                     90



                                                                                                                                                                                           USA001237
        Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 109 of 346




                                         HASKELL INDIAN NATIONS UNIVERSITY
                                                     Office      of Student    Conduct


                                                 RELEASE OF INFORMATION



I                                                                                                      give permission

                                Print    Name


To    the Student Conduct           Office to release andor obtain information from referral resources or

programs on           my    attendance    and progress



The    sole       purpose of this releaseobtain          information    is   for the Student Conduct Office to determine   and

verify whether          I   am complying       with the sanctions and referrals ordered in the       disposition hearing



The persondepartment               this   information     is   released to or to be obtained from is




My    permission        is   from todays date




                                                                to




Or   until    I   consent    otherwise    in   writing




Student           Signature                                                                              Date




Witness           Signature                                                                              Date




                                                                     91



                                                                                                                         USA001238
              Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 110 of 346



Application for Diversion                                  Program



Name                                                                                                                     Date of   Birth




Home
Address                                                                                                             City                                 State



On campus             mail        box number                                       Student Identification            Number


Do you            reside   on      campus         circle   answer yes              no     If
                                                                                               yes which hall


If   no please          list      current

address




List   the offense             for      which   this   application     is   being

submitted


How      long       have       you attended            Haskell                                      List   your advisor


What         is
                  your major                                                               When            do you expect      to   graduate


Do you know your GPA Grade                               Point   Average            Current                                   Cumulative

Are you involved                    any organizations
                                   in                              campus
                                                                  or clubs     on                                    yes                 no
If
     yes please            list   and include any offices you hold




Are you currently                  employed                      yes                 no        If
                                                                                                    yes please      list   employer


List   all    offenses for which you have                     been written          up for during your enrollment                  at    Haskell    Include   charges that
were dismissed




If
     you are under 21 years of age and the charge involved                                                  alcohol        answer the following          questions in



detail        Note         any information               will    be used      solely      for this application




                  From where was                the alcohol      obtained



                  How   did       you receive the alcohol            ie       did   you or someone                else     purchase


                  Were you          required     to    show   ID                   yes               no     Did   you use your          real   ID
State any facts concerning                       the incident      which      in   your opinion might excuse                  your
actions




Explain           why you         feel    you could successfully            complete       the Diversion           Program




                                                                                          92



                                                                                                                                                                     USA001239
            Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 111 of 346




The following items will be due within 5 days of formal adjudication                                                                      to the Office of
Student Conduct


            Letter of intent regarding                           your academic         goals
            Letter of    support from Haskell                          staff   or faculty

            Affected     Parties                 Concept         Map
            Completed             diversion                application



I   understand        that   if   I   fail       to   submit the above 4 items on the due date                       appeal process      will      begin


I
    solemnly swear that                 I    have          read the Diversion         Program     Guidelines    and completed         the application           and   all   the

information      contained                  is   true      and   correct to the       best of    my   knowledge      I   understand    that   if
                                                                                                                                                   any   of   this


information      is    not true             and correct            this will   be a basis for denial of diversion           or revocation          of diversion



I   understand        that   if   the Diversion                  Application     is   denied the disciplinary process          will   be continued


I
    hereby authorize the Student Services                                 Department        to   release   any information      to the agency which is

performing      the     drug          alcohol              andor anger management                assessment         or   any other such agency or persons for
use    in   determining           whether              I   am    a suitable    candidate     for the    Diversion    Program




Signature      of   Student                                                                                                                                   Date




Date        complete application                                recd


Recd by


Reviewed by


ApprovedDenied


NOTES




Revised     082015




                                                                                             93



                                                                                                                                                                         USA001240
          Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 112 of 346




                                          Haskell Indian Nations University


                                                  GRIEVANCE REPORT FORM

Directions           1     Please       complete the following                 information           use additional   paper if necessary

                     2 Give           this   form to the Supervisor                 of the personoffice       related    to   the complaint



PLEASE PRINT

To                                                                                                               Date


From                                                                                                             Complete       Haskell   ID Number


Residential       Hall                                                                                           Haskell      Mailbox



GRIEVANCE SUBJECT Use additional                                       paper if        necessary
Who or What is the complaint about

What     office    or    person    is   responsible      for this    problem


Have you gone            directly to the         person or office      you are unhappy              with and talk to them about the problem

       Yes           No     If   no     why

If   yes what      did the       person   tell    you   to   do

Have you done            that    yet             Yes                  No       If   no why



DESCRIPTION OF COMPLAINT Use                                      additional        paper   if   necessary
What     are   you unhappy about




When      did this       happen
Where        did this    happen
What would be a            satisfactory          resolution




Name Please         Print                                                                                         Complete Haskell ID Number




Signature                                                                                                         Date


For    official   use    below


Supervisors        Signature                                                                                    Date Supervisor      Received   Form
Date Request for Status Form

Date   Recd                                                                          Date Reply Sent
Action    Taken




                                                                                     94



                                                                                                                                                   USA001241
            Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 113 of 346




                                                       HASKELL INDIAN NATIONS UNIVERSITY
                                                     EMERGENCY SUSPENSION NOTIFICATION

TO                                                                                                            Student



FROM                                                                                                                     Student Conduct Administrator



RE EMERGENCY                                              St        PENSION


DATE

The   following     is    to inform             you       that    you    are    hereby     placed        on temporary emergency suspension as                                   outlined            in   25    CFR 427 Due               Process

and   the    Haskell      Code            of    Conduct            The     facts   that    support your placement                          on Emergency Suspension                        which          we    believe      are     creating    an

immediate danger              of      risk      to the      campus         community          or yourself               are




The conditions ofyour Emergency                                                    Suspension                 are


                     Level            1        Emergency            Suspension            inhouse where                       student      is   confined      to their residential                hall   but    may        attend


                    classes               use       the    library      and go     to the     dining         room        Visitation privileges are                suspended          and          student       is   not    allowed

                    to attend              any       activities      on campus            until
                                                                                                  suspension              status      is   withdrawn          Must      sign   in   as scheduled                by     residential


                    hall      staff        NOTE             Student        may     or   may       not   be    moved           to   another room          or   even      building     in   cases          of   violence




                    Level         2        Emergency               suspension where                student          must be          out of residential          hall
                                                                                                                                                                        room        but   still     can       attend    classes

                    eat    meals               use    the    library      and be on        the     Haskell         grounds          for other school           related    purposes




                  Level       3           Emergency               suspension        where         the student            MUST BE OFF CAMPUS                             COMPLETELY                   they      cannot        eat


                  meals        attend               classes       use     the    library or       be on      the    Haskell         grounds       for   any reason




Any    violations        of   the         above        will      automatically            result        in   an    off   campus suspension If you come back on campus during your
emergency suspension                           at   times        that    you are not supposed                      to   be here you may be prosecuted for criminal trespassing under
Kansas       Law KSA 213721


You   will      remain on suspension                        until    such time       as    you     are offered a              hearing           This   will   require a     conference              with      the    Student        Conduct

Administrator             A mutual                  agreement           will   be reached         by    the   Housing              Director      and   the    Student Conduct             Administrator                 for   lifting
                                                                                                                                                                                                                                         of   the


Emergency         Suspension                   or for placing            conditions for           on campus housing                   privileges



Please    check your campus mailbox                                daily       for a notice       from       the    Student Conduct               Office      regarding a disciplinary                    conference               If   you   are   on

a   Level   3   suspension you                      may make            contact    with    the     Student         Conduct           Office      by    calling   7857498415                for      an appointment




Student         Conduct        Administrator                                              Date                          Student       Signature                                                                            Date
Revised      082015




                                                                                                                          95



                                                                                                                                                                                                                                          USA001242
           Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 114 of 346



                                                           Haskell Indian                  Nations University

                                                   CODE OF STUDENT CONDUCT FORM

The     Haskell         Indian         Nations     University             Code      of    Student       Conduct             emphasizes         each         students         individual


responsibility          for    maintaining behavior                  while attending            and representing                 the    university          These     are   guidelines

based      on regulations              and laws        of the State          of Kansas           ordinances           of the City of Lawrence                       and     regulations

found      in the      Haskell          Code of Student Conduct                           Knowledge              of   these regulations laws                    ordinances               and
Haskell Code of Student Conduct                            are the responsibility of the individual student



Students      found         in   violation        of the    Substance             Abuse      policy         related      to      being    intoxicated          possession          andor

transportation          and trafficking           of alcohol         or   illegal    drugs      risk the loss         of residential        housing andor suspension                      or

expulsion The               university will        inform parentsguardians                       of students under the age of 21                        of incidents            involving

substance      abuse



Violent      or disruptive             actions    such     as   fighting           intimidation and              unlawful          assembly       are       not permitted on the

Haskell      campus            and     may     result in    Emergency               Suspension andor                  expulsion from the                    campus          The use of

possession of firearms or other lethal weapons                                    are prohibited on campus and                          in the residential halls             and could

result in     emergency               suspension       andor expulsion                    Harassment             based      on gender tribal                affiliation         degree    of

Indian      blood       sexual orientation             disability martial or parental                   status        or   age    is   not tolerated         All cases          involving

issues      of gender and discrimination                        dating        and    domestic          violence            stalking       sexual     harassment             and sexual

assault will         fall   under the Title IX and Violence                       Against       Women Act


Theft of personal private andor institutional property will                                        not be tolerated               and    may lead    to legal         prosecution


Show       respect for         property by not engaging in                    its   defacement         or destruction                  Student will         be liable for        all   costs

associated      with damage



Gambling        is    prohibited         on the campus          at   Haskell        activities




Each       student      will     be    given     the   instructions          on     how    to    find the        Code of Student Conduct                       online       and    follow

regulations           Haskell         will    not be responsible             for    any individuals              who     fail    to    read and understand                the    policies

Any        statements          indicating        not    having        the     knowledge           of    policies           is    not    grounds      for      dismissal          or    even

consideration           in the    due process



Trespassing on Haskell                       campus may        result in issuance            of Criminal Trespass                      Form   which         could     result in arrest

andor prosecution


Abide by       all    residential        housing       rules    Attend        all   scheduled classes



Student must present university ID upon request by staff



I   have    read and understand the above mentioned                                 regulations         I              to       abide by them           I   further       understand
                                                                                                             agree

that    failure to          observe          the regulations          of   the Haskell           Code       of   Student Conduct               could         affect
                                                                                                                                                                       my       status    in

the residential             housing program andor student at the university




Student Print          Name                                                                        Student Signature



                                         Date




Revised     012020



                                                                                          96



                                                                                                                                                                                   USA001243
               Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 115 of 346

From                   Conrad David    F <davidconrad©biagov>

To                     Jensen    Klarissa   L

Sent                    1212021    72613 AM
Subject                 Fw EXTERNAL             Haskell   President       rescinds      directive   that violated   student   press freedom




FYI




From NAJA <contactnajacom>
Sent Thursday January 21 2021 759 AM
To Conrad David F <davidconradbiagov>
Subject   EXTERNAL     Haskell   President       rescinds directive             that   violated     student   press freedom




       This email has been received   from outside of              DO           Use caution before            clicking   on links opening

                                                attachments          or responding




                                                   View   this   email   in   your   browser




                                                                                                                                          USA001244
Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 116 of 346




                                                                        USA001245
 Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 117 of 346




Haskell President rescinds directive that violated
student press freedom

The leadership of Haskell          Indian Nations     University     has rescinded an

October order barring The Indian Leader editor Jared Nally from engaging

in   basic   news   gathering    practices


NORMAN        Oklahoma          On Oct 26 2020 The          Native American        Journalists


Association    NAJA     joined the Foundation       for Individual   Rights   in   Education

FIRE and      the Student     Press   Law CenteriSPLC and            called on     Haskell


President    Ronald Graham to stop intimidating         student journalists and respect


press freedom



Unbeknownst     to   NAJA     Nally   Miami FIRE      and   SPLC      Haskell    president

Graham rescinded       this   directive   on   Nov 20 2020    but   as the   Bureau    of Indian




                                                                                                   USA001246
 Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 118 of 346

Education           informed               NAJA         on    Jan 13 2021                  notification         was        not    sent due to an

administrative error                            In   the time since the                 initial      directive       Nally       and The        Indian


Leader spent months operating                                      under       its   initial      demands           that violated         the First


Amendment



I dont think a              lot      of the world              a    lot   of the       US         and our       university think the


press   is    their       friend       and           there    is    that hesitancy              to   have a      relationship            with     news

organizations               I   think thats              both a detriment                 to those           institutions        and     the


community            because were                       not    seeing clear communication There                                     is   so    much

good    that can           come            out       of having        that relationship                 and     that directive            being

rescinded           is    one step towards developing                                  that     open communication                       to the


community through                      the           conduit       of the student              newspaper              Nally said




NAJAs         mission           is    to defend           and support Indigenous                            journalists          and press

freedom        It    is   important                  to highlight         these victories              in   a time     when        significant

free press          issues are spread across Indian Country as                                                 many        Indigenous

communities               lack       access to information




I want    this       moment                to    have meaning where                            Indian       Country has to           reflect      on    its



students       and        the        Indigenous               youth that         were          bringing       up to have           a voice        to


make    sure that voice                     exists        in their        educational             institutions        and    that      when we

notice that voice                 isnt present that                       we   fight    to get        that voice       back         Nally said




NAJA     is   proud of               this   developing               outcome a win                   for press       freedom and

commends                 FIRE        for   the important              work being done here The                              rescinding          of this


directive      could not have                        been accomplished                    without           FIREs support NAJA

applauds       their        continuing                 efforts      and     looks       forward to future partnerships




NAJA     looks forward                     to working              with    Haskell on further                 reforms        We      also


demand        the immediate                          reinstatement             of    Rhonda LeValdo as                     the    papers

advisor and               we    join Nally              FOIRE and              SPLC       in    demanding            Haskell continue              to


commit        to meaningful                     changes            that support          an independent                 press



Student       reporters              like       Nally    who seek              information            from the academic

administration             should never be met with threats and                                             challenges           to their     First


Amendment                 rights       NAJA            will   continue          to push forward                on    its   mission to

support       Indigenous               journalists             and members through                           free    press resources               and

education




                                                                                                                                                              USA001247
Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 119 of 346


              Was    this release        forwarded     to   you
      Click OIERL   to sign    up   for   NAJA news and releases




Learn   more about   the   Red Press        Initiative      Click   HERE




                Native American Journalists Association

                      395W   Lindsey   St Norman OK 73019




                                                                           USA001248
Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 120 of 346




                   Want   to   change   how you receive these emails

            You can update your preferences      or   unsubscribe   from   this   list




                                                                                         USA001249
                       Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 121 of 346

 From                                       Wiginton       Jennifer      S lenniferwigintonsoldoigov>
 To                                         lindsierankthefireorg               comptonaptngmailcom               bpollardnajacom           sdeansplcorg
 CC                                         Graham      Ronald       J   Ennis Samuel  E
 Sent                                       1132021          23431       PM
 Subject                                    Fw EXTERNAL                Letter   from FIRE       NAJA   and   SPLC Oct 26          2020

Attachments                                 20201120         Signed      Response     Lte to    FIREpdf




Good       afternoon



Please find attached a                        letter   from the Haskell Indian Nations University                           Dr Graham signed and
intended to transmit the                       letter    on November             20 2020             However      we   just discovered        that    due    to   an

administrative           error the letter                had     not     been sent        to   you     We    apologize for any resulting
inconvenience               We         request that you please provide a copy of the                               letter   to   Mr   Nally



Jennifer    Segal   Wiginton
Bureau of Indian         Education            Team Lead
Division     of Indian     Affairs

Office    of the Solicitor

202 2085498




From       Lindsie     Rank <lindsierankidthefireorg>
Sent Monday October 26 2020 1113                               AM
To Graham           Ronald       J   <RONALDGRAHAMidBIEEDU>
Cc Francine         Compton           <comptonaptniagmailcom>                     Bryan Pollard <bpollardidnajacom>                 Sommer Ingram Dean

<sdeanidsplcorg>

Subject      EXTERNAL                  Letter       from     FIRE NAJA          and   SPLC Oct 26          2020




          This email has been received                          from outside of           DO         Use   caution before        clicking   on links opening

                                                                         attachments           or responding




Dear President      Graham


Please see the attached          letter     from the Foundation          for Individual   Rights   in Education   FIRE   the Native      American   Journalists


Association    NAM            and     the   Student Press      Law     Center   SPLC

Sincerely

Lindsie     Rank




Lindsie   Rank
Program Officer Individual            Rights       Defense    Program
Foundation    for   Individual       Rights   in   Education    FIRE
510 Walnut    Street    Suite    1250

Philadelphia     PA   19106

2157173473

Lind       sieRank




                                                                                                                                                                  USA001250
                       Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 122 of 346
This communication                                                                                   Unless                   addressee         authorized
                         may contain                                                or privileged             you are   the                                                  this
                                       information     that   is   confidential                                                           tor                to   receive


message   by   the   addressee   you may not use copy or           disclose   the   contents     of this message or information contained          in this   message    to   anyone
                                                                                               the sender and delete this
                       you have received                           error please advise
        believe that                        this
Ifyou                                              message    in                                                          message


 Idinitted   in   Pennsylvania   Iirginia   and ifdshington




                                                                                                                                                                        USA001251
         Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 123 of 346



                                            HASICELL INDIAN NATIONS UNIVERSITY

                                                                                Office          of the President

                                                                                      155 Indian            Avenue

                                                                           Lawrence             Kansas         660464800

                                                                                      wwwhaskelledu




Dear     Mr   Nally


I   am   writing in response to a letter from                                    FIRE             dated        October            26 2020                  requesting              I   rescind the

memorandum I                directed to you on October 16 2020                                                   I   hereby rescind the October                                     16

memorandum                including the directives                             contained                therein



The October            16 letter originated because                               of Haskell                  staff      members                 concerns               and

complaints          regarding         certain methods employed                                         to   obtain information                             They perceived these
methods       to    be needlessly aggressive and                                      at times deceitful                        However                I   acknowledge                   that


we took an          incorrect        approach             to     address              those concerns                    through             the issuance                 of the October

16   memorandum                   Accordingly                    I   commit            that       Haskell             will      not interfere               in        the affairs of the

Indian Leader or impede                       the free expression rights of individual students at Haskell

I   instructed      my      staff to        review the               status      of the Leaders annual recognition                                                    process to ensure
continued          access by the Leader to                           its   Student             Bank          account          and Haskell resources




                            74

Dr    Ronald Graham President



Cc       Lindsie      Rank FIRE
           FrancineCompton Native American Journalists Association
            Sommer Ingram Dean Student Press Law Center
           Tony Dearman BIB                           Director




     The mission   of Haskell    Indian Nations                               build                                    of our
                                                                      is to           the                                       students                   as   the             institution   of academic
                                                      Universio                             leadership      capacity                        bj   serving              leading


                    excellence   cultural   and   intellectual
                                                                 prominence       and       holistic   education     that addresses   the   needs   ofIndgenous          communities




                                                                                                                                                                                                            USA001252
                        Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 124 of 346

    From                               Wiginton         Jennifer      S lenniferwigintonsoldoigov>
    To                                 Lindsie       Rank      Graham     Ronald J

    CC                                 bpollardnajacom          sdeansplcorg                     Francine Compton Katlyn Patton Darpana       Sheth

    Sent                               1192021           31712 PM
    Subject                            Re Fw EXTERNAL                    Letter   from FIRE       NAJA   and   SPLC Oct 26 2020




Dear       Ms Rank

The      Solicitors Office             is    in   receipt of your letter          and      is   conducting     a review of the policies cited      therein

I   have    also forwarded                 a copy of your FOIA request to the BIEs FOIA Office                                Please direct any FOIA

related       questions       to the appropriate                  contact       listed    here httpswwwdoigovfoiacontacts                     Please

direct     all   other communications                     to    me

Sincerely

Jenny Wiginton




Jennifer    Segal      Wiginton
Bureau of Indian          Education          Team Lead
Division      of Indian    Affairs

Office     of the Solicitor

202 2185498




From        Lindsie      Rank <lindsierankthefireorg>
Sent Tuesday              January 19 2021 1119 AM
To Graham              Ronald     J   <RONALDGRAHAMBIEEDU>
Cc       bpollardnajacom                   <bpollardnajacom>                    sdeansplcorg          <sdeansplcorg>          Francine    Compton
<presidentnajacom>                          Katlyn     Patton    <katlynpattonthefireorg>                 Darpana Sheth
<darpanasheththefireorg>                             Wiginton Jennifer       S lenniferwigintonsoldoigov>
Subject          Re Fw EXTERNAL                        Letter   from    FIRE NAJA and SPLC Oct 26 2020


Dear President Graham



Please see the attached response

    from the Foundation for Individual                          Rights     in   Education         FIRE     the   Native    American   Journalists

Association            NAJA           and         the Student         Press     Law   Center       SPLC

Sincerely

Lindsie       Rank




On Wed           Jan   13 2021        at    334     PM   Wiginton        Jennifer     S         enniferwigintonsoldoigov>         wrote



Good       afternoon



Please find attached a                      letter   from the Haskell Indian Nations University                           Dr Graham signed and
intended to transmit the                      letter    on November             20 2020           However      we   just discovered   that   due   to   an

administrative            error the letter              had     not   been sent       to   you      We   apologize for any resulting



                                                                                                                                                        USA001253
                                                Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 125 of 346
inconvenience                                           We            request that you please provide a copy of the                                                                                                      letter              to       Mr            Nally



Jennifer                 Segal             Wiginton
Bureau of Indian                                     Education               Team Lead
Division                   of Indian                   Affairs

Office               of the Solicitor

202 2085498




From                    Lindsie                     Rank <lindsierankthefireorq>
Sent Monday                                         October 26 2020 1113 AM
To Graham                                    Ronald               J     <RONALDGRAHAMBIEEDU>
Cc             Francine                       Compton <comptonaptndmailcom>                                                                                        Bryan Pollard <bpollardnaiacom>                                                                             Sommer Ingram
Dean <sdeansplcord>
Subject                         EXTERNAL                                Letter            from             FIRE NAJA and SPLC Oct 26 2020



AVIROWINHOWNHOWNHOWNHOWNHOWINHOWNHOWINHOWNHOWINHO           NHO   VNM   NHOWINHOWNHOWNHOWNHOWINHOWNHOWNHOWNHOWNHOWNHONW             W   MON   W   W   IHOWNHOWNIMAINNNHOWINHOWNHOWINHOWNHOWINHOWNHONW         MON   W   W IHOWNHOWINHOWNHOWNHOWNHOWNIHOWNHOWNMONWMOWNHONW        W   MON   W   IHOWNHOWINHOWNHOWNHOWNHOWINHOWNHOWNHOWNIU




                    This email has been received                                                                from outside of                                     DO                    Use           caution before                             clicking on links opening

                                                                                                                           attachments                                    or responding




Dear President                                 Graham


Please see the attached                                               letter        from the Foundation                                       for Individual                            Rights           in   Education                   FIRE                   the        Native     American

Journalists                       Association                     NAJA                  and the Student                            Press Law                            Center                 SPLC

Sincerely

Lindsie                   Rank




Lindsie              Rank
Program Officer Individual                                         Rights           Defense              Program
Foundation                     for      Individual           Rights            in    Education                  FIRE
510 Walnut                      Street              Suite   1250

Philadelphia                        PA        19106

2157173473

Lind                   sieRank


This communication                                   may contain                information                    that       is
                                                                                                                               confidential                  or privileged                         Unless     you are            the      addressee                  tor    authorized               to     receive             this


message                by       the     addressee                 you may not use copy or                                      disclose               the      contents            of this message or information contained                                                    in this             message                to     anyone
                                                                                                                                                                                 the sender and delete this message
Ifyou            believe that                  you have received                        this      message                 in   error please advise



    Idinitted               in    Pennsylvania                     Tirginia             and Trashington                          DC




Lindsie              Rank

Program Officer Individual                                            Rights Defense                       Program
Foundation                      for     Individual            Rights            in    Education                  FIRE
510         Walnut              Street              Suite   1250

Philadelphia                        PA        19106

2157173473




                                                                                                                                                                                                                                                                                                                          USA001254
                        Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 126 of 346
it   indsieRank



This communication         may contain    information   that   is
                                                                    confidential       or privileged     Unless      you are   the   addressee      or   authorized        to receive    this


message   by   the   addressee you may not use copy or              disclose     the   contents   of   this   message    or information contained            ill   this   message   to


anyone If you        believe that   you have received   this   message     in   error please      advise      the   sender   and   delete   this   message


 Ichnitted   in   Pennsylvania       Tirginia   and ifashington       DC




                                                                                                                                                                                    USA001255
                     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 127 of 346

From                               Lindsie    Rank        <lindsiesankthefireorg>
To                                 Graham      Ronald J

CC                                 bpollardnajacom                   sdeansplcorg         Francine Compton Katlyn Patton Darpana                      Sheth
                                   Wiginton     Jennifer         S
Sent                               1192021101908 AM
Subject                            Re Fw EXTERNAL Letter                       from FIRE       NAJA    and    SPLC Oct 26 2020
Attachments                        FIRE    Letter    to    Haskell    Indian   Nations    University       January     19 2021     1pdf




Dear President Graham



Please see the attached response from the Foundation                                           for   Individual      Rights      in   Education      FIRE        the

Native     American        Journalists        Association             NAJA        and     the Student          Press      Law      Center     SPLC

Sincerely

Lindsie     Rank




On Wed        Jan   13 2021     at   334     PM     Wiginton          Jennifer    S      enniferwigintonsoldoigov>                       wrote



Good       afternoon



Please find attached a               letter   from the Haskell Indian Nations University                                 Dr Graham signed and
intended to transmit the              letter   on November                20 2020            However          we   just discovered            that   due   to   an

administrative          error the letter       had         not   been sent        to   you      We     apologize for any resulting
inconvenience             We    request       that    you please provide a copy of the                         letter    to   Mr      Nally



Jennifer   Segal    Wiginton
Bureau of Indian        Education    Team Lead
Division    of Indian    Affairs

Office   of the Solicitor

202 2085498




From       Lindsie    Rank     <lindsierankthefireorct>
Sent Monday October 26 2020 1113 AM
To Graham Ronald J <RONALDGRAHAMBIEEDU>
Cc  Francine Compton <comptonaptngmailcom> Bryan Pollard <bpollardnajacom>                                                                  Sommer Ingram
Dean <sdeansplcord>
Subject EXTERNAL Letter from FIRE NAJA and SPLC Oct 26 2020




         This email has been received                     from outside of         DO         Use     caution before           clicking    on links opening

                                                                 attachments           or responding




Dear President       Graham


Please see the attached         letter   from the Foundation            for Individual    Rights      in   Education    FIRE       the   Native   American

Journalists    Association     NAJA        and the Student            Press Law       Center   SPLC

                                                                                                                                                                USA001256
                          Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 128 of 346

Sincerely

Lindsie      Rank




Lindsie   Rank
Program Officer Individual             Rights       Defense   Program
Foundation       for   Individual     Rights   in   Education    FIRE
510 Walnut       Street    Suite    1250

Philadelphia         PA   19106

2157173473

Lind       sieRank


This communication           may contain       information      that    is   confidential      or privileged           Unless
                                                                                                                                   you are   the    addressee      or authorized       to    receive     this


message    by    the   addressee       you may not use copy or               disclose    the    contents     of this message           or information contained            in this   message       to    anyone
If you   believe that     you have received          this   message     in   error please advise           the   sender       and    delete this    message


4dmitted     in      Pennsylvania      Virginia      and Trashington           DC




Lindsie    Rank
Program Officer Individual              Rights Defense         Program
Foundation       for   Individual     Rights   in   Education    FIRE
510    Walnut    Street    Suite    1250

Philadelphia         PA   19106

2157173473

rcit   indsieRank



This communication           may contain        Uiformation      that   is   confidential       or privileged           Unless      you are   the    addressee      or   authorized         to receive      this


message     by   the   addressee you may not use copy or                      disclose    the   contents         of   this   message    or information contained             in this   message         to


anyone Ifyou           believe that   you have received         this   message      in   error please        advise          the   sender   and    delete   this   message


 Idinitted      in   Pennsylvania       Nrginia       and Trashington          DC




                                                                                                                                                                                                   USA001257
           Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 129 of 346




      FIRE
      Foundation         for   individual

      Rights   in   Education




January 192021

Dr     Ronald             Graham
Haskell Indian Nations University

Office of the President

Navarre Hall

155 Indian Ave

Lawrence Kansas 660464800


Sent via Electronic Mail                             ronaldgrahambieedu

Dear President Graham


On     January 14                  FIRE NAJA2               and the SPLC3              received          an email from Jennifer Wiginton of the
Bureau          of Indian Education                       BIE      notifying us that your directive                      of October 16        2020 was
rescinded and attaching a letter from you addressed to Jared Nally to that effect While

Wiginton asserted that you had intended to send this letter on November                                                               20   the letter was

itself    undated and the                          letters metadata reveals that                    it   was   last   edited after that      date      It   would

appear that this letter                           was   only belatedly sent to us                and      to Nally last       week    as a result of the

BIEs       investigation                     into your directive



Rescission of your unconstitutional directive                                          of October          16 2020which barred Jared Nally
editor in chief of The Indian                              Leader from engaging                                          and expressive
                                                                                                    in basic newsgathering

activities protected                  by the First Amendmentwas appropriate While it is important that The
Indian Leader                    may now do its work without the chill of censorship hanging over it your


    The Foundation                for Individual Rights in Education                FIRE       is   a   nonpartisan nonprofit organization          dedicated to

defending           liberty       freedom of speech due process academic freedom legal equality and freedom of conscience

on Americas               college     campuses
                                                                             NAJA
2
    The   Native         American Journalists Association                              serves       and empowers Native journalists through

programs and actions designed to enrich journalism and promote                                            Native cultures      NAJA   recognizes Native

Americans           as distinct          peoples based on tradition and culture In this spirit                        NAJA    educates   and unifies   its


membership through journalism programs                                that   promote diversity and defends challenges to free press speech
and expression                 NAJA         is   committed to increasing the representation                  of   Native journalists in mainstream media

NAJA      encourages both mainstream and                        tribal   media to attain the highest standards of professionalism ethics

and    responsibility

                                                             Law              S PLC
3
    Founded         in   1974      the      Student Press          Center                is   the   nations only legal assistance agency devoted

exclusively          to    supporting defending              and educating high school and college journalists about the rights and

responsibilities               embodied in the First Amendment and supporting the student news media in covering

important issues free from censorship                          The SPLC        is   a nonpartisan nonprofit organization




                                                         510 Walnut   Street   Suite   12so    Philadelphia        PA 19106

                                                                phone 2157173473              fax   2157173440
                                                                                    thefireorg




                                                                                                                                                               USA001258
           Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 130 of 346


                                                                                                                                                     2




administrations                inexcusable and unexplained                 delay evidences           continuing       negligence         in

protecting           your students First           Amendment             rights   As    a result serious concerns              remain about

the state of freedom of speech and of the press                            at   Haskell Indian Nations University                    HINU
To    that      end we       request that       HINU       take further actions to revise              its   student code of conduct to

comport with                the First   Amendment and             notify students of these             changes


Three organizations                  concerned      with students rights wrote a letter to you on October                                26
2020           seeking your urgent attention                and   calling for an        immediate            rescission of a patently

unconstitutional directive                  to a student journalist At best your intended                           responseaccepting
as true the              BIEs representations          that your undated letter               was intended        to be sent        on
November                 20would      have come some thirtyfive                 days after your October 16 order that Nally
cease exercising his First                Amendment           rights     As it stands         that rescission       was not
communicated                 to Nally until eightynine            days after the October 16 order


It   is   absolutely         inappropriate and inexcusable that                   it   took   HINU     three months to rescind a

directive           that   was unconstitutional from day one                    regardless of the reason for the delay For

three      months your              directive    caused Nally and The Leader uncertainty as to their fundamental

First      Amendment rights               causing serious injury to their constitutional rights This violated
both the First              Amendment and           The Leaders 1989 settlement                     agreement with the university4
While          we   appreciate that       you and your         leadership       team have taken some belated                    steps to

countermand your                 directive       further action      must be taken             to   make these studentsand                all


students            at   HINUwhole

This      is   especially true given            that in addition to being a flagrant violation of the First

Amendment                  your directive       also represented         a departure          from   HINUs        usual student conduct

process5 Despite the process for adjudicating                             student conduct violations                laid out in      HINUs
student handbook6 Nally did not receive                           fair   notice that he         was being accused          of violating

university policy               nor did he receive          a hearing or other opportunity to be                   heard Instead Nally
was       subject to only a unilateraland                   unconstitutionaldiktat                   imposing penalties on Nally
and The Leader               for three   months without any due process


Unfortunately                this complete disregard for Nallys rights appears                             consistent with      HINUs
worrying lack of concern for student rights in general                                  This   is   further evidenced          by HINUs
Student Rights Office web page which continues to read                                        Lorem        ipsum   dolor sit    amet
consectetuer adipiscing elit sed diam nonummy nibh euismod tincidunt ut laoreet dolore

magna aliquam                erat   volutpatthree            months       after   FIRE NAJA and SPLC                  first    alerted    you   of

this oversight in our letter of October                      26 2020       Additionally             HINU     does not make any




                                                HINU
4
    Settlement Agreement between                       Indian Junior College of the Bureau of Indian Affairs and the Indian

Leader Association            Sept 191989        on file   with author

    See Haskell Indian Nations University Student Handbook Code of Conduct                                 2335
5
                                                                                                      at           available   at

httpshaskelleduwpcontentuploads201701HaskellCSCTableofContents72216pdf                                                          last visited    Jan
15 2021
61d




                                                                                                                                                USA001259
             Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 131 of 346


                                                                                                                                                                           3




student handbook available on                                its   website leaving students in the dark as to their rights and

responsibilities7



Of particular concern                    are   HINUs CIRCLE                             values which restrict student expression rights

at    HINU8 CIRCLE                   an acronym                Communication                         Integrity Respect Collaboration

Leadership             and Excellence9                       presents laudable goals but                       HINU       cannot mandate these goals

without departing from                     its    obligations              under the First              Amendment

For example a government                           entity cannot                    mandate          that individuals be respectful                     or

demonstrate integrity in their expression                                           This      is   because the First       Amendment                    distilled     to

its    most fundamental                  concepts             is   intended to protect expression                        when        it    is    controversial        or

upsetting to others might be seen as disrespectful or even might be seen to fully lack

integrity          The Supreme Court has repeatedly consistently and                                                clearly held that expression

may      not be restricted merely because                                 some many                 or even   most      find   it   to be offensive or              rude
This core First                 Amendment principle                       is   why      the authorities cannot ban the burning of the

American           flag19 prohibit the wearing of a jacket                                    emblazoned with            the    words Fuck                the

Draft           penalize          satirical     advertisements                      describing a pastor losing his virginity                            to his   mother
in an outhouse12                  or disperse civil                rights marchers out of fear that                      muttering and
grumbling                  white onlookers might lead to violence13                                     In ruling that the First                   Amendment
protects protesters                 holding signs outside of soldiers funerals including                                                  signs that read

Thank God                  for   Dead Soldiers Thank God                                for   IEDs       and Fags Doom Nations the Court
reiterated this fundamental                            principle           remarking that               Hs     a Nation        we    have chosen                 to

protect       even hurtful speech on public issues to ensure that                                             we   do not      stifle          public   debate14


This principle does not lose                       its       salience          in the context of the public university                              To the contrary
a    commitment                 to expressive rights                    must be robust and uncompromising                                 if    students and

faculty       are to be free to engage                       in debate          and     discussion about the issues of the day in pursuit

of advanced            knowledge           and understanding This                                  dialogue   may encompass                    speech that shows

disrespect or offends                    For example the Supreme Court upheld as protected                                                       speech a student

newspapers use of a vulgar headline Motherfucker                                                       Acquitted         and        a frontpage          political

cartoon               depicting          policemen raping the Statue                                of Liberty   and    the Goddess of Justice15




                                                                          Indian Nations Handbook can one find outdated codes of conduct
7
     Only by using Google           to search     for   Haskell

from 2012 2015 and 2016 Because                         it   is   the    most recent student handbook either FIRE or Nally could locate this

letter will reference            HINUs     2016 Student Handbook and Code of Conduct

                                                                                                                          CIRCLE
8
     Discussion and expression of                all   views       is   permitted       consistent      with Haskells                          values        Handbook
supra note        5   at   11

91d     at   67
1°
     Texas v Johnson 491            US     397 414 1989 burning                       the   American flag was protected by the First                    Amendment
the    bedrock        principle     underlying the holding being that government                               actors   may not           prohibit the expression of

an idea simply because              society finds the idea                itself    offensive or      disagreeable
Cohen v           California       403   US    15 25 1971
12
     Hustler Magazine                             US 46
                                  Inc v Falwell 485                            50   1988
13
     COX v Louisiana 379            US 536 557 1965
14
     Snyder v Phelps 562            US 443 448 461 2011
15
     Papish v     Bd   of   Curators of the Univ              of   Mo     410      US   66766768 1973




                                                                                                                                                                       USA001260
            Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 132 of 346


                                                                                                                                                                     4




There       is   no doubt that                many        found these images deeply disrespectful                           at     a time of political

polarization          and         civil    unrest yet the mere dissemination of ideasno matter                                              how     offensive

to good          tasteon          a state university                  campus may not be shut                 off in the     name          alone of

conventions            of    decency16


Further your directive                         indicated that             you    believe criticism of          government officialssuch                      as

HINU         administratorsto be disrespectful and                                        thus in contravention              of    HINUs CIRCLE
policy       However              again the              Supreme Court has specifically held that constitutionally
protected public debate                            may well          include     vehement          caustic and sometimes unpleasantly

sharp attacks           on government and                         public officials17



In an effort to remedy                        its   callous disregard for the rights of its students including Nally                                        and
The Leader           HINU           must take              substantial          steps to ensure that its policies                  and    practices protect

the rights of         its    students To this                   end we          ask   HINU       to do the following



       1     Revise     its       CIRCLE             values      to   make      clear that these        are aspirational not                mandatory
       2 Amend              its   Classroom Expression18                         and Campus          Expressioni° policies to                    make   clear

             that the right to free expression                             is   not contingent        upon compliance with the CIRCLE
             values      Further the policy should be amended to clarify that student press and speech

             may     be regulated by the university only                                 if   the expression       falls   into a category

             unprotected              by the            First   Amendment              such as true threats harassment or incitement

       3     Distribute a revised student                             handbook          to all   HINU   students and ensure that the

             updated handbook                        is   easily found          and    publicly available          on   HINUs            website

       4     Ensure that             all      outdated versions of                HINUs          policies    are   removed from the website                     or

             marked         clearly to indicate                  they are no longer in effect


Making these            revisions to the student                          handbook and ensuring                that students are aware of these

changes will begin to make amends for the hostile free expression climate                                                            HINU         has created


We     also understand                    that The Leaders                new     Plan of Operationsincluding                       the    newspapers
right to nominate                  and have confirmed                     a faculty       adviser of its     own     choice and            its   right to

request that its faculty                       adviser be        removedwill be approved20


As we ensure           that        HINU             does    in fact intend to repair its relationship with Nally                                  and The

Leader           please also see the attached                           request for records pursuant                to the       Freedom          of

Information Act                   5 USC              §    552    which was            also filed using the online portal                  on FOIAgov


In addition          HINU            must preserve                all   documents and             electronically stored information as

defined by Rule 34 of the Federal Rules of Civil Procedure                                                  that are relevant to this dispute



61d
 New
17
            York Times Co v Sullivan 376                        US    254 270     1964
                                          5        10
18
     Handbook       supra note                at


91d    at   11
20
     Please see    our letter of October 26 2020 for a discussion of the constitutional                                 pitfalls    of   preventing     student

journalists       from being able to direct the leadership of their own publications




                                                                                                                                                                  USA001261
           Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 133 of 346


                                                                                                                                       5




This includes any electronically stored information located on the haskelledu                                         email server

This includes without limitation electronic data within                      HINUs      custody and            control that     is


relevant to this dispute including without limitation emails instant                               messages and other
information contained on                  HINUs   computer systems and any electronic storage systems This
also includes electronic               data contained in computers cellular phones and other devices used

by    HINU       administrators As such             HINU     must ensure   that all   HINU        administrators involved

in this dispute have preserved all electronic                   data relating to Nally and The Leader on their

personal devices


No     procedures should be implemented to alter any active deleted or fragmented data

Moreover no            electronic      data should have been disposed of or destroyed                     We   trust that     HINU
will continue          to preserve such          documents and     electronically stored information



Your       directive      to Nally represented        a brazen departure    from your        First       Amendment
obligations and            it   came   as part of a pattern of unconstitutional actions at                HINU21In          order to

move forward              HINU     must take      clear actions to demonstrate        that   it   will   now   take   its   First

Amendment              obligations     seriously     We   request receipt of a response to this letter no later than
the close of business             on January 26 2021


Sincerely




       dsie     Rank

Program          Officer Individual Rights Defense              Program
Foundation          for Individual Rights in Education




Francine Compton

President

Native American Journalists Association




Sommer Ingram Dean
Staff Attorney

Student Press           Law     Center


Cc          Jennifer Segal Wiginton               Bureau of Indian Education          Team Lead
            Division       of Indian Affairs Office of the Solicitor



End


           eg
21
     See        Haskell   Indian Nations University       Denial of Hearing After Student Kicked Out of Campus Housing

FOUND       FOR INDIVIDUAL       RIGHTS   IN   EDUC Apr 29 2020 httpswwwthefireorgkansasstudentforcedto
sleepincarafteruniversitykickshimoutofhousingduringstayathomeorder




                                                                                                                                     USA001262
                          Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 134 of 346
1192021                                                                                                        Make    a   FOIA   Request




  Preview Request
  The     Freedom of Information Act                         FOIA         is   a federal     Law that gives the public the right to make requests for federal agency

  records Agencies may withhold information according to nine exemptions                                                                contained              in   the statute            The FOIA applies only

  to federal       agencies         It   does not apply to records held by Congress                                    the    courts or by state or Local                          government             agencies

  Each state has           its   own         public       access    Laws that should                be consulted           for access       to state       and Local           records


        indicates        a required          field




    Agency               Selection




   Agency                                                          US       Department             of the Interior


   Sub Agency                                                      Bureau of Indian                 Education

   Sub Agency                                                      Bureau of Indian                 Education General




          Please        note that the complexity of your request                                will   affect   the order         in   which your request                     is
                                                                                                                                                                                       processed        For    more

         information          on multitrack processing and how                                it    affects
                                                                                                              your request please see section 215 of our regulations


          Fields    marked with an asterisk                               are   required       In    addition you should indicate                      in      the Description                  field   your fee

         category         that is whether                  you are a commercial                 use requester news media educational                                      or       noncommercial               scientific


         institution or other                  requester as described                   in   sections     238 and 239              of   our regulations


         The FOIA offices               in   the bureausoffices                   of the     Department         of the Interior are              continuing              to   process FOIA requests to

         the best of their           ability        during the COVID19 pandemic To keep employees                                              healthy          and safe the Department                          is




          maximizing telework                   flexibility        and employing social distancing                          protocols As a result of these precautions most

         employees          are    working            remotely and unable to collect                          hard copy records Located                        in   government              facilities    at this         time

          If
               your request        is    for   hard copy records the response to your request                                      will     very    Likely          be delayed             In   addition

         employees           may        not receive          FOIA requests that are sent by                      US        mail overnight            mail           services           or facsimile       in   a timely


          manner


         You     will    receive    an email shortly after this form has been                                  submitted           This     email confirms that your request was

         submitted successfully                      and that the selected                   FOIA office can begin review of your request                                     If
                                                                                                                                                                                   you do not receive                 a

         confirmation email and would                              Like   to    confirm your submission please contact the bureau FOIA office through                                                            the

         information             Located       on our Contact page


         The Office of Inspector General                           is   not     accepting       FOIA requests through                   FOIAonline              You may            file   a request       with the

         Office of Inspector                 General at httpswwwdoloiggovcomplaintsFOIAhowtosubmitafoiarequest


         The Departments expedited                            processing              requirements correspond                  with 43         CFR         §   2J0 and             §   220 A       request for


         expedited         processing must set forth the reasons why the request should                                                     be expedited You must                           certify     that   the

          reasons given for seeking expedited                                  processing of this request are true and correct to the best of your knowledge                                                              and

          belief



         The Departments fee waiver requirements correspond                                                   with 43      CFR      Part     2     Subpart           G   Please           be advised that by

          making a FOIA request                      it   shall    be considered an agreement                         by you to pay          all   fees unless            you have              been granted a fee

         waiver or specify your willingness to pay fees up to a particular amount                                                         Please       note that a default amount of $200

         will    be prepopulated               to    your request but can be modified by you to be                                      Less   or   more            Additionally                the amount of fees

         you     will    be charged            or    not    charged            will   be affected by your fee category                      We      will       confirm this agreement                     in   our

         acknowledgement                      Letter




httpswwwfoiaonlinegovfoiaonlineactionpublicrequest                                                                                                                                                                               15




                                                                                                                                                                                                                USA001263
                           Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 135 of 346
1192021                                                                                   Make    a   FOIA   Request



          If   the bureau processing your request finds that the actuaE cost                          wiEE   exceed           the   amount you          specify    the bureau            wiEE



         stop processing the request and consu                   Et   with you see 43      CFR        249d              If
                                                                                                                             you are seeking a fee waiver                it   is
                                                                                                                                                                                   your

          responsibiEity to provide           detaiEed    information to         support your request by addressing                         aFE   the   criteria   outined          in   43

         CFR 248            If
                                 you do not submit sufficient          justification   your     fee   waiver request                wiEE   be denied see 43         CFR 245
          Nease note         the fact   you may have received            a fee   waiver   in   the past      is   not        determinative of whether              you   wiEE      receive


         one for this request           you   stiEE   must submit sufficient        justification




    Request Type



   Request Type                                         FOIA




    Contact Information



   Salutation                                           Miss


   First       Name                                     KatEyn

   Middle        Initial


   Last        Name                                     Patton


   Email Address                                        katynpattonthefireorg

   Organization                                         Foundation       for IndividuaE    Rights       in   Education

   Phone Number                                         2157173473

   Fax     Number
                                                        United StatesUS
   Mailing Address Location                                                      Territories


   Address Line 1                                       510 WaEnut Street

   Address Line 2                                       Suite   1250

   City                                                 PhiEadeEphia


   StateProvince                                        Pennsyvania

   Zip    CodePostal Code                               19106




    Processing Fees



   Will        Pay Up To                                $1000




httpswwwfoiaonlinegovfoiaonlineactionpublicrequest                                                                                                                                              25



                                                                                                                                                                                    USA001264
                   Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 136 of 346
1192021                                                                                      Make    a   FOIA    Request




    Description



   Description                              1 Any emaiLs                 incLuding           attachments               memoranda            text    messages                 or sociaL


                                            media messages sent or received                                by Dr RonaLd Graham to or from any

                                            empLoyee or agent of HaskeLL                             Indian       Nations University from October 26 2020

                                            through        the present date which contain the terms Indian Leader

                                            newspaper                   free expression                  free speech             free press              Jared              or   NaLLy
                                            2     Any emaiLs incLuding                       attachments               memoranda            text    messages                 or sociaL


                                            media messages sent or received                                by Dr RonaLd Graham to or from any

                                            empLoyee or agent of HaskeLL                             Indian       Nations University from October 26 2020

                                            through        the present date which reference the                                  Letter   from Lindsie Rank

                                            Foundation            for IndividuaL Rights                    in   Education        to   Dr RonaLd Graham dated

                                            October        262020               3 Any document                   incLuding          emaiLs attachments                      to   emaiLs

                                            memoranda                   text   messages             or sociaL      media messages               which reflect pertain to

                                            or substantiate                Dr Grahams statement                        in   an undated         Letter    to   Jared NaLLy that

                                            Dr Graham had instructed                            my       staff   to   review the status of the Leaders annuaL

                                            recognition           process            to    ensure continued                access    by the Leader to                its    Student

                                            Bank account and HaskeLL                          resources               Privacy   waiver PLease             find       encLosed         with

                                            this request a privacy                        waiver executed by Jared NaLLy                       Request        for PriviLege               Log
                                            If
                                                 any otherwise             responsive           documents              are withheLd on the basis that they are


                                            priviLeged         or   faLL   within a statutory                   exemption           pLease provide            a priviLege           Log


                                            setting       forth     1 the subject               matter of the document                      2 the        persons who sent

                                            and received            the document                    3 the        date the document              was      created or              sent and

                                            4     the basis on which the Bureau of Indian Education contends                                                    it    is    entified to


                                            withhoLd the document                           from production




    Request Expedited Processing



   Make Request                             Yes

   Justification                            Request        for    expedited               processing         Pursuant to 5            USC §552a6E                            and 43

                                            CFR       §   220       I

                                                                        request           expedited        processing of this request because                               there    is   a


                                            compeRing need                     for    the records and an urgency to inform the pubLic about an

                                            actuaL    or aLLeged               FederaL       Government               activity      The Foundation              for IndividuaL


                                            Rights    in    Education                is
                                                                                          primariLy      engaged        in   disseminating           information to                 inform

                                            the pubLic about government                              affairs      and reguLarLy pubLishes                 on     its        website

                                            news and           information                concerning        matters reLating           to   civiL    Liberties in             higher

                                            education            Each of the substantive                        requests      incLuded      herein invoLve                   an actuaL or

                                            aLLeged       FederaL          Government               activity       nameLy the actions of an institution under

                                            the authority of the Bureau of Indian Education which vioLated                                                     students             First


                                            Amendment               rights           and that institutions                 current    purported          efforts to correct


                                            that vioLation               See the encLosed                  Letters     of   October 26 2020 and of todays date

                                            from Lindsie Rank Foundation                                 for IndividuaL Rights            in   Education                I

                                                                                                                                                                            request a


                                            response        to this request for                 expedited             processing       within       10 caLendar              days under

                                            43    CFR      §   220e             I
                                                                                    certify   that       the statements          contained          in   this    Letter          regarding

                                            the aLLeged          activity           and pubLic concern are true and correct to the best of                                          my
                                            knowLedge



httpswwwfoiaonlinegovfoiaonlineactionpublicrequest                                                                                                                                                   35



                                                                                                                                                                                              USA001265
                      Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 137 of 346
1192021                                                                                   Make    a   FOIA      Request




    Request a Fee Waiver



   Make Request                               Yes

   Justification                              Fee waiver request Pursuant to 5                               USC §552a6E                         and 43      CFR            §   245a
                                              The     Foundation           for IndividuaL Rights                     in    Education      Inc FIRE           is   a    501c3 non
                                              profit     nonpartisan organization                           dedicated            to   defending         preserving and

                                              extending          civiL   Liberties      on campus The records sought herein are not sought for

                                              a    commerciaL purpose and are instead requested                                           by a nonprofit organization

                                              to    faciLitate    the pubLics understanding                               of   government        activities           The subject of

                                              the request specificaLLy                  concerns identifiabLe operations                               or activities            of   the

                                              government and the                   discLosabLe              portions of           the requested information                          wiLL   be

                                              meaningfully informative                     in   reLation          to the subject          matter of the request The

                                              pubLic     interest        wouLd     be well served by granting                           a fee   waiver The discLosure                       will


                                              contribute         to the pubLic           understanding                     of   government         operations and the

                                              pubLics understanding                     will    be significantLy                enhanced        by the discLosure as FIRE

                                              has expertise           in   the subject          matter of the request and the intention and

                                              demonstrated               abiLity   to   disseminate               the information to the pubLic FIRE

                                              reguLarLy      shares information with other media outets and maintains a bLog

                                              reguLarLy pubLishing information                              concerning            simiLar      matters See for                  exam
                                              httpswwwthefireorgsantacLarauniversityprotectsstudentfreespeech

                                              withonehandcensorswiththeother                                               Because      the subject         of this request


                                              pertains to         an ongoing controversy                        it    is
                                                                                                                           important that records be produced                               in



                                              an expedited            manner       in    order to           faciLitate         the pubLics interest           in      understanding

                                              and being a bLe to respond to decisions by government                                                officiaLs          If   a fee     waiver      is




                                              not    granted        pLease apprise              me     if   the      estimated         costs    will    exceed        $10




    Additional Information




       Relevant      park or refuge    or site or     NA
       other location




    Attach Supporting                   Files




     Attached       File   Name                                                                       Size     MB                        File   Type


     Jared NaLLy FERPA waiver           requestpdf                                                    01932                              Adobe PDF document




  le   I
           Agree

           I   have read the Privacy   and Security Notice and agree                       to   the terms set forth




httpswwwfoiaonlinegovfoiaonlineactionpublicrequest                                                                                                                                                    45



                                                                                                                                                                                             USA001266
                  Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 138 of 346
1192021                                                                    Make    a   FOIA   Request



  le Agree

          Affirmation    Pursuant to 28 USC § 1746     I   declare   and   affirm       that under penalty of perjury

          under the laws of the United      States of America that      all   of   the foregoing information

          statements and signatures submitted        in    connection      with this request and in any

          supporting    documents are true and correct       to   the best of      my knowledge




httpswwwfoiaonlinegovfoiaonlineactionpublicrequest                                                                             55



                                                                                                                        USA001267
                 Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 139 of 346
1192021                                                               Request   Confirmation




  Request Confirmation

    Request Information



   Tracking    Number                     DOIBE2021001931

   Requester    Name                      Under Agency Review

   Submitted Date                         01192021

   Request Phase                          Submitted

   Description                            Under Agency Review




httpswwwfoiaonlinegovfoiaonlineactionpublicrequestconfirmtrackingNumber=DOIBIE2021001931              11




                                                                                               USA001268
                  Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 140 of 346

From                          Jared Nally <jarednallygmailcom>

To                            monicacooperbiagov               tonydearmanbieedu
Sent                          10172020 41437 PM

Subject                       Reporting Subordinate          Ronald Graham

Attachments                   Reporting     Behavior   of   Subordinate   2pdf




Mr   Dearman


Attached   is   a complaint   report   I   would   like to   file   against your subordinate Ronald   Graham   President of Haskell

Indian Nations     University   Please      advise   how     this   complaint   will   move forward


Thank you

Jared Nally




                                                                                                                            USA001269
        Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 141 of 346



October         17 2020


Tony Dearman
Director        of BIE

Bureau of Indian            Education

1849    C   Street    NW
Washington            DC   20240




                                                         Reporting           Behavior of Subordinate



Tony Dearman


            As you may be aware Haskell                             Indian Nations                 University       HINU              President        Ronald         Graham
issued     a directive      to    me     on Friday October                  16    which           you were included              as    a copied recipient                I    would
like to report        Ronald       Graham          for issuing this directive                      as   a threat and intimidation                   with the intent to

withdraw         my   student rights           The       directive       includes         misleading narratives                   and baseless information for

which     Ive been given                sanctions that          dont follow             the       Code of Student Conduct                       violate    my         student

rights     and appear to be a misuse of President Grahams authority



            I   would     first    like to    say this directive                 follows a grievance                I   submitted         to President           Graham on
October 9th regarding                   how HINU          has falsely collected                    and represented           my        racial    identity            and an

attempt to rectify          my      racial    identity         record       and offer the same                   considerations          for    my     peers         This

grievance        was not addressed                in   Grahams          directive         which              appears to be a retaliatory email Before                              I


address Grahams directive                     I    would        like to     call      attention         to the current issue             Im      engaged         in    with the

HINU       administration           and say that           I   have attempted to resolve this issue with                                 Graham          but will        continue

to fight    for   my     right to       my   racial      identity       and will be following                     up with Sloan Farrell on this matter


            Grahams          directive        does not follow the Code of Student Conduct Ive received no                                                            letters   from

the Office       of Student Rights for any violations or complaints                                             referenced       in   Grahams           directive            The
president       cannot operate outside of                      my rights         as   a student outlined                in the   Code of Student Conduct and
cannot ignore the Code of Student Conduct                                   processes needed                    to issue   sanctions            nor    may    the      sanctions

violate     my    legal rights



            I   feel the    following         sanctions          infringe        upon my            constitutional          rights afforded             by   the      first


amendment          for   freedom          of speech        and infringe upon lawful rights provided                                     by     state   and federal laws



            You    will     NOT          Attack any student                      faculty           or staff      member          with letters or in public                         or

            any public            forum       thus bringing unjustified liability                                 to this    campus            or anyone             of this

            campus

            This directive              directly       correlates      to   me        exercising             my freedom      of speech           to    ask that the

            Lawrence         Community                 Police    Review          Board to remove Tonia Salvini as a board member

            because        she violates        the ethics           of the board by contributing to                         my        racial    discrimination                While

            HINU may              see this as      an     Attack            on Salvinis             public       persona     I   have      every       right to critique                her

            and hold her accountable                      as    a public figure even             HINU does not like
                                                                                                        if                                     the things        I   have to say

            I   should not be receiving                   criticism         based      on   HINUs distaste for how I                         self     advocate          This       is   not

            an issue of defamation                      libel    or   slanderIve provided                          sufficient         evidence to support                my
            claims This            is   an attack        on    my     right to        voice a dissenting             opinion of a            HINU       administrator



            You    will     NOT Make                    demands on any governmental agency                                              or anyone          else       from
            Haskell               while      claiming to represent The Indian                                   Leader


            This directive              comes from a            false   claim that            I   contacted        the police         department          and        demanded
            information                 on behalf of the University                       The       interaction         described        claims that         I       identified




                                                                                                                                                                                              USA001270
Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 142 of 346



  myself on behalf on Haskell                                   Indian   Nations           University                 which          goes against            my standard             press

  greeting         ofMy            name         is    Jared       Nally    Im         a student writer                     or    Editor       In Chief for               the       The

  Indian Leader                Haskell           Indian           Nations          Universitys                     student     newspaper                This       is   not a false

  introduction              but     I    welcome                an open dialogue to                  how            Indian      Leader writers can identify

  themselves           to     avoid confusion However                                 I    do not want this sanction to impede on                                         my ability             to

  ask for information and for the administration to color any request for information as a

  demand

  I   did   not    demand                 information when                     I    reached out to the police                          department              about Nia

  Schexniders death                           and its a disservice                  to    myself and to her to color                           it   as       such when         I    wrote a

  tribute piece          honoring               her        life   and even          provided             funeral          information to                HINU who              did   not

  send any messaging out to students about her death                                                              nor funeral         information              I   fear    HINUs
  ability to discolor                   any attempt to get information as                                          demanding puts me at risk that asking
  any    questions            could be found as                       demanding                 and place             me in violation of this sanction and
  subject to disciplinary                       action



  I   have       a right to ask questions                         I   wont         do so pretending                      to represent         HINUI                 always represent
  The Indian Leader This sanctions endangers                                                   my        freedom           of speech to ask questions



  You       will   NOT             Attempt countermanding                                      decisions              of Haskell personnel assigned by                                   me
  or anyone            else in to positions in                         an effort to replace                          them


  This directive              is   related           to    my actions          as Editor            In Chief of The                    Indian       Leader Association                    to

  refuse to        allow Joshua Falleaf whose expressed negative                                                          views of The Indian Leader

  publication          calling           it    a gossip rag on April 17th                                     2020        to   be assigned as faculty advisor

  HINU           administration cites their authority                                 is   provided                 to   them by a       legal settlement                  agreement
  but the clause cited                        One          or   more     faculty advisers                     may        be appointed          by Haskell               Indian       Junior

  College to assist students in the publication of The Indian                                                              Leader         is    not part of the settlement

  agreement            but     is    part       of the Plan of Operations                            included             as   an appendix              example referenced in
  the settlement              agreement                   The Plan of Operations                          is       under The          Indian    Leader Associations

  authority              It   was voted on by                      the association                  to   remove Falleaf from the position and later the

  Plan of Operations                     was completely amended                                to   allow an explicit statement for the removal                                            and

  reappointment                of Faculty Advisors                        This sanction                   restricts        the Indian          Leader Associations

  rights to challenge                    the    misuse of authority                       and ability act in our                       own     interest            under our        own
  Plan of Operations This                             is    a violation of freedom                        of speech             where     I   am        being criticized for

  asking for clarification                        expressing             the       associations                    needs       the   associations             sovereignty and
  the   associations                own        policy This sanction                       is   a broad attempt                   at    complacency                 and exploitation

  which          threatens         all   of those free speech                       rights



  You will NOT Record   anyone at Haskell                                                      in    your interviews unless you advise them                                              first


  and they grant you permission


  This      is   not   how         Single       Party Consent States work                                     I    have    every right to record                    my
  conversations               without the explicit need to have permission granted This                                                                 is   afforded         to    me
  through          Kan        Stat       Ann         §    2161014              It    is   blatant disrespect                     by    the university to                 equate      me    to     a

  felon      for exercising                   a legal right in this                state       provides and subsequently                                remove this right by

  assigning         a sanction allowing disciplinary action                                              if    I   exercise      my right           to record           conversations

  in the     future



  Related to this situation                          using the universitys                      own           language           HINU         has attacked                    me    in

  emails and letters saying                               Im deceitful             and disrespectful                      and infer that            I   am    not honest not

  credible and dont have journalistic                                     integrity             This          is    a great example of freedom                           of speech but

  showcases            a double standard that a student isnt allowed                                                      to exercise free              speech          and   is    subject

  to   sanctions         but faculty and administration                                    may       do so without repercussions




                                                                                                                                                                                                      USA001271
        Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 143 of 346



           You     WILL      Understand                    no one has the              obligation       to   answer your questions             or adhere to

           any timelines you            may      attempt to impose on                       them

           I   completely understand that sentiment and agree Timelines have                                               been   imposed       to   provide
           HINU      with an understanding                  that their      is    a      a limited amount of time to provide                   a statement

           before    a story goes live to allow opportunity for                                 HINU    to   provide       a statement    or   b     has legal

           obligations like the recent                October 25th which                   is   a legal deadline for          HINU to provide
           requested     FERPA        information and                is   done     out of respect to allow                 HINU to avoid a FERPA
           violation    which     I   will    file    if   that timeline          is    failed to     be met    I   will   continue to provides        dates

           for the benefit      of    HINU           but understand          it    is    entirely for their         benefit and not required



           My main      take   away from             this directive         is    that    HINU        doesnt want unflattering information

released       and this directive      is    meant to accomplish                  that     through      intimidation        and bullying myself with

unjustified      sanctions that violate    my               rights    Mr    Dearman              I   ask that you please review the directive               and

consider these       violations       Im more then             willing to              provide       documentation         and additional explanation            to

the brief      backgrounds     provided         above         Please      provide         communication             as to   how   the   process moves
forward with this complaint




Sincerely




  red   Nally


Cc         Monica Cooper Human Resources                              Specialist




                                                                                                                                                                      USA001272
          Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 144 of 346



From                                    Jim Rains

To                                      Stephen      Prue     toniasalvinibieedu

Cc                                      Joshua      Falleaf



Subject                                 FW    Indian    Leader        Funds

Date                                    Wednesday        March        25     2020   81051 AM




FYI



Jim       Rains          PhD

Acting President

Haskell           Indian      Nations        University

155 Indian                Avenue

Lawrence                 KS 66046


Phone            785        7498494




From The                  Indian   Leader         indianleader10gmailcom
Sent        Tuesday           March 24 2020 951                        PM
To        Jeri    Sledd Jim Rains
Cc Rhonda                  Levaldo

Subject            Indian     Leader         Funds



aya


It   is
          my      understanding              that    club funds have                been frozen by       the    bank during          this   time   It   is   my   request    that   the Indian

Leader           seek      an exemption             from      this    freeze        Even during        this    pandemic the Emergency Public                        Health   Order for

Douglas            County under              section     vi    list
                                                                       newspapers          as essential        businesses       to   operate during          this   time



The Indian Leader has been operating                                    to    help infoun        the   Haskell       community during             this   pandemic          The Indian

Leader           still    plans    to   continue       its     123rd         Volume via telecomuting                  digital    issues     and    would      like    a final   graduation

issue to         be      circulated       with photos of graduates                    in   May

At    this    time our         campus          is   dispersed and             divided      and   we     feel   the    Indian    Leader brings           the sense of       community we
need              stories     from students and not                    just    about    COVID19 We                   request our funds        to   be unfrozen         and   would        like to


work with the student bank on what                                    digital   communication             we    can    utilize to     allow   writers to       be paid and          how    to   pay

for       a final        printing and mailing               for the      graduation        issue



We        thank       you    for   working with               the     oldest   Native      American student newspaper and adapting                             in    times of   need



neewe
Jared Nally Editor




                                                                                                                                                                                                    USA001273
        Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 145 of 346



From                         Salvini   Tonia

To                           Graham     Ronald

Cc                           Joshua    Falleaf



Subject                      FW     Recorded     conversation

Date                         Monday     November       2   2020   43638 PM
Attachments                  image001pno

Importance                   High




fYi




Tonia        L   Salvini

Northern          Paiute

Pronouns              sheher
Vice President                University Services

JILJ
                 I1          N            s


Pushmataha Hall                  1Lawrence            KS        66046
7858302753
Haskell Indian Nations University                               Viewbook
Haskeli Indian Nations University



       The   mission of Haskell                  Indian Nations          University    is   to build the leadership    capacity   of our

  students        by serving as the leading                       institution   of academic excellence      cultural   and   intellectual


         prominence and                holistic       education to address           the needs of Indigenous     communities




From         Carlene    Morris <CMorrisHASKELLedu>

Sent Monday             July      13 2020 151 PM

To      Jared Nally     <jarednallyHASKELLedu>

Cc toniasalvinIbiegmailcom                              Salvini      Tonia <toniasalviniBIEEDU>          Prue Stephen

<stephenprueBIEEDU>                            Jim Rains <jrainsHASKELLedu>                   Rhonda   Levaldo

<rlevaldoHASKELLedu>

Subject          Recorded conversation

Importance            High




                                                                                                                                            USA001274
      Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 146 of 346



Jared

I   am    of   the understanding you recorded                                       our phone conversation                                   the other day without                            my
permission                I   also     understand              you posted                     it   on Facebook                 also     without             my         permission             I   do not

believe        I   said       anything that was not true or accurate However                                                             I   believe             it   is   appropriate to ask the

person         you are speaking to                       if   is   it   ok to record                  our conversation                       which you did not




I   am    sorry      you       felt    you had to be deceitful                                to get        the       information




Carlene            Morris

Financial           Aid Officer


Haskell        Indian          Nations       University

7858302702
7858326617                     FAX
cmorrisPhaskelledu

CarleneMorris0BIEedu



                                                                                         Haskell               Mission

    The mission of Haskell Indian Nations University                                                             is   to build the leadership                              capacity        of our students

by serving as the leading institution                                      of academic                      excellence culture                        and intellectual prominence                                and

                                   holistic       education              to   address tie needs of Indigenous                                               communities




NOTICE     TO RECIPIENT The                 information             contained       in    this electronic mail                 message and            all   attachments              are confidential


privileged         andor      proprietary        and    are    intended       for   the            exclusive      use   of   the    addressees              If
                                                                                                                                                                 you       are not   an intended       addressee

of this   message your                interception        copying         distribution                disclosure       or other        use   of this    message               any attachment        or     the

information         contained          therein    is   strictly     prohibited           If
                                                                                                you    received       this    message and were                   not       an addressee immediately

notify    the sender          by   email     Destroy          every     electronic              paper    and      other      copy   of this    message and                  all   attachments and every

digest    or   other      summary        of the    information            contained                herein   or    any attachments               All   email           sent     to this    address   will    be

received       by the     Haskell       Indian    Nations          University   email system and                        is   subject    to archiving             and review          by   someone     other than

the   recipient




                                                                                                                                                                                                                   USA001275
     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 147 of 346



From                       Tonia    Salvini


To                         Joshua    Falleaf


Subject                    Fwd FW        Public   Comment

Date                       Wednesday          September   30   2020   124228 PM
Attachments                Public   Commentpdf




Forwarded                           message
From Brandon McGuire <bmcguirelawrenceksorg>
Date Tue Sep 29 2020 451 PM
Subject        FW      Public       Comment
To     Tonia Salvini <toniasalvinigmailcom>




Tonia FYI on the attached                         correspondence          which the sender requested   to   be placed on the

public    comment          portion of tomorrow nights agenda




Brandon        McGuire             Assistant       City Manager             bmcguireLawrenceksorg
City   Managers Office wwwLawrenceKSorg
PO     Box 708 Lawrence KS 66044
office    785         83234661            cell    785      76041901         fax   785   8323405




Original Message
From Bobbie Walthall                      <bjwalthalllawrenceksorg>
Sent      Tuesday          September            29   2020 319          PM
To     Brandon         McGuire <bmcguirealawrenceksorg>

Subject        FW      Public       Comment


FYI       1   will    include       with the update            today




Mrs      Bobbie J Walthall
Senior Administrative                   Specialist

City   Managers            Office             City of   Lawrence         KS   PO   Box 708 Lawrence    KS    66044   office   785
83234001             fax   785       8323405
Email         bjwalthalllawrenceksorg


Original Message
From Jared Nally larednallygmailcom>
Sent      Tuesday          September            29   2020 146          PM
To     Bobbie Walthall <bjwalthalllawrenceksorg>

Subject        Public      Comment


External       Email           Be      careful       with links and attachments

 City of Lawrence                  IT Helpdesk




aya Bobbie           Walthall




                                                                                                                                USA001276
   Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 148 of 346




Included   is
                my   letter   for public   comment        for    tomorrows meeting    I   would also   like to   request

remote participation          in   the meeting   seeing     as    my public comment   last   meeting was almost
insufficient    for the acknowledgment            of   my   complaint


neewe   Thank        You
Jared Nally




                                                                                                                           USA001277
          Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 149 of 346




September           29      2020



Community Police Review                                   Board

City Commission Room

City      Hall 6       E   6th St

Lawrence KS 66044


                                                                                       Public       Comment


To   the    Community                   Police       Review Board


                                                                                          Introduction



             Im writing                 the        Community              Police       Review Board             CPRB           as    a follow          up to   my letter     sent      on

August 26th The                     purpose of this message                        is   to    a     correct     new information Ive come                         across in     my
grievance         related to            board member Tonia                        Salvini          b      restate   my grievance             with Tonia Salvini               and      c
bring     up a new grievance with                               how   the     CPRB managed my complaint                               at   the   last    meeting While             my
initial    letter      was prepared                  for    brevity        this    message           is   prepared so as not to be as easily dismissed or

misinterpreted




Housinghad
                                                                                   Correction of Facts


             In    my      previous                letter   I   made       assertions that                Haskell   Indian     Nations           University        HINU            which

involves         Tonia SalviniVice President of Academic                                                  Affairs    and the supervisor                 over Student
       not completed                the        2020 Census for students                            This assertion was made with the understanding                                   that

a HINU            had never contacted                        me      regarding          the    census         b     no message was sent to students regarding

being counted or that the census                                 had been          completed and               c     while HINU can submit directory

information without the consent of a student                                             it   is   a violation       FERPA regulations to release both                         race

ethnicity        information and gender information without consent of the studentimportant                                                                          information to

be given to the census



             However                I   found out on August 28th that                               HINU       had completed               the   census        earlier that   summer
Prior attempts             to   engage              the   US     Census Bureau requesting this information had resulted in a legal wall

quoting      Title         13   US         Code which prevents them from                                    disclosing   whether             an entity had completed                   the

census       HINU          and Salvini to this day have                              never responded to               my questions               about the census While                     I


wish our school or Salvini had been                                       transparent          about the census           it    is   only from a census               worker

violating        Title      13 that        I       have been         informed that             HINU          completed       the     census        The same day          I   received

that   information              I   sent       an apology            letter      to Salvini regarding               my use       of misinformation presented to the

CPRB        As     I   addressed in the letter                        I   felt   responsible              to present the correction               of this information

publicly     to     CPRB            but        I   also    noted that this new detail does not dissolve                                    my complaint            and that    I    still


affirm that         Salvinis             actionsor               rather       lack      of actionshave               resulted        in    my    racial      marginalization           It       is


for this     reason Ive                 chosen        to restate          my     original          complaint and help connect                     it   to   why Ive     involved            the

CPRB

                                                                                   Restated Grievance



             In    an effort to reframe                         my    grievance presented to the                     CPRB        regarding             board member Tonia

Salvini      I   present the              following


             That board member Tonia                                      Salvini       is    a Public Figure both in her position as Vice                                   President

             of Academic Affairs at                              HINU            and    as    a board        member      for         the   CPRB             That acting       as   a

             public figure Salvini                              should be subject to the Ethics Policy Resolution                                              No 7269        for      the

             CPRB           which requires                      a     Public Trust and                     b   not treating any person differently on the

             basis         of   race Furthermore                             the bylaws of the                 CPRB      involve reviewing                       completed racial




                                                                                                                                                                                                     USA001278
     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 150 of 346




        or other bias based                     policing           investigations                      that board members need to be familiar with

        the Police             Departments annual training on                                             racial   or other bias based policing and
        there are current                   discussions             on racial bias training specifically for board                                                members All                 of

        this    is   moot       if   the board           member              participates                  in racial     marginalization knowingly                                  or not
        while        acting as a public figure and eliminates the ethos that the board                                                                   member           can

        correctly          complete             their obligations                   to     the community                 It   is   for   all   of these reasons that                      I


        present       my       grievance           to    the       CPRB         that the experience                      Im sharing             with          CPRB        related to

        Tonia        Salvini         as   a public figure has                       left    me       feeling racially              marginalized               and that         I   have

        no public trust for Salvini to complete                                            her role in representing our community                                         on the
        CPRB and I would like actions taken                                            to   hold Salvini accountable                           which may require an

        investigation                andor removal                  of   her position                  on the board


        As     identification              of   racism requires perspective                                  taking       I   invite     the    CPRB   to share my

        experience             trying to engage with board                                  member            Tonia      Salvini         about   my multiracial
        identity           My     main argument has been                                 related to          the 2020 Census                   My claims of racial
        marginalization stem from 6 months of outreach                                                        to    Salvini        and the university with
        concerns           that      I   want      to    be able to          fill     out the census with                     my     correct racial                identity         HINU
        does not collect                  racial    identity         on any forms and a Certificate                                   of Degree           of      Indian       Blood

        CDIB                not a racial identity                    especially for                       those    who                         mixed race See
                            A
                      is                                                                                                  identify as

        Appendix                     In that 6 month time                       window                I   have not received               a response               and    as       such   my
        concerns           about          my racial        identity           and that               of    other mixed race students                          have been

        dismissed and ignored both Salvini and other                                                       HINU      faculty        members My                    concern           has

        grown after hearing that not only was I ignored the whole time but Student Housing
        under the direct supervision of Salvini completed the census without collecting my racial

        identity despite my attempts to engage with them and without my consent to release

        FERPA  protected data This is a huge issue of being able to have your own racial identity

        acknowledged and to not have your race assumed because we are an All Native school
        which marginalizes those of us that have more complex racial identities than just Native
        American


        This     ties      into      my next        complaint            that because the school does not collect                                             racial      identity

        information                  racially      biased policy and treatment                                    cannot      be tracked This                     is   severely

        infuriating            to    find that after               many        complaints                   from mixed raced students                             especially

        multiracial Black students                                 Salvini          who         is   the direct supervisor over Student Rights has

        sat    on a board that reviews                         racial        bias          policing         policy for years              now        but has not taken                    any
        initiative         to offer        the same checks                   and balances                    to   the department               she oversees despite

        complaints             from students


        Salvini       is   a   common denominator                             among              departments             that contribute                 to   the racial

        marginalization of mixed race students                                              Salvini          operates         as    the Vice President of

        Academic Affairs and                        is   the direct supervisor for Student Housing Student Rights and                                                                         is


        the acting          Tittle        IX coordinator                 I   have          tried to         engage with Salvini to assert                              my identity            as

        a mixed race student and to bring to light                                                   challenges         we    are facing because of her

        departments                  and her       inability to              acknowledge                    mixed race             identities        I   have no public trust

        in   the     way       Salvini       manages           my racial                 identity as          a public figure for                   HINU           and    my
        cynicism extents                   to   the concern              of her operating                     within the same systemic systems of

        racism as a public figure for the                                CPRB               I    want       to see      accountability               and      I   want

        community               representation                 that carries                my        interest      in   mind


                                                                    Additional              Grievance



        It   was     my understanding                   that   a    letter     would             stand in place          of   my public             comment and be read                       or

addressed in the public comment portion of the meeting agenda                                                        on August           27    It   was a         great

disappointment        that     didnt occur and                 I   am    appreciative                  to   board member William Graybill who forced




                                                                                                                                                                                                   USA001279
           Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 151 of 346




public       acknowledgment                           at   the   end of the meeting However                       I    do       still    have        criticism that the          apparent
reason to acknowledge                               the     letter   was   to   avoid a tarnished              reputation               rather       than showing actual concern

for the         content             I        dont     really     want    to   wake up tomorrow and read                            the    newspaper accusing this board or

myself of white washing                                   material


Furthermore board member Jane Gibsons response                                                        I   dont        see       how       it   is    even    marginally relevant to
the   board So              I   dont           see       any reason to respond to              it   because       its       not about what we                   do        demonstrates            a
lack       of perception                     taking       choosing to use her               own     perspective            as   a means to say its                   irrelevant rather

than attempting                     to see       why        I   think its     relevant       and a sense of White                        privilege          the privilege to use her

own        perspective               as the       only correct or relevant perspective                          in this situation                     to   not even       acknowledge
the   content that racially marginalized individual has concerns that a board member operating                                                                                    as   a public

figure responsible                           for the      oppression       of this individuals            racial       rights feels                 they will       continue to be

marginalized with that public figure continuing                                              to operate         in other public capacities                          The board          is   not

perfect         vacuum where                     actions         taken outside of the board meetings dont have                                             rippling effects



I   offer this criticism as                       an opportunity for the board to discuss                              how         they manage complaints                        and    how
they can avoid their                          own         implicit    biases     I   understand this training                     is    a topic of discussion in these

meeting          and find               it
                                              contradictory           that so    much       attention     is    being focused internally on                           how       the    board

can show and demonstrate                                    racial    understanding          and racial bias and then completely dismiss a racial

critiqueof the board as irrelevant I understand that many of you may have dismissed my claim because

a  some of you have served with and developed professional and personal relationships with Tonia
Salvini but your experiences with her dont invalidate my experiences with her or because bTonia
Salvini         is   a member of the same racial                              group     I   claim she      is   oppressing which                           does not mean her actions

arent harmful or impactful to                                    me    and other mixed race students despite our shared identities



I   think the        board needs                    to    have    deeper conversations               with what the responsibilities and racial attitudes

need       to   be on the board                       I    dont      think personal         accountability            is   going to cut               it   after taking     implicit bias

training         because                anyone            who    has taken      it   learns that the test calls                  them          out   on racial biases to make
them aware             It       is      going to take             outside correction          to    continue to hold others accountable                                   to racially

biased actions                  I    also think             your bylaws or other operational                      documents                    need to outline            a complaint

process for the board itself                                 Im writing         these   letters      because      the       bylaws dont                     offer   any other guidance
and    I   would hope                    there      is    a better process to review complaints                            than someone voting                       to   not

acknowledge             the             complaint



nipwaahkalo




Jared      Nally




                                                                                                                                                                                                      USA001280
Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 152 of 346




                                  Appendix        A


 Inclusion    of Student          Forms    that       do    not      ask   for racial


  identity    information Additionally                     IPEDS data           that

show HINU        reporting        all   students as Native American

                  without         mixed race options


 Note   Tribal Affiliations   and   Certificate   of   Degree of Indian         Blood

        CDIB     are not   full
                                  representations      of   racial   identity




                                                                                        USA001281
                     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 153 of 346
                                            Haskell                   Indian              Nations University

                                                                Office of Admissions

                                                     Admission Application
                                                           OMB                         Control   No        10760114



                                                All      Sections of       this   Application          Must Be      Completed

              DEADLINES        for
                                     Application               Fall    June      1st       I


                                                                                                 Spring          November      15th      I       Summer           April
                                                                                                                                                                             15th




What semester            are   you planning              to attend         Haskell                    0   Fall   20          0   Spring 20                     0      Summer 20


Legal         Name    as appears on             legal    documents ie                  birth certificates          court    documents




Last   Name                                                   First   Name                                                    Middle     Name




Maiden         Other Names                                                                            Social     Security   Number


Please select which             degree you              are pursuing


O   Associate        of Arts     AA Degree                            0   Associate              of Science         AS       Degree

O      Bachelor of Arts         BA        Degree                      0   Bachelor of Science                      BS       Degree


Please write your desired                 major on the line



Permanent            Mailing Address




Street   or   PO   Box                                                    City                                                        State                     ZIP




Telephone                                                                                             Email    Address



Please select your enrollment status

O      Full   Time   Student         enrolled   in    12 or   more credits                            O    Part    Time      Student         enrolled    in   less   than   12 credits



Please select your housing status

O      On campus         must be enrolled        in   12 credits                                      O    Off campus          please    list   local   address      below




Street   or   PO   Box                                                    City                                                        State                     ZIP




Emergency Contact

                                                                            0      Parent         0    Spouse         0     Other

Last      First   Name                                                                                                                Please      Specify      Relationship




Street   or   PO   Box                                                    City                                                        State                     ZIP




Telephone                                                                                             Email    Address




Office    of   Admissions             155 Indian Avenue               Box 5031                 Lawrence        KS 66046          TS    7857498454                           7857498429



                                                                                                                                                                             USA001282
                           Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 154 of 346

                                                              Page   2    Haskell    Indian   Nations   University       Admissions Application         IOMB        Control    No       10760114     I
                                                                                                                                                                                                         Confidential




Student              Demographic                   Information


Date of Birth                                                                                                     Place of Birth




MM            DD     YYYY                                                                                         City                                                                    State



Gender                                                                           Marital       Status

0       Male             0   Female                                              0    Single          0      Married          0       Separated                0     Divorced


Are you currently on or pending                                   criminal          probation           or      parole            0   No         0     Yes


      yes please explain
If




If    more room     is   needed   please   use   separate   sheet   of   paper




Tribal         Information




Tribal    Agency                                                                                                  Degree     of   Blood or       Tribal      Roll   Number



Name          of   Tribe Pueblo Corporation                  or   Rancheria




High School                  Information




Name          of   High School                                                                   City                                 State                  Date From                         Date To



Have you graduated                         from high school                       0    Yes                                                    0 No
                                                                                                Date    of      Graduation                                    Anticipated       Date         of   Graduation




Have you taken                    the   GED            0     No          0   Yes         0     NA                                                       If
                                                                                                                                                             you have        taken the       GED     please
                                                                                                                                                        submit           copy of your scores
                                                                                                           Date     of   GED exam                                    a




Have you taken                    the   ACTSAT                 0     No          0     Yes
                                                                                                                                                If
                                                                                                                                                     you have taken the          ACTSAT             please have
                                                                                                                                                        official    scores sent         to   Haskell
                                                                                                 Date      of   exam                          your



                             School        Code        010438                     Haskell       ACT Code                 1415             Haskell       SAT Code                0919




College or University                            Information


Have you ever attended                            a class      at another             college         or university                   0    No         0      Yes

Have you been awarded an Associates Degree                                                     or   will        be completing             a   degree                     0    No             0    Yes



Name          of   College or University                                                       City                                State                 MMYYYY                              MMYYYY



Name          of   College or University                                                       City                                State                 MMYYYY                              MMYYYY
If    more room     isneeded please use separate sheet              of
                                                                         paper




     Office   of   Admissions                155 Indian Avenue               Box 5031                   Lawrence          KS 66046                     7857498454                   I    art      7857498429



                                                                                                                                                                                                   USA001283
                          Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 155 of 346

                                                       Page   3   Haskell   Indian   Nations   University   Admissions Application   IOMB    Control   No   10760114   Confidential




Miscellaneous                Information


Please        list
                     any   activities   in
                                               you would like to participate
                                              which                                                            in   at Haskell      ie   Haskell       Band        Basketball

High powered                Rocketry    Club Student Senate etc




Certification of Information


 certify that the information given                           on   this
                                                                            application           is         and complete and all prior academic
                                                                                                       correct

work     is    accounted         for   on    this    application            Incomplete            applications  will not be considered




Print   Name                                                                                           Date




Student Signature




                Please mail the applicable                                     documents to the Office of Admissions



   O     Completed Application

   O     $10 Money Order


   O     Official          High School        Transcript



   0     Official         ACTSAT        Scores


   O     Copy         of   GED      Scores     Of   applicable

                                                                                                                              Address
   O     Official         College Transcripts
                                                                                                                 Mailing
                                                                                 Office        of Admission          I   Haskell    Indian    Nations University

         Immunization               Records         Showing                          155   Indian      Ave     Box 5031            Lawrence      KS    660464800
   O     Measles            Mumps       and         Rubella

         MMR          I   and   MMR     II




   O     Copy         of   Tribal   Enrollment

         Documentation

   O     Admissions             Entrance       Essay




Office   of     Admissions             155 Indian Avenue             Box 5031                  Lawrence       KS 66046               7857498454             I110   7857498429



                                                                                                                                                                   USA001284
                   Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 156 of 346


                     Haskell          Indian Nations                                                      oveiriees are to be paid                        after      you
                                                                 University
                                                                                                                 ccvcd
              ON CAMPUS HOUSING                                 APPLICATION
                                                                                                          arm                     an acceptance            letter




PERSONAL             DATA
                                                                                                         Division     of Residential             Housing


 Last    Name                        First                         Middle                                155 Indian        Ave       Box 5032


                                                                                                         Lawrence          KS 660464800

 Address
                                                                                                         Phone    785 7498460
                                                                                                         Fax    785 8326618
 City                                State                         Zip Code



 Area Code                           Telephone                     Email Address
                                                                                                                                       AND
                                                                                                                    FACILITIES                    SERVICES


                                                                                                         Each    residence          hall    has professional

EMERGENCY CONTACT                                                                                        staff   and student          aides to assist            with

                                                                                                         college    life     Most      halls      contain

                                                                                                         television     rooms          In   addition           vending
 Last    Name                        First                         Relationship                          machine services are available                         to   the

                                                                                                         residents         All   rooms       are    equipped          twin

 Address                                                                                                 sized   beds wardrobe closets drawer

                                                                                                         space desks             and chairs

 City                                State                         Zip Code
                                                                                                         Residential        Halls     are smoke free


 Area Code                           Telephone
                                                                                                         Meals are served             in    the campus dining

                                                                                                         hall   Curtis           Students        residing       in   the

 Applying      for          Fall                 Spring                    Summer                        residence halls are entitled to three

                                                                                                         meals per day Monday through                            Friday

                                                                                                         and two meals on week ends and
 Male                                        Female
                                                                                                         holidays



                                                                                                         Each    student         at Haskell        is
                                                                                                                                                        assigned a
 Age                                          Date   of Birth
                                                                                                         mailbox and         will    pick    up     their mail at

                                                                                                         the campus post office                   located       in


 Have       you ever attended          Haskell   before           Yes                    No              Navarre hall



                                                                                                         Disclaimer          Residential           Hall   programs
 If
      yes   please   list   the date    last   attended    and which       dorm you     reside      in
                                                                                                         will   not be responsible               for    any damaged

                                                                                                         lost or stolen          personal        property

                                                                                                         Personal property must be removed

                                                                                                         from the residential               hall    on the       last   day
COLLEGE CLASSIFICATION
                                                                                                         of   the students          occupancy             Personal

                                                                                                         property remaining                 in   residential halls
      Freshmen                Sophomore                     Junior                   Senior
                                                                                                         after   the student          is   no longer           residing

                                                                                                         there   will   become property                   of   the

SPECIAL         ACCOMODATIONS                                                                            University        and donated             to charity or

                                                                                                         stored at the owners expense
Handicap accessible rooms are available                     Please      notify   our office   if
                                                                                                   you
have such      a   request         You may also contact         Perry   Graves     Disabilities

Coordinator at        785 8326607




                                                                                                                                                                USA001285
                    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 157 of 346


Please        read the    enclosed Housing Contract                 thoroughly before                Cleared    and approved    by
signing
                                                                                                      Admissions
The contract           and application          should be returned to the following

address                                                                                               Student    Conduct


Haskell       Indian Nations         University                                                       Business Office

Residential          Housing
155 Indian          Ave    Box 5032                                                                  Money OrderCashiers Check
Lawrence            KS 66046                                                                          Enclosed        Yes        No    i
                                                                                                     Forwarded
Fees can        be mailed       to    Haskell      Business      Office

                                         155 Indian        Ave   Box 5026                             Business Office

                                         Lawrence      KS 66046                                      Payment can also be made         in   person

                                                                                                     using cash   andor     creditdebit cards
On Campus Fee $71500                       includes the          $18000 Housing Fee                  Please    make   sure to print your    name
                                                                                                     and address on the money order
Off   Campus Fee $24000


                                                                                                      Approved    for Housing        Yes       No

DISCLAIMER
Residential           Housing     will    not   be held                responsible should
                                                             legally
                                                                                                      By
an incident          occur     for any false or inaccurate             information that        is



provided        by the student           in   reference     to this contract       including
                                                                                                      Date
but not        limited to personal            history personal          property or    prier

criminal convictions              Should        critical    information    in   the contract

be   falsified       by an applicant Residential Housing reserves the                        right

to take action          against said individual




 Signature




 Date




FOR OFFICE USE ONLY


 Application          received       on



 Check        one
 New      I     I   Transfer          Readmitted                 Double         Continuing




                                                                                                                                            USA001286
Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 158 of 346




  C            LIEGE

   Haskell         Indian      Nations         University
   155   Indian    Ave    Lawrence      Kansas          660464800


   General     information              785        7498404

   Website                                         haskeil    edu

   Tyr                                  4   year        primarily associates          Public


   Awards      offered                   Less      than    one   year   certificate


                                        Associates degree                                                                                         on Gcoqie       Maps

                                         Bachelors degree


   Campus         setting               City       Small


   Campus housing                       Yes

   Student population                   789     all     undergraduate

   Student to faculty          ratio    25    to   1
                                                                                                                                IPEDS   ID   155140

                                                                                                                                OPE   ID   01043800




        GENERAL       INFORMATION


   =    TUITION      FEES AND          ESTIMATED             STUDENT        EXPENSES

   =    FINANCIAL        AID


        NFT oRICF




               IES                NCES                           National Center for
                                                                 Education Statistics



       TOTAL   ENROLLiVIENT            ALL UNDERGRADUATE

       Undergraduate        transfer   in enrollment                                                                                                                     63


                                ATTENDANCE                STATUS                                                              STUDENT      GENDER


                                              3
                                             Part




                                                                                                                                                        M   rip




                                                                                                               feat   I   e




                                                Platat


                                                tIrlr




                                                                            STUDENT            RACEETHNICITY


                                       100




                     UNDERGRADUATE                      STUDENT     AGE                                   UNDERGRADUATE            STUDENT        RESIDENCE




                                                                                                                                                                              USA001287
                       Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 159 of 346



                                                                                                                                                                   78




                                                                                                                                                   22




                                       Residence     data   are reported         for firsttime      degreecertificateseeking      undergraduates        Fall   2018


                                                                                          UNDERGRADUATE                DISTANCE   EDUCATION         STATUS


                                                                                                                                            1004




                                       Haskell   Indian   Nations    University       does    not    offel   claanca                  aaa     M3    time



                                  ▪
                                      ADMISSIONS


                                      RETENTION       AND GRADUATION                  RATES


                                      OUTCOME        MEASURES

                                      PROGRAMSMAJORS

                                  ▪
                                      SERVICEMEMBERS                AND VETERANS

                                      VARSITY      ATHLETIC      TEAMS

                                      ACCREDITATION


                                      CAMPUS       SECURITY         AND     SAFETY


                                  ▪   COHORT       DEFAULT      RATES




                                                                                 Search                                     College   Navigator    Home            Cclege        Casts       Prepare       Financial   Aid       Careers
                              English        Espai                     1     I               Pluqin                                                            I                         I             I                     I




I   ES           N C ES                 National Center for
                                        Education Statistics




Explore    the   Institute   of       Education       Sciences                                                                          IES Policies           and Standards                                     Additional         Resources

IES                                                           IES Centers                                                               Public     Access               Policy                                   ERIC

Home                                                          NCEE                                                                      Privacy      and       Security           Policies                      Sitemap

    bout                                                      NCER                                                                      NCES       Statistical            Standards                              Organizational            Chart


Publications                                                  NCES                                                                      Peer      Review           Process


Data                                                            Home                                                                    ED Data         Inventory

                                                                About
Funding
                                                                Programs                                                                ConLact Us
News                                                            Publications


                                                                Data                                                                    US     Department                   of

                                                                Data       Training                                                     Education
                                                                School       Search


                                                                News

                                                                Kids       Zone

                                                              NCSER




                                                                                                                                                                                                                                                   USA001288
       Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 160 of 346



From                             Joshua         Falleaf

To                               WvIlie         Sandra          Y    Texas       City   TX        Contractor         JoshuaFalleafbieedu

Subject                          RE        Declaration

Date                             Tuesday             January         19       2021   103600 PM
Attachments                      Falleaf Declaration                     11921       Revised      and   Amendedpdf




My     apologies         for   being       so late but here                     is   the updated version                to clarify       and provide       exact information                Given    a bit


more time Im              certain      that      I   could find the                  original       communication             from Acting        VPA Dr           Rains Since          I   couldnt

quickly      do that Ive attached                     a    followup              that      responds        to   LeValdo and Nally concerning                     this       decision   in particular


to   its   affect   on   the    Indian          Leader              in   accordance          with       the    courts decision



I   hope    this    provides     the       clarity         I   wasnt able             to   provide         in   our conversation            today   Of course           if   you have any          further


questions       Im happy              to   answer              to the      best of      my     ability        Thanks so much




Joshua Falleaf

Acting       Dean

College       of Humanities                and Arts

Haskell       Indian      Nations          University




Original Message
From Wyllie              Sandra        Y        Texas City                 TX         Contractor           <SandraYWyllieuspsgov>
Sent       Tuesday        January          19 2021               1233         PM
To JoshuaFalleafbieedu                                Joshua Falleaf                  <jfalleafHASKELLedu>
Subject       Declaration

Importance           High



Hello Mr             Falleaf      the Declaration                        is   attached         Please         review make any changes                    you would like           initial    the


bottom       righthand          corner of            all
                                                               pages sign and date                   the      last   page    and scanemail          to   me      Also please provide                the


documents we discussed




Thank you



Sandy       Wyllie SPHR
EEO        Complaints Investigator

5006 Allen Cay Dr

Texas City           TX    775901406

Phone        4092297141                or    8328654228
Fax 6505774357


CONFIDENTIALITY                            NOTICE                This      electronic          transmission            and   any    files   transmitted         with   it    are confidential        and

are   intended       solely     for the         use of           the     individual or            entity      to     whom    they   are     addressed      If   you    are    not the intended

recipient      or the person responsible                             for   delivering the transmission                       to   the intended recipient               please be advised           that


you have received               this electronic                  mail      in error        and     that    any       use dissemination forwarding                  printing or copying                of

this electronic          mail    is   strictly        prohibited by                  law     If   you have received               this in    error please immediately                  notify the

sender      by return email                at   Sandra              YWyllieuspsgov                         or by telephone          at   4092297141




                                                                                                                                                                                                             USA001289
                        Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 161 of 346


          DECLARATION                  OF JOSHUA              LEVI FALLEAF


          Title         Acting           Dean       College         of      Humanities             and    Arts Instructor of English
          position of record
          Location    Haskell Indian Nations University Lawrence                                                       Kansas
          Date of Interview January 19 2021
          Case Number                  D0121HCI011BIA


I       Joshua Levi Falleaf hereby make                            this Declaration



I       understand      that       I   am     making        this    statement          under       penalty            of   perjury        that   it    is   the



equivalent        of a      sworn statement made under oath and                                    that   it
                                                                                                                may be       filed   in    proceedings


in      accordance          with       or before      the Merit Systems                Protection              Board       MSPB           or the       Equal



Employment Opportunity                         Commission             EEOC             in    the    grievance              process        or    before       an


Arbitrator        in   court       or in      any   other similar proceeding                   This statement                is   voluntary           and no


promises of any                kind       have      been made               to   me    and     I   have         not been          subjected           to    any


                    or coercive            behavior for the purpose of obtaining                               this   declaration              understand
threatening
                                                                                                                                          I




that       this   declaration            is    part    of    an     official      management                   investigation            and      that       this




    investigation      is   not part of the Equal              Employment              Opportunity              EEO         process


    1      This     interview           and     the    subject        matter       discussed              including          the     identity         of    the

            individuals        mentioned              are    confidential         in   nature             You         should      not     discuss           any
            information        divulged during              this   interview with           any other          person Do you understand


            Response

           Yes

    2       For the record please state your                         full   name


            Response

           Joshua           Levi Falleaf



    3       Please state your



           Address


            155 Indian         Ave
            Lawrence           KS 66046


                                                                                                                                                                   I   nitias


                                                                            Page




                                                                                                                                                                                USA001290
                    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 162 of 346

D0121HCI011BIA
Declaration              Joshua   FaIleaf

Page      2




     Telephone            Number


     7858135915


     Email Address




     Please        identify    your position with Haskell Indian Nations University


     Response


 Currently Acting                 Dean       College of Humanities                and Arts      My    position of record
     is   Instructor        of English


     How      long       have you   held this position




     Response

 Ibecame an Instructor in the spring of 2012    became Acting Dean in about       I




 2014  returned to being an instructor for a couple of years but
               I                                                 returned to                                 I




 Acting            Dean


 How          long       have you been       with the         Agenc


 Response

 Since             spring of      2012        I   was        a contractor   for       one   or two    semesters      when
 provided                parttime teaching adjunct                 work


 Please             identify   your    role       and    responsibilities   associated         with   the   Indian   Leader

 newspaper


 Response

 I
      supervise           the faculty       Advisor           Rhonda   LeValdo


 Did you replace Rhonda LeValdo as Advisor for the                                    Indian   Leader


 Response

 There             was    a short time        summer 2020 when there was a Directive for
                                                  in   the

 faculty            to    focus on their teaching  This was our first fully online semester

 following               the emergency transition we made in the Spring There was a lot of

                                                                                                                            Page

                                                                                                                        Initial




                                                                                                                                   USA001291
                      Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 163 of 346

     D0121HCI011BIA
     Declaration            Joshua       Falleaf

     Page    3




          training       and preparation                  Dr Rains       issued a Directive that                     all   faculty          and      their

          advisor        roles      to    any      student      clubs          as    well    as        other      duties            needed          to   be
          nullified        for the       time being to prepare for classes                              I   believe the directive                    was
          temporary           for    a    month      or    two         This     was my        reading             of it         I
                                                                                                                                     replaced            Ms
          LeValdo during             this    time


9     Are you aware                 of a Directive         dated       October       16 2020            that      Dr Graham sent                    to   Mr
          Nally


          Response

      I    am

10    Did you have any involvement                          or input      into      the decision            to   send the           Directive       to   Mr
      Nally         If   so   describe          your involvement          or input      in   detail



          Response

      I    did not



11    Do you know why Dr Graham                             sent the Directive to             Mr       Nally         If
                                                                                                                          so    explain        in   detail

      why

      Response

      I    believe the         President           felt   Mr    Nally    was overstepping                    or presenting               Haskell          in

      an unfairly bad                light      and wanted            to correct       that but thats                only       my      perception
      from the outside                      That     was my           reading       of the    directive              There was concern
      about Mr Nallys ongoing                             harassment of Vice President Tonia                                   Salvini      in      some
      of her public              roles       within       the    community              He    tried         to    clarify      that the          Indian

      Leader          is   not entitled                   can be provided to any who
                                                 to certain       information           but   it


      use and represent it accurately  think   was to make Nally understand he was
                                                                  I            it



      a student and he had to uphold certain code of conduct and journalistic ethics
      That was my interpretation However     dont think it was expressed particularly
                                                                           I




      well


12    Did replacing            Ms        LeValdo as Advisor             to the Indian         Leader have                 anything        to    do   with

      the Directive           Dr Graham             sent    Mr    Nally or the incidents                that occurred               that resulted         in


      the Directive           being issued


      Response

      No         The replacing of Advisers was campus                                 wide         I   dont have            readily         available

      the     initial       communiqué               but the followup clarification                              with      Mr       Nally   and          Ms
      LeValdo                  included                   dates       from      July     31            2020        President             Grahams



                                                                                                                                                         hitial




                                                                                                                                                                  USA001292
                        Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 164 of 346

     D0121HCI011BIA
     Declaration              Joshua       Falleaf

     Page   4




       memodirective                   to       Mr Oct 16 2020 which was written and issued
                                                     Nally dates
       on     his       own timeline in conjunction with whoever he was seeking guidance
       from     at      the time The July 31st really earlier directive was made to streamline

       faculty          focus on the delivery of their online classes The President made his
       October 16th 2020                        directive    without       my      knowledge or input So                      I    cant speak                  to

       his motivation                 or    purpose The           intersection            of these matters are not matters to

       which        I   am aware

13     Have you attended                        training   regarding       anti   harassment                 If
                                                                                                                  so   state the        dates

       Response

       Yes      The      typical           BIE or DOI Talent training that                       we do annually


14     Are you aware of the school having an                                anti   harassment policy


       Response

       Yes

15     Is   the policy posted                   anywhere on      the school         property            If    so    state    where           it   is   posted


       Response

       I   believe       it    is   on the website


16     Are you aware                 of    anyone      else     who may have           information                relevant    to      the issues              we
       have     discussed                  If
                                                so   identify   them by       firstlast     name and               position       and describe                 in



       detail    what          relevant         information     you believe they have



       Response

       Dr Graham Dr Rains                             Ms    Salvini        Mr     Nally


17     Do you any              additional          information       or   documents         that     might be relevant to the issues
       referenced              in   this    matter     or that   may       be helpful       in   this        investigation              If        so    please

       provide the information                       andor copies          of the   documents                with an explanation                       of   each



       Response

       The      Directive             regarding            faculty        temporarily          not    having            Advisor              roles           with

       school student organizationsclubs


I   declare     under penalty of perjury that the                          foregoing      is   true   and          correct    to      the         best of     m
                 and belief                This declaration                                    page      consists        of       5     pages
knowledge                                                             including      this




                                                                                                                                                                    USA001293
              Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 165 of 346

D0121HCI011BIA
Declaration   Joshua   Falleaf

Page   5




                                                                                      USA001294
                        Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 166 of 346



Joshua           Falleaf



From                                                         Jim Rains

Sent                                                         Friday July     31 2020 416 PM
To                                                           Rhonda Levaldo            Jared Nally

Cc                                                           Joshua Falleaf         Mona    Franklin


Subject                                                      Teaching      summer work and the                  Indian      leader




Rhonda          and Jared

By directive        all    Haskell      faculty       have    been   asked      to focus exclusively            on    preparation        for teaching             online   this   fall    program

reviews         Blackboard training                  and other    University        business no faculty              is   excluded from this directive Teaching                           is   the

Universitys core mission                    In   a    related    matter per the The Settlement                     Agreement           between the University                  and   The Indian

Leader United             States     District        Court For the       District    of   Kansas         Entered September              11 1989             the    University      holds       the

exclusive        right to     appoint       a Faculty Adviser to           assist students             in   the publication       of the          Indian    Leader         p5        The
Settlement         Agreement         and the           Plan of   Operation      contain     no    language granting              students          the     right to select the           Faculty

Adviser As         in   the   recent       past       Haskells    current    administration            is   indifferent     to   how     The Indian          Leaderchooses               its   own
student         leadership and        it    remains generally           disinterested       in   its   editorial     content           and   it    has at no point demonstrated

any attempt to censor edit or modify the contents of the Indian                                             Leader        p 1      I    hope       this   email    clarifies      any ambiguity
on your summer duties                      Rhonda        with respect      to   this   matter       If   you have any questions                   regarding these two points either

I   or   Josh    Falleaf      your current supervisor would                     be more than happy to respond



Jim Rains           PhD

Acting Vice        President       of      Academics

Haskell     Indian        Nations    University

155 Indian         Avenue

Lawrence          KS 66046



Phone       785         7498494




                                                                                                                                                                                         USA001295
       Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 167 of 346



From                                Jim Rains

To                                  The   Indian Leader

Cc                                  Stephen       Prue       Rhonda    Levaldo      Joshua   Faleaf


Subject                             RE    Indian Leader         Volume       123 Issue 3

Date                                Wednesday        April      15    2020   30547 PM



Jared
Rhonda           LeValdo faculty advisor to the Indian                                  Leader        can provide you with the long complicated                             history

of Haskells student                      publication            Its    an important           history      and       it   will   explain the   autonomy           that   the Indian
Leader fought hard to retain at a time when                                           an administration               sought to suppress             it    Since that     time
Haskells         administration                has respected                 the    autonomy       of the publication               and    has never attempted

rightfully        so       to exercise supervisory                      control or censorship              over the writing                editing        production      and

management                 of   the newspaper                   Ms      LeValdo        and    I   have    had several conversations                   about      this   on a variety
of occasions            and she can               clarify       many         of   your questions          Please          know     that   we sympathize           with   your
challenges during                   this difficult    time and we continue to support your journalistic efforts                                                   and your

independence                 All    official      messaging from the University originates within the Presidents                                                 Office and      all



official    messaging               is    subject to approval                     from BIEs Central Office                   We    are    compelled to abide by that
directive         We       believe        that distributing                the Indian        Leader       inasmuch as we cannot verify the accuracy                              of

the    reporting  and the facts that you report which we would never attempt to do at any time would be
in   violation of the guidance we have received   for disseminating University information We in no way

oppose the distribution                       of the Indian             Leader           and we encourage you to continue to provide information

to    Haskell         students        and that you find alternative                          means       for   its   circulation           however          we cannot
accommodate your request                                 I   ask for your understanding                    in this        matter


Jim Rains              PhD

Acting      President

Haskell         Indian      Nations University

155 Indian Avenue

Lawrence              KS 66046


Phone           785        7498494


From The               Indian        Leader                                   Pll
Sent Wednesday                        April       15zoizu
To     Jim Rains

Subject               Re    Indian        Leader Volume                 123 Issue 3



aya        Dr    Rains


Thank you               for     your response                     Could you please                    clarify        a few       of your points



1     If   we    are       not an official                   publication            of Haskell         Indian Nations                University then              why was        our

PDF        sent to the              B1E       s   Central            Office for review                when      that        is   only necessary            for   HINU
statements                 Is this        done for other releases from other organizations for example when Prue

distributes            pdf      s   from other campus clubs or nonhaskell                                                 affiliated      organizations

unsanctioned                 clubs like the language revitalization club and Fort Scott                                                        National          Historic       Site

if   these organizations                          can have            accesses to students                 sending unofficial                  publications             through

Prue        is   it   a censorship problem that ours                                    is   being       singled out to not be forwarded



2     If   Haskell          has not played a role in sending the Indian                                              Leader out how              is       that   Prue sent an

email out for                Volume               123        Issue     2     our previous             issue


3     Haskells administration has no                                          role in      the writing           editing           supervision or publication                    of

any outside publication                             its       been forwarding from other organizations why                                                is   this   the concern




                                                                                                                                                                                       USA001296
      Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 168 of 346



for our publication               Im          not asking the University to assume                                       responsibility           for the content just

like   it    does not assume             the responsibility of events                           it        forwards          that   are not campus sponsored

events        Im      also aware      of the legal history of the University with regards to censorship of the

Indian Leader



I   would      like   the    clarification            on the above but also would recommend                                                that if     it   would    assist in


get to students           getting     a copy of the Indian Leader the                                           oldest Native           American student

newspaper and a pride                 to      HINU              could there not be a disclaimer in the                                     email forwarded               to


students       that    states this       the following                  document has not been prepared by the University and                                                   is


not an official           statement            An      additional             request     is   to         receive a student directory with names

and emails since directory information                                     is    not protected                  by   FERPA         and would allow the Indian

Leader        to send out its         publication                    through       our    own        email server



I   hope the additional            clarity will                help us          work   with and feel supported by our university




neewe
Jared Nally             Editor




On Wed Apr 15                  2020      at    1231            PM     Jim Rains lrainshaskelledu>                                       wrote
    Jared
    We      forwarded       your request to distribute                     the   Indian    Leader               in   PDF form to the BIEs Central Office                      We
    have     been advised        against        complying with your request for the following                                          reasons




               Although      the Indian          Leader         is   a student      activity         it    is   not    an   official   publication          of Haskell   Indian

               Nations University              All   official        University     messaging must be submitted to BIEs Central Office for
               review prior to      release

               Historically      Haskell        University           does not play a           role in           distributing      the Indian        Leader therefore              it


               is   not advisable to          do so at         this    time

               Haskells administration                 has no          role in    the writing             editing       supervision          or publication        of the

               Indian    Leader     therefore             it    is   not   in   a position to verify                 the accuracy          of the information

               contained within          it   and       we cannot               as a University             assume responsibility                for    its   content    Please

               refer to     Ms   LeValdos knowledgeable                          account       of the history               and    legal    standing of the Indian

               Leader     as a student          newspaper


    We      regret that     we cannot          assist    you with distribution and we continue to wish you and your fellow
    students the very best            in      the continued success                  of   your newspaper


    Jim Rains          PhD

    Acting     President

    Haskell     Indian      Nations University

    155 Indian Avenue

    Lawrence          KS 66046


    Phone       785      7498494


    From The          Indian     Leader                                 P11



    Sent Wednesday               April     15 2020             1113 AM
    To      Stephen     Prue Jim      Rains

    Cc      Rhonda     Levaldo

    Subject         Indian    Leader Volume               123 Issue 3




                                                                                                                                                                                   USA001297
 Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 169 of 346



aya   Mr    Prue


This   is
            my   third   request   for   you    to   please send out    a   student email with the    latest issue   of the Indian   Leader   to


students      The document         is   attached      and   I   hope youll give   the   Indian   Leader the   same consideration     for


distributing      our information          as   you have with done with student government              and healing    week who youve

distributed      infounation       since   my    first   request



Jared Nally Editor




                                                                                                                                                   USA001298
       Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 170 of 346



From                         Jim Rains

To                           Rhonda     Levaldo     Jared Nally

Cc                           Joshua   FaDeaf      Mona    Franklin


Subject                      Teaching    summer work         and     the   Indian leader

Date                         Friday   July   31    2020   41548      PM




Rhonda        and Jared

By directive        all    Haskell    faculty      have been          asked     to focus exclusively      on preparation    for teaching       online

this   fall   program        reviews         Blackboard       training        and other      University   business   no faculty      is   excluded   from
this        Teaching
       directive     is the Universitys core mission In a related matter per the The Settlement

Agreement between the University and The Indian Leader United States District Court For the District of
Kansas Entered September 11 1989 the University holds the exclusive right to appoint a Faculty
Adviser to assist students                   in   the   publication        of the   Indian   Leader   p 5 The                   Agreement and
                                                                                                                       Settlement
the    Plan of Operation          contain         no language granting               students the    right to select the Faculty Adviser As in
the    recent    past Haskells current administration is indifferent to how                                The Indian Leader chooses its own
student       leadershipand it remains generally disinterested in its editorial                              content      and        has at no point
                                                                                                                                     p1
                                                                                                                                it


demonstrated     any attempt to censor edit or modify the contents of the Indian Leader       I
                                                                                                hope
this email clarifies any ambiguity on your summer duties Rhonda with respect to this matter If you
have any questions regarding these two points either I or Josh Faleaf your current supervisor would be
more than happy to respond


Jim Rains          PhD

Acting Vice       President of        Academics
Haskell       Indian      Nations University

155 Indian Avenue

Lawrence         KS 66046


Phone         785      7498494




                                                                                                                                                        USA001299
                              Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 171 of 346

    From                                    Jeri   Sledd      lsledd©HASKELLedu>
    To                                      Briggs Connie          K
    Sent                                    6212021           32307 PM
    Subject                                 EXTERNAL Fw                 Followup      NAJA Check
    Attachments                             20202021           Plan of Operations pdf




           This email has been received                           from outside of         DO       Use   caution before    clicking    on links opening

                                                                        attachments         or responding




Jeri   Sledd

Student Bank



Bureau of Indian Education
US         Department            of   the Interior

155 Indian Avenue

Lawrence        KS 66046
Office      Phone 7857498435




From        Jared Nally

Sent Thursday September 3 2020 929 PM
To     Jeri    Sledd          lsleddHASKELLedu>
Subject            Re     Followup          NAJA Check


Thank you Jeri



One     last   thing for the               week Weve had               our   first   meeting of the semester and elected       officers       Ive   attached          our

Plan of Operations                   below can           I
                                                             get a pdf of the signature card to sign for sanctioning



Thank you

Jared Nally




On     Sep     3 2020           at    151   PM       Jeri     Sledd      sleddhaskelledu> wrote




This   check       was    given       to   the post office today         You can       contact   Althea to   arrange a pick up time



Jeri




From        Jeri   Sledd

Sent Tuesday                  September 01 2020               313 PM
To     Jared Nally

Cc     Rhonda       Levaldo

Subject           RE     Followup NAJA Check



I   have    not    and    I   apologize       I   will   have this cut tomorrow and you can              make arrangements    with   Althea   to pick   it
                                                                                                                                                             up   I   will




                                                                                                                                                              USA001300
                           Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 172 of 346
notify   you when          it   has been                completed          and        in   the Indian              Leader mailbox



Jeri




From      Jared Nally                                        Pll




Sent Tuesday               September 01 2020                            1128 AM
To     Jeri   Sledd

Cc     Rhonda        Levaldo

Subject            Followup NAJA Check




aya Jeri



Im      reaching       out since its                    been two weeks                     since    we were                last in     contact         and   I   have not received a check                         for


NAJA          in   the mail Please                     let     me know           if
                                                                                      you have cut the new check                              and mailed           it   and        when    I    should expect             to


receive it          or if that has not been completed                                        at this      time         I   would prefer           to   schedule         a timemeans to pick up the

check     on campus                 This could be done while checking                                               and picking         up any mail for Indian Leader with Althea


Please        follow up with                     me    on the           status   of the check




neewe
Jared Nally



On Aug 18 2020                      at       313       PM          Jeri   Sledd             sleddhaskelledu> wrote




Jared



I
     appreciate      the apology                  I   will     cut a     new check          and    all    I     need       is
                                                                                                                                your mailing      address and           I   will    send   it   to   you directly         to

mail    out


Jeri




From      Jared       Nally
                                                             Pll


Sent Tuesday               August 18 2020                          935 AM
To     Jeri   Sledd

Subject            Re IMPORTANT                       Immediate            Payment Needed                 for       NAJA Awards



Good Morning               Jeri




Sorry its          taken    a couple days to get back                                  to   you and apologize                        about the misunderstanding                          about the         check        for


NAJA Im               sorry     I   assumed                   the bank         had not cut the check                            I   had not be cc d on any responses                            to   indicate that             it


had been taken care of



Ive been           connecting                with the              other parties involved                          with the check            and unfortunately                 it   remains unaccounted

for At this time can                         I   ask for that check                   to    be voidedcanceled                        and another         one reissued                    $430        to   the Native

American            Journalists                  Association




It   was also        my    misunderstanding                             that   the bank           would be mailing                     all   checks not just the student checks                              as        a social

distancing          measure              I       moved back               to   Lawrence           this        weekend               and could pick up the check                      from the bank                if   a time

is   scheduled         I   could provide                           my   mailing address              if       it    needs to         come    to   me    that     way        or our association               is   happy

to    compensate postage                          and a small processing fee if thats whats                                             necessary        for the bank               to   send the         check

directly to         the recipient




                                                                                                                                                                                                                  USA001301
                            Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 173 of 346
I   would also            like to   request a bank                 statement for our account




neewe
Jared Nally Editor



On Aug 112020                      at   310     PM      Jeri       Sledd            sleddhaskelledu> wrote




All   checks       have     been    cut for     the Indian             Leader       It   is    not   the Student Banks               responsibility   to   mail   out your financial

obligations         other    than to the students



Im     not    in   the office at this time but                 I   will    check     on the status of this check                     tomorrow


In    the future please refrain from                    telling         this   office     what       its   responsibilities      are    and   when    said items        should      be completed



Thank you           for    your patience during this                    difficult    time


Jeri




From         Jared Nally                          pi
Sent Tuesday                Aiijia       mion E35
To     Jeri   Sledd        Brenda       Racehorse       jsleddbieedu
Cc     rebeccalandsberrynajacom

Subject            IMPORTANT            Immediate        Payment Needed                       for   NAJA Awards



Jeri




July 25th an invoice                    to   be paid     to    the Native                American Journalists                  Association        NAJA            in   the   sum    of $430 was

sent to you by our treasurer Jamie Colvin and approved by our Advisor                                                                  Rhonda LeValdo As                 of today      NAJA      has

not received the payment



I   need immediate confirmation                         that           youve        received         this    email and confirmation that a check                         in   the   sum    of $430

has been or           is   being        sent to




Native        American Journalists Association

395    W      Lindsey St

Norman             OK      73019        US


I   will   be following up tomorrow                       if       I   do not hear from you                     It   is   critical    that this   invoice     be paid and           that
                                                                                                                                                                                           you

complete           your fiduciary responsibility to the Indian                                       Leader




    Jared Nally

Editor the Indian Leader



Attachments                NAJA         Invoice



From         Jamie Kay        j
Sent Thursday                June       25   2020   411 PM
To     jerisleddbieedu                   Jeri   Sledd

Cc     The     Indian      Leader       Jared Nally       Rhonda            Levaldo

Subject            Indian    Leader




                                                                                                                                                                                           USA001302
                   Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 174 of 346
Hesci



Indian Leader has participated             in   the   NAJA        competition       for this year     I   wanted   to   send you the invoice          from

NAJA    The invoice    itself   will       be attached       to this   email    I   really   appreciate this and         I   have    CCd Rhonda        to this


email so she   may approve       of this action          I   was also wanting          to   know    if
                                                                                                          you received the         last   email regarding the

payroll for the Fourth   issue         I   would love        to   give an update       to   our   staff   and writers        I   look forward   to   hearing

from you and   I   appreciate your time



Best

Jamie Colvin Treasurer




                                                                                                                                                        USA001303
   Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 175 of 346


INDIAN LEADER PLAN OF OPERATIONS                                                  1




            The Indian Leader   Association   20202021 Plan      of Operations




                          The Indian Leader Association



                         Haskell   Indian Nations   University




                                                                                 USA001304
     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 176 of 346


INDIAN LEADER PLAN OF OPERATIONS                                                                                                        2




Article   1 Name


The Indian Leader Association



Article   2    Purpose


          Section      1   General Purpose



          The purpose of the Indian Leader Association                    is   to   provide    a media outlet to serve the


          Haskell      Indian Nations         University campus and the local community by connecting

          mainstream or            local   news and   cultural   issues across Indian          Country    to   the Haskell


          campus and community The Indian Leader the oldest Native American student

          newspaper           is   an independent     student media outlet of Haskell             Indian Nations        University

          and   will     also serve the       student body by communicating                important information that


          impacts      student academics and campus life



          Section      2   Responsibilities



          The Indian Leader            will   produce a minimum         5      issues per semester unless authorized               by

          the Indian       Leader Association         Executive    Board consisting             of consensus     ruling and

          authorized       by the Indian Leader Association             Advisor



          Section      3   Goals



          The goals of the Indian Leader Association                   will    be   to   seek the truth and report the facts


          for the betterment           of Haskell   Indian Nations      University and          its   students   to   promote

          Native     American issues and provide             an outlet for those stories to be told and to provide

          Haskell      Indian Nations         University with accurate         reporting while maintaining awareness

          of j ournalism ethics and standards



Article   3    Faculty     Advisor


          Section      1 Appointment


          To    assist   students     in   the publication   of The   Indian Leader newspaper                  One    or more faculty

          advisors       may be      appointed    by Haskell     Indian Nations           University from a nomination

          selected     by the Indian Leader Association               majority vote            Should Haskell         Indian Nations


          University find a nominee unfit for the role of Faculty                         Advisor     a formal reason      shall   be

          provided       in   writing to the Indian      Leader Association              with a request to select      another


          nominee




                                                                                                                                        USA001305
     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 177 of 346


INDIAN LEADER PLAN OF OPERATIONS                                                                                                                  3




          Section    2   Role


          The faculty       advisor       may   freely   advise     and   instruct       student editors and reporters in the


          subject of journalism and relevant                  professional          standards       comment and          critique   the


          product    of student journalists and offer fiscal                       and technological           guidance to the Indian

          Leader Association The advisor may provide                               what assistance        is   needed   to    produce the

          Indian Leader newspaper                    A faculty    advisor     may make non binding recommendations                           to


                 student editors which
          the                                    the student editors           may       at their sole     discretion take into

          consideration       in   the free exercise of the independent                     editorial    judgment Although a

          faculty   advisor       of the Association          may   freely offer          advice    or assistance       to   the student


          members        of the Association neither the faculty                     advisor nor other Haskell                officers   or


          employees have the              right to    censor modify           in   any   way   the content the Association


          produces


          Section    3   Removal



          The Indian Leader Association                  may     petition to        have a Faculty Advisor removed from

          their role   through       a majority vote          and written appeal submitted                 to   Haskell      Indian Nations


          University        Should Haskell           Indian Nations       University deny the petition request                      a formal


          reason    shall   be provided         to   the Indian Leader Association                  in   writing



Article   4     Membership


          Section    1    Staff    Writer



                    Paragraph        1    Definition



                    Staff Writers are the voting                 membership          of the Indian Leader Association



                    Paragraph        2    Eligibility




                    Eligibility      to   be a Staff Writer requires               a     current enrollment at Haskell              Indian


                    Nations        University        b good        academic and            social   standing       as   determined        by the

                    Code of Student Conduct and                     c   must inform the Association                     orally   or in


                    writing        of an intention       to   become      a   member       of the Association



                    Paragraph        3    Revoking       Membership




                                                                                                                                              USA001306
     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 178 of 346


INDIAN LEADER PLAN OF OPERATIONS                                                                                                                     4




                     In the    event that any       member           fails   to   attend   three consecutive          meetings        of the


                     Association without excused                     absence        that
                                                                                           person      may be removed from             the


                     membership          rolls   of the Association               by majority vote


          Section     2   Nonmembers


          Nonmembers may                still   contribute     and be compensated by the Indian Leader Association

          but will    not retain the voting          rights     of Staff Writers            For nonmember contributions                    to   be

          compensated          the    nonmember        is    still   required       to   be a current student         at    Haskell    Indian


          Nations     University



Article   5   Meetings


          Section     1   First   Meeting        of the Semester



          At the beginning           of each semester the Association                      shall   decide   upon a day time and

          place   for such regular weekly             meetings Once the day time and place has been decided

          by the Association           and notice of such has properly been conveyed                             to   the public      no

          further notice       shall   be required for the Association                     to   conduct business at such regular


          weekly      meetings


          Section     2   Weekly Meetings


          Meetings        of the Association        shall    be held weekly              and    will   be open   to   all   Haskell    students


          and   to   the public



          Section     3 Non Weekly              Meetings



          Any meeting          of the Association       not held on the              day time and place of the regular weekly

          meeting may be properly convened                       only upon two             days prior written notice Such notice

          shall   be made      to    the Association        by posting an announcement


Article   6   Voting



          Section     1 Quorum


          Quorum       shall   be established by a majority attendance                          of Staff Writers



Article   8   Editorial     Board



          Section     1   Definition




                                                                                                                                                 USA001307
   Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 179 of 346


INDIAN LEADER PLAN OF OPERATIONS                                                                                                                 5




     The    Editorial    Board of the Indian Leader Association                        shall   include         an Editor       In Chief

     Assistant      Editor Distribution           Manager      and SecretaryTreasurer


     Section    2   Eligibility




     Members        of the Editorial     Board must maintain                    good   academic and             social    standing          as


     defined by the       Code of Student Conduct                  Decisions        made      at   duly convened             meetings       of


     the Association       are binding on          members


     Section    3   Term



     Each    position of the Editorial Board               shall   serve a term equivalent                 to   one academic year

     All terms will      be up for reelection on the               first    convened       meeting of the              Fall    semester



     Section    4   Duties



               Paragraph        1   Editor In Chief



               The Editor In Chief           is   responsible for          a     directing     and supervising            all    Indian


               Leader functions          b      setting    semester deadlines with faculty                      advisor        c
               scheduling       and conducting           weekly     staff       meetings      d     updating          dummy        sheet for


               layout    e     chief reading       all
                                                         copy before web and              print     publication          f     checking

               stories   for legal and ethical           concerns          g     keeping track           of Freedom of Information


               Act Requests          h   sending final        copies       to   printer   i    reviewing             and approving

               payroll     j    managing        administrative accounts                eg      website           and    k      representing

               The Indian Leader on campus and                     in   the     community The             Editor       In Chief      will


               also be President of the Haskell                NAJA         Student Chapter              The Editor may not vote


               during business meetings and will                   only vote during            a   tie   breaker



               Paragraph        2   Assistant     Editor



               The Assistant Editor          is   responsible for           a     supporting       the Editor in         all    Indian


               Leader functions          and tasks        b   performing second reads                     on   all    copy before web

               and   print     publication        c   designing     newspaper layout                d      supports Editor           In
               Chief with administrative accounts                   eg          website       f    facilitate        the fundraising


               opportunities         for the Haskell       NAJA      Student        Chapter as they arise and                    g
               Responsible          for any Editor duties in hisher absence




               Paragraph        3   Distribution Manager




                                                                                                                                             USA001308
   Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 180 of 346


INDIAN LEADER PLAN OF OPERATIONS                                                                                                              6




           The Distribution Manager manages                         all   distribution        of Indian       Leader Association

           content to the public           Responsibilities involve                   a managing              social   media and

          web      site   accounts    b    posting      and monitoring              digital      content       and   c   coordinating

           circulation      and newspaper delivery on campus when classes are held on campus

          Locations         for   Distribution         Navarre Hall Post              office       area student bank area

           admissions Haskell Foundation                     offices        the Presidents office               the Registrars


           office     the   VP    of Academics         office       and    financial      aid Coffin Sports complex

           Sequoyah         Hall The Student Success Center Deans                                office   across the          hall   from

           SSC       math department north end of building and science                                      department         middle

           east    side Ross Hall          humanities         office        tables    on both       sides     of building         Deans

           office     and   offices   in far    NE     corner of building Pontiac Hall Parker Hall                                Lobby

           area department of education offices and AIS wing Taminend Hall

          Winnemucca              Hall Blalock Hall Roe Cloud Hall Curtis Hall Tommaney Hall

           including technology            center      and common areas Blue Eagle Hall Pocahontas

          Hall Minoka Hall Winona Hall Stidham Union Osceola Keokuk                                                    Hall

           Tecumseh         Hall Student Activities             and Alumni Association                    room downstairs



          Paragraph         4

           The SecretaryTreasurer               will   work     with the Editor to help keep the Indian                              Leader

           Association          on budget by maintaining                  financial    records as well as providing


           accurate       accounts    of each meeting SecretaryTreasurer                             responsibilities          includes


           a    providing financial            report at each meeting                 b    providing meeting             minutes


           minutes should be prepared and posted                           to   the Indian Leader Google drive within


           2 days of each          meeting       c     maintaining Indian Leader Gmail providing staff with


           a report of the activity of each at meetings                         or as needed          d       maintaining Google

           drive     documents        e   receiving         and tracking         advertising         payments and             f
           managing payroll Payroll management                             as   follows      a The        Editor will     submit a


           final    copy of the newspaper              to   SecretaryTreasurer               upon submission             to   printer     b
           SecretaryTreasurer            will   submit prepared payroll to Editor or Assistant                                Editor for


           approval       c     Once approved           SecretaryTreasurer                will     initiate    meeting    to    vote on


           payroll        d   SecretaryTreasurer             will    obtain Advisors signature and submit payroll


          to   the student        bank   e Once         checks       are    picked up from the                bank     Secretary

           Treasurer will         notify check       recipients        via email or Indian Leader staff Facebook


           page of wherewhen              to   get checks       f         ensures     mail    is   picked     up from the post

           office    and delivered        to   the Indian      Leader        office    before each weekly               meeting




                                                                                                                                            USA001309
     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 181 of 346


INDIAN LEADER PLAN OF OPERATIONS                                                                                                                       7




          Section     5    Vacancies



          In the    event that an Editorial Board                position becomes vacant                      an election      shall   take place


          at   the next Indian Leader Association                  meeting             Editorial   Board members may be a

          candidates       for    the vacant      position      and   if   elected        nominations         will    continue    to to   fill   the


          newly vacated            position     Positions    resultant          from vacancies         will       not serve a full     academic


          year and        will    come up       for reelection        on the     first    convened      meeting of the          fall   semester



Article   9    Compensation            and Awards



          Section     1    Editorial      Board



          The    Editorial        Board   shall   be compensated $50 each issues of the Indian Leader for the

          completion            of their duties described in Article               8     Section   4


          Section     2    Content



          The Indian Leader Association                   provides         compensation for the following


               Articles    web      or print     $010     per   word

               Photos      $500      per published        photo with the           max limit       of 3 per article Rate includes


               photos published           on   social   media Payee must be owner                      of   all   photos provided

               Comics $15          per comic      strip


               Photo Collages $1500 with permission only

               Other social media content                 $1500       per published           submission          of original this means


               created    by     you   creation    of video podcast              radio audio           or infographic          Content will        be

               reviewed on a case by case basis

Article   10 Accounts               Property



          Section     1 Accounts


          The    financial        backing      of the Association          is   kept within the Haskell               Student    Bank and

          must follow banking procedures of the                        institution         The organization            must follow banking

          policies    under the supervision               of the Haskell         Student      Bank The monetary budget must

          reflect    only with supplies events                  newspapers             magazines or a         direct    cost   of the Indian


          Leader Association              and not a subsidiary group or division                       The Indian Leader Association

          receives 13 of the Student Activity                   Fee which         is   divided     among          other groups Student


          Activities       13    and Campus       Activities     Association             14   The money           set forth    toward the




                                                                                                                                                       USA001310
   Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 182 of 346


INDIAN LEADER PLAN OF OPERATIONS                                                                                                              8




     Association      will    be authorized for withdrawal under the supervision                                of the Haskell


     banking    staff




     Section   2     Use of Funds



               Paragraph        1   Direct Costs



               Funds    for    the operation       of The Indian Leader will                    be used for the following

               invoices        office    supplies payroll campus events                    conducted           or sponsored by The


               Indian Leader Association               and other operational                expenses


               Paragraph        2   Reimbursement



               Requests        for reimbursement           will    be considered           but as a general rule requests for


               funds should be submitted              in    advance       through        executive          staff   vote recorded   in



               meeting minutes and submitted                      to   Haskell     bank    for   withdrawal



               Paragraph        3   Fund Responsibilities



               The individual           staff   member who         signs for bank withdrawals will be the


               responsible party for the full              amount of funds              that    includes      returning receipts and

               unused funds             Discrepancies       will   be the sole         responsibility          of the individual


               handling      the monies           Failure to return receipts and unused funds regardless of


               whether       the individual        has left campus at the close                  of the semester will         result     in   a


               hold being placed           on the responsible partys                   student account          until   fundsreceipts


               are returned



     Section   3     Property



               Paragraph        1 Use


               The Indian Leader Association                  will     allow     its   active    members        with the use of


               equipment cameras voice recorders etc However                                     if   the    student does not return


               the property         of the Indian Leader Association                    then the penalty amount             value of

               the   equipment          will    be charged    to   the students           account      via the Haskell      Business


               Office    with the approval           of the Indian Leader Association                         advisors


               Paragraph        2   Misuse



               There    will    be no misuse of the equipment which                        is   the   sole property       of the Indian


               Leader Association under the supervision                           of the Indian        Leader Executive         Board




                                                                                                                                          USA001311
     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 183 of 346


INDIAN LEADER PLAN OF OPERATIONS                                                                                                               9




                       If   there     is   a discrepancy       of misusing equipment            or the mistreatment         of a fellow


                       member          then the student breaking               the procedures of the Association            will   revoke


                       hisher membership                with       the authority      of the Editor and Assistant         Editor only

                       and     will   be asked not        to participate       the rest of the fiscal      academic year



Article   11 News           Room       Policy



          Section       1 Newsroom              and Management              Guidelines



          The publication              titled   The     Indian      Leader Newsroom           and Management

          Guidelines            Appendix          A    will   be policy      for   The Indian Leader newspaper              The Indian

          Leader operates              in   the same capacity          as   a business      therefore everyone will         be

          accountable           for following          regulations     and procedures



          Section       2 NAJA             Chapter



          The Indian Leader Association                       is   also under the Haskell        NAJA      Native American

          Journalists         Association          Student Chapter            The Haskell      NAJA     Student Chapter allows            each


          branch       to   use   money         obtained for the       chapter for supplies related to each identified field

          Indian Leader             print       Haskell       News videomultimedia


          Section       3     Noncompliance


          If   an Indian       Leader Association              Executive       Officer does not follow the procedures of the


          Association then a majority vote of the                           active   members     will   take   place    nominated by the

          Advisor           only


Article   12     Rights           Responsibilities



          Section       1     Rights



          The Indian Leader Association                       is   published       by the students   of Haskell        Indian Nations


          University           The newspaper exercises                their   individual      rights to free   speech and freedom           of


          the press         guaranteed by the First                Amendment         Rights have     been expressly recognized            as


          rights which            individual       students        enjoy    who    attend   Bureau of Indian Affairs school          in   Part


          42 of       Title   25 of the Code of Federal Regulations Students Rights and Due Process

          Procedures           25     CFR        423    ef         1998       These basic      rights   have also been reaffirmed           in


          Part   II    of the Code of Student Rights                  and Responsibilities of Haskell             Indian Nations


          University          1998




                                                                                                                                            USA001312
     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 184 of 346


INDIAN LEADER PLAN OF OPERATIONS                                                                      10




          Section   2   Responsibilities



          The Indian Leader Association      holds responsibilities outlined   in   1989 settlement


          agreement with Haskell      Indian Nations   University   Appendix   B
Article   13 Amendments


          Section   1 This    section intentionally left black for future   amendments




                                                                                                      USA001313
     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 185 of 346


APPENDIX A                                                                                         1




                                                 Appendix        A




                                             The Indian Leader


                                  Newsroom   Policy    and Management Guide




Credits The policy     and management    guide   is   adopted   from The   University Daily


Kansas with permission and modified       for   The Indian Leader     Thanks    to the   Kansas


for their   input and direction




                                                                                                  USA001314
       Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 186 of 346


APPENDIX A                                                                                                                                                  2




                                                      The Indian Leader

                            Newsroom                  Policy         and Management Guide


Introduction


Welcome          to    The Indian Leader         The Indian Leader Newsroom                      Policy and        Management Manual

is   developed         to   help orient students        faculty       staff    and others   in    the management and production


of The Indian           Leader



The Indian Leader Newsroom                      Policy and      Management Guide was approved                             in    the    Spring of

1993 by the Indian              Leader Association publishers                  of the Indian      Leader and the Haskell Yearbook

     last   updated 2020


The Indian Leader              is   edited and published         by students       at   Haskell    Indian         Nations        University for

the purpose of promoting the free and informed debate                               and discussion of              1      topics       of special


interest    to   HINU        students    and alumni        2     issues of special importance                to    Native        Americans

generally and           3     all   newsworthy        topics   and public       issues of general interest                to    American

citizens The           Haskell      Yearbook     is   edited and published          by students        at   Haskell        Indian Nations


University for the purpose of maintaining records of the previous                                  years events


The Indian Leader Association                   is    committed       to   improving the     ability        of Native           Americans        to


determine their             own     destiny by providing an open public                 forum     in   which       all    concerned           citizens


regardless of race             creed color sex religion or national origin might                            freely       discuss the


important public             issues of the day The         members            of the Association        believe          that   by providing a

public      forum       readers and contributors           alike      will    improve    their   understanding             of the true meaning


of leadership citizenship               and democracy           in   contemporary American society through                               an   open

honest and fairminded exchange                        of views




Ethics           and Policy

Standards        of conduct         for staff   members        of The Indian Leader          are the same as those                     adhered        to   by

any responsible professional                newspaper          They are outlined here             as   guidelines          that       staff   members

are expected           to   follow    This policy manual             does not describe every circumstance                         that    could pose


a problem         It   does not answer every question that might arise Instead                               it   is   designed to establish


general rules that editors reporters and photographers                             are to use in reporting the news and


producing        the newspaper           Violation of these standards              can be grounds for dismissal




                                                                                                                                                           USA001315
        Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 187 of 346


APPENDIX A                                                                                                                                                             3




Advance           Viewing


Outside review                  of copy        photographs       or artwork         is   not permitted            unless approved         in   advance            by

the    editor For some stories such as those that involve                                        complex         scientific    information       a


knowledgeable                   source    might be asked           to   verify the accuracy               of specific         elements of the         story


before      it   is   published          An     entire   story    should never be reviewed                       by someone outside The Indian

Leader          staff      Check with an          editor    or adviser about similar situations



Conflicts         of Interest



The     first    obligation of staff              members        is   to   perform       their    assigned The Indian Leader                   duties To


do so      staff      members            or anyone       who     writes for the The Indian Leader                           must be     free   from any

obligation to any interest                      other than the publics right to the distribution of news and enlightened


opinion


 Staff    members               should exercise great care before becoming                            involved         in
                                                                                                                            any   political    context


beyond voting Under no circumstances                                    may   a staff     member work                for pay or as a volunteer in


political        organizations            or campaigns



 If   a relative           or close      friend   is   involved       in
                                                                           any   political       activity        a staff   member       should   tell       the


editors         and   refrain      from covering           or making          news or      editorial       judgments           about such a campaign


or organization                 Such precautions should be taken on                         all    types of stories or photographs



 Because          of the nature of the                 The Indian Leader and               its    readership student politics and campus


political        organizations            are even       more    likely     to   create the        appearance         of partiality than traditional


political        organizations             Remember         that      the appearance             of bias    is   devastating to the newspapers


credibility           as   is   actual    bias



Other conflicts                  An   Indian Leader          staff      member may            not work as a staff              member      editor       or

contributor for
                any other publication                            or news         service without the consent                   of the   The Indian

Leader editor Staff members who wish                                  to   freelance periodically for other publications                              also


must seek permission from the editor Any                                   staff   member who              is    found hiding      his affiliation           with


another publication                   also must seek permission from the editor                             Any      staff    member who         is   found


hiding his affiliation                with another publication                   will    be dismissed



Appearances on radio or television                          by The Indian Leader                    staff   members may be               permissible only

if    reported in advance                 to   the editor   Remember however                       that    only the editor         may    talk as       a


representative               for The Indian Leader




                                                                                                                                                                   USA001316
       Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 188 of 346


APPENDIX A                                                                                                                                                  4




Gifts As journalists           the obligations             of staff   members      are clear gather and report the news with


vigor and compassion and report                     it   without prejudice         Staff   members must             not use their positions


at   The Indian Leader         to    obtain any benefit             or advantage        not afforded        to   the public    generally

Staff   members do         not accept         business related gifts           or favors       either at    home     or in the office



Staff   members      should not accept              free    rooms sample equipment                 or goods of any kind                     Staff


members may          not accept        free    trips Free tickets           or access to events       may be accepted                  but only


when     special   arrangements             for the press are necessary The                press box at sporting              events          is   an


example Editors are responsible for making                            certain    that   advantage     is    not being taken             of certain


situations Friends or guests                 are not allowed          to    use Leader passes to events              The Indian Leader


pays for tickets      to   entertainment            events       that staff   members     are   reviewing Books               and records are

accepted      only as news      releases        and become the property                 of the Leader



Leader members should not accept                         free    meals or drinks This does not mean                     that staff          member

cannot    accept    a cup of coffee or something                     that   can be repaid later Reporters               should not


however       be wined and dined while pursuing a story The cost of meals incurred                                                in   the course


of gathering       stories will      be paid by the Leader                  Generally however          it   is   difficult   to    take accurate


and complete notes while eating



Any     travel   must be approved by the                   editor   and the Association


When     in   doubt please follow the American Society of Professional                                 Journalists        code of            ethics in


the back      of the booklet




Dealing with the public

Courteous and professional                  treatment       is   afforded     anyone who telephones or walks                   into         the


newsroom


Telephone        Etiquette      When          taking       messages be sure        to    get the   correct       name and phone number


Also include       your    name       the time and date the message                 was received             The telephone             is   for


business use only          Do   not leave           this   number for personal messages                to    be taken by any                staff


member        or the faculty    adviser



Complaints Complaints                      should be referred to the editor If no editor                    is   available take              a   name

and phone number and                tell    the person that an editor will              call   back   If    a complaint       is   in
                                                                                                                                            any way

abusive or if the      staff   member          is   threatened        write a short but thorough                 memo    and give           it   to   the


editor




                                                                                                                                                            USA001317
         Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 189 of 346


APPENDIX A                                                                                                                                                             5




Corrections The decision                      to   run a correction            is   made by            the editor        When       the Leader         incorrectly

has reported a story or misidentified someone in a photograph                                                   the editor will           arrange for a

correction       to   appear   promptly             It   may     appear      on Page         1   if    the    story     was on Page 1 Otherwise

corrections       will
                          appear    on Page              2 When       talking to someone                     who    has a complaint            do not verify

the mistake blame anyone                      agree with anything                   or promise anything                   Do   not give your personal


opinion as to what should be                       done        Refer the person to those                     mentioned         above Any           staff   member

who makes         a mistake      requiring a correction                   must       fill   out a correction              form and turn           it   in to   the


editor



News Tip When              readers call in with news tips or photo ideas staff                                          members           are expected         to


treat    them with courtesy              The Leader encourages                      readers to call or to stop by the newsroom                                 when

they have       story    ideas     Its   a    way        for   them   to let   the editors             know what          they want to see in the


paper and those ideas often turn                         into    the best stories and photos                        Listen patiently to callers write


down      the tips and thank them for calling or stopping                                   by the newsroom


Letters Policy            The Leader accepts                    letters to   the editor with the understanding                             that   the editor


may      edit   or reject the letters              When        readers bring letters to the                    newsroom make                sure that the


letter   has a signature and a phone                      number


Police          News and Obituaries

Crime      Stories In crime stories description                              of the incident                must be      attributed       carefully      Police


records are protected in cases of libel but they might be wrong                                                 nonetheless          Let readers         know

where the information came from                            When       the Leader            reports that someone has been accused                               of a


crime the newspaper incurs the obligation                               to   follow the case to                 trial    and   to   its   conclusion




Suspect Identification                   The Leader does                not identify suspects in crime stories unless the


suspects have            been charged              in    the court      system          An       arrest      does not      mean      a suspect         has been or

will    be charged Identify a person charged                            with a crime with age and address Also the term


alleged         should be used with care                       Alleged murderer                   is   libelous         A suspects         race or ethnicity


should not be mentioned                  in   a story unless the information                           is    part   of a detailed description


including       age     height     weight          attire       and distinguishing characteristics



Victims         Names      The names of juveniles                       rape victims and people                       who have         attempted         suicide


are not published          except        in   circumstances             approved by the editor Consult with the                                   editor   when

naming the victims of any traumatic                             event   or violent crime




                                                                                                                                                                     USA001318
       Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 190 of 346


APPENDIX A                                                                                                                                                             6




Here are some guidelines that                      staff   members should                    use to determine                    whether a victims

name should be used


Living or dead Did the victim die or                         is   he or she      still     living         If   the victim survived                   it   is




probably     not a good idea to use the                  name         especially      if   it    was a private individual                  in    a    common

type    of traumatic          event   If   the victim died            it   lends more weight               to   using the             nameas      in      an

obituary


Juvenile or adult Kansas law protects the identity of juveniles involved                                                         in   criminal


proceedings         The same kind of protection                       should be given             to   juveniles involved                 in   traumatic


events



Prominencepublic                figure      Is   the person well            known          In what context                  national regionally or


locally Determining whether                      someone         is   a public   or private person should be done in the same


manner as     it   is    determined for libel



Newsworthinessmanner                       Is   the event     newsworthy           enough              to justify      it   Unusual        circumstances


often are cited but be careful not to sensationalize                             a tragic         event        needlessly



Rape As      stated          before rape victims names should not be used                                      Do    not    name        the suspect            of a


rape until   the suspect         has been charged                in   court



Suicide Generally names should not be used                                  in stories          dealing with suicide attempts                          If   the


suicide was newsworthy                only because          it    was a suicide consider using an obituary                                     format Then            it



is   appropriate        to   use the victims       name



Dealing with Sources

Staff   members must            identify        themselves        when       covering           any event       for    the The Indian Leader


unless the editor has given                approval      for reporters or photographers                             not to disclose their identity

To help reporters and news sources understand what information                                                 is   fair    to   report under what

conditions    the information              may be used and how                 that      information            may be           obtained        complicated


news gathering           practices have          evolved         Even among journalists                        there   is   disagreement               about


defining these terms Listed are some reporting procedures that The                                                  Indian Leader              reporters are


expected     to    follow



The Leader Policy Our                  policy      is   for reporters never to agree to conduct an interview in any


        other than on the record unless the editor has been consulted before the interview                                                                There
way

almost always           is   some other way         to   get information            Not          for   attribution          off the record and




                                                                                                                                                                      USA001319
       Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 191 of 346


APPENDIX A                                                                                                                                                              7




background         explained below many times serve only                                   to   tie    the hands        of both the reporters and


the newspaper         Remember               unless a specific            agreement         is    made     before the interview                         the


interview     is   on the record


In some cases exceptions to this policy                           may be     justified           Again         speak to the editor for questions

about this



On     the record All the information and                          name     of the news               source    may be used                  in   a story

Interviews     are   on the record unless an agreement                           to   the contrary             is   made     in    advance              In most


cases     reporters will not say an interview                       is   on the record The assumption                            is    that if       someone       is




talking to a reporter the information                        is   for    the record        Sometimes out of courtesy                              however

reporters should explain                to   people      who      are not used        to   dealing with the press that                            all   information


could be used        in   a story



Anonymous Sources                   This     is   information given to a reporter that can be published but the


identity   of the    source       cannot      be used For example a                    district         attorney might                tell    a reporter of


plans to   move      for a mistrial in a murder case                        But the    district         attorney tells the reporter he or she

can use the information as long as the reporter identifies the source                                               only as one close to the case

This    way   the district        attorney will         not offend witnesses                who may            first   learn about the                  move by

reading the paper



Background           This    is   a difficult          area Generally background                        information           is   intended to educate


and guide the reporter             in   writing        a story and the gist of the information can be used if the                                             source


is   identified    A writer       should      make       clear for        the reader that the writer                   is   not the original source


for the information          For example an administrative                            assistant         might brief reporters about the

colleges      coming budget and the                    rationale        behind   parts     of    it    so they will         be   better           prepared for a


news conference           or a meeting            later in    the   week



Reporting Standards


Report     News Do          Not     Make          It   Leader       staff   members             should not put themselves in situations


that   result in their     making news or                in their altering their                presentation           Leader reporters should not

ask questions during              public     question        and answer forums                   or during public             meetings such                   as


faculty    meetings       or student senate              Ask      questions after the meeting or during intermission


Likewise      the newspaper             generally         should not intrude               into    news        stories      with such phrases                 as


told the The Indian Leader or                          The   Indian Leader has learned




                                                                                                                                                                        USA001320
        Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 192 of 346


APPENDIX A                                                                                                                                                       8




Fairness Any viewpoint                      in   a story must be balanced                   by an opposing viewpoint                    This does not


mean     a reporter should dig up or create controversy                                 But people or groups               that    have been

criticized in         a story must have            a chance         to   respond in the same issue                  One    call   to    obtain the other


side    of an issue         is   rarely    enough    The reporters obligation                    is   to    present a true reflection of the

situation



Do     not tarnish the             The Indian Leaders reputation by acquiring                               information through              questionable


means         If in   an extreme case the editor approves an extraordinary                                    way    to   get information              the


story    will       explain      how   the information was obtained                     and why        it   was gathered          that   way

Cultural Sensitivity                   Be   sensitive     to   the    concerns         of   members         of other minority groups Realize


that    not   all    people celebrate the           same holidays               or have      the same values           Try to stay           abreast    of the


events    that       are going       on   in
                                               your sources lives no matter what race religion or sex As a forum

for a diverse          community The              Indian Leader               cannot    afford and will           not tolerate prejudice           from       its



staff    Racial       slurs sexual harassment and similar discriminatory misconduct                                           will      be grounds for

dismissal



Direct        Quotes Except               for minor grammatical                 errors in     the speech of ordinary persons


quotations          are not to be altered The Indian Leader                            does correct minor errors that might


otherwise           take    on undue importance                or cause the speaker            to     look foolish Mispronunciations


rarely    should be used               even for color          as    they tend to       make     a speaker         appear
                                                                                                                             inarticulate



Verification               In general do not quote              from news releases other papers                        stories      or news


broadcasts without verifying                     the information or attributing it                     Leader reporters are expected                     to



verify information in news                     releases   and then rewrite the releases Information from another


newspaper should be                  identified     as   being from that newspaper                      Reporters         should try to get


quotations          directly       from the source instead of quoting from prepared statements                                          If   quotations       are


taken    from prepared statements the                      story         should say so        When          covering      a speech reporters

should try to get a copy of the text to quote                             the speaker        accurately        and   talk to      the    speaker

afterward           for elaboration         about specific           points



Obscenities            Obscenities          and   vulgarities         should not be used              simply to add color               or   humor Use

them sparingly and only when imperative                                  to   give a full    portrayal       to   the reader       The number of

listenersone                or two reporters as opposed                   to   an auditorium full            of people     often         enters   into


news judgement                in   questions of obscenity                The    editor      or assistant editor decides                 whether    to   use


questionable           language




                                                                                                                                                              USA001321
       Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 193 of 346


APPENDIX A                                                                                                                                                     9




Newsroom Management

Personnel           The    editor      handles       all    problems        in   the news        department     Any     staff      member with            a


complaint       or scheduling            conflict          should talk to the editor Suggestions are                     welcome


Mail Boxes              Staff   members         will      have mailboxes for messages                  and assignments              Staff     members

should check            their    mailboxes several                 times a      week     They also should not           let
                                                                                                                              papers      accumulate

in their     boxes


Phones        Personal longdistance                      calls will    not be tolerated            Making      such call      is   grounds for

dismissal All longdistance                      calls      are to be logged on the               out going telephone            log


Travel Travel must be approved by the editor Most                                         travel    should be authorized             first    by the

Indian Leader Association



Materials           The Leader provides                    staff   with a computer          and other materials          to   layout the paper

The Leader does not provide                      notebooks


Office Access             Navarre Hall          is
                                                     open from             85    pm      Staff   members    are   expected         to    organize their

time to reflect          these hours If you need in the building beyond                                specific       hours the time needs                to


be arranged         i   advance        This    is    for   Leader      staff     and yearbook        activities      onlyTecumseh             Hall   is




open    at   various       hours       A key        to   Tecumseh          and   to    the Leader office       will    be available          to staff at


the front desk of the library Staff must sign keys in and out                                        In the event       a staff     member        forgets


to   return the key to the library the Editor or sponsor must be notified                                         A lost key         charge      of $200


will   be submitted             to   the business office             under a      staff   members       account       for lost     keys


Maintenance               The newsroom should be clean                           all   the time The public            faculty      and

administrators frequently                    visit       and the newsroom must project every aspect of professionalism


Reporters      and       editors      are expected           to    clean   up around computer terminals Otherwise loose

notebooks and belongings                      will   be thrown away



 Smoking       is   prohibited in the building This                         includes the         newsroom and           other offices          Keep       food


and beverages             away from the terminals                     Staff     members      will   be responsible for any damage                    they

cause to     them


Newsroom Conduct                       Staff   members             should act as professionals            in   the    newsroom Less than

professional            behavior      will    not be tolerated             and   is    grounds for dismissal Alcohol and substance

abuse will      not be tolerated               and   is    grounds for dismissal




                                                                                                                                                               USA001322
        Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 194 of 346


APPENDIX A                                                                                                                                      10




Newsroom Procedures

Deadlines        They must be met The Leader reporters are                          to   complete     their   assignments on

deadlines given by the           editor To meet our responsibilities                     deadlines need to be staggered


Failure to meet a deadline             on schedule        is   grounds for dismissal



Style The Leader uses The Associated Press Stylebook                                 In addition      a Leader style guide at the


end of    this   pamphlet explains the newspapers                     exceptions



Datelines      and Bylines        A dateline        is   not used     on a byline unless the reporter was actually                   at   the


place    named    in   the dateline and provided               a substantial      part of the information in the article from

that   area


Staff    Meetings       Staff   meetings      are   held twice         a    month Meetings          should last no more than 30


minutes The meetings             are   for the entire staff Attendance                is   mandatory



Style         Supplement

AIDS     People do not die of AIDS they die of complications                               of   AIDS


Black Use when African American                      is   inappropriate        or inaccurate        Capitalize in     all   instances


when     referring to    people of African ancestry



Board     of Regents Use Board            of Regents           on   first   reference      then Regents       No    apostrophe in any


usage


chairperson        Do   not use chairman        or chairwoman                 When   possible construct            the sentence      with


the verb      to head    instead of chairperson                For example John               Doe who     heads the         HIJC    student


board


cities   in   Kansas    Do   not use Kansas or            Kan       after    Kansas towns unless they are             likely   to   be

confused with big cities in other states                   such as Minneapolis                Kan    and Kansas City         Kan


coed do not use coed            to refer to   a female student               More   descriptive      uses of the word are


acceptable       coed softball      coed residence halls



departments Athletic Department                     is   uppercase          but dont capitalize       academic departments

department of history unless a word normally would be capitalized                                      department of English

department       of History Governmental                  departments appear             as   you normally see them

Department        of the Interior




                                                                                                                                            USA001323
       Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 195 of 346


APPENDIX A                                                                                                                                     11




grade point average on                first     reference        then   GPA

Coffin Sports           Complex on            first    reference      the   Complex


homecoming          It    is   Homecoming              Day    but    homecoming


Haskell Indian            Nations University                 When     referring to        Haskell   Indian Nations      University use

Haskell



Identification           Faculty     members            are identified as thus            Rhonda LeValdo         Instructor of Media


Communications Professors who hold distinguished                                    or    named     professorships      should be


identified   with their complete                 titles   Thus John Doe             professor       emeritus of history



Haskell    students        are identified         thus John          Doe Creek            Tulsa freshman Put tribal         affiliation   in




But    individuals should always be identified in a manner most appropriate                                       to   the context of the


story



The Indian Leader Leader on second                             reference



names On second                reference       normally use a persons               last   name only     First    names may be used on

second reference           in stories       about children           under the age of 10 In           stories   about several    people

with the same last             name   use      first    and   last   names   to   avoid confusion




newspaper        names          Italicize     names of newspapers and other publications



quotes Avoid using colons to introduce                           quotes



Representatives            and Senators               refer to   AP   Stylebook


semesters     When         followed by a year the season                    is   capitalized For example Fall              1989 However

fall   semester    is    lowercase



senators     Identify          student senators         by the groups they represent or by                their   position in Senate

whichever     is   more important               John      Doe    Blalock senator



sheriffs office          Douglas County                Sheriffs Office       on   first   reference    then sheriffs office       Refer to


deputies as deputy sheriff



streets   Use AP         Stylebook



theater    Use     this    spelling except for proper                 names




                                                                                                                                               USA001324
         Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 196 of 346


APPENDIX A                                                                                                                                   12




time The order              is   time day place         10   am Friday   in   141      Ross Hall


titles     In the   title    of a book a lecture or a play dont capitalize                   an article   a     an the     the   to   of an


infinitive         a preposition      with fewer than five letters            or   and       as but if     nor   or      unless the word


is   the   first   or the last word of the title             Capitalize the   titles    of   all   publications



United States Except                 in   quotes    or editorial page copy         change America          to   United    States   and

American used               as   an adjective      to   US   wherever the meaning            is    the nation   not the hemisphere


However be            reluctant to change           American used      as   a noun to        US      citizen    the meanings       are not


necessarily         synonymous




                                                                                                                                             USA001325
   Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 197 of 346


APPENDIX B                                                                  1




                                 Appendix B




                          Settlement Agreement   1989




                                                                           USA001326
 Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 198  of 346
                                                              FILCD
                                                                                      USDISTRICT             CURT
                                                                                      OISTPICI       OF XANSAS
                          TM    TPR    rimvppn    PThTPq       nTqTRTCM
                                 wrIu      muv   ncmoTrm        nv lenmcno
                                                                                  JEP                 1414   M    8q

  THE   INDIAN       LEADER     ASSOCIATION            ET    AL
                                                                                      El   r
                                                                                                             Vq

                                     Plaintiffs
                                              114                                              I
                                                                                                             Wfmry
                                                                                                             KS
                                                                                                               VI   I




  VS                                                          Case    No    894083R

  UNITED     STATES      DEPARTMENT         OF   THE    INTERIOR
  ET    At
                                     Defendants



                         ORDER       APPROVING         SETTLEMENT         AGREEMENT

           NOW ON this 18th day of               September  1989   the parties appear
  before     the Court  to announce              a  eattletent  of  the claims  of the
  Plaintiffs         herein          The   Plaintiffs appear through their attorney
  Patrick        R
             Nicholsy                the   Defendants appear through   their attorney
  David  Cooper

           WHEREUPON        the parties announce  to the                        Court          that      they have
  settled        and     resolved  their  differences                           and        entered          into  a

  settlement         agreement        in   writing          which    is   appended                 hereto

       WREREuPON  the   Plaintiffs move orally  to dismiss  without
  prejudice all parties hereto with the exOeption of Haskell Indian
  Junior College   The Court sustaine Said motion


        THEREUPON  the Court reviews the settlement agreement between
  the  parties guaranteeing      the  rights of free expression  to the
  Indian  Leader  Aesociation   and the student  journalist Plaintiffs
  and find said agreement    is   valid just and equitable    The Court
  approves       the    agreement

       Pursuant   to   Paragraph   14 of   the  settlement  agreement    the
  Plaintiffs move     to dismiss the     remaining party    Haskell   Indian
  Junior College of the Bureau of Indian          Affairs subject    to  the
  provisions  and    terms   of  the  settlement    agreement    The   Court
  sustains the motion     and orders that the action     be dismissed upon
  the terms of said motion


           The   Court orders         that hereafter           the   settlement    agreement shall
  immediately          bind    the    parties     to    all    of    its    provisions and govern
  their     conduct      accordingly

                                             isLEICHARD                   ROMS
                                            Honorable      Richard D Rogers
                                            United      State District Judge




27039tid                                    UN3401      H      n            1




                                                                                                                  USA001327
Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 199 of 346




  atrick    R   Nichols
 Attorney at Law
 700 Jackson   Suite 703
 Topeka  Kansas   66603
 913    3574050
 Ks S Ct No         09396
 Attorney   for   Plaintiffs




 David Cooper
 Assistant United     States  Attorney
 US   Department     of justice
 444  SE  Quincy
 Topeka Kansas       66603




                                                                        USA001328
    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 200 of 346
                          SETTLEMENT       AGREEMENT

      This Settlement Agreement is made between   the Indian Leader
Association  Marcel Stevens LaereY ChaPPenteArdinaGlenneeCynthiae
Grant TenaMeltoniEareeyR6SgTCordell        Whitetree and Catherine
Williams and Haskell Indian Junior College of the Bureau of Indian
Affairs of the United States Department of Interior to settle and
compromise issues before the United States District Court for the
District of Kansas in Indian Leader Association           v
                                                       United States
Department of the Interior Case No 894063R         filed March 30
1989
      1    Parties to Settlement Agreement            The parties  to this
Settlement Agreement are the plaintiff         Indian Leader Association
an unincorporated    student association which publishes The Indian
Leader the Association          and plaintiffs     Marcel Stevens    Laurey
Chapman Ardina Glenn Cynthia Grant Tina Melton Harvey Ross
Cordell Whitetree and Catherine Williams individually and in their
capacities   as   editors                  and   representatives    of   the
                             reporters
Association Plaintiffs           and   defendant    Haskell Indian   Junior
College  of  the   Bureau  of  Indian    Affairs of the     United   States
Department of the     Interior   Haskell          which enters into this
Settlement   Agreement through      the   agency   of   Jim Baker    Acting
President of Haskell

      Nothing in this Settlement Agreement shall have any bearing
on the academic  standing of the named plaintiffs or any member of
the Indian Leader Association   Not Shall this Settlement Agreement
bear on the eligibility of a student to serve as          an officer of the
Indian  Leader Association  under  the  colleges           rules  governing
extracurricular activities

      2   Student  Editorial Control    The parties agree that the
members of the Association and the Editorial Board of The Indian
Leader have the right to editorial control of the contents of The
Indian  Leader  newspaper  as described   in the  attached Plan of
Operation of the Indian Leader Association Plan of Operation

      3    No Prior Restraint or Censorship Haskell agrees           that no
officer    agent instructor or employee of Haskell shall

           a   censor   edit  or modify the contents
                   in violation of the First Amendment
                                                       of The
                                                        of the
                                                                     Indian
                                                                     United
Lealer newspaper
States Constitution


            b restrain
          Leader
                          obstruct or prohibit the publication of The
Indian          newspaper  or otherwise  inhibit the free expression
of members of the Association in violation of the First Amendment
of   the United   States   Constitution   however    nothing  in this
Settlement Agreement shall prevent Haskell the BIA the Department
of the Interior or Congress from withdrawing      any federal funding
for The Indian Leader or from disposing of the printing press on


                                       1




       39dd                        3X3d01     d   5   n         RI




                                                                            USA001329
      Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 201 of 346
the    Haskell                       to  the provisions  of the  Federal
                    campus pursuant
Property     and    Administrative Services Act or other applicable law

             c      suspend      the   publication of The          Indian Leader      newspaper

adviser     to   the    Indian    Leader newspaper        or       the   Association

             d         any written request for the disbursement of
                    refuse
funds reasonably related to the Management or publication of The
Indian Leader   from the Indian    Leader Association Activity Fund
the  Club  Fund or   any  other  Indian Leader   Association  account
containing  student  monies in the Haskell    Student  Bank which   is

supported  by a written   resolution of the Editorial Board of     The
Indian Leader or the full     membership of the Association finding
 First Amendment    Grounds  for  Funds Withdrawal   by Students    as
described in the attached   Plan of Operation

             e  refuse   to  approve    a   Plan   of   Operation     for the
Association    substantially     similar    to   the     attached    Plan     of
Operation which is incorporated herein by reference               and made an
integral part hereof and which shall be the Plan of Operation in
effect  for the 19891990     school year or suspend the publication
of The Indian Leader on the grounds       that the Plan of Operation has
not  been   approved    provided     that   nothing    in    this  Settlement
Agreement shall prevent Haskell from establishing a journalism or
communications department and incorporating         The Indian Leader into
the  curriculum Of     such  an   academic    program that if          such   an
academic   program  is  established    Haskell    and   the   members   of  The
Indian Leader Association may revise the Plan of Operation of The
Indian Leader Association     to reflect incorporation          of The   Indian
Leader under the curriculum of that program provided further that
nothing   in this Settlement    Agreement is intended to prevent the
members  of The Indian Leader Association        from adopting      a Plan of

Operation     or other   organic    operating charts       or substantially
dissimilar to the attached Plan of Operation or


             f      have   the right to excise any material from The Indian
Leader     on the      grounds that it  is either libelous or obscene


       4  Role of Faculty Adviser     The   parties agree that   the
faculty  adviser  shall  discharge his    or  her  responsibilities
consistent with the following guidelines

             ainstruct
                    The    faculty adviser   to the Association                     may    freely
Advise     and                student editors and reporters in                      the subject
of   journalism and relevant        professional standards                          commend and
critique   the  work  product  of  student  journalists offer fiscal and
technological     guidance   to   the  newspaper   staff in business and
production     operations   and    provide   whatever  assistance to the
newspaper    and the student journalists the faculty adviser deems
appropriate




      CO39U8                                 UA3d01   U   S    n         ese   68   EI    d3S




                                                                                                  USA001330
        Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 202 of 346

              b      A faculty    adviser may make   nonbinding
to the student editors which they may in their sole discretion
                                                                  recommendations

take into consideration in the free exercise of their independent



                     Although
                          faculty aadviser of the Association may
freely       offer         assistance
                      advice     and   to   etudent   members of the
Association  neither  the  faculty  adviser   nor  any  other Haskell
officer or employee has the right to censor edit or modify in any
way the content of The Indian Leader

              d      The
                  faculty adviser is under an affirmative duty to
                                                allocated     to  the
facilitate  the  disbursement  of   such funds
Association as directed by the Editorial Board and the   Association
by  majority vote    supported by written   resolution    which   are
reasonably related to the management and publication  of  The  Indian
Leader

              e   faculty adviser shall to the best of his or her
                     The
ability  adhere to the ethical standards set forth in the attached
Code of Ethics of College Media Advisers


        5   Responsibility  of  Student   Journalists       Sole   legal
responsibility for the contents of The Indian Leader         shall   rest
with the individual members of the Indian Leader       Association     as

recognized in 25           CFR
                         S 423           1988
                                          No legal responsibility     for
the contents of The Indian Leader shall be imputed to Haskell          or
the  faculty adviser the Bureau of Indian Affairs or         the United
States Department of the Interior    Plaintiffs understand that they
may be held personally accountable    for the contents   of The Indian
Leader  in a   court of   law  if  those   contents  are   libelous    or
obscene   or infringe copyrights or trademarks      or otherwise     give
rise    to   civil    liability

        6Newspaper Recount in the Student Bank     Those monies which
may   be received   or   collected   by  Haskell  on   behalf  of  the
Association    such  as   the  Associations   allocation   of  student
activity fees if any shall be maintained in the Haskell Student
Bank in strict   compliance   with the applicable rules contained in
the Bureau of Indian Affairs Manual                nBIAM
                                                  this section of the
Settlement Agreement and the Plan of Operations      Such monies shall
be

              a      the   subject of a separate accounting in        the   Haskell
Student      Bank    and   assigned a separate account number

              b
             the subject of a monthly account  statement prepared
                                                              the
by    theHaskell Student  Bank which shall  be  presented  to
President of the Indian Leader Association and

              c    disbursed in accordance
             attached
                                           with this Settlement         Agreement
and    the              Plan of operations

                                           3




      bn7161J                            wsimJni



                                                                                      USA001331
                  Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 203 of 346

             7 Off Campus flank Account Those monies which are received
       collected   or raised off campus       by the Association         without any
       intermediation by Haskell may be deposited at the eleeteLee et tle
JkeesacJAWArneesisneeethertherleterretTTMMM7FFEUUTst           ar in an off campus
       account   maintained     at  a  local   bank   in  Lawrence      Kansas       No
       disbursement    from    an  off campus    bank    account    shall    be   made
       however    without the signature of at least two officers of the
       Association   on the draft drawn on such local bank                          A
                                                                          copy of the
       monthly accounts of such off campus bank account shall            be  published
       regularly   in   The   Indian    Leader      Nothing   in    this    Settlement
       Agreement   shall   be   read to prohibit Haskell         from devising      and
       implementing procedures       for managing   and accounting     for   on campus
       revenue raising activities       of students


              8     Elections         As possible following the execution
                                           soon   as
       of  this Settlement  Agreement       President of the Association
                                                       the
        shall call a meeting of the membership of the Association for the
       purpose of electing   the  editors of The    Indian Leader  and  the
       officers of the Association for the 19891990    academic year   This
       meeting shall be called within the first   30 days of the beginning
       of the fall  1989 semester at Haskell


             9    Control of Contributions   for Subscriptions   Voluntary
       contributions   made by individuals for subscriptions to The Indian
       Leader shall no longer be paid to the Haskell Indian Junior College
       Foundation   and shall instead  be paid directly to the Association
       Club Account   in the Student  Bank

              10       Waiver   of   Claims       This   Settlement
                                                     Agreement represents
       the    final                between  the  parties   concerning    the
                         understanding
       resolution of the issues before the United States District Court
       for the District of Kansas in Indian Leader Association v      United
       Statqs Department of Interior Case No 894063e      filed March      0
       1989 All parties to this Settlement Agreement hereby release the
       others  from any claims or causes of action    and the parties and
       their counsel  agree not to initiate or cause to be initiated     any
       further proceedings  between any of the parties or their counsel
       or make     any   further     requests     regarding the        facts   of   this     case

              11       Covenant     of   Good   and Fair Dealing
                                                Faith                The parties
       agree to interpret        implement this Settlement Agreement in good
                                   and
        faith and with due regard fot both the First Amendment         rights of
       student    journalists     and     the    legitimate    educational    and
       administrative   interests of Haskell        It is the central purpose of
       this Settlement Agreement to secure the regular publication of The
       Indian Leader free from any prier restraint or censorship             This
       Settlement Agreement is contingent       upon the reciprocal  performance
       of the specified    obligations by all of the parties        In the event
       that  any  party   acts  in bad     faith or breaches    this  Settlement
       Agreement   the aggrieved party shall be free to pursue appropriate
       legal  remedies   in a court    of   law     Nothing  in this  Settlement




             SO391Jd                               dA3d01     S   fl                    SI   d3S



                                                                                                    USA001332
                Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 204 of 346
Agreement shall be construed to restrict or limit the right of any
of the parties to commence litigation if any party fails to comply
with all of the terms and conditions of this Settlement Agreement

12UssoLaraniatAag12ziege814211eTreerksieseatreettrathetts
of the  federally authorized  printing                         press     Haskell is subject
                                                                            at
to the Government Printing and Binding                         Regulations published by the
Joint Committee on Printing of the                         US    Congress     see 44          USC
SS 103 501    502

      13   Recognition of Mutual Rights       Any and all rights and
responsibilities under this Agreement are set forth in recognition
of the mutual rights of the defendant     Haskell and the rights of
the students to free speech press and expression        The Agreement
recognizes  various  rights of Haskell
of Operation in conjunction
to reduce or eliminate
                                         hereunder to alter


                                                      3b
                                with the student journalists
                          funding
                                                             the Plan


                                           and to dispose of or sell
                                                                                             3e
the printing presses    under various provisions of this Agreement
12     These rights may not be exercised by Haskell in response to
or as a result of    articles photographs    or any other content of
The Indian Leader     Further such actions may not legitimately be
performed  under  this Agreement as a form of prior restraint      or
otherwise as intended to limit or restrict the free expression of
ideas  or rights to the students    as recognized   in this Agreement
Any exercise  by Haskell of  the rights noted  in this  paragraph shall
be done following notice to The Indian Leader Association stating
the action to be taken and the reasons therefor       Such notice shall
be delivered   to the   editor in chief   and posted    on  the Student
Activities bulletin board at least thirty            days prior to any     30
such contemplated  action

           14
            Signature and Court Approval        This Agreement shall be
signed   by all the parties named in section 1 of this Settlement
Agreement    or   their  duly    authorized    representatives         This
Settlement Agreement shall be submitted to the Honorable Richard
D Rogers Judge for the United States District Court for the
District   of   Kansas   for  final   approval   and shall    not   become
effective until such final approval is obtained         After  such  final
approval   has  been  obtained    the Plaintiffs    shall  agree   to the
dismissal   without   prejudice    of  the  action   against   all   named
defendants   except  Haskell     The Settlement    Agreement shall then
immediately           remaining parties to all of its provisions
                        bind      the
and    a
      pidgment    dismissal  of the action
                             of            subject to the terms of
the Settlement Agreement shall then be jointly submitted to the
court by the remaining parties


           IN    WITNESS       WHEREOF        the   parties have caused this Settlement
Agreement          to   be     executed       by   their duly authorized representatives
on    this                         day   of                                1989




      Ser3Eled                                       1JA3d01   U   s   n     ese   6e   61   d3S




                                                                                                    USA001333
  Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 205 of 346
THE                LEADER ASSOCIATION         HASKELL    INDIAN   JUNIOR
      INDIAN                                                               COLLEGE




MARCEL  STEVENS                                tTPM BAKER
Managing Editor and President                  Acting President
The Indian Leader Association                  Haskell    Indian Junior College




CYNTIIIA     GRANT                             DAVID M COOPER
Student      Journalist                         Assistant     US
                                                              Attotney
                                                  Counsel    for the   Defendant




Student      Journalist




 ORDELL      WHITETREE
Student      Journalist




DARIO    F    ROBERTSON
Counsel      for    Plaintiffs




PATRICK      R     NICHOLS
Counsel      for    Plaintiffs




                                        41A




                                                                                   USA001334
         Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 206 of 346
                        THE           LEADER ASSOCIATION
                                 INDIAN
                        Haskell      IndianJunior College
                              Lawrence   Kansas  66046




I       N


        The name of this organization is The Indian Leader Association
and    shall hereafter be referred to as the Association

II      PURPOSE

     The purpose of the Association               is   to produce    The      Indian Leader
newspaper   an independent student      publication       the  Haskell  and
Yearbook      The  Indian   Leader  newspaper  will  be produced    and
published approximately     sixtimes each semester and the Haskell
Yearbook will be produced and published the spring semester of each
school year    The Association will also maintain a separate account
to accept  funds and donations on behalf of the newspaper      and for
disbursing  cash  payments as incentives   to students who  contribute
articles photographs     and illustrations to The Indian Leader

       The      Leader is a nationally distributed Native American
             Indian
newspaper edited and published by students at Haskell Indian Junior
College for the purpose of promoting the free and informed debate
and  discussion of          1      of  special  interest  to  Haskell
                             2
                          topics
students  and alumni        issues of special   importance to Native
Americans generally and        3
                              all newsworthy topics and public issues
of    general    interest   toAmerican        citizens

     The Indian Leader is published      by the students   at Haskell
Indian  Junior College and the members of the Association in the
exercise of their individual rights to free speech and freedom of
the press guaranteed   by the First Amendment of the United States
Constitution    These fundamental First Amendment rights have been
expressly recognized as rights which individual students enjoy who
attend Bureau of Indian Affairs schools in Part 42 of Title 25 of


                                              f
the Code of Federal Regulations      Student  Rights and Due Process
Procedures   25       CFR           423e               1988
                                                  These basic rights
have also been reaffirmed in Part III   of the Code of Student Rights
and Responsibilities of Haskell   Indian Junior College                         1988
       TheIndian Leader Association is committed to improving       the
ability  of  Native Americans     to  determine  their own destiny by
providing an open public     forum in which all    concerned citizens
regardless of race creed color sex religion or national origin
might freely discuss the important public issues of the day         The
members of the Association believe that by providing such a public
forum    readers    and   contributors    alike   will  improve   their
understanding  of  the  true  meaning  of  leadership  citizenship  and
democracy       in contemporary     American      society       through an open      honest

                                              1




      SO3E018                             ON3d01        s   n     GSe    GR     6   435



                                                                                              USA001335
and      Case 2:21-cv-02113-JAR-TJJ
       fairminded                   Document
                      exchange of Views
                                                           30 Filed 07/20/21 Page 207 of 346

III     MEMBERSHIP        AND    OFFICERS OF THE          ASSOCIATION

        A      General

        To    qualify as    a    member of the Association                  an    individual        musts


               a     be    an        enrolled    student       at       Haskell    Indian       Junior
College

               b     submit a news          story essay proposed editorial                          poem
short story photograph or any other journalistic or literary work
not including   advertisements letters to the editor and notices
for  publication   in  The Indian  Leader  or  participate  in the
production  or circulation   of The Indian Leader or the Haskell
Yearbook


               c     receive  written notice that the submission
                                  in The Indian Leader and
                                                                                              has    been
accepted       for   publication


intention
               d     inform          theAssociation orally or in writing                               an
                to   become      a    member of the Association

         Editor in Chief shall be responsible for keeping a current
        The
list of Association members and publishing said list  at least once
per semester in The Indian Leader

      In the event that any member fails to attend three consecutive
meetings of the Association without excuse        that person may be
removed from the membership rolls of the Association by majority
vote

               Officers

        The    officers         of    the   Association        shall      include    a   President
Vice  President  Treasurer  and  Secretary    The  person elected
President of the Association shall also serve as Editor in Chief
of The Indian Leader and the person elected  Vice President shall
also serve as Executive Editor of The Indian Leader


        Officers      must maintain             academic       good      standing        as    defined
on page 35 of the Haskell Bulletin 19881990     in order to receive
a seqary as specified in Appendix I containing the 19891990  Budget
for The Indian Leader    Decisions made at duly convened   meetings
Of the Association are binding on members


         officers of the Association shall have taken or shall be
        All
currently enrolled in at least one course in English or Journalism
at Haskell  Indian Junior College at the time his or her term of
office shall commence in order to be eligible to hold such office




       Be                                        ON3d01    J
                                                               S    n     6G8       se   61   d33




                                                                                                           HRAM111R
         Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 208 of 346
        The     President         shall be   the  Editor             in Chief       and    shall       be
responsible             for   the                        of                 the    paper  and the
                                    general   operation
Association               The   President   shall pick   up                and    distribute mail
dail


     The Editor in Chief shall conduct regular and special                                     meetings
of student  reporters assign stories     edit manuscripts                                       oversee
reporters and lay out The Indian Leader


          Executive
        The          Editor shall   assist the    Editor      Chief in               in
carrying out his  or her assigned  duties  and   shall  succeed   to the
position of  Editor in Chief  in  the  event   of  a  vacancy   in  that
office prior to next regularly scheduled   election


the
          circulation manager shall
        The
                  number            of
                                                          1
                                           recommend to the printers
     approximate         of issues     the newspaper to be published
2
                                                                                           4
      coordinate         distribution                            day   of
                         3
                   the                  of   issues   on   the
publication          maintain   a  current   mailing   list          make
additions deletions corrections and other appropriate changes in
mailing list             5
                    make labels or have labels made           coordinate            6
the process of labeling The Indian Leader for mailing             keep a                  7
file  of  correspondence    and      make  a   8
                                               weekly  report    oral  or
written   to  the Association

        Other
           positions  in the Association shall be established upon
the  majority  vote  of   the members  of the  Association     The
Association shall make the guidelines and prescribe the duties of
all new positions    Officers may be removed from office upon the
vote of twothirds of the members of the Association


IV      PARLIAMENTARY            AUTHORITY

        The               in the current edition of Roberts
              rules contained                                 Rules
                                                          all
of        Newly Revised shall govern the Association
      Order                                            in     cases
to which they are applicable and in which they are not inconsistent
with this Plan of Operation and any special rules of order the
Association         may adopt

V       MEETINGS


        Meetings of the Association shall be held weekly                                 and    will   be

open    to all  Haskell students and to the public

        At    the       beginning       of   each   semester             the   Association        shall
decide    upon      a   day  place for such regular weekly meetings
                                 time and
Once    the   day   and place has been decided by the Association
                         time
and notice  of            such
                     has been   posted on the bulletin board at the
Student  $enate Building no further notice shall be required for
the  Association  to   conduct   business   at such  regular weekly
meetings

        Any meeting of            the   Association       not       held   on the   day        time and

                                                    3




       01390d                                   U>13d01    U    S    n     006      68    61    dIS




                                                                                                            HRAnnilq7
place Case
       of 2:21-cv-02113-JAR-TJJ Document may
           the regular weekly meeting    30 Filed           convened
                                                  07/20/21 Page
                                             be properly        209 of 346
                                                                       only
upon  three  days prior written notice       Such   notice  shall be made
to the Association by posting an announcement      of the meeting on The
Indian Leader Bulletin Board      This notice requirement shall apply
to any meeting of     the Association    other than regular meetings
ek4eeleneeetleehisP+aeefelereteateieneknelerziielgisetxet1ielei4edt
meetings mentioned in Sections                 IIIB
                                         VI and VIIIB of this                                        Plan
of Operation
         A majority of         the members of        the    Association           shall   constitute
a    quorum

VI       EDITORIAL       BOARD   AND   EDITORIAL      CONTROL

      The Editorial Board shall consist of the Association President
and Editor in Chief the Vice President and Executive Editor Copy
Editor the Circulation Manager and the Darkroom Manager        Other
positions   and members of the   Editorial   Board may be added by
majority vote of either the Editorial Board or the members of the
Association     A majority of the members of the Editorial Board
shall constitute  a quorum


     The Editorial Board shall haveprimary responsibility for and
control of the editorial content ofThe Indian Leader   Daytoday
editorial decisions shall be made by the Editor in Chief but any
question of editorial policy may be put to the vote of the Board
Of Editors at any regular or special meeting of the Board of
Editors

         In    the    event
                   that the faculty adviser      any member of the
Editorial       or any member of the Association requests
                 Board                                        prior
to pulplication a special review of any portion of an issue of The
Indian Leader to determine whether  it is libelous or obscene   the
entire        Editorial    Board      shall


to
                a
                carefully read and evaluate the identified
      determine whether it is libelous or obscene
                                                                                               material



                b      seek     the advice
                              in the field
                                                of
                                          faculty  adviser
                                                       the and    if

possible experts                of student press rights and the law
                                     legal counsel  and journalists
of  libel and
                                                                                           DC
               obscenity  such   as
designated by the Student Press Law Center in Washington        the
Journalism Education Association or College Media Advisers and


                c
             consult when appropriate authoritative treatises for
     detailed
morizi
                guidance in  determining whether   the identified
material is libelous or obscene  such as

                      1       Louis    E Ingelhart  Freedom  for the                            College
Student       Press    Westport        Conn  Greenwood  Press 1985                              125151
on libel             159168 on obscenity                   and


                      2   Student      Press   Law Center                Law of the Student       Press




      1139bd                                   UM3d01            S   n      006    68     61   d3S




                                                                                                            USA001338
       Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 210 of 346
Washington        DC           Student    Press    Law    Center   1985      3138        on
libel 3841         oe obscenity
              d identified
                 make    final
                          a             independent       determination of whether       to
publish the                          material  and

              e   report its         determination to the faculty adviser within
24    hours   following       such    decision


      Any student who has submitted an article for publication may
withdraw that article prior to publication upon reasonable written
notice  to the Editor in Chief provided   that   such withdrawal can
be accomplished  without a substantial delay  in  publication

VII     FACULTY   ADVISER

     One or more   faculty advisers  may                    be  appointed  by Haskell
Indian Junior College to assist students                    in the publication of The
Indian    Leader

     The      faculty adviser to          the  may freely advise and
                                                Association
instruct      student editors and               subject of journalism
                                          reporters in the
and relevant professional  standard commend    and  critique the work
product of student   journalists    offer fiscal   and   technological
guidance  to  the  newspaper  staff   in  business   and   productions
operations and provide whatever assistance to the newspaper and the
student jourealists the faculty adviser deems appropriate

     A faculty adviser may make nonbinding recommendations to the
student editors which they may in their sole discretion  take into
consideration in the free exercise of their independent  editorial
judgment

      Although a faculty adviser of the Association may freely offer
advice   and  assistance   to  student  members of  the  Association
neither   the  faculty   adviser  nor any  other Haskell  officer  or
employee has the right to censor       edit or modify in any way the
content of The Indian Leader

      The faculty adviser is under an affirmative duty to facilitate
the  disbursement of such funds belonging     to the Association   as
directed by the Editorial Board and the Association by majority
vote supported by written resolution which are reasonably related
to the management and publication   of The Indian Leader


      The faculty adviser shall to the best of his or her                        ability
adhere to the ethical standards set forth in the attached                         Code    of
Ethics of College Media Advisers


         right of the Association to publish The Indian Leader
        The
shall not be conditioned   upon the prior appointment of a faculty
adviser  by  Haskell    Indian   Junior  College     Consequently




      2139dd                                dA3d01    d          106   69   61   d3S




                                                                                              USA001339
              of       Indian Leader
      Case 2:21-cv-02113-JAR-TJJ      shall
                                 Document    not 07/20/21
                                          30 Filed be interrupted   as346
                                                           Page 211 of  a
publication       The
result of the inability or unwillingness of       Haskell Indian  Junior
College to appoint    a faculty  adviser to work with the Association
in   the   event   of   a   vacancy    in that      position

                                                                  to facilitate the
disbursement of funds reasonably                    related to the management an
publication of The Indian  Leader                   as determined by the Editorial
Board or the Association by majority vote


VIII       SALARIED     POSITIONS     OF   THE   INDIAN   LEADER

              Officers With        Salaries

      Salaried positions in the   Association   shall  be  those of

President    Vice President  Copy   Editor    Circulation   Manager
Darkroom Manager   The Typesetter shall also receive    a salary


       B      Assistant      Officers

       Assistant  officers shall be elected by majority vote Of the
members  of the Association at the beginning      of the last semester
prior   to   the   graduation   of   each  salaried   officer   of  the
Association      Such assistant officers shall serve as apprentices
to  the                officers  for   the           of  receiving  the
          graduating                        purpose
necesslry training and experience to assume the responsibilities
of  the   graduating   officer  after   commencement     The  assistant
officers         assume the
               shall           office  and  responsibilities  of  the

graduating officers on the date of the   next commencement at Haskell
Indian   Junior College  following   their appointment as assistant
officers    Any office not so filled by an assistant officer shall
be filled  by majority vote of the members of the Association in a
regular or special election

IX     COMPENSATION         AND   AWARDS

       Compensation         and   awards    shall   be as specified      in   this Section
VIII

     Salaried positions shall be compensated  according to the rates
and amounts specified  in Appendix I containing the 198990    Budget
for The Indian Leader    Students holding salaried positions shall
not be paid any Other compensation  specified in this section

      Student reporters  shall be paid   $125 per column inch for
articles published    Student photographers shall be paid $500 for
each photograph published    Student artists shall be paid an amount
to  be determined by majority vote    of  the Association   for each

published illustration or cartoon

         amount and disbursement of monies for any type of contest
       The
sponsored by The Indian Leader must be approved by majority vote




     61351Idd                                IdA3d0i      S   n    aes   se    61   cd3S




                                                                                             USA001340
           Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 212 of 346
of    the       Association

X          ACCOUNTS

           A      Activity      Fund

      Any funds allocated to The Indian Leader Association from the
student  activity fee paid by each student of Haskell Indian Junior
College each semester shall be deposited      in The  Indian Leader
Association   Activity  Fund in  the  Student  Bank    Other monies
received or collected by Haskell on behalf of the Association shall
alao be deposited in that Activity Fund


     Any officer editor or any other member of the Association or
any currently enrolled student or alumnus of Haskell Indian Junior
College may upon written request examine the records of account
of The Indian Leader Association Activity Fund in the Student Sank
and may obtain a copy of any such records of account at his or her
own expense

           A    summary     of   the      records       of   account     shall    be        published
annually          in The    Indian       Leader

           In    the    absence    of a  finding by            the     Association      of     First
Amendment   Grounds                        by Students
                                for Funds Withdrawal     as described
in     thefollowing  paragraph  withdrawal   from the  Indian  Leader
Association Activity Fund shall be made by a faculty          adviser
supported    by signatures from a student   member of the Editorial
Board and the Association President


           Tn    the    event      Association or the Editorial
                                  that    the                          Board
passes  by             23
                    twothirds       vote   a  resolution   finding   First
Amendment    Grounds   for Funds withdrawal     by Students withdrawal
from the Indian Leader Association Activity         Fund shall be made by
President    of   Haskell  Indian  Junior College      if  the  request   is

reasonably related to the management or publication of The           Indian
Leader supported by the signatures of the Association President
and  another member of       the  Editorial    Board      First Amendment
grounds  for Funds Withdrawal      by  Students    exist  whenever  Haskell
Indian Junior College has failed to appoint          at least one faculty
adviser   to   the Association or whenever       the Association     by 23
twothirds vote reasonably determines that a faculty adviser                                        1
is in any way obstructing     the publication of The Indian Leader                                 2
refetes    to   comply with    requests   from the    Association   or   the
editorial     board   for  disbursements                  related   to   the
                                                                                 3Indian
                                             reasonably
management or publication of The Indian Leader or                                    attempts      in
anyway to censor edit or modify the content of The                                       Leader

           Each    withdrawal  Indian Leader Association Activity
                                    from    The
Fund must be approved by a majority vote of the Editorial Board or
the Association and  supported by written resolution     Each such
resolution must explain the purpose of every withdrawal of funds

                                                    7




      V1   390d                                   UA3d01         Ii     CO6      68    SI    d3S




                                                                                                        USA001141
             4
    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 213 of 346
Receipts  shall be collected
disbursement of all funds
                              within five       days          5
                                                      following the
                            A full written accounting of any monies
withdrawn pursuant to a resolution finding First Amendment Grounds
for Funds  Withdrawal  by  Students   shall be given to a faculty
                          4                    to the President   of
                                                              5
                     =                adviser
Haskell Indian Junior College within five        days following t
withdrawal transaction


        Nothing    herein   binds   the federal government or                  Haskell    to
spend    federal    appropriated     funds to publish The Indian                Leader

               Club Fund


      Money  raised   by  members   may    at  the   election  of   the
Association be deposited into a Club Fund at the       Student Bank  or
in an off campus account   at a local bank in Lawrence    Kansas  Such
money        be  withdrawn    for          1
                                        student    entertainment                          2
                                           3
        may
contracting outside services and       such other uses benefiting the
Association as the Editorial Board may in its         sole discretion
determine to be necessary or appropriate

      In the absence of a determination by the Association of First
Amendment   Grounds for Funds Withdrawal  by Students   as described
in the following paragraph   withdrawal from a Club Fund maintained
at the student Bank shall be made by faculty adviser    supported by
signatures from any two student officers of the Association

        In   the   event    that Association or the Editorial
                                   the                                 Board
passes   by majority vote    a  resolution    finding    First    Amendment
Grounds for Funds Withdrawal by Students withdrawal           from the Club
Fund shall be made by the        President of Haskell       Indian    Junior
College supported by the signatures of the Association            President
and another officer of the Association          First Amendment Grounds
for Funds Withdrawal    by Students     exist whenever     Haskell    Indian
Junior College has failed to appoint at least one faculty adviser
to the Association or whenever     the Association      by majority vote
reasonably determines    that               adviser                 1
                                                           is in any way
                                                                         2
                               a  faculty
obstructing   the publication  of The    Indian Leader           refuses to
comply  with  requests from the Association or       the  editorial    board
for   disbursements                  related    to   the   management      or

                                                      3
                      reasonably
publication of The Indian Leader or              attempts in any way to
censor edit or Modify the content of The Indian Leader

        Eachwithdrawal   from the Club Fund      must be approved by a
majority   vote   of the    Editorial  Board    or the  Association   and

supported by written resolution       Each such resolution must explain
the  purpose   of  every   withdrawal   of   funds    Receipts  shall be
collected following the disbursement of all funds         A full written
accounting  of any monies withdrawn pursuant to a resolution finding
 First Amendment Grounds for Funds Withdrawal by Students shall
be given to a faculty adviser or if        there is no faculty adviser
to the President of Haskell Indian Junior College within five                             5



   Si39Hd                                UA3d01   0   S   n       1706   S84   Si   d3S




                                                                                           USA001342
        Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 214 of 346
days    following    the   withdrawal    transaction

       C     Contributions     for Mailed    Subscriptions

       The  Indian L
       neinterested   in receiving    a copy     Any person wishing    to
receive a mailed subscription to The Indian Leader will be asked
to  make    a  $500    contribution   directly   to  the  Indian   Leader
Association    Activity  Fund  by   check   or money   order    The  next
edition of the Haskell Bulletin shall be amended to provide for the
payment of such $500 contributions       directly into The Indian Leader
Association Activity Fund rather than the Haskell Foundation            a
tax exempt organization which has not direct relationship with and
provides no funding to The Indian Leader Association

             Off Campus     Bank   Account

       Those    monies     whichreceived
                                   are      collected  or raised  off
campus by      the
               Association  without   any intermediation  by Haskell
may be deposited at the election of the Association in either the
Student Sank account  or in an off campus    account maintained at a
local bank in Lawrence   Xansas   No disbursement from an off campus
bank account  shall be made however      without the signature of at
least two officers of the Association on the draft drawn on such
local bank   A copy of the monthly accounts of such off campus bank
account shall be published   regularly in The Indian Leader




   61390d                                dA3d01   i   S   n   SO6   69   61   d3S



                                                                                    USA001343
    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 215 of 346

                                     APPENDIX         I




                              AGET    FOR       THE   INDIAN   LEADER                                 fifty



                                                                                                       Itti




   Position                           Salary                     Times       12    Issues



Editor   in Chief             $3350                                     40200

Executive    Editor            3350                                     40200

Copy Editor                    3350                                     40200

Circulation    manager         3350                                     40200

Darkroom    Manager            33450                                    40200

Typesetter                     3350                                     40200

Assistant    Circulation       3350                                     40200

Assistant    Darkroom          3350                                     40200

Assistant    Typesetter        3350                                     40200

Freelance    Compensation     50000     per sem                  $100000               x2   sem
Miscellaneous                 30000     per sem                      60000             x2   sem
Travel   Expense              75000     per sem                   150000               x2   sem

                    TOTAL   $315800     per           sem        $671800               x2 sem




                                            0




   LI9dd                              ti13d01         US   n   906      68        61




                                                                                                USA001344
   Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 216 of 346



                            PLAN   OF   OPERATION   APPROVAL



        College    Officials                                Date   Approved




PRESDENT




DIRECTOR    OF    STUDENT   ACTIVITIES




STUDENT    SENATE    PRESIDENT




ALishvkciA
SPONSOR



       Organization    Officers                                Date   Approved




PRESIDENT                                            DATE




 Pc111b     kJ    ViCr

VICE    PRESIDENT




                                             11




                                                                                 USA001345
 Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 217  of 346
                                                              FILCD
                                                                                      USDISTRICT             CURT
                                                                                      OISTPICI       OF XANSAS
                          TM    TPR    rimvppn    PThTPq       nTqTRTCM
                                 wrIu      muv   ncmoTrm        nv lenmcno
                                                                                  JEP                 1414   M    8q

  THE   INDIAN       LEADER     ASSOCIATION            ET    AL
                                                                                      El   r
                                                                                                             Vq

                                     Plaintiffs
                                              114                                              I
                                                                                                             Wfmry
                                                                                                             KS
                                                                                                               VI   I




  VS                                                          Case    No    894083R

  UNITED     STATES      DEPARTMENT         OF   THE    INTERIOR
  ET    At
                                     Defendants



                         ORDER       APPROVING         SETTLEMENT         AGREEMENT

           NOW ON this 18th day of               September  1989   the parties appear
  before     the Court  to announce              a  eattletent  of  the claims  of the
  Plaintiffs         herein          The   Plaintiffs appear through their attorney
  Patrick        R
             Nicholsy                the   Defendants appear through   their attorney
  David  Cooper

           WHEREUPON        the parties announce  to the                        Court          that      they have
  settled        and     resolved  their  differences                           and        entered          into  a

  settlement         agreement        in   writing          which    is   appended                 hereto

       WREREuPON  the   Plaintiffs move orally  to dismiss  without
  prejudice all parties hereto with the exOeption of Haskell Indian
  Junior College   The Court sustaine Said motion


        THEREUPON  the Court reviews the settlement agreement between
  the  parties guaranteeing      the  rights of free expression  to the
  Indian  Leader  Aesociation   and the student  journalist Plaintiffs
  and find said agreement    is   valid just and equitable    The Court
  approves       the    agreement

       Pursuant   to   Paragraph   14 of   the  settlement  agreement    the
  Plaintiffs move     to dismiss the     remaining party    Haskell   Indian
  Junior College of the Bureau of Indian          Affairs subject    to  the
  provisions  and    terms   of  the  settlement    agreement    The   Court
  sustains the motion     and orders that the action     be dismissed upon
  the terms of said motion


           The   Court orders         that hereafter           the   settlement    agreement shall
  immediately          bind    the    parties     to    all    of    its    provisions and govern
  their     conduct      accordingly

                                             isLEICHARD                   ROMS
                                            Honorable      Richard D Rogers
                                            United      State District Judge




27039tid                                    UN3401      H      n            1




                                                                                                                  USA001346
Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 218 of 346




  atrick    R   Nichols
 Attorney at Law
 700 Jackson   Suite 703
 Topeka  Kansas   66603
 913    3574050
 Ks S Ct No         09396
 Attorney   for   Plaintiffs




 David Cooper
 Assistant United     States  Attorney
 US   Department     of justice
 444  SE  Quincy
 Topeka Kansas       66603




                                                                        USA001347
    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 219 of 346
                          SETTLEMENT       AGREEMENT

      This Settlement Agreement is made between   the Indian Leader
Association  Marcel Stevens LaereY ChaPPenteArdinaGlenneeCynthiae
Grant TenaMeltoniEareeyR6SgTCordell        Whitetree and Catherine
Williams and Haskell Indian Junior College of the Bureau of Indian
Affairs of the United States Department of Interior to settle and
compromise issues before the United States District Court for the
District of Kansas in Indian Leader Association           v
                                                       United States
Department of the Interior Case No 894063R         filed March 30
1989
      1    Parties to Settlement Agreement            The parties  to this
Settlement Agreement are the plaintiff         Indian Leader Association
an unincorporated    student association which publishes The Indian
Leader the Association          and plaintiffs     Marcel Stevens    Laurey
Chapman Ardina Glenn Cynthia Grant Tina Melton Harvey Ross
Cordell Whitetree and Catherine Williams individually and in their
capacities   as   editors                  and   representatives    of   the
                             reporters
Association Plaintiffs           and   defendant    Haskell Indian   Junior
College  of  the   Bureau  of  Indian    Affairs of the     United   States
Department of the     Interior   Haskell          which enters into this
Settlement   Agreement through      the   agency   of   Jim Baker    Acting
President of Haskell

      Nothing in this Settlement Agreement shall have any bearing
on the academic  standing of the named plaintiffs or any member of
the Indian Leader Association   Not Shall this Settlement Agreement
bear on the eligibility of a student to serve as          an officer of the
Indian  Leader Association  under  the  colleges           rules  governing
extracurricular activities

      2   Student  Editorial Control    The parties agree that the
members of the Association and the Editorial Board of The Indian
Leader have the right to editorial control of the contents of The
Indian  Leader  newspaper  as described   in the  attached Plan of
Operation of the Indian Leader Association Plan of Operation

      3    No Prior Restraint or Censorship Haskell agrees          that no
officer    agent instructor or employee of Haskell shall

           a   censor   edit  or modify the contents
                   in violation of the First Amendment
                                                       of The
                                                        of the
                                                                     Indian
                                                                     United
Lealer newspaper
States Constitution


            b restrain
          Leader
                          obstruct or prohibit the publication of The
Indian          newspaper  or otherwise  inhibit the free expression
of members of the Association in violation of the First Amendment
of   the United   States   Constitution   however    nothing  in this
Settlement Agreement shall prevent Haskell the BIA the Department
of the Interior or Congress from withdrawing      any federal funding
for The Indian Leader or from disposing of the printing press on


                                       1




       39dd                        3X3d01     d   5   n




                                                                            USA001348
      Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 220 of 346
the    Haskell                       to  the provisions  of the  Federal
                    campus pursuant
Property     and    Administrative Services Act or other applicable law

             c      suspend      the   publication of The          Indian Leader      newspaper

adviser     to   the    Indian    Leader newspaper        or       the   Association

             d         any written request for the disbursement of
                    refuse
funds reasonably related to the Management or publication of The
Indian Leader   from the Indian    Leader Association Activity Fund
the  Club  Fund or   any  other  Indian Leader   Association  account
containing  student  monies in the Haskell    Student  Bank which   is

supported  by a written   resolution of the Editorial Board of     The
Indian Leader or the full     membership of the Association finding
 First Amendment    Grounds  for  Funds Withdrawal   by Students    as
described in the attached   Plan of Operation

             e  refuse   to  approve    a   Plan   of   Operation     for the
Association    substantially     similar    to   the     attached    Plan     of
Operation which is incorporated herein by reference               and made an
integral part hereof and which shall be the Plan of Operation in
effect  for the 19891990     school year or suspend the publication
of The Indian Leader on the grounds       that the Plan of Operation has
not  been   approved    provided     that   nothing    in    this  Settlement
Agreement shall prevent Haskell from establishing a journalism or
communications department and incorporating         The Indian Leader into
the  curriculum Of     such  an   academic    program that if          such   an
academic   program  is  established    Haskell    and   the   members   of  The
Indian Leader Association may revise the Plan of Operation of The
Indian Leader Association     to reflect incorporation          of The   Indian
Leader under the curriculum of that program provided further that
nothing   in this Settlement    Agreement is intended to prevent the
members  of The Indian Leader Association        from adopting      a Plan of

Operation     or other   organic    operating charts       or substantially
dissimilar to the attached Plan of Operation or


             f      have   the right to excise any material from The Indian
Leader     on the      grounds that it  is either libelous or obscene


       4  Role of Faculty Adviser     The   parties agree that   the
faculty  adviser  shall  discharge his    or  her  responsibilities
consistent with the following guidelines

             ainstruct
                    The    faculty adviser   to the Association                     may    freely
Advise     and                student editors and reporters in                      the subject
of   journalism and relevant        professional standards                          commend and
critique   the  work  product  of  student  journalists offer fiscal and
technological     guidance   to   the  newspaper   staff in business and
production     operations   and    provide   whatever  assistance to the
newspaper    and the student journalists the faculty adviser deems
appropriate




      CO39U8                                 UA3d01   U   S    n         ese   68   EI    d3S




                                                                                                  USA001349
        Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 221 of 346

              b      A faculty    adviser may make   nonbinding
to the student editors which they may in their sole discretion
                                                                  recommendations

take into consideration in the free exercise of their independent



                     Although
                          faculty aadviser of the Association may
freely       offer         assistance
                      advice     and   to   etudent   members of the
Association  neither  the  faculty  adviser   nor  any  other Haskell
officer or employee has the right to censor edit or modify in any
way the content of The Indian Leader

              d      The
                  faculty adviser is under an affirmative duty to
                                                allocated     to  the
facilitate  the  disbursement  of   such funds
Association as directed by the Editorial Board and the   Association
by  majority vote    supported by written   resolution    which   are
reasonably related to the management and publication  of  The  Indian
Leader

              e   faculty adviser shall to the best of his or her
                     The
ability  adhere to the ethical standards set forth in the attached
Code of Ethics of College Media Advisers


        5   Responsibility  of  Student   Journalists       Sole   legal
responsibility for the contents of The Indian Leader         shall   rest
with the individual members of the Indian Leader       Association     as

recognized in 25           CFR
                         S 423           1988
                                          No legal responsibility     for
the contents of The Indian Leader shall be imputed to Haskell          or
the  faculty adviser the Bureau of Indian Affairs or         the United
States Department of the Interior    Plaintiffs understand that they
may be held personally accountable    for the contents   of The Indian
Leader  in a   court of   law  if  those   contents  are   libelous    or
obscene   or infringe copyrights or trademarks      or otherwise     give
rise    to   civil    liability

        6Newspaper Recount in the Student Bank     Those monies which
may   be received   or   collected   by  Haskell  on   behalf  of  the
Association    such  as   the  Associations   allocation   of  student
activity fees if any shall be maintained in the Haskell Student
Bank in strict   compliance   with the applicable rules contained in
the Bureau of Indian Affairs Manual                nBIAM
                                                  this section of the
Settlement Agreement and the Plan of Operations      Such monies shall
be

              a      the   subject of a separate accounting in        the   Haskell
Student      Bank    and   assigned a separate account number

              b
             the subject of a monthly account  statement prepared
                                                              the
by    theHaskell Student  Bank which shall  be  presented  to
President of the Indian Leader Association and

              c    disbursed in accordance
             attached
                                           with this Settlement         Agreement
and    the              Plan of operations

                                           3




      bn7161J                            wsimJni



                                                                                      USA001350
                  Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 222 of 346

             7 Off Campus flank Account Those monies which are received
       collected   or raised off campus       by the Association         without any
       intermediation by Haskell may be deposited at the eleeteLee et tle
JkeesacJAWArneesisneeethertherleterretTTMMM7FFEUUTst           ar in an off campus
       account   maintained     at  a  local   bank   in  Lawrence      Kansas       No
       disbursement    from    an  off campus    bank    account    shall    be   made
       however    without the signature of at least two officers of the
       Association   on the draft drawn on such local bank                          A
                                                                          copy of the
       monthly accounts of such off campus bank account shall            be  published
       regularly   in   The   Indian    Leader      Nothing   in    this    Settlement
       Agreement   shall   be   read to prohibit Haskell         from devising      and
       implementing procedures       for managing   and accounting     for   on campus
       revenue raising activities       of students


              8     Elections         As possible following the execution
                                           soon   as
       of  this Settlement  Agreement       President of the Association
                                                       the
        shall call a meeting of the membership of the Association for the
       purpose of electing   the  editors of The    Indian Leader  and  the
       officers of the Association for the 19891990    academic year   This
       meeting shall be called within the first   30 days of the beginning
       of the fall  1989 semester at Haskell


             9    Control of Contributions   for Subscriptions   voluntary
       contributions   made by individuals for subscriptions to The Indian
       Leader shall no longer be paid to the Haskell Indian Junior College
       Foundation   and shall instead  be paid directly to the Association
       Club Account   in the Student  Bank

              10       Waiver   of   Claims       This   Settlement
                                                     Agreement represents
       the    final                between  the  parties   concerning    the
                         understanding
       resolution of the issues before the United States District Court
       for the District of Kansas in Indian Leader Association v      United
       Statqs Department of Interior Case No 894063e      filed March      0
       1989 All parties to this Settlement Agreement hereby release the
       others  from any claims or causes of action    and the parties and
       their counsel  agree not to initiate or cause to be initiated     any
       further proceedings  between any of the parties or their counsel
       or make     any   further     requests     regarding the        facts   of   this     case

              11       Covenant     of   Good   and Fair Dealing
                                                Faith                The parties
       agree to interpret        implement this Settlement Agreement in good
                                   and
        faith and with due regard fot both the First Amendment         rights of
       student    journalists     and     the    legitimate    educational    and
       administrative   interests of Haskell        It is the central purpose of
       this Settlement Agreement to secure the regular publication of The
       Indian Leader free from any prior restraint or censorship             This
       Settlement Agreement is contingent       upon the reciprocal  performance
       of the specified    obligations by all of the parties        In the event
       that  any  party   acts  in bad     faith or breaches    this  Settlement
       Agreement   the aggrieved party shall be free to pursue appropriate
       legal  remedies   in a court    of   law     Nothing  in this  Settlement




             SO391Jd                               dA3d01     S   fl                    SI   d3S



                                                                                                    USA001351
                Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 223 of 346
Agreement shall be construed to restrict or limit the right of any
of the parties to commence litigation if any party fails to comply
with all of the terms and conditions of this Settlement Agreement

12UssoLaraniatAag12ziege814211eTreerksieseatreettrathetts
of the  federally authorized  printing                         press     Haskell is subject
                                                                            at
to the Government Printing and Binding                         Regulations published by the
Joint Committee on Printing of the                         US    Congress     see 44          USC
SS 103 501    502

      13   Recognition of Mutual Rights       Any and all rights and
responsibilities under this Agreement are set forth in recognition
of the mutual rights of the defendant     Haskell and the rights of
the students to free speech press and expression        The Agreement
recognizes  various  rights of Haskell
of Operation in conjunction
to reduce or eliminate
                                         hereunder to alter


                                                      3b
                                with the student journalists
                          funding
                                                             the Plan


                                           and to dispose of or sell
                                                                                             3e
the printing presses    under various provisions of this Agreement
12     These rights may not be exercised by Haskell in response to
or as a result of    articles photographs    or any other content of
The Indian Leader     Further such actions may not legitimately be
performed  under  this Agreement as a form of prior restraint      or
otherwise as intended to limit or restrict the free expression of
ideas  or rights to the students    as recognized   in this Agreement
Any exercise  by Haskell of  the rights noted  in this  paragraph shall
be done following notice to The Indian Leader Association stating
the action to be taken and the reasons therefor       Such notice shall
be delivered   to the   editor in chief   and posted    on  the Student
Activities bulletin board at least thirty            days prior to any     30
such contemplated  action

           14
            Signature and Court Approval        This Agreement shall be
signed   by all the parties named in section 1 of this Settlement
Agreement    or   their  duly    authorized    representatives         This
Settlement Agreement shall be submitted to the Honorable Richard
D Rogers Judge for the United States District Court for the
District   of   Kansas   for  final   approval   and shall    not   become
effective until such final approval is obtained         After  such  final
approval   has  been  obtained    the Plaintiffs    shall  agree   to the
dismissal   without   prejudice    of  the  action   against   all   named
defendants   except  Haskell     The Settlement    Agreement shall then
immediately           remaining parties to all of its provisions
                        bind      the
and    a
      pidgment    dismissal  of the action
                             of            subject to the terms of
the Settlement Agreement shall then be jointly submitted to the
court by the remaining parties


           IN    WITNESS       WHEREOF        the   parties have caused this Settlement
Agreement          to   be     executed       by   their duly authorized representatives
on    this                         day   of                                1989




      Ser3Eled                                       1JA3d01   U   s   n     ese   6e   61   d3S



                                                                                                    USA001352
  Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 224 of 346
THE                LEADER ASSOCIATION         HASKELL    INDIAN   JUNIOR
      INDIAN                                                               COLLEGE




MARCEL  STEVENS                                tTPM BAKER
Managing Editor and President                  Acting President
The Indian Leader Association                  Haskell    Indian Junior College




CYNTIIIA     GRANT                             DAVID M COOPER
Student      Journalist                         Assistant     US
                                                              Attotney
                                                  Counsel    for the   Defendant




Student      Journalist




 ORDELL      WHITETREE
Student      Journalist




DARIO    F    ROBERTSON
Counsel      for    Plaintiffs




PATRICK      R     NICHOLS
Counsel      for    Plaintiffs




                                        41A




                                                                                   USA001353
         Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 225 of 346
                        THE           LEADER ASSOCIATION
                                 INDIAN
                        Haskell      IndianJunior College
                              Lawrence   Kansas  66046




I       N


        The name of this organization is The Indian Leader Association
and    shall hereafter be referred to as the Association

II      PURPOSE

     The purpose of the Association               is   to produce    The      Indian Leader
newspaper   an independent student      publication       the  Haskell  and
Yearbook      The  Indian   Leader  newspaper  will  be produced    and
published approximately     sixtimes each semester and the Haskell
Yearbook will be produced and published the spring semester of each
school year    The Association will also maintain a separate account
to accept  funds and donations on behalf of the newspaper      and for
disbursing  cash  payments as incentives   to students who  contribute
articles photographs     and illustrations to The Indian Leader

       The      Leader is a nationally distributed Native American
             Indian
newspaper edited and published by students at Haskell Indian Junior
College for the purpose of promoting the free and informed debate
and  discussion of          1      of  special  interest  to  Haskell
                             2
                          topics
students  and alumni        issues of special   importance to Native
Americans generally and        3
                              all newsworthy topics and public issues
of    general    interest   toAmerican        citizens

     The Indian Leader is published      by the students   at Haskell
Indian  Junior College and the members of the Association in the
exercise of their individual rights to free speech and freedom of
the press guaranteed   by the First Amendment of the United States
Constitution    These fundamental First Amendment rights have been
expressly recognized as rights which individual students enjoy who
attend Bureau of Indian Affairs schools in Part 42 of Title 25 of


                                              f
the Code of Federal Regulations      Student  Rights and Due Process
Procedures   25       CFR           423e               1988
                                                  These basic rights
have also been reaffirmed in Part III   of the Code of Student Rights
and Responsibilities of Haskell   Indian Junior College                         1988
       TheIndian Leader Association is committed to improving       the
ability  of  Native Americans     to  determine  their own destiny by
providing an open public     forum in which all    concerned citizens
regardless of race creed color sex religion or national origin
might freely discuss the important public issues of the day         The
members of the Association believe that by providing such a public
forum    readers    and   contributors    alike   will  improve   their
understanding  of  the  true  meaning  of  leadership  citizenship  and
democracy       in contemporary     American      society       through an open      honest

                                              1




      SO3E018                             ON3d01        s   n     GSe    GR     6   435



                                                                                              USA001354
and      Case 2:21-cv-02113-JAR-TJJ
       fairminded                   Document
                      exchange of Views
                                                           30 Filed 07/20/21 Page 226 of 346

III     MEMBERSHIP        AND    OFFICERS OF THE          ASSOCIATION

        A      General

        To    qualify as    a    member of the Association                  an    individual        musts


               a     be    an        enrolled    student       at       Haskell    Indian       Junior
College

               b     submit a news          story essay proposed editorial                          poem
short story photograph or any other journalistic or literary work
not including   advertisements letters to the editor and notices
for  publication   in  The Indian  Leader  or  participate  in the
production  or circulation   of The Indian Leader or the Haskell
Yearbook


               c     receive  written notice that the submission
                                  in The Indian Leader and
                                                                                              has    been
accepted       for   publication


intention
               d     inform          theAssociation orally or in writing                               an
                to   become      a    member of the Association

         Editor in Chief shall be responsible for keeping a current
        The
list of Association members and publishing said list  at least once
per semester in The Indian Leader

      In the event that any member fails to attend three consecutive
meetings of the Association without excuse        that person may be
removed from the membership rolls of the Association by majority
vote

               Officers

        The    officers         of    the   Association        shall      include    a   President
Vice  President  Treasurer  and  Secretary    The  person elected
President of the Association shall also serve as Editor in Chief
of The Indian Leader and the person elected  Vice President shall
also serve as Executive Editor of The Indian Leader


        Officers      must maintain             academic       good      standing        as    defined
on page 35 of the Haskell Bulletin 19881990     in order to receive
a seqary as specified in Appendix I containing the 19891990  Budget
for The Indian Leader    Decisions made at duly convened   meetings
Of the Association are binding on members


         officers of the Association shall have taken or shall be
        All
currently enrolled in at least one course in English or Journalism
at Haskell  Indian Junior College at the time his or her term of
office shall commence in order to be eligible to hold such office




       Be                                        ON3d01    J
                                                               S    n     6G8       se   61   d33




                                                                                                           Heannieee
         Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 227 of 346
        The     President         shall be   the  Editor             in Chief       and    shall       be
responsible             for   the                        of                 the    paper  and the
                                    general   operation
Association               The   President   shall pick   up                and    distribute mail
dail


     The Editor in Chief shall conduct regular and special                                     meetings
of student  reporters assign stories     edit manuscripts                                       oversee
reporters and lay out The Indian Leader


          Executive
        The          Editor shall   assist the    Editor      Chief in               in
carrying out his  or her assigned  duties  and   shall  succeed   to the
position of  Editor in Chief  in  the  event   of  a  vacancy   in  that
office prior to next regularly scheduled   election


the
          circulation manager shall
        The
                  number            of
                                                          1
                                           recommend to the printers
     approximate         of issues     the newspaper to be published
2
                                                                                           4
      coordinate         distribution                            day   of
                         3
                   the                  of   issues   on   the
publication          maintain   a  current   mailing   list          make
additions deletions corrections and other appropriate changes in
mailing list             5
                    make labels or have labels made           coordinate            6
the process of labeling The Indian Leader for mailing             keep a                  7
file  of  correspondence    and      make  a   8
                                               weekly  report    oral  or
written   to  the Association

        Other
           positions  in the Association shall be established upon
the  majority  vote  of   the members  of the  Association     The
Association shall make the guidelines and prescribe the duties of
all new positions    Officers may be removed from office upon the
vote of twothirds of the members of the Association


IV      PARLIAMENTARY            AUTHORITY

        The               in the current edition of Roberts
              rules contained                                 Rules
                                                          all
of        Newly Revised shall govern the Association
      Order                                            in     cases
to which they are applicable and in which they are not inconsistent
with this Plan of Operation and any special rules of order the
Association         may adopt

V       MEETINGS


        Meetings of the Association shall be held weekly                                 and    will   be

open    to all  Haskell students and to the public

        At    the       beginning       of   each   semester             the   Association        shall
decide    upon      a   day  place for such regular weekly meetings
                                 time and
Once    the   day   and place has been decided by the Association
                         time
and notice  of            such
                     has been   posted on the bulletin board at the
Student  $enate Building no further notice shall be required for
the  Association  to   conduct   business   at such  regular weekly
meetings

        Any meeting of            the   Association       not       held   on the   day        time and

                                                    3




       01390d                                   U>13d01    U    S    n     006      68    61    dIS




                                                                                                            ImAnnifIcA
place Case
       of 2:21-cv-02113-JAR-TJJ Document may
           the regular weekly meeting    30 Filed           convened
                                                  07/20/21 Page
                                             be properly        228 of 346
                                                                       only
upon  three  days prior written notice       Such   notice  shall be made
to the Association by posting an announcement      of the meeting on The
Indian Leader Bulletin Board      This notice requirement shall apply
to any meeting of     the Association    other than regular meetings
ek4eeleneeetleehisP+aeefelereteeteieneknelerziielgisetxet1ielei4edt
meetings mentioned in Sections                 IIIB
                                         VI and VIIIB of this                                        Plan
of Operation
         A majority of         the members of        the    Association           shall   constitute
a    quorum

VI       EDITORIAL       BOARD   AND   EDITORIAL      CONTROL

      The Editorial Board shall consist of the Association President
and Editor in Chief the Vice President and Executive Editor Copy
Editor the Circulation Manager and the Darkroom Manager        Other
positions   and members of the   Editorial   Board may be added by
majority vote of either the Editorial Board or the members of the
Association     A majority of the members of the Editorial Board
shall constitute  a quorum


     The Editorial Board shall haveprimary responsibility for and
control of the editorial content ofThe Indian Leader   Daytoday
editorial decisions shall be made by the Editor in Chief but any
question of editorial policy may be put to the vote of the Board
Of Editors at any regular or special meeting of the Board of
Editors

         In    the    event
                   that the faculty adviser      any member of the
Editorial       or any member of the Association requests
                 Board                                        prior
to pulplication a special review of any portion of an issue of The
Indian Leader to determine whether  it is libelous or obscene   the
entire        Editorial    Board      shall


to
                a
                carefully read and evaluate the identified
      determine whether it is libelous or obscene
                                                                                               material



                b      seek     the advice
                              in the field
                                                of
                                          faculty  adviser
                                                       the and    if

possible experts                of student press rights and the law
                                     legal counsel  and journalists
of  libel and
                                                                                           DC
               obscenity  such   as
designated by the Student Press Law Center in Washington        the
Journalism Education Association or College Media Advisers and


                c
             consult when appropriate authoritative treatises for
     detailed
morizi
                guidance in  determining whether   the identified
material is libelous or obscene  such as

                      1       Louis    E Ingelhart  Freedom  for the                            College
Student       Press    Westport        Conn  Greenwood  Press 1985                              125151
on libel             159168 on obscenity                   and


                      2   Student      Press   Law Center                Law of the Student       Press




      1139bd                                   UM3d01            S   n      006    68     61   d3S




                                                                                                            USA001357
       Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 229 of 346
Washington        DC           Student    Press    Law    Center   1985      3138        on
libel 3841         oe obscenity
              d identified
                 make    final
                          a             independent       determination of whether       to
publish the                          material  and

              e   report its         determination to the faculty adviser within
24    hours   following       such    decision


      Any student who has submitted an article for publication may
withdraw that article prior to publication upon reasonable written
notice  to the Editor in Chief provided   that   such withdrawal can
be accomplished  without a substantial delay  in  publication

VII     FACULTY   ADVISER

     One or more   faculty advisers  may                    be  appointed  by Haskell
Indian Junior College to assist students                    in the publication of The
Indian    Leader

     The      faculty adviser to          the  may freely advise and
                                                Association
instruct      student editors and               subject of journalism
                                          reporters in the
and relevant professional  standard commend    and  critique the work
product of student   journalists    offer fiscal   and   technological
guidance  to  the  newspaper  staff   in  business   and   productions
operations and provide whatever assistance to the newspaper and the
student jourealists the faculty adviser deems appropriate

     A faculty adviser may make nonbinding recommendations to the
student editors which they may in their sole discretion  take into
consideration in the free exercise of their independent  editorial
judgment

      Although a faculty adviser of the Association may freely offer
advice   and  assistance   to  student  members of  the  Association
neither   the  faculty   adviser  nor any  other Haskell  officer  or
employee has the right to censor       edit or modify in any way the
content of The Indian Leader

      The faculty adviser is under an affirmative duty to facilitate
the  disbursement of such funds belonging     to the Association   as
directed by the Editorial Board and the Association by majority
vote supported by written resolution which are reasonably related
to the management and publication   of The Indian Leader


      The faculty adviser shall to the best of his or her                        ability
adhere to the ethical standards set forth in the attached                         Code    of
Ethics of College Media Advisers


         right of the Association to publish The Indian Leader
        The
shall not be conditioned   upon the prior appointment of a faculty
adviser  by  Haskell    Indian   Junior  College     Consequently




      2139dd                                dA3d01    d          106   69   61   d3S




                                                                                              USA001358
              of       Indian Leader
      Case 2:21-cv-02113-JAR-TJJ      shall
                                 Document    not 07/20/21
                                          30 Filed be interrupted   as346
                                                           Page 230 of  a
publication       The
result of the inability or unwillingness of       Haskell Indian  Junior
College to appoint    a faculty  adviser to work with the Association
in   the   event   of   a   vacancy    in that      position

                                                                  to facilitate the
disbursement of funds reasonably                    related to the management an
publication of The Indian  Leader                   as determined by the Editorial
Board or the Association by majority vote


VIII       SALARIED     POSITIONS     OF   THE   INDIAN   LEADER

              Officers With        Salaries

      Salaried positions in the   Association   shall  be  those of

President    Vice President  Copy   Editor    Circulation   Manager
Darkroom Manager   The Typesetter shall also receive    a salary


       B      Assistant      Officers

       Assistant  officers shall be elected by majority vote Of the
members  of the Association at the beginning      of the last semester
prior   to   the   graduation   of   each  salaried   officer   of  the
Association      Such assistant officers shall serve as apprentices
to  the                officers  for   the           of  receiving  the
          graduating                        purpose
necesslry training and experience to assume the responsibilities
of  the   graduating   officer  after   commencement     The  assistant
officers         assume the
               shall           office  and  responsibilities  of  the

graduating officers on the date of the   next commencement at Haskell
Indian   Junior College  following   their appointment as assistant
officers    Any office not so filled by an assistant officer shall
be filled  by majority vote of the members of the Association in a
regular or special election

IX     COMPENSATION         AND   AWARDS

       Compensation         and   awards    shall   be as specified      in   this Section
VIII

     Salaried positions shall be compensated  according to the rates
and amounts specified  in Appendix I containing the 198990    Budget
for The Indian Leader    Students holding salaried positions shall
not be paid any Other compensation  specified in this section

      Student reporters  shall be paid   $125 per column inch for
articles published    Student photographers shall be paid $500 for
each photograph published    Student artists shall be paid an amount
to  be determined by majority vote    of  the Association   for each

published illustration or cartoon

         amount and disbursement of monies for any type of contest
       The
sponsored by The Indian Leader must be approved by majority vote




     61351Idd                                IdA3d0i      S   n    aes   se    61   cd3S




                                                                                             USA001359
           Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 231 of 346
of    the       Association

X          ACCOUNTS

           A      Activity      Fund

      Any funds allocated to The Indian Leader Association from the
student  activity fee paid by each student of Haskell Indian Junior
College each semester shall be deposited      in The  Indian Leader
Association   Activity  Fund in  the  Student  Bank    Other monies
received or collected by Haskell on behalf of the Association shall
alao be deposited in that Activity Fund


     Any officer editor or any other member of the Association or
any currently enrolled student or alumnus of Haskell Indian Junior
College may upon written request examine the records of account
of The Indian Leader Association Activity Fund in the Student Sank
and may obtain a copy of any such records of account at his or her
own expense

           A    summary     of   the      records       of   account     shall    be        published
annually          in The    Indian       Leader

           In    the    absence    of a  finding by            the     Association      of     First
Amendment   Grounds                        by Students
                                for Funds Withdrawal     as described
in     thefollowing  paragraph  withdrawal   from the  Indian  Leader
Association Activity Fund shall be made by a faculty          adviser
supported    by signatures from a student   member of the Editorial
Board and the Association President


           Tn    the    event      Association or the Editorial
                                  that    the                          Board
passes  by             23
                    twothirds       vote   a  resolution   finding   First
Amendment    Grounds   for Funds withdrawal     by Students withdrawal
from the Indian Leader Association Activity         Fund shall be made by
President    of   Haskell  Indian  Junior College      if  the  request   is

reasonably related to the management or publication of The           Indian
Leader supported by the signatures of the Association President
and  another member of       the  Editorial    Board      First Amendment
grounds  for Funds Withdrawal      by  Students    exist  whenever  Haskell
Indian Junior College has failed to appoint          at least one faculty
adviser   to   the Association or whenever       the Association     by 23
twothirds vote reasonably determines that a faculty adviser                                        1
is in any way obstructing     the publication of The Indian Leader                                 2
refetes    to   comply with    requests   from the    Association   or   the
editorial     board   for  disbursements                  related   to   the
                                                                                 3Indian
                                             reasonably
management or publication of The Indian Leader or                                    attempts      in
anyway to censor edit or modify the content of The                                       Leader

           Each    withdrawal  Indian Leader Association Activity
                                    from    The
Fund must be approved by a majority vote of the Editorial Board or
the Association and  supported by written resolution     Each such
resolution must explain the purpose of every withdrawal of funds

                                                    7




      V1   390d                                   UA3d01         Ii     CO6      68    SI    d3S




                                                                                                        USA00116e
             4
    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 232 of 346
Receipts  shall be collected
disbursement of all funds
                              within five       days          5
                                                      following the
                            A full written accounting of any monies
withdrawn pursuant to a resolution finding First Amendment Grounds
for Funds  Withdrawal  by  Students   shall be given to a faculty
                          4                    to the President   of
                                                              5
                     =                adviser
Haskell Indian Junior College within five        days following t
withdrawal transaction


        Nothing    herein   binds   the federal government or                  Haskell    to
spend    federal    appropriated     funds to publish The Indian                Leader

               Club Fund


      Money  raised   by  members   may    at  the   election  of   the
Association be deposited into a Club Fund at the       Student Bank  or
in an off campus account   at a local bank in Lawrence    Kansas  Such
money        be  withdrawn    for          1
                                        student    entertainment                          2
                                           3
        may
contracting outside services and       such other uses benefiting the
Association as the Editorial Board may in its         sole discretion
determine to be necessary or appropriate

      In the absence of a determination by the Association of First
Amendment   Grounds for Funds Withdrawal  by Students   as described
in the following paragraph   withdrawal from a Club Fund maintained
at the student Bank shall be made by faculty adviser    supported by
signatures from any two student officers of the Association

        In   the   event    that Association or the Editorial
                                   the                                 Board
passes   by majority vote    a  resolution    finding    First    Amendment
Grounds for Funds Withdrawal by Students withdrawal           from the Club
Fund shall be made by the        President of Haskell       Indian    Junior
College supported by the signatures of the Association            President
and another officer of the Association          First Amendment Grounds
for Funds Withdrawal    by Students     exist whenever     Haskell    Indian
Junior College has failed to appoint at least one faculty adviser
to the Association or whenever     the Association      by majority vote
reasonably determines    that               adviser                 1
                                                           is in any way
                                                                         2
                               a  faculty
obstructing   the publication  of The    Indian Leader           refuses to
comply  with  requests from the Association or       the  editorial    board
for   disbursements                  related    to   the   management      or

                                                      3
                      reasonably
publication of The Indian Leader or              attempts in any way to
censor edit or Modify the content of The Indian Leader

        Eachwithdrawal   from the Club Fund      must be approved by a
majority   vote   of the    Editorial  Board    or the  Association   and

supported by written resolution       Each such resolution must explain
the  purpose   of  every   withdrawal   of   funds    Receipts  shall be
collected following the disbursement of all funds         A full written
accounting  of any monies withdrawn pursuant to a resolution finding
 First Amendment Grounds for Funds Withdrawal by Students shall
be given to a faculty adviser or if        there is no faculty adviser
to the President of Haskell Indian Junior College within five                             5



   Si39Hd                                UA3d01   0   S   n       1706   S84   Si   d3S




                                                                                           USA001361
        Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 233 of 346
days    following    the   withdrawal    transaction

       C     Contributions     for Mailed    Subscriptions

       The  Indian L
       neinterested   in receiving    a copy     Any person wishing    to
receive a mailed subscription to The Indian Leader will be asked
to  make    a  $500    contribution   directly   to  the  Indian   Leader
Association    Activity  Fund  by   check   or money   order    The  next
edition of the Haskell Bulletin shall be amended to provide for the
payment of such $500 contributions       directly into The Indian Leader
Association Activity Fund rather than the Haskell Foundation            a
tax exempt organization which has not direct relationship with and
provides no funding to The Indian Leader Association

             Off Campus     Bank   Account

       Those    monies     whichreceived
                                   are      collected  or raised  off
campus by      the
               Association  without   any intermediation  by Haskell
may be deposited at the election of the Association in either the
Student Sank account  or in an off campus    account maintained at a
local bank in Lawrence   Xansas   No disbursement from an off campus
bank account  shall be made however      without the signature of at
least two officers of the Association on the draft drawn on such
local bank   A copy of the monthly accounts of such off campus bank
account shall be published   regularly in The Indian Leader




   61390d                                dA3d01   i   S   n   SO6   69   61   d3S



                                                                                    USA001362
    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 234 of 346

                                     APPENDIX         I




                              AGET    FOR       THE   INDIAN   LEADER                                 fifty



                                                                                                       Itti




   Position                           Salary                     Times       12    Issues



Editor   in Chief             $3350                                     40200

Executive    Editor            3350                                     40200

Copy Editor                    3350                                     40200

Circulation    manager         3350                                     40200

Darkroom    Manager            33450                                    40200

Typesetter                     3350                                     40200

Assistant    Circulation       3350                                     40200

Assistant    Darkroom          3350                                     40200

Assistant    Typesetter        3350                                     40200

Freelance    Compensation     50000     per sem                  $100000               x2   sem
Miscellaneous                 30000     per sem                      60000             x2   sem
Travel   Expense              75000     per sem                   150000               x2   sem

                    TOTAL   $315800     per           sem        $671800               x2 sem




                                            0




   LI9dd                              ti13d01         US   n   906      68        61




                                                                                                USA001363
   Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 235 of 346



                            PLAN   OF   OPERATION   APPROVAL



        College    Officials                                Date   Approved




PRESDENT




DIRECTOR    OF    STUDENT   ACTIVITIES




STUDENT    SENATE    PRESIDENT




ALishvkciA
SPONSOR



       Organization    Officers                                Date   Approved




PRESIDENT                                            DATE




 Pc111b     kJ    ViCr

VICE    PRESIDENT




                                             11




                                                                                 USA001364
                         Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 236 of 346

    From                                  Jeri   Sledd        lsledd©HASKELLedu>
    To                                      Briggs Connie          K
    Sent                                  6212021             31937 PM
    Subject                                 EXTERNAL Fw                 Haskell   Indian   Leader    payroll

    Attachments                             Fourth      Issue    word countxlsx         Payroll   Mailing   Addresses   Vol123   Iss   4docx




           This email has been received                           from outside of          DO       Use     caution before   clicking   on links opening

                                                                        attachments         or responding




Jeri   Sledd

Student Bank



Bureau of Indian Education
US      Department              of   the Interior

155 Indian Avenue

Lawrence         KS 66046
Office       Phone 7857498435




From          Jamie Kay i                               Pll

Sent Monday              June        29      2020 321            PM
To     jerisleddbieedu                   lerisleddbieedu>                        Jeri   Sledd   lsleddHASKELLedu>
Subject         Re     Haskell         Indian Leader payroll




On Mon          Jun    29    2020       at   1020        AM      Jamie Kay




Forwarded                            message
From Rhonda                 Levaldo <rlevaldohaskelledu>

Date       Fri Jun      5   2020       at    1245       PM
Subject        RE      Haskell        Indian      Leader payroll

To     Jamie Kay         1                        Pll                   Jeri      Sledd     sleddhaskelledu>            jerisleddbieedu

lerisleddbieedu>
Cc     The Indian Leader                                          Pll                      Jared Nally       larednallyhaskelledu>




I
    approve of the withdrawal                 request Rhonda             LeValdo



From         Jamie Kay      1                    Pll



Sent       Friday June 05 2020                1214 PM
To     Jeri   Sledd    jerisleddbieedu
Cc     The    Indian   Leader         Jared Nally         Rhonda       Levaldo

Subject        Haskell      Indian     Leader          payroll




Hello Jeri




                                                                                                                                                     USA001365
                     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 237 of 346

I   have the following    attached       documents     to this email for         the payment     of writers     and   staff of   The    Haskell   Indian     Leader as

well   as Osage Graphics on Volume              123 Issue     4   Please   let   me know   if   there   is
                                                                                                             any additional      information      required    and

needed    on your part      I   have    also   CCd   Rhonda   on this email so that she may give the approval                      of   the withdrawal       request

Looking    forward   to   hearing      from you soon



Best

Jamie Colvin Treasurer




                                                                                                                                                              USA001366
        Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 238 of 346




                                              HHHe;
                                                                          l
                                                                     l




                                          1;l ~ ~   t.   ~ ~   t. tt ~]



                                                                     •




C
Cf)
)>
0
0
-'
,w
(J)
----i
     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 239 of 346




Mailing Addresses     for the   Indian   Leader Payroll   Volume 123   Issue   4




 Jamie Colvin                                                 14                           P   I   I
                                                                                                                           i




 Jared    Nally                                               i                          Pll
                                                              L                                                        i




 Diamond Williams                                         i                                                        i




 Hayley Wells                                                                      Pll
                                                              i



                                                              L
                                                                                                               i




 Jenna    Makesgood                                           t
                                                                  i
                                                                               Pll                         i




                                                                        Pll
 Delila   Begay
                                                              i


                                                                                                       i




                                                                                                                       USA001368
                       Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 240 of 346

    From                              Jeri     Sledd   lsledd©HASKELLedu>
    To                                Briggs Connie        K
    Sent                              6212021          32025 PM
    Subject                           EXTERNAL Fw                Indian   Leader Account           Balance




           This email has been received                   from outside of           DO           Use   caution before       clicking   on links opening

                                                                 attachments             or responding




Jeri   Sledd

Student Bank



Bureau of Indian Education
US       Department          of   the Interior

155 Indian Avenue

Lawrence           KS 66046
Office     Phone      7857498435




From        Jared Nally          larednallyHASKELLedu>
Sent Monday                October    19 2020 151 PM
To     Jeri   Sledd    lsleddHASKELLedu>                          jerisleddbieedu                lerisleddbieedu>
Cc     Rhonda        Levaldo        <rlevaldoHASKELLedu>
Subject Indian Leader Account                          Balance



aya Jeri



I   want   to     again thank you for your assistance                   in   getting     a check    to   the Native    American     Journalists


Associationthe               Indian Leader         won     11   awards which was made possible not only by our talented writers and

photographers              but with your assistance             getting the entry fees paid for



Im     writing      you today       to   request an account            balance     and
                                                                                          summary for the          Indian   Leader Associations account

Weve        previously       made     this     request to you on July 24th and August                       18th   and have not received       account

statement copies             I   would    like   these statements delivered               monthly from         this   point forward    to   ensure   the

compliance          of the Student         Bank    to   HINU      and the Indian Leader Associations                    settlement agreement which           states

Monies            collected       by Haskell      on behalf of the Association               shall     be   the subject of a monthly account            statement

prepared by the Haskell                  Student   Bank which           shall    be presented       to   the President of the Indian Leader

Association



In fulfilling       this    obligation to the Indian Leader                  I   would    like   previous    months      account    statements going back to

our    intitial    request in July         I   would also       like   an established day of the month                for future   balance    statements so      we
both have         a target date to prepare or expect to receive those documents                                Please    let   me know how      this   request

needs to        move forward


neewe


Jared Nally




                                                                                                                                                           USA001369
                Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 241 of 346
Editor   In Chief The   Indian Leader Association




Get Outlook   for iOS




                                                                                        USA001370
                       Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 242 of 346

    From                              Jeri     Sledd   lsledd©HASKELLedu>
    To                                Briggs Connie        K
    Sent                              6212021          32121     PM
    Subject                           EXTERNAL Fw                Indian   Leader Account           Balance




           This email has been received                   from outside of           DO           Use   caution before       clicking   on links opening

                                                                 attachments             or responding




Jeri   Sledd

Student Bank



Bureau of Indian Education
US       Department          of   the Interior

155 Indian Avenue

Lawrence           KS 66046
Office     Phone      7857498435




From        Jared Nally          larednallyHASKELLedu>
Sent Monday                October    19 2020 151 PM
To     Jeri   Sledd    lsleddHASKELLedu>                          jerisleddbieedu                lerisleddbieedu>
Cc     Rhonda        Levaldo        <rlevaldoHASKELLedu>
Subject Indian Leader Account                          Balance



aya Jeri



I   want   to     again thank you for your assistance                   in   getting     a check    to   the Native    American     Journalists


Associationthe               Indian Leader         won     11   awards which was made possible not only by our talented writers and

photographers              but with your assistance             getting the entry fees paid for



Im     writing      you today       to   request an account            balance     and
                                                                                          summary for the          Indian   Leader Associations account

Weve        previously       made     this     request to you on July 24th and August                       18th   and have not received       account

statement copies             I   would    like   these statements delivered               monthly from         this   point forward    to   ensure   the

compliance          of the Student         Bank    to   HINU      and the Indian Leader Associations                    settlement agreement which           states

Monies            collected       by Haskell      on behalf of the Association               shall     be   the subject of a monthly account            statement

prepared by the Haskell                  Student   Bank which           shall    be presented       to   the President of the Indian Leader

Association



In fulfilling       this    obligation to the Indian Leader                  I   would    like   previous    months      account    statements going back to

our    intitial    request in July         I   would also       like   an established day of the month                for future   balance    statements so      we
both have         a target date to prepare or expect to receive those documents                                Please    let   me know how      this   request

needs to        move forward


neewe


Jared Nally




                                                                                                                                                           USA001371
                Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 243 of 346
Editor   In Chief The   Indian Leader Association




Get Outlook   for iOS




                                                                                        USA001372
                            Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 244 of 346

 From                                       Jeri    Sledd    lsledd©HASKELLedu>
 To                                            Briggs Connie         K
 Sent                                       6212021          31859 PM
 Subject                                       EXTERNAL Fw                 Indian   Leader Funds




             This email has been received                           from outside of              DO      Use    caution before              clicking       on links opening

                                                                            attachments           or responding




Jeri      Sledd

Student Bank



Bureau of Indian Education
US          Department             of   the Interior

155 Indian Avenue

Lawrence                KS 66046
Office           Phone     7857498435




From             Jeri   Sledd <jsleddHASKELLedu>
Sent Wednesday                          March    25   2020 531              PM
To        The     Indian Leader                                                                         Rains   <jrainsHASKELLedu>
Cc         Rhonda         Levaldo        <rlevaldoHASKELLedu>                                  brendaracehorsebieedu                      <brendaracehorsebieedu>
Subject             RE     Indian Leader Funds



The funds           are   not frozen       I   am   only on campus Thursdays and Fridays                         I   only ask that you email              me   the   spreadsheet for

your payroll and             I   will    cut the    checks    as    per usual       I   will   need   mailing addresses       for   all   checks     to   be mailed as we are not

allowing any face to face contact with students                               at this     time



Thank you           for    your patience during this time



Jeri      Sledd




From The            Indian       Leader ii                           Pll



Sent        Tuesday        March 24 2020 951                 PM
To        Jeri   Sledd Jim Rains

Cc Rhonda Leval
Subject           Indian   Leader Funds



aya


It   is   my understanding               that club    funds have           been frozen by the bank during this time                  It    is   my   request that the     Indian   Leader

seek an exemption                  from   this   freeze Even during this pandemic the Emergency                               Public      Health Order for Douglas           County
under section vi            list    newspapers as essential businesses to operate during                             this   time



The       Indian    Leader has been              operating     to   help inform the Haskell              community during           this    pandemic The Indian Leader              still


plans to         continue        its    123rd Volume         via   telecomuting           digital issues and would           like   a final graduation         issue to   be circulated

with photos of graduates in                     May




                                                                                                                                                                               USA001373
                     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 245 of 346
At   this   time our campus   is   dispersed   and divided   and we feel the Indian      Leader brings the sense of community we need

stories     from students and not just about      COVID19 We        request      our funds to be unfrozen   and would      like to   work with   the

student     bank on what digital communication        we can    utilize   to   allow writers to be paid and   how   to   pay for a final printing
and mailing for the graduation         issue



We    thank you for working with the oldest Native           American student newspaper and adapting in times of need



nem e
Jared       Nalb   Editor




                                                                                                                                           USA001374
                      Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 246 of 346

    From                          Jeri   Sledd     lsledd©HASKELLedu>
    To                            Briggs Connie        K
    Sent                          6212021          32051   PM
    Subject                       EXTERNAL Fw              Indian   Leader Payroll and Financial    Document    Request




           This email has been received               from outside of         DO      Use   caution before   clicking   on links opening

                                                           attachments         or responding




Jeri   Sledd

Student Bank



Bureau of Indian Education
US      Department       of   the Interior

155 Indian Avenue

Lawrence          KS 66046
Office     Phone      7857498435




From       Jeri   Sledd <jsleddHASKELLedu>
Sent Tuesday            January    12 2021 807 PM
To     Jared Nally      <jarednallyHASKELLedu>                      Rhonda     Levaldo      <rlevaldoHASKELLedu> jerisleddbieedu
<jerisleddbieedu>
Cc     Ronald Graham           <rgrahamHASKELLedu>                     Steven Byington         <sbyingtonHASKELLedu>            Mona   Franklin

<monafranklinbieedu>
Subject        Re     Indian Leader Payroll and            Financial   Document       Request


Your checks           have    been   put     in   the Indian    Leader po box Please             make   arrangements       with the   Post

Office to pick         them up


Jeri




From Jared Nally larednallyHASKELLedu>
Sent Monday January 112021 834 PM
To Rhonda Levaldo <rlevaldoHASKELLedu>                                 Jeri   Sledd   <jsleddHASKELLedu>            jerisleddbieedu
<jerisleddbieedu>
Cc     Ronald Graham           <rgrahamHASKELLedu>                     Steven Byington         <sbyingtonHASKELLedu>            Mona   Franklin

<monafranklinbieedu>
Subject        Re     Indian Leader Payroll and            Financial   Document       Request


I   also concur for the withdrawal                of funds for the payroll Thank         you   Jared Nally




Get Outlook         for iOS



From Rhonda            Levaldo     <rlevaldoHASKELLedu>
Sent Monday            January     112021 23300 PM
To     Jeri   Sledd   <jsleddHASKELLedu>                    Jared Nally       <jarednallyHASKELLedu>             jerisleddbieedu
<jerisleddbieedu>
Cc     Ronald Graham           <rgrahamHASKELLedu>                     Steven Byington         <sbyingtonHASKELLedu>            Mona   Franklin




                                                                                                                                       USA001375
                         Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 247 of 346
<monafranklinbieedu>
Subject           RE     Indian Leader Payroll                     and Financial Document                              Request


I       concur   for   the withdrawal              of   funds for the payroll                     Thanks             Rhonda LeValdo


From           Jeri    Sledd <jsleddHASKELLedu>
Sent Monday                   January           112021 209 PM
To        Jared Nally          <jarednallyHASKELLedu>                                     jerisleddbieedu
Cc         Ronald Graham               <rgrahamHASKELLedu>                                       Rhonda             Levaldo     <rlevaldoHASKELLedu>                                       Steven

Byington          <sbyingtonHASKELLedu>                                       Mona        Franklin               <monafranklinbieedu>
Subject           Re    Indian Leader Payroll and                              Financial         Document             Request


Jared


    I   have received your request                           for checks               to cut for the ILA staff                    I   will       just   need          to     have both you and
Rhonda concur                       to the      withdrawal          of funds              so that            I
                                                                                                                 can attach     the     email to a withdrawal                              slip   in   lieu   of

signatures


    I   have   also attached                your 2020 statement                           of   account              Please      let    me know                 if
                                                                                                                                                                    you have questions


    I   am   on campus               daily      now and        I   will       read the          plan of operations                    and forward them                              to the appropriate

signers           Once         it   has been signed                     I    will    forward you a copy



Let       me     know     if
                                you need           further         assistance



Jeri         Sledd

Haskell          Indian        Nations University

7857498435
Student          Bank


From           Jared Nally           <jarednallyHASKELLedu>
Sent           Friday January           8 2021 644 PM
To        jerisleddbieedu <jerisleddbieedu>                                               Jeri   Sledd <isleddHASKELLedu>
Cc         Ronald Graham               <rgrahamHASKELLedu>                                       Rhonda Levaldo <rlevaldoHASKELLedu>                                                       Steven

Byington          <sbyingtonHASKELLedu>                                       Mona        Franklin               <monafranklinbieedu>
Subject Indian Leader                           Payroll   and Financial Document                                  Request


aya Jeri


Ive       attached      the Indian Leader Associations pay                                       roll   to this       email Please               let   me know             if   I   need   to    provide

anything         else to have              our writers and                  photographers               paid       for their   work     for      the    fall        semester


Several          times this semester                September 3rd September                                        10th   and October              19th Ive attempted                       to    engage you
and the student bank                       to   receive      balance statements                         of       the Indian Leader Associations                            student         bank    accountI
am        attempting         again to ask you to please                             provide      all    past statements               for   our account for last year                            2020   This       is


crucial        information           for   the planning            of       Indian leader Association                     activities




I       would also     like     to   affirm      whether or not                HI    NU   approved and acknowledged                                the Indian Leader Associations

Plan of Operations                    sent to you on September                            3rd


I
        appreciate     your cooperation                 in   assisting              the Indian Leader Association                           in   their financial                operations



Jared Nally Editor In Chief


Get Outlook            for     iOS




                                                                                                                                                                                                        USA001376
                         Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 248 of 346

    From                                Jeri   Sledd   lsledd©HASKELLedu>
    To                                  Briggs Connie       K
    Sent                                6212021        32000 PM
    Subject                             EXTERNAL Fw              Indian   Leader Sanctioning         Forms




           This email has been received                   from outside of        DO           Use    caution before    clicking   on links opening

                                                                 attachments        or responding




Jeri   Sledd

Student Bank



Bureau of Indian Education
US      Department          of   the Interior

155 Indian Avenue

Lawrence              KS 66046
Office      Phone        7857498435




From            The   Indian Leader <                            Pll


Sent Thursday September                         10 2020 306 PM
To     Jeri      Sledd   lsleddHASKELLedu> jsleddbieedu lsleddbieedu>
Cc     Rhonda          Levaldo    <rlevaldoHASKELLedu>
Subject Indian Leader Sanctioning                         Forms



aya Jeri



I   emailed last         week    about the Indian Leader Associations                    sanctioning        and trying to get a signature card   for the

new    officers




Here       is   a link to our    20202021             Order of Operations and here             is   a link to our meeting   minutes where   we   elected

officers         Let   me know     if    there   is   anything    else    we need   to   do   to    move   forward   with our sanctioning




neewe
Jared Nally Editor In Chief




                                                                                                                                                 USA001377
                         Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 249 of 346

    From                                 Jeri   Sledd   lsledd©HASKELLedu>
    To                                   Briggs Connie       K
    Sent                                 6212021        32137 PM
    Subject                              EXTERNAL Fw              Indian   Leader Sanctioning         Forms




           This email has been received                    from outside of        DO           Use    caution before    clicking   on links opening

                                                                  attachments        or responding




Jeri   Sledd

Student Bank



Bureau of Indian Education
US      Department          of   the Interior

155 Indian Avenue

Lawrence               KS 66046
Office      Phone        7857498435




From            Jeri   Sledd <jsleddHASKELLedu>
Sent        Friday April        2   2021        403 PM
To     Byington Steve K <stevebyingtonBIEEDU>
Subject            Fw    Indian Leader Sanctioning                Forms




From            The    Indian Leader <indianleader10gmailcom>

Sent Thursday September                          10 2020 306 PM
To     Jeri      Sledd   <jsleddHASKELLedu>                       jsleddbieedu <jsleddbieedu>
Cc     Rhonda           Levaldo     <rlevaldoHASKELLedu>
Subject Indian Leader Sanctioning                          Forms



aya Jeri



I   emailed last         week    about the Indian Leader Associations                     sanctioning        and trying to get a signature card   for the

new    officers




Here       is   a link to our    20202021              Order of Operations and here             is   a link to our meeting   minutes where   we   elected

officers         Let    me know     if    there   is   anything    else    we need   to   do   to    move   forward   with our sanctioning




neewe
Jared Nally Editor In Chief




                                                                                                                                                  USA001378
                      Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 250 of 346

    From                         Jeri    Sledd   lsledd©HASKELLedu>
    To                           Briggs Connie         K
    Sent                         6212021         31916 PM
    Subject                      EXTERNAL Fw               Indian   Leader

Attachments                      Payroll    Mailing   Addresses       Vol123      Iss   3docx    Third   ISSUE word countxlsx




           This email has been received               from outside of        DO         Use   caution before      clicking       on links opening

                                                           attachments           or responding




Jeri   Sledd

Student Bank



Bureau of Indian Education
US      Department      of   the Interior

155 Indian Avenue

Lawrence       KS 66046
Office     Phone 7857498435




From       Jamie Kay
Sent Thursday          April   23    2020 1112        PM
To     Jeri   Sledd   lsleddHASKELLedu>
Subject Indian Leader



Hesci      Jerri



I   have comprised the materials            I   thought    were necessary         for the payroll for the newest issue                I    have attached   the

wordpicture        count and the mailing addresses              for each individual           check    Please   let   me know         if
                                                                                                                                           you have
received this and if there          is   any additional     information      I   need   to   provide   or process     I   need   to   follow through       with

I   appreciate your time and hope to hear from you soon



Best regards

Jamie Colvin




                                                                                                                                                      USA001379
     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 251 of 346




Mailing Addresses for the Indian   Leader Payroll   Volume 123                      Issue 3




 Joseph Singh                                                     1       57 TIMICLTITYTCIIIrc700A77CIZI=CCITTIZTIVUTIi730CYCY14



 Kayla Bointy Care of of Michael Redbear
                                                      i


                                                                                                                              i




                                                                                                    Pll
                                                      i


                                                                                                                              i

                                                      i

                                                                                                                              i

                                                      i


                                                                                                                              i




 Jamie Colvin                                                     1                                       Pll                                 1




 Jared
                                                              i




         Nally                                                                                        Pll
                                                              L
                                                                                                                                      i
                                                              i




 Diamond Williams


 Connor MacDonald


 Marklin Morales                                                                                          Pll
                                                                                                                                          i


                                                                  11




                                                                                                    ID
 Zachary   Arquette                                               i                                                               i




                                                                  i                                                               i



                                                                  i                                                               i




                                                                                                                             i
                                                                                                                                  i




 Tyson Logg                                               L                                   Pll
                                                          i




 Hayley Wells                                                         i

                                                                                                                         i




                                                                                                                                      USA001380
      Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 252 of 346




C
(/)
)>
0
0
_,_
vJ
())
_,_
                          Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 253 of 346

    From                                 Jeri    Sledd       lsledd©HASKELLedu>
    To                                   Briggs Connie          K
    Sent                                 6212021             32219 PM
    Subject                              EXTERNAL Fw                 Student Balance




           This email has been received                        from outside of                DO       Use     caution before           clicking      on links opening

                                                                     attachments                or responding




Jeri   Sledd

Student Bank



Bureau of Indian Education
US      Department             of   the Interior

155 Indian Avenue

Lawrence            KS 66046
Office     Phone       7857498435




From          Jared   Nally1                           Pll




Sent       Friday     May 29 2020 343 PM
To     Jeri    Sledd      lsleddHASKELLedu> jsleddbieedu lsleddbieedu>
Cc     Brenda Racehorse                  <bracehorseHASKELLedu>
Subject Student                  Balance



aya    Jeri   Sledd



Im reaching          out to you regarding             statements         I   received    in the   mail today showing           a remaining balance         for     Spring 2020
semester       I   know    I   made a cash payment of $100                      dollars less    then the amount of tuition             this   spring but that was because
after the     scholarship        ceremony        in Fall      2019   I       was awarded an       SGA        scholarship   I   think   titled   Leaders of Tomorrow               that

I   wanted to go toward             my   spring    tuition      Your         assistant that    works    at   the front   of the student bank told         me   I   could do that     I


just need      to sign the       check    over to the student bank and                   it   would    be taken care of for       me When         I   came back     in   Spring   she

was who        I   made   the    cash payment to and confirmed                     I   had the $100 in        my   account from the previous            semester      Can you

please     look into      this   for   me   as   my   account for Spring should be paid in                      full   with that scholarship



neewe
Jared Nally




                                                                                                                                                                           USA001382
                                      Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 254 of 346

    From                                                Rhonda Levaldo <rlevaldo©HASKELLedu>
    To                                                  Briggs Connie               K
    Sent                                                6202021            90234 PM
    Subject                                             EXTERNAL FW                      2020 Census Questions




This email                has been received                   from outside              of   DOI                 Use      caution         before   clicking      on links opening              attachments            or

responding


Original Message
From The                  Indian        Leader <indianleader1O©gmailcom>

Sent Tuesday                          March     24      2020    930 PM
To Ernest Wilson                         <ewilson©HASKELLedu>                                    Tonia           Salvini         <tsalvini©HASKELLedu>
Cc Rhonda                      Levaldo <rlevaldo©HASKELLedu>                                               Jim Rains <jrains©HASKELLedu>

Subject 2020 Census                              Questions


aya

I    understand                 things        are hectic       but    I   wanted to get                     in   front of the             2020 Census questions                    for   students    before     they       start   trying

to    fill    them        out     themselves            or   have     their family               count them                  I   had      a   few questions           on how        Haskell    plans     to   handle the

Census According                             to the   Census          help line         college                 students            are   encouraged           to report          where they    live   the majority of the

year          In    the    case of students                  living   on campus they would                                  still
                                                                                                                                     report      living   in   the    dorms        despite    going home due            to


COVID19                    I    want to do our part to inform students


Because                 Haskell         is   considered         group quarters                   it        is   my   understanding                that    we do       not self report but           University        Housing

reports            for    us      is this      correct


Is   there          a   plan      in    place    to     make sure students know they                                      are being           counted          and    will    there   be verification         of student

information                    before        submission For example                          I   looked              at   the questionnaire               and besides identifying                as native       I   also    identify

other         races Im                Native       Miami       tribe      of   Oklahoma and White                                    Volga       German         the    latter     part Haskell      would      not   have     on    file




If   students             need         to provide        information           to   Housing what                          will   that     look   like    now    that     most students         are     off    campus

Will         Haskell           report        students    as    living      on campus                  if    they have               recently     been     vacated            or   were removed         from housing          this


semester and                     if   so what      is   the    criterion       for being              reported


Did          Haskell           report    students        for the      2010 census


Is   there          any additional               information          students          need               to    know       about the census


neewe
Jared              Nally




                                                                                                                                                                                                                             USA001383
                    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 255 of 346

From                                Rhonda Levaldo <rlevaldoHASKELLedu>
To                                  Briggs Connie     K
Sent                                6202021       90756 PM
Subject                             EXTERNAL FW            Fall   2020 Fees
Attachments                         Fall   2020 Feespdf




This email   has been received             from outside   of   DOI   Use   caution   before   clicking   on links opening   attachments   or

responding


Original Message
From The     Indian   Leader <indianleader10gmailcom>

Sent Wednesday           July   8   2020 419 PM
To ronaldgrahambieedu                  Ronald     Graham <rgrahamHASKELLedu>
Cc clintbowersbieedu                Stephen      Prue <stephenpruebieedu>                Brenda Racehorse        <bracehorseHASKELLedu>
Subject    Fall   2020 Fees


aya President      Graham

Please see the attached         press inquiry from the Indian Leader


Sincerely
Jared    Nally

Editor   of the Indian   Leader




                                                                                                                                               USA001384
       Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 256 of 346




                                          The Indian Leader
                                        The    oldest     Native    American Student Newspaper


July   8     2020



Ronald       Graham EdD
President

Haskell      Indian Nations        University

         Ave
155 Indian

Lawrence KS 66046


                                                                 Fall    2020 Fees



Dear President           Graham


             Im reaching       out to you with questions regarding the Fall 2020 Fees update which                                        I   just    saw
today and which                                emailed students about yet One reason for the email
                           your office has not                                                                                                 to get
                                                                                                                                         is


questions      answered as to       why     Haskell     Indian    Nations      University        HINU               and Southwestern          Indian

Polytechnic         Institute   SIPIthe        only two        Tribal    Colleges and Universities overseen by the Bureau of
Indian     Education       BIEhave           had such     different
                                                                         responses to         fall    fees



             SIPI sent out a     memo that       not only are       fall    fees   waived      for    students        but they would also be

purchasing        hotspots and laptops for students needing these                      items to continue their education2                       In

contrast      HINU silently        updated    their fees the       same day of SIPIs announcement                          which    now       charges
$715    to   HINU students         required    to live   off
                                                               campus which           is   an increase of            198   to off      campus     fees      for

HINU       going online34



             Ql     Did   HINU     receive    different   guidance         from the        BIE   or   can administration please                tell   us

why    they have         responded by   increased        fees in contrast to          SIPI eliminating               fees56



             Q2     Previous breakdowns          of campus fees did not include                      library    usage    fees   how     does     HINU
justify    adding $38250         to the fees    noware           these     just for   shipping books7



             Q3     Technology      Usage     Fees jumped from $50 to                 $33250          what     is   the justification    for these

technology        fees    and where do they      go8


             Q4 Why        hasnt    CARES      Act funding
                                                                  gone towards             reducing     or eliminating          fees   like   SIPI




    Pay Online Page June           25 2020 httpswwwhaskelledubursaripayonline

2   2020 Fall trimester         SIPI   Memo     June     25 2020 https4filesedlioabb9063020191047c9f9c361
d7aa4746b33c6f834c794930pdf


    supra Note
3
                     1




4
    Spring Off Campus Fees of $240                    Online tuition of $715               = $475      or   198        increase



    supra Note
5
                     1




    supra Note 2
6




    supra Note
7                    1




    supra Note
8
                     1




           theindianleadercom1155            Indian   Ave Box 4999 Lawrence KS 660461indianleader10gmailcom




                                                                                                                                                                  USA001385
        Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 257 of 346




                                            The Indian Leader
                                           The    oldest   Native   American Student Newspaper


           Q5 Why         arent there Student Actives               Fees to fund our Student Government          Association
Student Paper and other student organizations                       that currently operate or     can operate online



           Q6     If   we arent needing     to pay Resident Assistants and Curtis Hall Staff due to students not

being on campus           why     arent their budgeted salaries being used to cover student fees



           Q7    What      is   the administration         doing to acknowledge       that their students
                                                                                                             may   be under financial

stress   during    this   time when        the administration        is   also increasing   the cost   of off campus fees   1989

           Q8    Will     HINU     also try      and provide    webcam equipped         laptops   andor    hotspots for students in

need    like   SIPI has indicated          they would do19


Sincere




    ared Nally
                                   7
Editor for     The     Indian    Leader



Cc         Clint     Bowers BIE Chief of              Staff

           Brenda Racehorse            CFO
           Stephen        Prue    Office    of the President




     supra Note 4
9




     supra Note 2
10




          theindianleadercom1155             Indian   Ave Box 4999 Lawrence KS 660461 indianleader10gmailcom




                                                                                                                                        USA001386
                             Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 258 of 346

    From                                          Rhonda Levaldo <rlevaldo©HASKELLedu>
    To                                            Briggs Connie                     K
    Sent                                          6202021                  90955 PM
    Subject                                       EXTERNAL FW                              Followup   NAJA Check




                This email has been received                                   from outside of                DO   Use   caution before         clicking   on links opening

                                                                                           attachments        or responding




From            Jeri   Sledd       lsleddHASKELLedu>
Sent TuesdaySeptember                      12020 313 pm
To     j                                         P11



Cc         Rhonda           Levaldo      <rlevaldoHASKELLedu>
Subject               RE    Followup       NAJA Check



I   have     not and    I
                            apologize        I   will        have   this      cut   tomorrow and you can make arrangements           with Althea   to   pick   it
                                                                                                                                                                    up    I   will    notify   you
when       it   has   been completed             and     in the         Indian      Leader    mailbox




Jeri




From                                                   Pll


Sent Tuesday                 September 01 2020 1128                                     AM
To     Jeri      Sledd

Cc     Rhonda Levaldo
Subject Followup NAJA Check


aya        Jeri



Im reaching                  out   since           its            been two weeks since we were                       last in   contact      and     I   have        not       received         a

check           for    NAJA        in   the mail Please                              let    me know      if
                                                                                                              you have   cut the   new    check         and mailed               it   and when       I




should expect to receive                                     it    or    if   that has not            been completed       at this   time   I    would prefer to schedule a

timemeans                   to pick      up the check                          on       campus        This could be done while checking                  and        picking            up any
mail for Indian                Leader with Althea



Please follow up with                             me         on the status of the check



neewe
Jared            Nally




On Aug 18 2020                          at       313              PM      Jeri      Sledd lsleddahaskelledu>                   wrote




                                                                                                                                                                                           USA001387
                              Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 259 of 346
Jared




I
     appreciate       the    apology         I    will   cut a            new check            and           all   I   need     is   your mailing address and           I   will   send       it   to   you   directly         to   mail   out




Jeri




From                                                 Pll


Sent Tuesday                  August             18      20E935 AM
To      Jeri    Sledd

Subject            Re IMPORTANT                          Immediate                       Payment Needed                          for   NAJA Awards


Good           Morning Jeri



Sorry          its    taken           a couple days to get back                                                        to    you and apologize about                            the misunderstanding                                about the

check          for     NAJA                Im     sorry          I        assumed                       the        bank had             not    cut the        check         I    had         not    be ccd                   on any

responses                   to indicate               that           it       had been taken care of


Ive been              connecting                    with the other parties                                              involved            with the     check         and         unfortunately                        it   remains

unaccounted                   for At this time can                                        I   ask for that check                              to be voidedcanceled                            and another one reissued
       $430          to the       Native             American                        Journalists                         Association



It    was      also         my     misunderstanding                                      that the                  bank would be                     mailing     all   checks                not just the student                          checks

as a social distancing                                measure                        I    moved                    back to Lawrence                     this   weekend and could                               pick           up the check
from the bank                    if    a time            is     scheduled                           I    could provide                      my      mailing     address            if   it   needs            to        come        to   me      that

way          or our association                            is    happy                   to   compensate                             postage and          a small processing                            fee        if   thats whats

necessary               for the             bank         to      send                the check                         directly       to the        recipient



I    would also              like          to request                     a bank              statement                      for our        account


neewe
Jared           Nally Editor




On Aug 11 2020                              at     310           PM             Jeri          Sledd <jsleddAhaskelledu>                                         wrote




All checks           have been cut for               the      Indian            Leader         It       is   not       the   Student    Banks       responsibility     to   mail out         your financial obligations other
than    to   the     students




Im not       in the    office         at   this   time but                I   will   check          on the             status   of   this   check    tomorrow




In    the   future     please         refrain      from         telling         this office              what          its   responsibilities are       and    when    said      items should            be   completed




Thank you for your patience during                                        this difficult            time




                                                                                                                                                                                                                                           USA001388
                         Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 260 of 346
Jeri




From                                 Pll


Sent Tuesday             August    11 2020 235 PM
To     Jeri    Sledd     Brenda Racehorse               isleddbieedu
Cc     relbeccallandsberryAn                   corn

Subject IMPORTANT                  Immediate            Payment          Needed   for       NAJA Awards


Jeri




July       25th an       invoice to be paid to the Native                          American              Journalists               Association      NAJA            in   the    sum       of

$430 was sent              to    you by our             treasurer         Jamie    Colvin           and approved                   by our Advisor         Rhonda LeValdo                       As
of today            NAJA      has not received                     the   payment


I   need immediate               confirmation             that       youve received             this     email and                 confirmation     that a check               in   the   sum
of    $430 has been or              is     being sent to


Native         American         Journalists             Association

395        W   Lindsey St

Norman OK 73019 US


I   will   be following          up tomorrow              if   I    do not hear from            you       It   is       critical    that this invoice      be paid and that

you complete your                 fiduciary           responsibility to the Indian                       Leader




    Jared Nally

Editor the            Indian     Leader



Attachments               NAJA      Invoice



FromL                                Pll
                                           a


Sent Thursday June 25 2020 411 PM
To     jeriLslleddgbieedu          Jeri    Sledd

Cc     The     Indian    Leader Jared Nally Rhonda Levaldo
Subject         Indian   Leader



Hesci


Indian Leader             has participated                in       the   NAJA     competition            for this year                I   wanted   to   send you          the invoice

from        NAJA        The     invoice        itself   will       be attached to            this   email           I
                                                                                                                        really     appreciate      this   and   I    have       CCd
Rhonda              to this email so she                may        approve    of this action              I
                                                                                                               was        also wanting        to   know    if
                                                                                                                                                                you received               the

last       email regarding          the payroll for the Fourth                      issue           I   would           love   to   give    an update to our             staff      and
writers         I   look forward       to hearing                  from you and         I

                                                                                            appreciate          your time



Best
Jamie Colvin Treasurer




                                                                                                                                                                                    USA001389
                                Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 261 of 346

    From                                           Rhonda Levaldo <rlevaldo©HASKELLedu>
    To                                             Briggs Connie             K
    Sent                                          6202021            90946 PM
    Subject                                        EXTERNAL FW                     Followup          NAJA Check




           This email has been received                                   from outside of                      DO        Use       caution before           clicking          on links opening

                                                                                   attachments                   or responding




From          Jared Nally                                          Pll

Sent Tuesday                     September                   1   2020 1128              AM
To     Jeri     Sledd           lsleddHASKELLedu>
Cc      Rhonda             Levaldo              <rlevaldoHASKELLedu>
Subject Followup NAJA Check


aya Jeri


Im     reaching            out since its               been two weeks since we were                                    last   in   contact    and     I   have         not received          a check      for

NAJA       in    the mail Please                       let   me know         if
                                                                                  you have               cut the       new check       and mailed           it   and when           I   should     expect to
receive         it   or    if   that    has not been completed                            at this         time     I   would prefer      to   schedule a timemeans                           to   pick up the

check         on campus This could be done while checking                                                       and picking up any mail                   for    Indian Leader with Althea



Please follow up with                           me     on the status              of   the check



neewe
Jared Nally




On Aug 18 2020                         at   313        PM        Jeri    Sledd lsleddhaskelledu> wrote




Jared




I
    appreciate       the   apology          I   will   cut a     new check        and   all   I   need    is   your mailing address and        I   will   send    it   to   you   directly   to   mail   out




Jeri




From       Jared Nally

Sent Tuesday                    August          18 2020 935             AM
To     Jeri   Sledd

Subject          Re IMPORTANT                          Immediate         Payment Needed                    for   NAJA Awards




                                                                                                                                                                                                         USA001390
                          Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 262 of 346
Good          Morning Jeri



Sorry         its    taken          a couple days to get back                                               to you and apologize about                                     the misunderstanding                               about the

check         for     NAJA               Im     sorry        I        assumed                       the    bank had not cut the check                                  I    had         not   be ccd               on any

responses              to indicate                that           it       had been taken care of


Ive been             connecting                  with the other parties                                         involved               with the     check         and        unfortunately                    it   remains

unaccounted               for At this time can                                        I   ask for that check                             to be voidedcanceled                            and another one reissued
       $430         to the      Native           American                        Journalists                     Association



It   was      also     my        misunderstanding                                    that the                  bank would be                    mailing     all   checks                not just the student                     checks

as a social distancing                            measure                        I    moved                back to Lawrence                        this   weekend and could                          pick           up the check
from the bank                  if    a time        is       scheduled                           I    could provide                     my      mailing     address            if   it   needs       to        come        to    me   that

way         or our association                         is    happy                   to   compensate                        postage and              a small processing                        fee       if   thats whats

necessary              for the            bank      to       send                the check                     directly          to the        recipient



I    would also          like            to request                   a bank              statement                   for our          account


neewe
Jared          Nally Editor




On Aug 11 2020                            at    310          PM             Jeri          Sledd lsleddAhaskelledu>                                         wrote




All checks          have been cut for            the    Indian              Leader         It       is   not   the    Student      Banks       responsibility     to   mail out         your financial obligations other
than   to   the     students




Im not      in the    office        at   this   time but              I   will   check          on the         status      of   this   check    tomorrow




In   the   future     please        refrain     from        telling         this office              what      its
                                                                                                                     responsibilities are          and    when    said      items should       be   completed




Thank you for your patience during                                    this difficult            time




Jeri




From        Jared Nally                                          Pll



Sent Tuesday              August               11 2020                235 PM
To     Jeri    Sledd      Brenda Racehorse                                 isleddbieedu
Cc     relbeccallandsberryAn                                corn

Subject IMPORTANT                              Immediate                  Payment                   Needed           for   NAJA Awards


Jeri




July       25th an         invoice to be paid to the Native                                                           American              Journalists           Association                 NAJA                 in   the    sum   of

$430 was sent                    to       you by our                      treasurer                  Jamie            Colvin           and approved               by our Advisor                Rhonda LeValdo                            As
of today             NAJA           has not received                                 the    payment



                                                                                                                                                                                                                                 USA001391
                         Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 263 of 346

I   need immediate                 confirmation            that       youve received          this     email and                 confirmation     that a check      in   the   sum
of    $430 has been                or    is    being sent to



Native         American        Journalists               Association

395        W   Lindsey        St

Norman OK                73019 US


I   will   be following         up tomorrow                if   I   do not hear from          you       It   is       critical    that this invoice     be paid and that

you complete your                   fiduciary           responsibility         to   the Indian         Leader




    Jared Nally

Editor the            Indian    Leader



Attachments               NAJA          Invoice



From        Jamie Kayl                            Pll


Sent Thursday June 25 2020 411 PM
To     jeriLsIleddAlbieedu              Jeri   Sledd

Cc     The     Indian    Leader Jared            Nally Rhonda             Levaldo

Subject         Indian   Leader



Hesci


Indian Leader             has participated                 in       the   NAJA      competition        for this year                I   wanted  send you the invoice
                                                                                                                                                 to

from        NAJA        The    invoice          itself   will       be attached to         this   email           I

                                                                                                                      really     appreciate this and   have CCd
                                                                                                                                                              I




Rhonda              to this email so she                 may        approve    of this action           I    was        also wanting        to   know   if
                                                                                                                                                             you received      the

last       email regarding              the payroll for the Fourth                    issue       I   would           love   to   give    an update to        our staff and

writers         I   look forward           to hearing from you and                     I
                                                                                           appreciate         your time


Best
Jamie Colvin Treasurer




                                                                                                                                                                         USA001392
                               Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 264 of 346

    From                                          Rhonda Levaldo <rlevaldo©HASKELLedu>
    To                                            Briggs Connie                 K
    Sent                                          6202021              91000 PM
    Subject                                       EXTERNAL FW                          Followup   NAJA Check




                This email has been received                               from outside of               DO        Use   caution before            clicking   on links opening

                                                                                       attachments       or responding




From            Jeri     Sledd       lsleddHASKELLedu>

                        Nally<jPi
Sent Thursday September 3 2020 155 PM
To     Jared                                                         ll




Cc         Rhonda             Levaldo      <rlevaldoHASKELLedu>
Subject                RE      Followup      NAJA Check



This   check was given               to the       post   office     today       You can contact Althea        to   arrange a pick   up time




Jeri




From            Jeri    Sledd

Sent Tuesday                   September 01 2020 313 PM
To     Jared           Nally

Cc     Rhonda Levaldo
Subject            RE         Followup     NAJA Check


I   have     not and      I
                              apologize       I   will   have     this    cut   tomorrow and you can make arrangements                with Althea     to   pick   it
                                                                                                                                                                       up    I   will    notify   you
when       it   has    been completed             and    in the     Indian      Leader    mailbox




Jeri




From            Jared Nally LLLLLLJTFLLLLLLLLLLL

Sent Tuesday                   September 01 2020 1128                               AM
To     Jeri      Sledd

Cc     Rhonda Levaldo

Subject Followup NAJA Check


aya        Jeri



Im reaching                    out   since         its        been two weeks since we were                             last in   contact       and     I   have        not       received         a

check           for     NAJA         in   the mail Please                        let    me know     if
                                                                                                         you have        cut the     new      check        and mailed               it   and when       I




should expect to receive                                 it    or    if   that has not     been completed at this time   would prefer to schedule a
                                                                                                                                               I




timemeans                     to pick      up the check                    on       campus  This could be done while checking and picking up any



                                                                                                                                                                                              USA001393
                              Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 265 of 346
mail for Indian                     Leader with Althea



Please follow up with                             me         on the status of the check



neewe
Jared           Nally




On Aug 18 2020                            at    313          PM          Jeri        Sledd lsleddahaskelledu>                                    wrote




Jared




I
     appreciate       the    apology       I   will   cut a           new check       and           all   I   need    is   your mailing address and      I   will   send       it   to   you   directly         to   mail   out




Jeri




F
Sent Tuesday
                      rIM     II




                              August           18 2020
                                                             P11




                                                                      935 AM
To      Jeri    Sledd

Subject            Re IMPORTANT                       Immediate                 Payment Needed                         for    NAJA Awards


Good           Morning Jeri



Sorry          its    taken             a couple days to get back                                             to    you and apologize about                      the misunderstanding                                about the

check          for     NAJA              Im    sorry         I        assumed                  the        bank had            not   cut the   check          I    had         not    be ccd                   on any

responses                   to indicate           that           it   had been taken care of


Ive been              connecting                 with the other parties                                        involved        with the    check        and         unfortunately                        it   remains

unaccounted                   for At this time can                               I   ask for that check                             to be voidedcanceled                       and another one reissued
       $430          to the         Native        American                 Journalists                         Association



It    was      also         my       misunderstanding                           that the                  bank would be                mailing    all   checks                not just the student                          checks

as a social distancing                            measure                   I    moved                    back to Lawrence                this   weekend and could                              pick           up the check
from the bank                      if   a time        is     scheduled                     I    could provide                   my    mailing    address            if   it   needs            to        come        to   me      that

way          or our association                         is   happy              to   compensate                            postage and a         small processing                        fee        if   thats whats

necessary               for the           bank        to     send          the check                          directly      to the    recipient



I    would also              like       to request                    a bank         statement                      for our     account


neewe
Jared           Nally Editor




On Aug 11 2020                            at    310          PM          Jeri        Sledd <jsleddAhaskelledu>                                   wrote




All checks           have been cut for            the      Indian        Leader       It       is   not       the   Student   Banks   responsibility    to   mail out         your financial obligations other
than    to   the     students




                                                                                                                                                                                                                            USA001394
                         Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 266 of 346


Im not      in the   office   at   this   time but       I   will    check         on the   status      of   this   check       tomorrow




In   the   future    please    refrain     from    telling     this office          what    its
                                                                                                  responsibilities are                and    when     said   items should    be   completed




Thank you for your patience during                       this difficult            time




Jeri




From        Jared Nally

Sent Tuesday             August       11 2020 235 PM
To     Jeri    Sledd     Brenda Racehorse                     isleddbieedu
Cc     relbeccallandsberryAncom
Subject IMPORTANT                     Immediate              Payment               Needed         for   NAJA Awards


Jeri




July       25th an       invoice to be paid to the Native                                          American                Journalists               Association         NAJA               in   the    sum       of

$430 was sent                 to    you by our               treasurer               Jamie         Colvin           and approved                     by our Advisor            Rhonda LeValdo                          As
of today            NAJA       has not received                              the   payment


I   need immediate                  confirmation                that           youve received                       this    email and                confirmation        that a check                  in   the   sum
of    $430 has been or                     is    being sent to


Native         American            Journalists               Association

395        W   Lindsey St

Norman OK 73019 US


I   will   be following             up tomorrow                 if       I    do not hear from                  you         It   is       critical    that this invoice           be paid and that

you complete your                    fiduciary               responsibility to the Indian                                  Leader




    Jared Nally

Editor the            Indian        Leader



Attachments               NAJA            Invoice



From        Jamie     Kay                          Pll


Sent Thursday June 25 2020 411 PM
To     jeriLslleddgbieedu                 Jeri   Sledd

Cc     The     Indian    Leader Jared Nally Rhonda Levaldo
Subject         Indian   Leader



Hesci


Indian Leader                 has participated                      in       the   NAJA        competition                  for this year               I    wanted     to   send you             the invoice

from        NAJA        The        invoice        itself      will           be attached to                  this    email            I
                                                                                                                                          really     appreciate         this   and      I    have       CCd
Rhonda          to this email so she                         may             approve        of this action                  I
                                                                                                                                 was        also wanting           to   know       if
                                                                                                                                                                                        you received               the

last       email regarding                the payroll for the Fourth                                issue            I   would            love   to    give    an update to our                  staff      and



                                                                                                                                                                                                            USA001395
                  Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 267 of 346
writers   I   look forward   to hearing   from you and   I
                                                             appreciate   your time


Best
Jamie Colvin Treasurer




                                                                                          USA001396
                            Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 268 of 346

        From                               Rhonda Levaldo <rlevaldo©HASKELLedu>
        To                                 Briggs Connie          K
        Sent                               6202021         90614 PM
        Subject                            EXTERNAL FW                      Haskell   Indian   Leader payroll




               This email has been received                      from outside of               DO    Use   caution before         clicking   on links opening

                                                                            attachments         or responding




                                   Jeri
From Rhonda                   Levaldo       <rlevaldoHASKELLedu>
Sent           Friday June          5   2020 1248           PM
To         Jamie Kay                             Pll                              Sledd        lsleddHASKELLedu>               jerisleddbieedu
Cc         The Indian Leader               <                          Pll
                                                                                               Jared   Nally   larednallyHASKELLedu>
Subject            RE       Haskell       Indian Leader payroll



I

        approve    of the   withdrawal         request Rhonda               LeValdo



From           Jamie Kay L                       Pll



Sent Friday June 05 2020 1214 PM
To        Jeri   Sledd     jeriL   slleddjbieedu
Cc         The    Indian    Leader Jared Nally Rhonda Levaldo
Subject           Haskell      Indian     Leader       payroll



Hello Jeri



    I   have     the following          attached documents                      to this email for the          payment      of writers   and        staff   of   The
Haskell           Indian       Leader as well as Osage Graphics on Volume 123                                         Issue   4    Please     let   me      know   if   there

is       any     additional         information         required            and needed on your part              I   have   also   CCd       Rhonda on           this   email

so that she              may       give    the   approval        of the withdrawal               request Looking forward to hearing from you
soon


Best
Jamie Colvin Treasurer




                                                                                                                                                                       USA001397
                       Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 269 of 346

From                               Rhonda Levaldo <rlevaldo©HASKELLedu>
To                                 Briggs Connie        K
Sent                               6202021       90656 PM
Subject                            EXTERNAL FW               HINU     2020 Census   Efforts

Attachments                        HINU     2020 Census           Effortspdf




         This email has been received                  from outside of         DO    Use   caution before   clicking   on links opening

                                                             attachments       or responding




From      The        Indian Leader                          Pll



Sent Saturday June 20 2020 1132 AM
To Ronald Graham <rgrahamHASKELLedu>                                      rgrahambieedu ronaldgrahambieedu
Cc   Ernest Wilson          <ewilsonHASKELLedu>                        toniasalvinibieedu       Tonia   Salvini   <tsalviniHASKELLedu>
Lenora Goombi            <IgoombiHASKELLedu>
Subject HINU            2020 Census          Efforts




Dear President         Graham


Please see the attached           letter   from the Indian Leader



Sincerely



Jared Nally

Editor   for   The    Indian   Leader




                                                                                                                                    USA001398
        Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 270 of 346




                                                       The Indian Leader
                                                       The   oldest     Native    American Student Newspaper


June    20     2020




Ronald      Graham EdD
President


Haskell      Indian Nations                University

155 Indian Ave

Lawrence KS 66046



                                                                   HINU       2020 Census Efforts



Dear President              Graham


             The      Indian       Leader has reached out to Haskell                          Indian        Nations         University           HINU            administration


regarding       the    2020 Census                    with no responses or action taken towards                              getting           students     counted for the

census      123     Under your new                    leadership       and with your involvement                        the Indian             Leader would like to see

efforts to collect           student          census      information




I    HINU      is   responsible            for reporting          on campus student census                     data




             Group housing                 for students living             in residential       dorms shall have                     their     census     information

collected       and reported by                  HINU        as part    of the Group Quarters Enumeration                                 Project4      Students to          be

counted are those that would have been                                  living   in the      dorms April            1   2020              students      who       were off

campus      April       1   as   a      result   of    COVID19           pandemic       response            efforts     are   still       to   be counted         if    they under

normal circumstances                      would have been               living   on campus on April                     1   which         is   an estimated 500

students 56




II   HINU       does not have               sufficient         information on         file   to report        without student outreach




             Information collected                      by admissions and             other    HINU          departments do not paint a                          full    picture    of

student     information to be reported to the United                               States      Census Bureau For example                                HINU            does not




    Email from      the Indian       Leader      to   Ernest Wilson and Tonia      Salvini     Mar 24         2020 on         file    with author


2
    Email from      the Indian       Leader      to   Lenora   Goombi    Mar 25       2020 on        file    with author


3   Email from      Jared   Nally       to Ernest     Wilson and Tonia      Salvini   Apr 16 2020 on                file    with author



    Group                   Enumeration https2020censusgovenconductingthecountgqgqehtml
4
            Quarters



5   Census Bureau Statement                on Modifying         2020    Census Operations       to   Make Sure College                Students    are   Counted          Mar   15
2020     https2020censusgovennewseventspressreleasesmodifying2020operationshtml


6   Estimate   made from         fall    2019    enrollment numbers        and   111NUs website             which   says    80       of   students   live   on   campus https
wwwhaskelteduregistradenrollmentdata                               httpswwwhaskelteduadmissionswhyhaskell



          theindianleadercom1155                         Indian   Ave Box 4999 Lawrence KS 660461 indianleader10gmailcom




                                                                                                                                                                                         USA001399
             Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 271 of 346




                                                             The Indian Leader
                                                             The      oldest   Native        American Student Newspaper


collect        racial         data other          than       tribal    affiliation7         If    HINU     reported       all       students as       Native    American they
would overlook                   those that are               mixed      race        and would either self identity as more than one race                                 or


identify           singularly as            another race other than Native American




III     HINU          failure to report                 would have             significant         impacts



                   There would be significant impacts                                  if   HINU      did    not collect            census        information     There are

potential           legal implications since                          everyone        is    legally required        to    fill      out     the   census and as part of the

Group Enumeration                          Project        that responsibility                falls   on   HINU          to report for             on campus students89 There

may       be additional impacts in Lawrences                                     Native           community        if   HINU           does not report student census

data Indian                Health          Services          IHS        service      populations          are   based      on official census              datam Lawrences

current Native                  population          is   estimated by the                   US    Census Bureau            at      around 2500              not reporting 500

students           would         significantly            impact        service       populations           estimates            and potentially funding           for   IHS   until


the     2030 census1112




IV Closing



                   Indian       Leader has previously tried to engage                                 with      HINU       administration to collect               student


census         data       which personally affects Indian                              Leader staff writers               who         are part of the student population


to    be reported by                 HINU13             Indian        Leader as a result of               HINU          ghosting           Indian   Leader emails has since

published             an      article      to    spread awareness on                  how         students      should be counted and outlining the

responsibility                 HINU         has to its          students This                is   our final attempt to engage                       with   HINU   administration


to collect          and report census                    data      by   the    extended deadline The                     Indian            Leader will be covering        this story


again and hopes that                        it   will    be on actions the                  HINU     administration                has taken to report student census

data      and not on the failure by                           HINU       to    do so Please           remain in contact with the the Indian Leader as

you       take     actions        towards          reporting The                Indian       Leader would like                   fulfill    our role in informing students

and the          HINU community by                            sharing     any        public statements or releases                         by   the administration       which


may       inform students on                      how        they can work with                   HINU    to    be counted during the 2020 census




     Admissions Application                 httpswwwhaskelledudownloadsadmissionAdmissions20Applicationproof271813pdf
7




8    Who      is
                   Required       to   Respond           https2020censusgovenamirequiredhtml


     surp a Note      4
9




      Overview of the                       Health                     Program
19
                                Indian                  Services                      httpswwwihsgovpublicinfopublicationstrends9696trovpdf


11   US      Census   Bureau Quick Facts Lawrence                             city   KS      httpswwwcensusgovquickfactslawrencecitykansas


12
      sLap   a Note    6



13
      surp a Note         1   Note     2   and Note      3



14    Indian   Leader Article              2020 Census Apr 13 2020 httpwwwtheindianleadercom202004132020census



               theindianleadercom1155                          Indian    Ave Box 4999 Lawrence KS 660461 indianleader10gmailcom




                                                                                                                                                                                       USA001400
         Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 272 of 346




                                        The Indian Leader
                                      The   oldest   Native   American Student Newspaper


           Thank you     for
                               your partnership      and pride with working with the Indian   Leader the oldest

Native    American    student
                                 newspaper       and one of    HINUs   oldest   legacies




Jcired   Nally

Editor for   The    Indian   Leader




Cc         Steven   Prue     Office   of the President

           Tonia Salvini       Vice President of Student Services

           Ernest Wilson       Acting   Supervisor Student Housing

           Lenora    Goombi      University      Services   Staff




          theindianleadercom1155        Indian   Ave Box 4999 Lawrence KS 660461indianleader10gmailcom




                                                                                                                  USA001401
                         Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 273 of 346

From                                       Rhonda Levaldo <rlevaldo©HASKELLedu>
To                                         Briggs Connie           K
Sent                                       6202021          90930 PM
Subject                                    EXTERNAL FW IMPORTANT                                          Immediate        Payment Needed           for   NAJA Awards




            This email has been received                          from outside of                         DO         Use    caution before          clicking     on links opening

                                                                             attachments                    or responding




From          Jeri   Sledd     lsleddHASKELLedu>
Sent Tuesday                  August 11 2020 248 PM
To     Jared Nally                                                      >      Brenda Racehorse                          <bracehorseHASKELLedu>
Cc         Rhonda      Levaldo        <rlevaldoHASKELLedu>                                       Steven Byington              <sbyingtonHASKELLedu>
Subject           RE IMPORTANT                    Immediate             Payment                 Needed           for     NAJA Awards



All checks        have been cut for        the   Indian    Leader       It    is   not   the    Student      Banks       responsibility   to   mail out   your financial obligations other
than   to   the   students




Im not      in the   office   at   this   time but   I   will   check        on the      status      of   this   check   tomorrow




In   the   future    please   refrain     from   telling   this office         what      its
                                                                                               responsibilities are          and   when   said   items should   be   completed




Thank you for your patience during                   this difficult          time




Jeri




From        Jared Nally

Sent Tuesday             August       11 2020 235 PM
To     Jeri   Sledd Brenda Racehorse                      isVeddbieedu
Cc     relbeccallandsberryAn                     corn

Subject IMPORTANT                     Immediate          Payment             Needed            for   NAJA Awards


Jeri




July       25th an       invoice to be paid to the Native                                       American               Journalists        Association         NAJA       in   the   sum   of

$430 was             sent to you by our treasurer Jamie Colvin and approved                                                               by our Advisor          Rhonda LeValdo               As
of today            NAJA       has not received                  the     payment




                                                                                                                                                                                     USA001402
                         Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 274 of 346
I   need immediate                 confirmation            that       youve received       this     email and                 confirmation     that a check           in   the   sum
of    $430 has been                or    is    being sent to


Native         American         Journalists              Association

395        W   Lindsey        St
Norman OK 73019 US


I   will   be following          up tomorrow               if   I   do not hear from       you       It   is       critical    that this invoice      be paid and that

you complete your                   fiduciary           responsibility to the Indian                Leader




    Jared Nally

Editor the            Indian     Leader



Attachments               NAJA          Invoice



From        Jamie Kay      Di
                                                  Pll



Sent Thursday June 25 2020 411 PM
To     jeriLsIleddAlbieedu              Jeri   Sledd

Cc     The     Indian    Leader Jared Nally Rhonda Levaldo
Subject         Indian   Leader



Hesci


Indian Leader             has participated                 in       the   NAJA   competition        for this year                I   wanted   to   send you      the invoice

from        NAJA        The     invoice         itself   will       be attached to      this   email           I
                                                                                                                   really     appreciate      this   and   I   have    CCd
Rhonda              to this email so she                 may        approve   of this action         I
                                                                                                          was        also wanting        to   know    if
                                                                                                                                                           you received          the

last       email regarding              the payroll for the Fourth                 issue       I   would           love   to   give    an update to our          staff     and
writers         I   look forward           to hearing               from you and    I

                                                                                        appreciate         your time



Best
Jamie Colvin Treasurer




                                                                                                                                                                           USA001403
                                   Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 275 of 346

    From                                           Rhonda Levaldo <rlevaldo©HASKELLedu>
    To                                             Briggs Connie                 K
    Sent                                           6202021              90941             PM
    Subject                                        EXTERNAL FW IMPORTANT                                            Immediate            Payment Needed            for   NAJA Awards




              This email has been received                                      from outside of                     DO            Use     caution before           clicking          on links opening

                                                                                          attachments                    or responding




From Rhonda                         Levaldo         <rlevaldoHASKELLedu>
Sent Tuesday                          August       11 2020 301                   PM
To       Jeri       Sledd          lsleddHASKELLedu>                                       Jared Nally              <j                    Pll                      Brenda Racehorse

<bracehorseHASKELLedu>
Cc         Steven Byington <sbyingtonHASKELLedu>

Subject                 RE IMPORTANT                       Immediate                 Payment                Needed          for    NAJA Awards


Jeri

I
    am     sorry         I
                             was    alerted       by   NAJA       our    bill   had not yet been                    paid       and   I   know    this   was    alerted   in   July a   second time      I   emailed

Jared         to   let       him know the situation                 I   know      it      has been          difficult     to     deal with      our business transactions              with the current

situation           I    did not      know and           neither        did     Jared           how Jamie           Colvin        was     taking    care of the checks           since      she was on campus

at   the      time           We    were able to get          in   touch with her and she did                               let    us know she put the check                in   my    box   at   work which    I




myself have                  not   been on campus                 because            I    was quarantined Sorry                      for the     inconvenience           Rhonda


From           Jeri      Sledd

Sent Tuesday                       August     11 2020 247 PM
To     Jared            Nally Brenda Racehorse
Cc       Rhonda Levaldo                     Steven Byington

Subject             RE IMPORTANT                       Immediate           Payment Needed                       for      NAJA Awards


All checks              have been cut for          the   Indian         Leader       It    is   not   the   Student      Banks       responsibility     to   mail out    your financial obligations other
than     to   the       students




Im not        in the         office   at   this   time but    I   will    check           on the      status   of   this   check     tomorrow




In   the   future            please   refrain     from    telling       this office         what      its
                                                                                                            responsibilities are          and    when   said    items should     be    completed




Thank you for your patience during                           this difficult               time




Jeri




                                                                                                                                                                                                        USA001404
                         Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 276 of 346
From        Jared Nally                        Pll

Sent Tuesday             August    11 2020           235 PM
To     Jeri    Sledd Brenda Racehorse                  isleddbieedu
Cc     relbeccallandsberryAn                   corn

Subject IMPORTANT                  Immediate           Payment          Needed   for       NAJA Awards


Jeri




July       25th an       invoice to be paid to the Native                         American              Journalists               Association      NAJA             in   the    sum       of

$430 was sent              to    you by our            treasurer         Jamie    Colvin           and approved                   by our Advisor         Rhonda LeValdo                        As
of today            NAJA      has not received                    the   payment


I   need immediate               confirmation            that       youve received             this     email and                 confirmation     that a check                in   the   sum
of    $430 has been              or    is    being sent to



Native         American         Journalists            Association

395        W   Lindsey St

Norman OK 73019 US


I   will   be following          up tomorrow             if   I    do not hear from            you       It   is       critical    that this invoice      be paid and that

you complete your                 fiduciary           responsibility to the Indian                      Leader




    Jared Nally

Editor the            Indian     Leader



Attachments               NAJA        Invoice



From        Jamie Kay      r                   Pll


Sent Thursday June 25 2020 411 PM
To     jeriLslleddAbieedu             Jeri   Sledd

Cc     The     Indian    Leader Jared Nally Rhonda Levaldo
Subject         Indian   Leader



Hesci


Indian Leader             has participated               in       the   NAJA     competition            for this year                I   wanted   to   send you the invoice
from        NAJA        The     invoice       itself   will       be attached to            this   email           I

                                                                                                                       really     appreciate      this  and   have CCd
                                                                                                                                                                I




Rhonda              to this email so she               may        approve    of this action              I    was        also wanting        to   know    if
                                                                                                                                                               you received                the

last       email regarding            the payroll for the Fourth                   issue           I   would           love   to   give    an update to         our staff and

writers         I   look forward         to hearing               from you and         I
                                                                                           appreciate          your time


Best
Jamie Colvin Treasurer




                                                                                                                                                                                    USA001405
                           Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 277 of 346

    From                                 Rhonda Levaldo <rlevaldo©HASKELLedu>
    To                                   Briggs Connie               K
    Sent                                6202021              90509 PM
    Subject                              EXTERNAL FW                      Indian   Leader

    Attachments                          Payroll          Mailing    Addresses       Vol123       Iss    3docx     Third   ISSUE word countxlsx




           This email has been received                             from outside of            DO       Use     caution before        clicking       on links opening

                                                                          attachments           or responding




From         Jamie Kay

Sent        Friday     May 22 2020 1243 PM
To     stevebyingtonbieedu
Cc        Jared Nally       <jarednallyHASKELLedu>                                 Rhonda        Levaldo        <rlevaldoHASKELLedu>                    Jeri       Sledd

<jsleddHASKELLedu>
Subject           Fwd      Indian Leader




Forwarded                        message
From Jamie Kay
Date       Wed       May 20 2020           at    1044            AM
Subject           Indian Leader

To Brenda Racehorse <bracehorsehaskelledu>



Hello      Ms      Racehorse


I
     am   emailing      you     in    regards        to   the latest payroll distributions                for   the Indian Leaders Volume               123 Issue          3     I     have
contacted          Jerri   in   the student          bank        about these       inquiries      multiple times with the appropriate                  documents           to        fulfill



the payout of the Indian Leader staff and writers                                    I
                                                                                         am     asking    for   your assistance       at this   time to administer these

requests          as the current treasurer                   for    the Indian Leader so that our staff and writers of the Indian Leader are paid

accordingly          The documents               I    have       attached     below       is   the payroll and      the current       mailing addresses             for    the

payroll      individuals        for    Volume 123 Issue                  3
If   there   is    anything      in   addition        to    these documents              that   need     to   be provided    I
                                                                                                                                 am   happy     to   do so     I

                                                                                                                                                                   appreciate

your consideration               and patience               in   this    matter

Mvto       for   your time



Best
Jamie Colvin




                                                                                                                                                                            USA001406
     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 278 of 346




Mailing Addresses for the Indian   Leader Payroll   Volume 123          Issue 3




 Joseph Singh



 Kayla Bointy Care of of Michael Redbear
                                                           1
                                                                                        Pll                     i




                                                       tirTi11747C
                                                                                                                i




                                                                        1STY



                                                                    1




 Jamie Colvin                                              li                                                           i
                                                                                              Pll




 Jared   Nally                                             lc




                                                                                                        i
                                                                                                                            i




 Diamond Williams                                      4



 Connor MacDonald
                                                                                                            i




                                                                                        Pll                 i
                                                       i


                                                                                                            i
                                                           i


                                                                                                            i




 Marklin Morales                                           111




 Zachary   Arquette                                        r                             Pll
                                                                                                                    i



                                                                                                                    i




                                                       erOUF9




 Tyson Logg                                                                    Pll
                                                                                                    i



                                                       ii                                           i




                                                                                                    i




 Hayley Wells                                                                     Pll
                                                                                                        i

                                                           li
                                                                                                        i


                                                                i




                                                                                                                        USA001407
         Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 279 of 346




                                                                                 1




C
(/)
►
0
0
......
.):,.
0
(X)
                                   Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 280 of 346

     From                                             Rhonda Levaldo <rlevaldo©HASKELLedu>
     To                                               Briggs Connie     K
     Sent                                             6202021     90246 PM
     Subject                                          EXTERNAL FW            Indian       Leader Funds




This email              has been received                from outside       of   DOI      Use     caution       before   clicking    on links opening               attachments               or

responding


Original Message
From The                Indian       Leader <indianleader1O©gmailcom>

Sent Tuesday                       March    24        2020 951     PM
To         Jeri   Sledd       lsledd©HASKELLedu>                        Jim Rains <jrains©HASKELLedu>

Cc Rhonda                Levaldo <rlevaldo©HASKELLedu>

Subject Indian Leader Funds


aya

It    is
           my     understanding             that club         funds have    been       frozen     by the bank during          this   time        It   is   my   request that the Indian Leader
seek an exemption                         from   this   freeze Even      during        this   pandemic          the   Emergency       Public          Health      Order   for    Douglas County
under section                 vi   list
                                          newspapers          as essential       businesses        to    operate during      this    time


The         Indian      Leader has been                 operating   to help inform the             Haskell       community        during       this    pandemic The              Indian       Leader     still



plans to           continue          its   123rd Volume via telecomuting                      digital    issues and would           like   a   final       graduation     issue       to   be circulated

with        photos of graduates                   in   May

At     this     time our campus                  is   dispersed   and   divided and we              feel     the Indian   Leader brings the sense of community                                 we need
stories           from students and not                  just   about   COVID19           We     request       our funds to be unfrozen and would                         like   to   work with the

student            bank on what             digital     communication        we can       utilize       to   allow writers   to   be paid and how to pay for a                        final   printing    and

mailing           for   the   graduation              issue


We         thank you          for    working with the oldest Native American                        student       newspaper         and adapting             in   times of need


neewe
Jared             Nally Editor




                                                                                                                                                                                                   USA001409
                                   Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 281 of 346

     From                                                     Rhonda Levaldo <rlevaldoHASKELLedu>
     To                                                       Briggs Connie         K
     Sent                                                 6202021          90300 PM
     Subject                                                  EXTERNAL FW                Indian         Leader Funds




This email              has been received                          from outside         of   DOI        Use    caution       before   clicking      on links opening                        attachments              or

responding


Original Message
From          Jeri      Sledd           <jsleddHASKELLedu>
Sent Wednesday                            March 25 2020 1232 PM

To The             Indian      Leader <indianleader10gmailcom> Jim Rains <jrainsHASKELLedu>

Cc Rhonda                 Levaldo <rlevaldoHASKELLedu>                                              brendaracehorsebieedu
Subject            RE     Indian              Leader Funds


The funds               are not         frozen            I
                                                              am   only   on campus Thursdays and                           Fridays    I

                                                                                                                                           only    ask that you email                        me   the    spreadsheet            for


your payroll and                    I   will   cut    the       checks     as per usual             I   will   need mailing        addresses         for      all        checks        to   be mailed as we are not

allowing           any face to face                   contact           with   students       at   this    time


Thank you               for   your patience during                        this   time


Jeri       Sledd




From The                Indian          Leader indianleader10gmailcom

Sent Tuesday                       March        24            2020 951         PM
To         Jeri   Sledd Jim Rains
Cc Rhonda                 Levaldo

Subject            Indian          Leader Funds


aya

It    is   my     understanding                 that club             funds have        been       frozen      by the bank during           this    time            It   is   my   request that the Indian Leader
seek an exemption                         from       this       freeze Even          during        this   pandemic           the   Emergency         Public              Health        Order      for   Douglas County
under section                 vi   list
                                           newspapers                 as essential           businesses         to    operate during        this   time


The         Indian      Leader has been                         operating        to help inform the             Haskell       community         during        this        pandemic The                  Indian       Leader     still



plans to           continue             its    123rd Volume via telecomuting                              digital     issues and would             like   a    final          graduation          issue to      be circulated

with        photos of graduates                       in       May

At     this     time our campus                      is
                                                              dispersed    and      divided and we                 feel   the Indian   Leader brings the sense of community                                           we need
stories           from students and not                          just   about       COVID19             We     request our funds to be unfrozen and would                                      like     to   work with the

student            bank on what                digital          communication            we can          utilize     to   allow writers    to   be paid and how to pay for a                                 final   printing    and

mailing           for   the   graduation                      issue


We         thank you          for       working with the oldest Native American                                    student     newspaper           and adapting                   in   times of need


neewe
Jared             Nally Editor




                                                                                                                                                                                                                          USA001410
                           Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 282 of 346

    From                                             Rhonda Levaldo <rlevaldo©HASKELLedu>
    To                                               Briggs Connie                   K
    Sent                                            6202021                 90558 PM
    Subject                                          EXTERNAL FW                          Indian           Leader Payments




           This email has been received                                         from outside of                         DO        Use     caution before                           clicking        on links opening

                                                                                          attachments                     or responding




From       Jamie Kay
Sent Tuesday                    May 26 2020 953                              AM
To     Jeri   Sledd        lsleddHASKELLedu>
Cc     The Indian Leader                                                                                                I stevebyingtonbieedu                                      Brenda Racehorse

<bracehorseHASKELLedu> Rhonda                                                             Levaldo               <rlevaldoHASKELLedu>
Subject           Re      Indian Leader Payments



Good morning


I   was unsure            of this          part of           the process                 and    I   will       go ahead and see               that           she        is       CCd      in   this   email thread Thank

you    for notifying             me

Best
Jamie Colvin


On Tue May 26 2020                                 at    828      AM         Jeri    Sledd <isleddhaskelledu>                                     wrote


A    withdrawal      request          will       still   need     to   be   filled       out but         if   Rhonda      will   concur   to this       email       I    will      use    this   as her authorization              to


withdrawal        these    funds




From The            Indian       Leader

Sent Monday   May 25 2020 321 PM
To stevebyingtonabieedu   Jeri Sledd                                              Brenda Racehorse

Cc     Jamie       Kay Rhonda Levaldo
Subject           Indian   Leader Payments



aya ceeki



Im reaching          out to          you on behalf of the Indian Leaders treasurer Jamie Colvin who has been trying                                                                                    to   communicate                 with

the   student       bank        to    cut    checks           for      student writers and                        photographers          for the Indian             Leaders               third   Issue     this   year        I   had

previously         communicated                     with      Jeri     Sledd regarding                        payments      prior   to   the issue            being written               to    ensure we      still     had access

to   our funds She informed                              me   that



>    The   funds are not frozen                          I   am     only     on campus Thursdays and                               Fridays        I
                                                                                                                                                       only    ask that you email                     me    the    spreadsheet             for

your payroll and            I   will       cut     the       checks         as per usual             I     will    need mailing          addresses            for   all          checks    to    be mailed as we are not

allowing      any face to face                     contact        with      students           at   this       time The funds are not frozen                                 I   am   only     on campus          Thursdays and

Fridays       I

                  only    ask that you email                        me      the   spreadsheet                     for   your payroll and      I       will    cut   the          checks        as per usual         I   will   need

mailing     addresses                for   all    checks        to     be mailed as we are not allowing                              any    face         to   face           contact with         students         at   this       time




                                                                                                                                                                                                                                   USA001411
                      Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 283 of 346

According     to    our treasurer          all   information        needed was provided to          Jeri   Sledd via email the             last   week    of April        and she has

since   continued      to   try   and touch base with the student                   bank to   get   payments which have                   not   happened


1   Please refer      to   emails between              Jeri      Sledd and Jamie Colvin to cut payments                   for   Volume 123        Issue    3


2   Please see attached             invoice to         have      the student     bank mail a payment to our printer Osage Graphics                             in   the   sum   of

$147244


3   Please cc iL                         Pll
                                                                   on any future emails between the student                     bank     and Jamie Colvin so we can

monitor communication               to    ensure       the    above are accomplished



4   Please get back         to    us by the end             of   business   Thursday   May    28th   at    the   latest   with    any requests       for additional          information

you may need to complete the above



5   Please confirm that checks                   and       payments      have   been cut by end of business               of Friday      May 29th


We   understand       delays during              initial   transitions    from   COVID19      responses but             this    Friday   will   be over a month since Indian

Leaders     first   request       for   funds to be sent            We    appreciate   your assistance           this   week


neewe
Jared    Nally Editor




                                                                                                                                                                                USA001412
                            Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 284 of 346

 From                                                  Rhonda Levaldo <rlevaldo©HASKELLedu>
 To                                                    Briggs Connie                 K
 Sent                                                  6202021              90517 PM
 Subject                                               EXTERNAL FW                       Indian         Leader Payments

Attachments                                            Statement1iromOSAGEGRAPHICS10172pdf




           This email has been received                                           from outside of                     DO       Use        caution before                          clicking          on links opening

                                                                                         attachments                   or responding




From       The        Indian Leader                                                      PH

Sent Monday                      May 25 2020 321 PM
To stevebyingtonbieedu                                               Jeri    Sledd       lsleddHASKELLedu>                                     Brenda Racehorse

<bracehorseHASKELLedu>
Cc      Jamie Kay                1                             P11                            Rhonda             Levaldo       <rlevaldoHASKELLedu>
Subject Indian Leader Payments


aya ceeki


Im reaching           out to          you on behalf of the Indian Leaders treasurer Jamie Colvin who has been trying                                                                                      to   communicate                    with

the   student     bank           to    cut    checks             for      student writers and                  photographers            for the Indian                Leaders               third   Issue      this   year           I   had

previously       communicated                          with      Jeri     Sledd regarding                payments          prior   to    the issue              being written               to    ensure we         still      had access

to   our funds She informed                             me       that



>    The   funds are not frozen                            I
                                                                am     only      on campus Thursdays and                          Fridays           I

                                                                                                                                                         only    ask that you email                     me     the    spreadsheet                for


your    payroll       and    I   will       cut    the         checks       as per usual            I   will    need mailing            addresses               for   all       checks       to   be mailed as we are not

allowing    any face to face                       contact           with      students       at   this    time The funds are not frozen                                    I
                                                                                                                                                                                am    only       on campus           Thursdays and

Fridays      I
                 only ask that you email                               me      the   spreadsheet               for   your payroll and           I       will    cut   the       checks           as per usual             I   will   need

mailing     addresses                 for   all    checks            to   be mailed as we are not allowing                          any     face           to   face        contact with            students          at      this       time


According        to   our treasurer                     all     information          needed was provided to                       Jeri    Sledd via email the                          last      week     of April        and she has

since    continued           to       try   and touch base with the student                                    bank to      get    payments which have                                not    happened


1     Please refer          to   emails between                         Jeri     Sledd and Jamie Colvin to cut payments                                         for   Volume 123                  Issue    3

2     Please see attached                      invoice to              have      the student            bank mail a payment to our printer Osage Graphics                                                      in   the       sum        of

$147244


3     Please cc                                                                      on any future emails between the student                                         bank        and Jamie Colvin so we can

monitor communication                             to   ensure the above are accomplished



4     Please get back                 to    us by the end                   of   business      Thursday              May    28th    at   the   latest           with        any requests             for additional                  information

you may need to complete the above



5     Please confirm that checks                                and       payments         have         been cut by end of business                             of Friday         May 29th


We     understand           delays during                       initial    transitions        from       COVID19           responses but                   this       Friday         will   be over a month since Indian

Leaders      first     request              for    funds to be sent                   We      appreciate             your assistance           this        week




                                                                                                                                                                                                                                         USA001413
                 Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 285 of 346

neewe
Jared   Nally Editor




                                                                                         USA001414
                    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 286 of 346


                                                                                      Statement
223   W   HALL
PO BOX         47

BURLINGAME            KANS   66413




          To

          HASKELL UNIVERSITY
          ATT RHONDA LEVALDO                                                                Date

          155 Indian   Ave                                                                5252020
          Box 4999
          Lawrence     Ks   66046



                                                                                        Amount Due

                                                                                         $147244


           Date                             Transaction                 Amount            Balance


      03312020          Balance   forward                                                           1472 44




                             130 DAYS           3160 DAYS   6190 DAYS    OVER 90 DAYS
      CURRENT                                                                             Amount Due
                             PAST DUE           PAST DUE     PAST DUE      PAST DUE


               000                000               000       45848          101396        $147244




                                                                                                      USA001415
                              Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 287 of 346

    From                                                 Rhonda Levaldo <rlevaldoHASKELLedu>
    To                                                   Briggs Connie                     K
    Sent                                                 6202021                   90544 PM
    Subject                                              EXTERNAL FW                               Indian        Leader Payments




This email         has been received                               from outside                  of   DOI        Use      caution       before        clicking               on links opening                    attachments                 or

responding


Original Message
From Rhonda Levaldo <rlevaldoHASKELLedu>
Sent Tuesday May 26 2020 956 AM
To    Jeri   Sledd       <jsleddHASKELLedu>                                                The        Indian      Leader        <ii                        Pll                                       stevebyingtonbieedu
Brenda Racehorse                       <bracehorseHASKELLedu>
Cc     Jamie Kay <                                           P   1 1




Subject       RE        Indian          Leader Payments


I   concur with the request Thank you Rhonda                                                          LeValdo

From       Jeri    Sledd

Sent Tuesday              May 26 2020 830                                     AM
To The        Indian      Leader stevebyingtonbieedu                                                        Brenda Racehorse

Cc     Jamie       Kay Rhonda                       Levaldo

Subject       RE        Indian          Leader Payments


A    withdrawal         request              will    still       need         to     be   filled      out but       if   Rhonda         will    concur             to   this       email       I   will    use    this   as her authorization

to   withdrawal         these funds




From The           Indian         Leader

Sent Monday               May 25 2020 321 PM
To stevebyingtonbieedu                                           Jeri     Sledd Brenda Racehorse
Cc     Jamie       Kay Rhonda Levaldo
Subject Indian Leader Payments


aya ceeki


Im    reaching          out   to       you on behalf of the Indian Leaders treasurer Jamie Colvin who has been                                                                                                 trying to     communicate                    with

the   student       bank          to    cut     checks                 for    student writers and                       photographers               for the Indian                 Leaders               third    Issue      this   year           I   had

previously         communicated                          with          Jeri    Sledd regarding                   payments             prior    to    the issue               being written                to    ensure we         still      had access

to   our funds She informed                               me           that


>    The     funds are not frozen                            I
                                                                  am         only    on campus Thursdays and                               Fridays             I

                                                                                                                                                                    only      ask that you email                      me     the    spreadsheet                for


your payroll and              I   will       cut     the         checks            as per usual              I   will    need mailing               addresses                for   all       checks        to    be mailed as we are not

allowing      any face to face                       contact              with       students          at   this    time The funds are not frozen                                        I   am     only       on campus            Thursdays and

Fridays        I
                   only ask that you email                                   me      the   spreadsheet                  for   your payroll and             I       will      cut   the       checks            as per usual             I   will   need

mailing      addresses                 for    all    checks              to    be mailed as we are not allowing                                 any face                to   face        contact with             students          at      this       time

According          to   our treasurer                     all          information          needed was provided to                         Jeri       Sledd via email the                           last       week     of April        and she has

since      continued          to       try   and touch base with the student                                            bank to get payments which have                                            not    happened


1     Please refer        to      emails between                              Jeri    Sledd and Jamie Colvin to cut payments                                                 for   Volume 123                   Issue    3

2     Please see attached                        invoice to                  have     the student                bank mail a payment to our printer Osage Graphics                                                           in   the       sum        of

$147244

3     Please cc         in                                Pll                               In     any future emails between the student                                           bank        and Jamie Colvin so we can

monitor communication                               to   ensure the above are accomplished


4     Please get back                  to    us by the end                      of    business          Thursday              May      28th     at   the   latest            with        any requests              for additional                  information


you may need to complete the above




                                                                                                                                                                                                                                                       USA001416
                    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 288 of 346
5   Please confirm that checks          and       payments      have   been cut by end of business     of Friday      May 29th

We   understand     delays during       initial   transitions    from   COVID19    responses but      this   Friday   will   be over a month since Indian

Leaders   first   request for   funds    to   be sent    We     appreciate   your assistance   this   week

neewe
Jared   Nally Editor




                                                                                                                                                 USA001417
                             Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 289 of 346

 From                                                  Rhonda Levaldo <rlevaldo©HASKELLedu>
 To                                                    Briggs Connie                         K
 Sent                                                 6202021                       90537 PM
 Subject                                               EXTERNAL FW                                Indian          Leader Payments




           This email has been received                                                 from outside of                        DO         Use     caution before                        clicking         on links opening

                                                                                                  attachments                    or responding




From       Jeri         Sledd          lsleddHASKELLedu>
Sent Tuesday                      May 26 2020 831                                    AM
To     The        Indian Leader <i                                                    16r                                       stevebyingtonbieedu                                    Brenda Racehorse

<bracehorseHASKELLedu>
Cc      Jamie Kay                 <s
                                                                    Pll                              Rhonda                Levaldo        <rlevaldoHASKELLedu>
Subject            RE        Indian Leader Payments




A    withdrawal         request         will       still    need          to   be   filled       out but        if   Rhonda      will    concur   to this       email       I   will    use    this    as her authorization                   to


withdrawal         these     funds




From The            Indian         Leader             i                                Pll



Sent Monday                  May 25 2020 321                                   PM
To     stevelbyingtongbieedu                                      Jeri     Sledd          Brenda Racehorse

Cc     Jamie       Kay Rhonda Levaldo
Subject           Indian      Leader Payments



aya ceeki


Im reaching             out to         you on behalf of the Indian Leaders treasurer Jamie Colvin who has been trying                                                                                          to   communicate                    with

the   student       bank          to    cut    checks              for         student writers and                       photographers           for the Indian             Leaders            third     Issue      this   year           I   had

previously         communicated                       with         Jeri        Sledd regarding                       payments      prior    to   the issue            being written              to    ensure we         still      had access

to   our funds She informed                                me      that



>    The   funds are not frozen                               I
                                                                  am       only      on campus Thursdays and                               Fridays        I
                                                                                                                                                               only    ask that you email                    me     the    spreadsheet                for

your payroll and              I    will      cut     the          checks            as per usual            I     will    need mailing           addresses            for   all       checks      to   be mailed as we are not

allowing     any face to face                        contact              with      students         at    this       time The funds are not frozen                               I   am   only       on campus           Thursdays and

Fridays       I

                  only       ask that you email                            me       the   spreadsheet                    for   your payroll and       I       will    cut   the       checks          as per usual             I   will   need

mailing      addresses                 for   all    checks            to       be mailed as we are not allowing                              any face            to   face        contact with           students          at      this       time


According          to   our treasurer                      all     information               needed was provided to                        Jeri   Sledd via email the                      last       week     of April        and she has

since    continued            to       try   and touch base with the student                                             bank to        get payments which have                            not    happened


1     Please refer           to    emails between                          Jeri      Sledd and Jamie Colvin to cut payments                                           for   Volume 123                 Issue    3


2     Please see attached                       invoice to                 have       the student                bank mail a payment to our printer Osage Graphics                                                  in   the       sum        of

$147244


3     Please cc         IL
                                                      Pll                                 on any          future         emails between the student                         bank        and Jamie Colvin so we can




                                                                                                                                                                                                                                              USA001418
                    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 290 of 346
monitor communication         to   ensure the above are accomplished



4   Please get back    to   us by the end        of   business   Thursday   May   28th   at   the   latest   with   any requests       for additional   information

you may need to complete the above



5   Please confirm that checks         and      payments      have   been cut by end of business             of Friday     May 29th


We   understand     delays during     initial   transitions    from   COVID19     responses but            this   Friday   will   be over a month since Indian

Leaders   first   request   for   funds to be sent       We    appreciate   your assistance         this   week


neewe
Jared   Nally Editor




                                                                                                                                                         USA001419
                      Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 291 of 346

    From                                 Rhonda Levaldo <rlevaldo©HASKELLedu>
    To                                   Briggs Connie          K
    Sent                                 6202021    91102 PM
    Subject                              EXTERNAL FW                 Indian    Leader Payroll and           Financial      Document      Request
    Attachments                          ILA 2020 statement0001pdf




           This email has been received                    from outside of                  DO        Use   caution before         clicking             on links opening

                                                                     attachments                 or responding




From        Jeri   Sledd <jsleddHASKELLedu>

Sent Monday             January          112021 209 PM
To            <jarednallyHASKELLedu> jerisleddbieedu
       Jared Nally

Cc Ronald Graham <rgrahamHASKELLedu> Rhonda Levaldo <rlevaldoHASKELLedu>                                                                                       Steven

Byington <sbyingtonHASKELLedu> Mona Franklin <monafranklinbieedu>

Subject        Re    Indian Leader Payroll and                      Financial        Document         Request


Jared


I   have received your request                     for checks           to cut for the ILA staff                I   will   just   need    to     have both you and
Rhonda concur                   to the   withdrawal        of funds           so that        I   can attach    the    email to a withdrawal                    slip   in   lieu   of

signatures


I   have    also attached            your 2020 statement                      of   account          Please    let   me know         if
                                                                                                                                         you have questions


I
    am     on campus             daily   now and      I   will      read the       plan of operations               and forward them                    to the appropriate

signers        Once        it   has been signed             I    will   forward you a copy



Let    me     know    if
                            you need        further       assistance



Jeri     Sledd

Haskell       Indian       Nations University

7857498435
Student       Bank


From        Jared Nally   <jarednallyHASKELLedu>
Sent       Friday    January 8 2021 644 PM
To     jerisleddbieedu <jerisleddbieedu>                                      Jeri    Sledd <isleddHASKELLedu>
Cc     Ronald Graham               <rgrahamHASKELLedu>                               Rhonda         Levaldo   <rlevaldoHASKELLedu>                             Steven

Byington       <sbyingtonHASKELLedu>                                Mona      Franklin           <monafranklinbieedu>
Subject Indian Leader                    Payroll   and Financial Document                         Request


aya Jeri


Ive    attached      the Indian Leader Associations pay                              roll   to this   email Please         let   me know       if   I   need   to   provide




                                                                                                                                                                            USA001420
                   Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 292 of 346
anything    else to have           our writers and           photographers           paid for their work for the        fall   semester


Several    times this semester              September 3rd September                         10th   and October       19th Ive attempted       to   engage you
and the student bank               to   receive    balance statements                of   the Indian Leader Associations           student   bank    accountI
am    attempting       again   to       ask you    to   please   provide       all   past statements     for    our account for last year          2020   This   is


crucial   information        for   the planning         of   Indian leader Association             activities




I   would also   like   to   affirm      whether or not        HI   NU   approved and acknowledged                   the Indian Leader Associations

Plan of Operations           sent to you on September                    3rd


I
    appreciate   your cooperation             in   assisting     the Indian Leader Association                 in   their financial   operations



Jared Nally Editor In Chief


Get Outlook      for    iOS




                                                                                                                                                          USA001421
                     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 293 of 346

11121      at   13145345                                                                                                                    Page   1



                                                                             Student Bank
                                                                             Vendor Ledgers
                                                 For the Period From Jan               1    2020 to Dec    31   2020
Filter   Criteria   includes   1   IDs   23258 Report   order   is   by ID


 Vendor ID                                Date          Trans No              Type   Paid        Debit   Amt      Credit   Amt    Balance
 Vendor


 23258                                    1120          Balance      Fwd                                                          560171
 INDIAN LEADER ASSOC                      2620          053006                CDJ                    7000                         553171
                                          22120         0417347               CRJ                                        3000     556171
                                          22420         68432                 CDJ                   10020                         546151
                                          22420         68433                 CDJ                   14500                         531651
                                          22420         68434                 CDJ                    6650                         525001
                                          22420         68435                 CDJ                   34320                         490681
                                          22420         68436                 CDJ                    5000                         485681
                                          22420         68437                 CDJ                    5500                         480181
                                          22420         68438                 CDJ                    2950                         477231
                                          22420         68439                 CDJ                    2110                         475121
                                          22420         68440                 CDJ                   39848                         435273
                                          22420         T2JDSTRF224           CRJ                                      353167     788440
                                          22620         053027                CDJ                   10000                         778440
                                          22820         0417384               CRJ                                        2647     781087
                                          3420          053033                CDJ                    8000                         773087
                                          3520          68579                 CDJ                    4000                         769087
                                          3520          68580                 CDJ                   19270                         749817
                                          3520          68581                 CDJ                    9770                         740047
                                          3520          68582                 CDJ                   15450                         724597
                                          3520          68583                 CDJ                   16690                         707907
                                          3520          68584                 CDJ                    9560                         698347
                                          3520          68585                 CDJ                    4480                         693867
                                          3520          68586                 CDJ                    6370                         687497
                                          31020         0417418               CRJ                                          1564   689061
                                          52620         68928                 CDJ                     500                         688561
                                          52620         68929                 CDJ                    5440                         683121
                                          52620         68930                 CDJ                    6230                         676891
                                          52620         68931                 CDJ                   19210                         657681
                                          52620         68932                 CDJ                   28640                         629041
                                          52620         68933                 CDJ                    5000                         624041
                                          52620         68934                 CDJ                    5000                         619041
                                          52620         68935                 CDJ                    2710                         616331
                                          52620         68936                 CDJ                     500                         615831
                                          52620         68937                 CDJ                    9530                         606301
                                          52620         68938                 CDJ                  147244                         459057
                                          72420         68982                 CDJ                    11250                        447807
                                          72420         68983                 CDJ                   34020                         413787
                                          72420         68984                 CDJ                    13710                        400077
                                          72420         68985                 CDJ                     8170                        391907
                                          72420         68986                 CDJ                     3220                        388687
                                          72420         68987                 CDJ                     2450                        386237
                                          72420         68988                 CDJ                     5700                        380537
                                          72420         68989                 CDJ                    33810                        346727
                                          72420         68990                 CDJ                     6600                        340127
                                          72420         68991                 CDJ                     5000                        335127
                                          72420         68992                 CDJ                     5000                        330127
                                          72420         68993                 CDJ                     3760                        326367
                                           72420        68994                 CDJ                     3730                        322637
                                           72420        68995                 CDJ                     3690                        318947
                                           73120        69004                 CDJ                    43000                        275947
                                           8720         T2JDSTRF080           CRJ                                      452600     728547
                                           102920       T2JDSTRF102            CRJ                                      65334     793881

   Report Total




                                                                                                                                       USA001422
                      Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 294 of 346

    From                          Rhonda Levaldo <rlevaldo©HASKELLedu>
    To                            Briggs Connie         K
    Sent                          6202021           91108 PM
    Subject                       EXTERNAL FW               Indian   Leader Payroll and      Financial   Document   Request




           This email has been received                from outside of         DO      Use   caution before    clicking   on links opening

                                                            attachments         or responding




From       Steven Byington        <sbyingtonHASKELLedu>
Sent Tuesday            January   12 2021 224 PM
To     Jeri   Sledd   <jsleddHASKELLedu>                     Jared Nally       <jarednallyHASKELLedu>                Rhonda   Levaldo

<rlevaldoHASKELLedu> jerisleddbieedu
Cc Ronald Graham <rgrahamHASKELLedu>                                    Mona     Franklin    <monafranklinbieedu>             Byington Steve K

<stevebyingtonBIEEDU>
Subject        Re     Indian Leader Payroll and             Financial   Document       Request


Please contact           me   and    I   can arrange a time for Mail Center pickup


From       Jeri   Sledd <jsleddHASKELLedu>
Sent Tuesday            January     12 2021 207 PM
To     Jared Nally      <jarednallyHASKELLedu>                       Rhonda     Levaldo      <rlevaldoHASKELLedu>             jerisleddbieedu
<jerisleddbieedu>
Cc     Ronald Graham          <rgrahamHASKELLedu>                       Steven Byington        <sbyingtonHASKELLedu>               Mona   Franklin

<monafranklinbieedu>
Subject        Re     Indian Leader Payroll and             Financial   Document       Request


Your checks           have    been       put   in   the Indian   Leader po box Please              make    arrangements       with the   Post

Office to pick         them up


Jeri




From Jared Nally <jarednallyHASKELLedu>
Sent Monday January 112021 834 PM
To Rhonda Levaldo <rlevaldoHASKELLedu>                                  Jeri   Sledd   <jsleddHASKELLedu>              jerisleddbieedu
<jerisleddbieedu>
Cc     Ronald Graham          <rgrahamHASKELLedu>                       Steven Byington        <sbyingtonHASKELLedu>               Mona   Franklin

<monafranklinbieedu>
Subject        Re     Indian Leader Payroll and             Financial   Document       Request


I   also concur for the withdrawal              of   funds for the payroll Thank         you   Jared Nally



Get Outlook       for   iOS


From Rhonda             Levaldo   <rlevaldoHASKELLedu>
Sent Monday             January   112021 23300 PM
To     Jeri   Sledd   <jsleddHASKELLedu>                     Jared Nally       <jarednallyHASKELLedu>               jerisleddbieedu



                                                                                                                                          USA001423
                          Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 295 of 346
<jerisleddbieedu>
Cc         Ronald Graham                <rgrahamHASKELLedu>                                       Steven Byington              <sbyingtonHASKELLedu>                                           Mona    Franklin

<monafranklinbieedu>
Subject           RE      Indian Leader Payroll                     and Financial Document                              Request


I       concur   for   the withdrawal               of   funds for the payroll                     Thanks             Rhonda LeValdo


From           Jeri    Sledd         lsleddHASKELLedu>
Sent Monday                    January     112021 209 PM
To        Jared Nally           <jarednallyHASKELLedu>                                      jerisleddbieedu
Cc         Ronald Graham                <rqrahamHASKELLedu>                                       Rhonda             Levaldo   <rlevaldoHASKELLedu>                                       Steven

Byington          <sbyingtonHASKELLedu>                                        Mona        Franklin               <monafranklinbieedu>
Subject           Re     Indian Leader Payroll and                              Financial         Document             Request


Jared


    I   have received your request                            for checks               to cut for the ILA staff                  I   will       just   need          to     have both you and
Rhonda concur                        to the      withdrawal          of funds              so that            I
                                                                                                                  can attach   the     email to a withdrawal                              slip   in   lieu   of

signatures


    I   have   also attached                 your 2020 statement                           of   account              Please    let    me know                 if
                                                                                                                                                                   you have questions


    I   am   on campus                daily      now and        I   will       read the          plan of operations                  and forward them                              to the appropriate

signers           Once          it   has been signed                     I    will    forward you a copy



Let       me     know      if
                                 you need           further         assistance



Jeri         Sledd

Haskell          Indian         Nations University

7857498435
Student          Bank


From           Jared Nally            larednallyHASKELLedu>
Sent           Friday January            8 2021 644 PM
To        jerisleddbieedu lerisleddbieedu>                                                 Jeri    Sledd           lsleddHASKELLedu>
Cc         Ronald Graham                <rgrahamHASKELLedu>                                       Rhonda             Levaldo   <rlevaldoHASKELLedu>                                       Steven

Byington          <sbyingtonHASKELLedu>                                        Mona        Franklin               <monafranklinbieedu>
Subject Indian Leader                            Payroll   and Financial Document                                  Request


aya Jeri


Ive       attached       the Indian Leader Associations pay                                       roll   to this       email Please             let   me know             if   I   need   to    provide

anything         else to have               our writers and                  photographers               paid for their work for the                   fall        semester


Several          times this semester                 September 3rd September                                        10th   and October            19th Ive attempted                       to    engage you
and the student bank                        to   receive      balance statements                         of       the Indian Leader Associations                          student         bank    accountI
am        attempting       again to ask you to please                                provide      all    past statements             for   our account for last year                            2020   This       is


crucial        information            for   the planning            of       Indian leader Association                     activities




I       would also      like     to   affirm      whether or not                HI    NU   approved and acknowledged                              the Indian Leader Associations

Plan of Operations                     sent to you on September                            3rd


I

        appreciate     your cooperation                  in   assisting              the Indian Leader Association                         in   their financial                operations



Jared Nally Editor In Chief




                                                                                                                                                                                                       USA001424
                Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 296 of 346

Get Outlook   for   iOS




                                                                                        USA001425
                      Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 297 of 346

    From                             Rhonda Levaldo <rlevaldo©HASKELLedu>
    To                               Briggs Connie           K
    Sent                             6202021          91116 PM
    Subject                          EXTERNAL FW                 Indian   Leader Payroll and             Financial   Document      Request




           This email has been received                     from outside of             DO       Use     caution before       clicking    on links opening

                                                                 attachments             or responding




From        Jared Nally      larednallyHASKELLedu>
Sent Tuesday             January  12 2021 251 PM
To     Steven Byington              <sbyingtonHASKELLedu>                         Jeri    Sledd        <jsleddHASKELLedu>                 Rhonda   Levaldo

<rlevaldoHASKELLedu> jerisleddbieedu
Cc Ronald Graham <rgrahamHASKELLedu>                                          Mona            Franklin   <monafranklinbieedu>                Byington Steve K

<stevebyingtonBIEEDU>
Subject        Re     Indian Leader Payroll and                  Financial    Document            Request


aya Steven Byington


I
    just   sent an email       to   Althea but         if
                                                            you can arrange a time               for   me   to   get to   campus   let   me know   Ive got a

flexible      schedule with my asynchronous                      classes     so   Ill   let   your schedule determine when works best



neewe
Jared Nally


Get Outlook        for   iOS


From        Steven Byington           <sbyingtonHASKELLedu>
Sent Tuesday             January      12 2021 22411 PM
To     Jeri   Sledd   <jsleddHASKELLedu>                          Jared Nally           <jarednallyHASKELLedu>                      Rhonda   Levaldo

<rlevaldoHASKELLedu> jerisleddbieedu <jerisleddbieedu>
Cc Ronald Graham <rgrahamHASKELLedu> Mona Franklin <monafranklinbieedu>                                                                      Byington Steve K
<stevebyingtonBIEEDU>
Subject        Re     Indian Leader Payroll and                  Financial    Document            Request


Please contact           me     and    I
                                           can arrange a time for Mail Center pickup


From        Jeri   Sledd <isleddHASKELLedu>
Sent Tuesday             January      12 2021 207 PM
To     Jared Nally       <jarednallyHASKELLedu>                           Rhonda         Levaldo         <rlevaldoHASKELLedu>                jerisleddbieedu
<jerisleddbieedu>
Cc     Ronald Graham            <rgrahamHASKELLedu>                           Steven Byington                <sbyingtonHASKELLedu>                 Mona   Franklin

<monafranklinbieedu>
Subject        Re     Indian Leader Payroll and                  Financial    Document            Request


Your checks           have     been        put   in   the Indian     Leader po box Please                        make      arrangements      with the   Post

Office to pick         them up



                                                                                                                                                          USA001426
                          Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 298 of 346

Jeri




From Jared Nally larednallyHASKELLedu>
Sent Monday January 112021 834 PM
To Rhonda Levaldo <rlevaldoHASKELLedu>                                                  Jeri   Sledd   <isleddHASKELLedu>                        jerisleddbieedu
<jerisleddbieedu>
Cc         Ronald Graham                <rqrahamHASKELLedu>                             Steven Byington         <sbyingtonHASKELLedu>                     Mona      Franklin

<monafranklinbieedu>
Subject            Re    Indian Leader Payroll and                        Financial     Document        Request


I       also concur for the withdrawal                 of       funds for the payroll Thank              you    Jared Nally



Get Outlook             for     iOS


From Rhonda                     Levaldo       <rlevaldoHASKELLedu>
Sent Monday                   January         112021 23300 PM
To        Jeri   Sledd    <isleddHASKELLedu>                               Jared Nally         <jarednallyHASKELLedu>                       jerisleddbieedu
<jerisleddbieedu>
Cc         Ronald Graham                <rqrahamHASKELLedu>                             Steven Byington         <sbyingtonHASKELLedu>                     Mona      Franklin

<monafranklinbieedu>
Subject            RE     Indian Leader Payroll                  and Financial Document                 Request


I       concur    for   the withdrawal          of   funds for the payroll              Thanks         Rhonda LeValdo


From           Jeri     Sledd <isleddHASKELLedu>
Sent Monday                   January         112021 209 PM
To        Jared Nally           <jarednallyHASKELLedu>                            jerisleddbieedu
Cc         Ronald Graham                <rgrahamHASKELLedu>                             Rhonda        Levaldo   <rlevaldoHASKELLedu>                    Steven

Byington          <sbyingtonHASKELLedu>                                  Mona     Franklin         <monafranklinbieedu>
Subject            Re    Indian Leader Payroll and                        Financial     Document        Request


Jared


    I   have received your request                     for checks              to cut for the ILA staff           I   will   just   need    to   have both you and
Rhonda concur                        to the   withdrawal          of funds       so that       I
                                                                                                   can attach   the     email to a withdrawal          slip   in   lieu   of

signatures



    I   have     also attached            your 2020 statement                    of   account         Please    let   me know         if
                                                                                                                                           you have questions


    I   am   on campus                daily   now and       I    will    read the     plan of operations              and forward them            to the appropriate

signers           Once          it   has been signed               I    will   forward you a copy



Let       me     know      if
                                 you need       further          assistance



Jeri         Sledd

Haskell           Indian        Nations University

7857498435
Student           Bank


From           Jared Nally            larednallyHASKELLedu>
Sent           Friday January            8 2021 644 PM
To        jerisleddbieedu lerisleddbieedu>                                       Jeri   Sledd       lsleddHASKELLedu>
Cc         Ronald Graham                <rarahamHASKELLedu>                             Rhonda        Levaldo   <rlevaldoHASKELLedu>                    Steven

Byington          <sbyingtonHASKELLedu>                                  Mona     Franklin         <monafranklinbieedu>




                                                                                                                                                                    USA001427
                    Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 299 of 346
Subject Indian Leader                   Payroll   and Financial Document                    Request


aya Jeri


Ive   attached     the Indian Leader Associations pay                          roll   to this   email Please         let   me know    if   I   need   to    provide

anything    else to have           our writers and         photographers              paid for their work for the          fall   semester


Several    times this semester              September 3rd September                          10th   and October        19th Ive attempted              to   engage you
and the student bank               to   receive    balance statements                 of   the Indian Leader Associations             student         bank    accountI
am    attempting       again to ask you to please               provide        all    past statements     for    our account for last year                  2020   This   is


crucial   information        for   the planning       of   Indian leader Association                activities




I   would also   like   to   affirm      whether or not        HI   NU   approved and acknowledged                     the Indian Leader Associations

Plan of Operations           sent to you on September                    3rd


I
    appreciate   your cooperation             in   assisting    the Indian Leader Association                   in   their financial       operations



Jared Nally Editor In Chief


Get Outlook      for    iOS




                                                                                                                                                                   USA001428
                          Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 300 of 346

From                                     Rhonda Levaldo <rlevaldoHASKELLedu>
To                                       Briggs Connie                K
Sent                                     6202021                 90314 PM
Subject                                  EXTERNAL FW                       Indian      Leader Questions




This email      has been received                  from outside           of   DOI     Use    caution           before    clicking        on links opening        attachments        or

responding


Original Message
From The        Indian       Leader <indianleader10gmailcom>
Sent Sunday           April    5     2020 1227          PM
To toniasalvinibieedu
Cc Rhonda           Levaldo <rlevaldoHASKELLedu>

Subject Indian Leader Questions


aya Salvini


The   Indian    Leader        will    continue putting a             digital    issue       together       to   highlight       student      and faculty accomplishments               as well as

information         during   this     time    I

                                                   may have         additional        questions          later but       to   start   two   articles    that are important      to   me        I   have    a

few   statistics     to   gather from         HINU          I   want to cover the great                 efforts   HINU        went through to get students               home   that      is



unprecedented             and something             other        universities    didnt       do     I   also    want to humanize students                    remaining      on campus          due to

backlash     from public         in    not   understanding             student        circumstances              that    didnt give them other options The questions                               are   as

follows



Ql How       many students were                    living       on campus       at   the    beginning           of the    semester


Q2 How       many students              are       on campus         now

Q3    What     are the       final   numbers for student travel assistance                                 How many            flights     trains   etc

Q4    With   the     announcement                 of online       summer classes             will       students    on campus             be able      to   remain for summer courses

paying on campus              living    fees


Q5    What     is   the   percent      of enrolled              students who         live   on campus or What                  is   the   total   number      of enrolled    students and            I
                                                                                                                                                                                                         can

do the math with the answer from question                                 1
neewe
Jared     Nally




                                                                                                                                                                                               USA001429
                         Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 301 of 346

    From                               Rhonda Levaldo <rlevaldo©HASKELLedu>
    To                                 Briggs Connie        K
    Sent                               6202021       91007 PM
    Subject                            EXTERNAL FW               Indian   Leader Sanctioning        Forms




           This email has been received                  from outside of        DO           Use   caution before      clicking   on links opening

                                                                 attachments       or responding




From            The    Indian Leader      i                       Pll


Sent Thursday September                        10 2020 1006             AM
To     Jeri      Sledd   lsleddHASKELLedu> jsleddbieedu
Cc     Rhonda           Levaldo   <rlevaldoHASKELLedu>
Subject           Indian Leader Sanctioning              Forms



aya Jeri


I   emailed       last   week   about the Indian Leader Associations                    sanctioning and trying to get a signature           card   for   the

new    officers




Here       is   a link to our   20202021            Order   of   Operations    and here       is   a link to our meeting    minutes where   we     elected

officers         Let   me know    if   there   is   anything     else    we need   to   do   to    move   forward   with our sanctioning



neewe
Jared Nally Editor In Chief




                                                                                                                                                   USA001430
                          Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 302 of 346

From                                     Rhonda Levaldo <rlevaldo©HASKELLedu>
To                                       Briggs Connie       K
Sent                                     6202021        90407 PM
Subject                                  EXTERNAL FW              Indian      Leader Volume     123 Issue 3

Attachments                              Vo11231ss3pdf




            This email has been received                   from outside of             DO     Use   caution before          clicking   on links opening

                                                                  attachments            or responding




From        The    Indian Leader <i                               Pll

Sent Wednesday                   April    152020        1113 AM
To     Stephen       Prue <stephenpruebieedu>                            Jim Rains <jrainsHASKELLedu>
Cc     Rhonda        Levaldo        <rlevaldoHASKELLedu>
Subject Indian Leader Volume                           123 Issue 3




aya Mr Prue


This   is   my   third    request   for   you to please send out a student               email with the   latest   issue of the   Indian   Leader   to   students

The document             is   attached    and   I
                                                    hope youll   give the     Indian   Leader the same consideration          for distributing   our     information

as you have        with       done with student government              and    healing   week who youve       distributed    information    since   my    first   request


Jared       Nally Editor




                                                                                                                                                                  USA001431
                                          THE INDIAN LEADER
                                          Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 303 of 346



                                        HASKELL INDIAN NATIONS UNIVERSITY
                ne 123             Issue 3                                                        The old                                 ET                                newspape                                                              April    13 2020




VPIJS     Tonia        SiiMin      addressing        students         Photo by Zachar y       Arquette



HINU Pandemic                                                           may     potentially         be      held on        campus               Indian     Leaders               current        impression         were addressed Students                         belongings

                                                                                                                                                that   HINU      has been          the    only universi            left
                                                                                                                                                                                                                          campus would be packed and
                                                                                                                                                                                                                          on

Response                                                                Further information                was given through                    ty to offer financial            assistance          in   secur    recorded Any illegal items would be

                                                                        the   Vice     President       of Student          Services                    plane     tickets         bus     fares lodging             turned       over       to    authorities         and       there

Summary
                                                                                                                                                ing

                                                                        who      addressed          students            who          were       and gas cards           among other              travel      aid   would       be     no     student       writeups             with
Jared Nally
                                                                        on    campus        for   spring         break     directly             for    students        Salvini         said     The Uni            the    exception          of possession           of     weap
                                                                        In    her addresses            Salvini       presented              a   versity    is
                                                                                                                                                                assisting financially                 with   all   ons Packed               belongings            would         only
March          12         Haskell         Indian         Nations                       of
                                                                        message             student         safety as          a prior          the    arrangements on             all
                                                                                                                                                                                          transpiration            be shipped             to students      graduating           this

University             students           received             their           Salvini      wanted         students                 know
                                                                        ity                                                to                                                                                      semester and not                returning        in the      fall
first   of   many       directives          from         the   uni      that actions        were informed                through            a   During this time Danielle McKinney
               regarding             their         COVID19                                                                                      who was coordinating transportation
versity                                                                 continued        partnership            with     the    Doug                                                                               Students          were       also    instructed         to    up
pandemic             response             This     email        set                                                                                                     had
                                                                        las     County        Emergency                  Response               arrangements                       collected          roughly      date     addresses             and      file     electronic
into    motion         many questions and fur                           Team       This      information                                    a   30                                              time           9
                                                                                                                        provided                      requests        for   aid    at    that                      fund     transfer            requests      with       the    stu
ther    university           policies       to     act    on    the
                                                                                 window           for      student       travel          that              and    21 ground
                                                                        safety                                                                  flights                                   transportation           dent    bank       to    assist     with       financial      aid
                    climate        of     the      pandemic
changing                                                                later    public      statements             identified             as   That     number quickly                  rose   after the      3   and                       work                               Stu
                                                                                                                                                                                                                            student                      payments
                                                                        of    March       17 where              until    then stu               oclock         mandatory            student          meeting       dents       were        also    directed         to    update
The email extended                                   break       an
                                        spring                          dents     could      return        to   campus              to   get    later that      day Additional                  funds were                                addresses        with       the
                                                                                                                                                                                                                   forwarding                                                   post
additional           week         providing          the       Uni      their   belongings             This               window                given by        the    Haskell          Foundation and
                                                                                                                safety                                                                                             office      and    direct      any    additional            ques
               time     to    create       the     infrastruc           was coupled with a strong message                                                   Government voted
versity                                                                                                                                         Student                                          to    donate      tions       to    HINUs             new        information
ture      to        continue         courses             through                      who were home during
                                                                        that students                                                           their     remaining           $20000            in    student      line                    number          7858302770
                                                                                                                                                                                                                            phone
distance         learning            This       email      origi        spring    break      should remain                at        home        funds     to    help        HINU          has    not      made     and         email              infolinehaskelledu
nally     intended           to   have      student        safety       and                              should         work         with                                         comment                  how
                                                                                that    students                                                itself    available         to                       on
reevaluated             after      several         weeks        po      the     university        to       create       exit        plans       student     money           was used             and       how                                    2
                                                                                                                                                                                                                   Continued         on   page
tentially        resuming            on   campus           class        These                                                       make                                     received                       aid
                                                                                  exit   plans were             created    to
                                                                                                                                                many       students                             travel

es        this      was      later   replaced        with       the
                                                                        sure    students      had      a    safe    environment                 Students        were        able    to                     trav
                                                                                                                                                                                           request

message         that distance                              would                            and                      students fi                                                            March 16th
                                                                                                                                                          upuntil Monday
                                          learning                      to return to              to collect                                    el aid

continue         the    remainder of               the   semes          nancial      and personal needs                  for    HINU
ter     that    the    summer semester would                                                  students                                          Student
                                                                        to assist in the                         return        It   is   the                    housekeeping                     questions
be      online         and        that      fall     semester




                                                                                                                                                                                                                                                    USA001432
      2     THE INDIAN
                                          Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 304 of 346
                                           LEADER                                           TS                                                                                     E                                                                            April                13 2020


Jude Thin Elk                                                            HINU           community                   with          this       devas       now         and     never          will     be    overlooked           memory of Jimboy                         his    roommate and

                                                                         tating       news              We     can       remember and                    The      Haskell          family          is    proud     to    say    Jude     just      having        good time together
Jamie Colvin
                                                                         never        forget           this    time of sorrow                      but   he     was here           to       better      himself while           enjoying           each others                 company while
                                                                         may      bask        in the         wonderful              memories             proceeding               on    his       educational           path    walking            towards           Curtis          Hall        These
The news               of our very             own         hits    tre

                       for    Haskell Indian Nations
                                                                         of     getting           to    know         this      young          man                                                                               memories            that       were shared                 with    this
mendously
                                                                                                                                                         Jude        also     made            friendships              along    beautiful           soul       will      not be           forgotten
Univers4s                    community                but    direc
                                                                         As we          know him Jude was here                                      at   the    way Many saw him                           as    a person       Jimboy         says        I    just       hope           that    other
tions      towards            healing          and        rejoicing
                                                                         HINU           to                    his    education               When                                            and                        Cur                         to           Jude          for   who he was
need       to    be lionized            On March                  16th
                                                                                             pursue                                                      always         smiling                      laughing                   people        got         see

                                                                                                              into       this                                     student                                               Jude    before         passing               and       he     wishes        for
2020       the        HINU        campus         experienced
                                                                         being          accepted                                   university            rent                      Trey       Jimboy            says

                                                                         you     are     not only becoming                             a student         was      someone               he    could        always        talk   everyone            to    remember                  that he        was
and       received            word      of what            no      one
                                                                         you     are     becoming               part      of      the    Haskell         to     and        about        anything             They        met    just     a    kind        relaxed          person           who     al
wishes           to    hear       our beloved              relative

                                                                         family This cohort                          of a family                will     when         Jimboys                roommate             brought       ways seemed                to   be laughing                 or    smil
and       Haskell            student      Jude            Thin     Elk
                                                                         always have a                   place       for       every         HINU        Jude        over         uniting           them         together       ing     and not          letting      things get to               him
suddenly              passed         away       on         campus
                                                                         student         on       their       journey              Judes           de

The                                                                      termination               towards           selfgrowth                    and   Jimboy goes on                  to   explain       his    memo         May           Jude         forever              be         rejoiced
           catastrophe               created          an    uproar
                                                                         gaining knowledge                          as   a   student          is   not   ries    and    best      moments with Jude one
and       sadness            sweeping           through            the




When Home                                 Isnt                           sage during               the travel            safety         window           now         HINU          is   also       home      for others         mised         or    having           a    family           member


Home
                                                                         students        were required                   to create            trav       during       this    time          for    various       reasons        who      is    and       travel          exacerbating              the


                                                                         el    safety        plans           Tonia           Salvini          Vice                                                                              potential          of     infection             or        return    to

Jared Nally                                                              President           of University                   Services          told      Though         each           of    these        students       has    hotspots           Health       safety          is   also    a    con
                                                                         students        that if         going       home wasnt an                       their       own      personal             reasons        for    re     cern     for those        coming from non                    reser
Haskell           Indian          Nations             Universi           option       that        they should                write       that      on    maining             on        campus              the     public       vation        communities                  Without           access

ty    recently         came under              fire       after    re    their    travel          plans        HINU            administra                should        understand              that       many break            to    Indian Health Services                         they would

leasing         a statement documenting                            an    tion did       not       make themselves                      available         the    mold of teenage                    college       students       not have           access       to healthcare                for   ex
on campus                   students           selfreported              to    comment on                    how many                   students         who have            families to             return       to    For     isting       health      conditions             or    assistance


positive         test        result     for     COVID19                  remained on                   campus but the Indian                             some        students           being        evicted       would        in the    event of a           COVID19                    infection

The       public            wanted        to    know              why    Leader         estimates          that number to be                             mean        being         homeless               the     Haskell

these      students          werent        home              when        less    than         10         of     enrolled               students          community                is    the       only     family        for    The COVID19 pandemic                                 is   exposing

weeks        earlier          HINU        provided               both                                                                                    some        And      in        others          their    families       all
                                                                                                                                                                                                                                      types of privilege While                             students

financial         and personal             support          to     get   HINUs               pandemic               policies            human            may be toxic                  containing          abusive       re     remaining on              campus have                 great       grat
students         back        to   their    families              This    ized     its    students              in    creating             a    pro       lationships          and       dangerous               situations      itude to       HINU           and     its      faculty       for    al
also      comes        during        Kansas mandated                     cess that           was meaningful                    to the         safe       involving           drugs            and        other     safety       lowing        them       to    stay       when many uni

stayathome                   orders        So what               does    ty    of each            student           and       for       some        it   risks       Student            safety       considerations             versities       evicted         all      of    their      students

home             mean        for these         students and              wasnt          being            sent       away            One        stu       dont         just         surround               COVID19               community                members               should        realize


why arent they with                       their           families       dent     69     years           old and          in the         vulner                                                                                 there    is   a privilege            in   having a          safe    al
                                                                         able     category               for     COVID19                      said       For     others           there       were        health        con     ternative to return to other                         than    HINU
First      to    contextualize               HINUs mes                   Haskell             is   a     good        place         to    be    right      cerns       either       being        immune compro



Continued fivm cover                 page                                ing     on      campus                 Campus                 facilities        Gipp        addressed              her concerns           to    the    `communicate                  with       all    students          rath

                                                                         adapted         to       the    challenge                of    self  iso        administration                  We          have        students       er    than     relying          on       word        of    mouth
However               students         were      not       evicted       lation         Students          were           moved           to    sin       out    in    Indian           Country          hearing        from

from      thecampus as many                      institutions            gle    occupancy                rooms           in    two       dorms           their       friendswhen they should be                                 Acting          university                 President               Jim

had       done HINU    noted                      that        there      Winona              and        Blalock              and         a    one        hearing       from you all  Faculty was                                Rains         PhD         explained              that       the    Bu
                                                                         in one    out
would        be        a    population          of        students                                rule    went           into      effect          for   blindsided           by        questions           from        stu     reau     of Indian             Education              needed        to

on    campus           who had          to     make         an     in    picking        up        to   go     meals from Curtis                          dents       and     parents          after       students       on     approve            of     any        documents               before

formed           decision         on    their safety              and    Students            were        also       required             to    sign      campus shared  information from a                                      they     are   made public                  and       said        You
situation             Exit plans were                 a   strategy       an      updated               housing            contract              and      dorm hall meeting over social me                                       can      expect          the     information                 not    to

to prioritize              student     safety     reduce           the   sign     medical               releases             in    the        event      dia This information                       was not shared              come         out    as     quickly   you would as

on campus                  population           and         reduce       students            are       tested        for       COVID19                   with    the       faculty          and     did    not go        out    like         Public        documents HINU   re
the       risk        of     spreading          COVID19                                                                                                  through       public           statements              Off   cam       leased        are       available              following           this


                                                                         Throughout                    these        policies              HINU           pus     students          shared          their    own        frus     article       on    wwwtheindianleadercom
Additional                 isolation      policies            were       has     been             criticized             for      its     ability        trations       One        student          commented on

put    into       place        for     students            remain        to     communicate                      Instructor                  Freda       social      media        that the          campus         should




                                                                                                                                                                                                                                                                 USA001433
                                             Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 305 of 346
Vol 123Iss                               3                                                                                                                                                                                               THE INDIAN LEADER                                                   3

2020 Census                                                                          portant       then       to   make        sure that       HINU       The Haskell                                                            and       tear            Aging             and        maintenance

                                                                                     has updated              contact        information            for                                                                          are      of course a                   factor         for               cam
                                                                                                                                                          Glow Up
                                                                                                                                                                                                                                                                                              any
Jared       Nally
                                                                                     students            so    students           may be           con                                      Coalition                            pus       and           is     managed                     wonderfully

                                                                                     tacted       in   case        additional       information           Marklin Morales                                                        by       HINU                facilities                Unfortunate
Many          students             have        been             displaced
                                                                                     is   required          to     complete         the     census                                                                               ly      there        is      only          so      much          facilities
as    a result of            universities                closing their
                                                                                                                                                          The Experience of                   attending             Haskell      can      do     amid           their         various             duties       to
campuses                in efforts to          slow            the    spread

of    C OVID19 This                      is all          taking place
                                                                                     While        HINU           has     not   indicated          their   Indian           Nations          University             HINU          this      magnificently                         active            campus
                                                                                     methodology               for     completing           the    cen                                      no other              There
                              US                                                                                                                               comparable              to                                  are
                                                                                                                                                          is

right       as      the                 Census                 Bureau           is


                                2020                                        im       sus for       students There                 are    two    likely    many         factors that          go     into      this       expe    That      is    where             the       Haskell          Glow           Up
completing               the                 census              It   is

                                                                                     methods according                     to the     US     Census       rience           The        unique        academic              and    Coalition                          in This organization
portant for students                     to    know how they                                                                                                                                                                                          steps

                                                                                     Bureau            a   student        housing represen                                                    make                  a    good    initiated            by      HINU               instructor              Tyler
will    be counted                 and what impact                           be                                                                           social        atmosphere                            up
                                                                                     tative       will     complete             one      form      list   portion but            there       is   also    a   great deal         Kimbrell aims                         to      keep         the        overall
ing    counted               has on      their            community
                                                                                     ing    all   students           compiled using data                  to    be      said     about       the     surroundings                HINU           experience                   up        to    par by           in
                                                                                     from     administrative               records          The rep                                                                                                 who         better           than        HINU            stu
The     US         Census          Bureau wants                       Amer                                                                                                                                                       volving
                                                                                     resentative           has     the    option    to   complete         The         HINU          campus          established             in   dents        and        staff      who          utilize          the    cam
icans         to        know        that            though             many
                                                                                     a version           of    this      form      online         using   1884          is    rich     in    culture          containing         pus day         to        day The               brilliance            of    this
lives        have            been       impacted                     by      the

COVID19 pandemic
                                                                                     a    secure       portal        or to      have      a census        architecture              designated           as       US      His    concept            is     the      ability            to    respond           to
                                                    it    is   important
                                                                                     taker    pick up a paper                  version          or the    toric       National        Landmarks               The expe           the     observations of                      students            and       staff
that    everyone                complete                   the        census
                                                                                     representative                may give              each      stu    rience       one gains from being amongst                              who might                  see     the        need         for     campus
and understand                     their      residence                crite
                                                                                                                                                  them
                                                                      cam            dent a                                 and                                                               recognized build                                                      that         facilities
                                                                                                  questionnaire                     collect               these       12     nationally                                          improvements                                                           might
ria    College               students         living            off
                                                                                     after    they         are     completed             Then       the                 well     as the                                   640    not      due          to       their          busy           schedules
        should                                             census                                                                                         ings as                            approximately
pus                          complete           the                          for
                                                                                     census       taker       will       return    to    pick     them    acres       of land they occupy                           includ
their off campus                    living          arrangements

These                                                    out               cen       up    from        the       representative                HINU       ing     the        HINU       wetlands              recognized         The      starting            agenda             for the      Glow           Up
              students             may       fill                the
                                                                                     and     off campus                students         have      until   as      a    National             Natural           Landmark           Coalition            has been based on                           staff      and
sus    online           at    https2020censusgov
                                                                                     August         14th      to    complete          the   census              play       just as      important             a   role    than   student         run          cleanup               activities              One

                                                                                                                                                          any     other        in     the   overall        experience            such      recent          cleanup               activity         has been
Students              who       live      in        student            hous
                                                                                                                                                                                                                                 in                           to       the                              occur
ing     and        living          on    campus                  on       Cen                                                                                                                                                            response                                naturally

                                                                                                                                                          This        overall       HINU          experience             how     ring     fallen           branches                 from      the       many
sus     Day           are     counted                with        college
                                                                                                                                                                      can      be                                 when     the   robust         trees         throughout                campus               that
university               student         housing                 Howev                                                                                    ever                        downgraded

                                                                                                                                                          campus                            show                    of   wear                    HINUs                 extensive              history
                                                           COVID19                                                                                                           starts   to                                         signify                                                                       It
                                                                                                                                                                                                     signs
er due           to     the    effects              of
                                                                                                                                                                                                                                 was                                that this               clean             be
shutting              down          campuses                     the         US                                                                                                                                                           important                                                     up
                                                                                                                                                                                                                                 done         while           the      winter           weather              was
Census             Bureau           has       issued             a     state
                                                                                                                                                                                                                                 still    active            so      that         the    new            foliage
ment        that        college          students               will        still

                                                                                                                                                                                                                                 could properly                        grow Other                   activity
be     counted                as    living                on         campus
                                                                                                                                                                                                                                 goals         in     response                 to      HINUs                pro
even     if   they were                 home on April                        1st
                                                                                                                                                                                                                                 lific    history             have          been        to    touch      up
                                                                                                                                                                                                                                 or      glow         up        the         campus            by        main
Parents            of    students            filling            out       their

                                                                                                                                                                                                                                 taining         building                   appearances                     add
own census                   should not                  include          their

                                                                                                                                                                                                                                 ing      a     community                      tree         swing            and
children           if   they were             living            on a       col
                                                                                                                                                                                                                                 helping                                structures                in    need
lege        campus                 On campus                     students
                                                                                                                                                                                                                                                    repaint


do     not       need         to    complete                   a census
                                                                                                                                                                                                                                          in           infancy               the      Haskell           Glow
HINU
                                                                                                                                                                                                                                 Still          its
              will           complete           the            census         on
                                                                                                                                                                                                                                 Up       Coalition              is     a     HINU            communi
the     students               behalf          as         part        of     the

                                                                                                                                                                                                                                 ty based             organization                     taking           initia
Group          Quarters             Enumeration                    oper
                                                                                                                                                                                                                                 tive     to create             and                                    for the
                                   US                                                                                                                                                                                                                                                   goals
                                                                                                                                                                                                                                                                            fulfill
ation       with         the                 Census              Bureau
                                                                                                                                                                                                                                 enrichment of                   campus               life    The        ideas


                                                                                                                                                                                                                                 being generated                       can only enhance                      our
Its     important              for      census             data        to     be
                                                                                                                                                                                                                                 time together                   at     HINU            because              this
reported              accurately             because                  census
                                                                                                                                                                                                                                 coalition            is   in   essence by                  the    students
information                  affects       community                       fed
                                                                                                                                                                                                                                 for      the         students                The           possibilities
eral                          Its       vital            that    students
        funding
                                                                                                                                                                                                                                 are limitless                when            our knowledge                    is
are    counted               in the     communities                        they
                                                                                                                                                                                                                                 shared         to build           a   better         experience              for
are    going            to    school         in       because              they
                                                                                                                                                                                                                                 the     next generation                       to     enjoy which              is

provide             funding             for         roads             public
                                                                                                                                                                                                                                 an      integral           part        of Native                 tradition
transit          and         health      clinics               according

to    the     US         Census          Bureau                 It    is    im             Glow Up         Coalition poses         for   picture Photo    by   Markin        Morales




                                                                                                                                                                                                                                                                         USA001434
                                                 Case 2:21-cv-02113-JAR-TJJ
                                                                   T111
                                                                            Document 30 Filed 07/20/21 Page 306 of 346
  4       THE INDIAN                              LEADER                                                                                                                                                                                                                                   April           13 2020


Decolonzing                                      Our                            to    the    elderly making                         sure       everyone          Look          out        for            one        another                  if    you
                                                                                was      fed       and        working                 together            the    see      someone                        without              then             share      Lets          take     this      time      to     exercise           and

Reaction                          to                                            responsibility                was            shared      by      the     col     The       recent              panic               buying                of        sup    learn          from         our     cultures               like     tak

COVID19                                                                         lective        Each           person              or      group          had     plies        exemplifies

                                                                                                                                                                         modern population
                                                                                                                                                                                                                 the        selfishness


                                                                                                                                                                                                                               We
                                                                                                                                                                                                                                                     of   ing          time    to     craft     Teach           or    learn        to

                                                                                their       task    yet       it    all       went towards                the    the                                                                         do     not   bead          or     sew        celebrating             our        tradi
Kayla Bointy
                                                                                benefit       of        the        people             Each         person        behave            in     such             a      way        traditionally                tional         ecological             knowledge               TEK
                                                                                had     a purpose             and value               to the       whole         reciprocity                  generosity                      and            humil
This     is   a    letter        to     my       Haskell           People
                                                                                                                                                                         are       statutes                of Native                    societies         Make            use        of    traditional            medicines
                                                                                                                                                                 ity
and     my        people           across          Indian          Coun
                                                                                Applying           that        ideology                 into       our    sit    Act      with           the         community                          in     mind       like          cedar        teas          elder         berries           as
         Those          who know                      the                knit
try                                                          tight
                                                                                uation       now         the       housing              staff are         do     Try     not        exposing yourself                               to        poten       well          as     the    different           uses       for      bear
community                   Haskell              Indian          Nations
                                                                                ing     more than               their part               in    ensuring          tial    danger            thus             endangering                      others       root          or     liquorice        root        Perhaps           just
University              is       made            of         who      have
                                                                                the     safety      of    the           students           those         who                                                                                              drinking             Navajo       tea    or     ceyaka        brings
called         155          Indian               Avenue            home                                   those               who                                                                                                                                      comfort                                        how
                                                                                are     staying                                          are       return        Remaining                respectful                     despite             height       you                             Learning          the                    to
we     truly       are      a family              Some           refer     to
                                                                                ing and          those          who           are     moving The                 ened      tensions                  there             is    no     reason           to   yet          also     knowing            the      cultural           sig
Haskell           as        The            Rez         with         affec
                                                                                elderly       staff      members                  are      being         pro     treat    each           other             less        than        you would              nificance             as    well      as        how     these            af
tion     for       others                         a    safe        haven
                                                                                                         HINU
                                      it    is
                                                                                tected        The                            Administration                 is   normally                In     times              such            as    this       we    fect          your     health         are       all    important

                                                                                working          to try            and       protect          everyone           should        treat      each            other          with      more           com
Many      of      you        feel       we       are in      a     current
                                                                                                                                                                                   We                             human beings do                                                                                     we
                                                                                                                                                                 passion                     are         still                                            Despite              Social        Distancing                        are
state   of survival Perhaps                            we are per
                                                                                Decolonizing                        our             reaction               to    not allow              fear to control                     your behavior                 still         standing          strong       together              At     a
haps     we       have           always          been         But        per    COVID19                  means                we         are       choos                                                                                                  personal level                   keeping         yourself cen
haps    this       is   a   return          to the      Indigenous
                                                                                ing     how        to    react           to     the      present          sit    Stay connected                          despite            social       distanc          tered          is
                                                                                                                                                                                                                                                                               important             if     smudging               is


Community                              was intended                 to   be
                            as
                                                                                                    HINUs
                                 it
                                                                                uation                                          Administration                   ing we can                  still         build          and      strengthen             your go to do that Whatever                                   it    is   to
those pre         contact             social structures that
                                                                                recognized               and              took          the        danger        our     community                        The          live    singing             and    keep          your         peace      and        remain            calm
worked        so   well       for      Indigenous Peoples
                                                                                seriously           then            acted           As        staff      and     dancing videos                      being shared                       on     social     Doing           so will         help keep          others          calm
                                                                                students           do        the         same            rather          than    media         are      making               us    all      feel    connected             Remember                   we     are      the        descendants
For    example              in    Plains Culture a                   tribe
                                                                                spreading           panic               and     fear       let      s    edu     to     one    another which                             boosts          morale           of       ancestors              who      survived            genera
survived           and       flourished               by     all    mem                  ourselves                 and                                           Check         in       on     one               another           Talk              if                  of                        and       disease           We
                                                                                cate                                          instill      positivity                                                                                                     tions                genocide
bers    taking          care          of one       another           from
                                                                                                                                                                 someone            is    scared             try to reassure                   them       are          strong        We     are      Haskell            Strong
taking        care      of    the          children         to   tending




                                                                                Indian       country                    filled      with       the       love
Lifting Spirits
                                                                                                                   is


                                                                                of    tradition           customs                   song and
                                                                                                                                  art

through Virtual                                                                 dance These                   things           and much more


Powwows                                                                         are     being       showcased                       on     the      world

                                                                                wide        web through                   the    new          Facebook
Jamie Colvin
                                                                                group        the    Social              Distance              Powwow
                                                                                This group              was        established                on    March
Even     though             we may be miles apart
                                                                                17 2020 and               is
                                                                                                                   currently             overflowing
we      are       closer          than           ever        With        the
                                                                                with    more than 140000 members and
touch     of our                                                     from
                             fingertips               people
                                                                                counting           Vogue                says     this              healing
around        the       world              have       access              in
                                                                                                                                                   ever
                                                                    to
                                                                                act     is   more            important                than
teract        and       lately             have        been         doing
                                                                                this    group       is       celebrating                 and       spread
so    even        more With                  the       newest        pan
                                                                                ing     positivity                 The          people           are      not
demic              COVID19                            stayathome
                                                                                falling      into       a path            of sadness or                 wor
orders         and          social           distancing              have
                                                                                ry    but    the    opposite                  being        strong        and
been     recommended                         from our               cities
                                                                                resilient      through                  these       distant         times        in     less        than             a      month                        dancing          themselves and                    their talents            gifted        to

states        and       countries                to    take        action
                                                                                                                                                                 and       singing                   specials                being                spon    each other             May        this   be an         inspiration

                                                                                This group              is     intended               as      an    online       sored        to    t   shirts             being            made         in       com     to      keep our heads high and                        stay       Indig
However                this       has        not       stopped           In
                                                                                powwow             for        dancers             to      share         their    memoration                     of           this           joyous                unity   enous          strong for           this    distance          physi
digenous               peoples              from            Turtle        Is
                                                                                footwork           artists              to    show       their skills                                                                                                     cally         keeping us          apart         from each           oth
land      from              coming               together            With
                                                                                singers       to        bust        out        their       best         leads    Navajo         Times mentioned                                 its          growth       er      it    will   never keep our                spirits         apart
the     wonders                  of        the    21st           century
                                                                                and     most of           all
                                                                                                                    healing             for the         peo      has      been            exponential                          in        a        good
                            and         social          media            we
technology
                                                                                ple     The        interactive                  Social         Distance          way           and         the            group             mentions               that
have      been              doing            that       and         more
                                                                                Powwow              has             accomplished                        much     this     is    a       space              for      all       to    showcase




                                                                                                                                                                                                                                                                                            USA001435
                                           Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 307 of 346
  Vol 123Iss                          3                                                                                                                                                                                                              THE INDIAN LEADER                                           5

Erdrich                     Visits                                    Achievement                      Award              for the          Writing

                                                                      of     Fiction              by     the         Library           of       Con
Haskell                                                               gress           to    honor          her           work         In       addi

Hay ley Wells                                                         tion       to    writing             she promotes                        learn

                                                                      ing        and        tradition               at    her       bookstore

March          11          There      was a reason              for   Birchbark                   Books                   in        Minnesota

Haskell Indian Nations University                              stu

dents to stay in             Lawrence            over        spring   Erdrichs                  work           is
                                                                                                                     particularly                   im
break Lawrence                   welcomed acclaimed                   pactful              for     HINU              students              as       she


Ojibwe               author           Louise            Erdrich       often       writes           based            on personal                expe
                                                                      riences              As an author of poetry                               short

Erdrich             graced        HINUs             Auditori          stories              and     novels                she    has brought

um      stage        with    a reading            of her lat          life       and        attention               to    Native           Ameri

est     novel              The     Night         Watchman             can        literature             throughout                  her career

which          is    based       on    her       grandfather          From            poetry             childrens                  stories          or

and     his     fight       against        Native        dispos       complex               novels             there           is    something

session             This     incredible           event        was    for        every          reader         in    Erdrichs               canon
made       possible              through         the     collab

oration        of     HINU         the      Raven            Book     Elementary                      education                majors         may         Louise Erdrich reading                    to   an audience            of 450      Photo   by Tyson       Logg
store     and         Lawrence            Public        Library       be     interested in                her Birchbark                     House
                                                                      books            in       particular                This        series         of

Erdrich         has published                          two doz        childrens                                 books           focus                     Home                                                                                               away from                                             Her
                                           over                                                 chapter                                        on    an                    of   the    Living        God            the       story   of      not shy                              difficult        topics

en     books          many of which                    are    best    Ojibwe               family and                their      experiences               an Ojibwe woman amid                                 the   chaos of a               2012      National              Book Award                   winner

sellers    and         award winners                   In    2015     during           the       chaos         of        the    1800s           Fans                                                                                          The Round             House              centers      around         the
                                                                                                                                                          destroyed Earth Readers                                   of Erdrichs
Erdrich         was         awarded         the        Lifetime       of dystopian                    fiction        should          try    Future        adult           work should be aware she does                                       sexual         assault        of an Ojibwe                  woman




Shining Elk
                                                                      time of          isolation          and quarantine                       these      tainers          such        as    Kalini           Queypo             Prin         tion     made         available             to    Haskell            stu

                                                                      platforms             are        being used               as the         main       cess        Lucaj            and     Sheri           Foster           Blake         dents         via     staff         Tonia         Salvini            and

Productions                            Presents                       delivery              method                  of     entertainment                  whos               extensive               film           credentials               Lori      Hasselman                   as     well            as      stu

                                                                      and        virtual              community                     gatherings            must be               looked        up     due       to    the       brevi          dents          Joseph              Sing          and         myself
its     Virtual talking
                                                                                                                                                          ty    of     this      article       for        weekly              conver          However              this       collaboration                 is     not

Circle to Haskell                                                     One such                  virtual        gathering             occurs          at   sations           that       are   known             to    reach          well      limited to           people        interested in the                 en
                                                                      Haskell          every Thursday evening                                  from       beyond                film                               discussions                tertainment           industry             As Pena                    it

                             Amid
                                                                                                                                                                                             industry                                                                                                       puts
Students                                                              9     to    1
                                                                                      lpm        in the         form of a                  talking                                                                                            Thursday             is   a   collaboration                of Native

                                                                      circle          that             providing                much need                 Pena            notes    that       When              people              have      people         who make                  themselves               avail
Isolation
                                                                                                 is


                                                                      ed     consistency                  to        our        campus            and      good intentions                      others          can        feel       and      able     because              we     all    care       about         our
Mark Morales
                                                                      its
                                                                                 surrounding                        community                   The       see        it     and        that     makes                everything               tribal    communities                      For Native              peo
                                                                      Shining               Elk           Productions                      Virtual        come            together           Each         week            I    ask    an      ple      community                 has been            a    constant
                    these        times           amid          the
During
                                                                      Talking              Circle         is        the    brainchild                of   interesting             person        via       Facebook              Mes           throughout            history            leaving       the        doors
COVID19               pandemic             the     only       cer
                                                                      Haskell          Alumni             Patricia              Pena Patri                senger            and        they    are            always           up    for      open      to   all    likeminded                 supporters           of
tain                 weve          had            uncertain
                                                                                            I
        thing                               is
                                                                      cia        says              came             up    with        this      idea      the    idea           of people            helping              people              community based                       projects                Bring
ty     Uncertainty           of    this    virus        and    the
                                                                      to     collaborate                  with            artists          mostly                                                                                             ing    our      community                 together           through
endless        influx       of changing             news        re
                                                                      from            the        entertainment                       industry             Past         guests           have        included                  Valente         projects        such       as      the     Shining Elk             Pro
veals    how much we                   rely   on       stability
                                                                                                                                                          Rodriguez                    of     the         George               Lopez          ductions        Virtual         Talking          Circle        shows
From     this                                            a need
                                           grows
                                                                                                                                                                                                                                     Ex
                     uncertainty
                                                                      The        Virtual          Talking            Circle          is    a    mix       show              Tiffany           Smith             Anoal                         that   during         these        times of uncertainty
for     something            to       remain           constant
                                                                      ture       of Native             American                 artists        stem       ecutive               Vice         President              of         Global         some      things          will      remain         certain           and
and     this        need     has       been        answered
                                                                      ming            from        coastal            based           entertain            Inclusion               at    CBS          and           many         other         one      of    them        is   the       Native           ability    to
over     the        airwaves          in    the        form     of
                                                                      ment            industries               made            possible             by    contributors                 in    Native            film           and    en       consistently              create      ways       to    keep        each
broadcasts            through          telecommunica
                                                                      Penas connections                             made            during          her   tertainment                  Another                contributor              is     other strong              through          communication
tion    platforms           like      Zoom        or     Skype
                                                                      years       as        a   press      credential                holder          at   Theda             Newbreast               of        the     Blackfeet

                                                                      the        Sundance                Film            Festival              Pena       nation            who         leads            the        syndication
Up     until        this    pandemic             these        plat
                                                                                                 DeLanna
                                                                      along with                                          Studi      niece           of   in    prayer             before           every           discussion
forms     were        mainly used             for      business
                                                                      actor       Wes           Studi          and        Michelle             Shin
meetings or webinars but during                                this
                                                                      ing        Elk       bring        together               native          enter      The          final       product               is    a     collabora




                                                                                                                                                                                                                                                                                 USA001436
                                                  Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 308 of 346
     6       THE INDIAN                              LEADER                                                                                                                                                                                                                        April        13 2020


                                                                                  tonio            Texas        and                on     the       Mexi
 Indigenizing
                                                                                                                          sits


                                                                                  co border               Time says                 The         penalty
 Face Masks                                                                       for     violating             the      order      is    a    Class        C
Jamie Colvin                                                                      misdemeanor                      punishable             by         a   fine


                                                                                  up     to    $1000                  This     fine      is    for       resi

When             there      is     a will         there      is    a   way        dents        of        Laredo          who        do        not        wear

Multiple              orders           from       across        the     US        a    face         mask when                  going           out       into

have         instructed                 individuals             to     wear       public           or     public          buildings                 includ

face        masks           in     conjunction               with       tak       ing     transportation                  and       pumping gas
                                                            the
ing        precautions                 to   prevent                spread
of     COVID19                         In    some cases                these      This        brings          an        opportunity             for       the

orders will                be followed                 through with               Indigenous                  community              to       use        their   Face masks             made     by Kayla Bointy             Photo    by Kayla Bodily

penalties              when not                   in     compliance               creativity              and         include           their        style

                                                                                  Many             have         been          gathering              mate
                                                                                                                                                                  a    sense            of    identity       as     indigenous             and     crafting              our       own experiences
The         city     of Los Angeles has done                            just      rials       to     follow           these        orders           around

                                                                                          US                                                                                                                      our
                                                                                                                                          non med
                                                                                                                                                                 people               maintaining                            cultural
that        with      consideration                    of   protecting            the                    even      if    they       are
                                                                                                                                                                  identity           of      who      we     are        as    indige       Bointy        comments on how                            there       was
its        people          The          Los Angeles                  Times        ical       masks              Haskell            student           Kayla
                                                                                                                                                                 nous          people          especially          through           the   a     need        to    sew         her       own masks              be
mentions               multiple scenarios                         when a          Bointy            mentioned                 how        she        would
                                                                                                                                                                  current            pandemic               Haskell           student      came of            the        necessity         and      gave        her
fine or          penalty          would be engaged For                            utilize      her        Kookum              scarves         for    going
                                                                                                                                                                  Jared        Nally         expresses            his    views       on    own     preferred              flair     to    her   masks She
example               if   a business             will    not provide             out     in   public           They          bring      a symbolic
                                                                                                                                                                  indigenous                 artists take          on    the        face   says       Other              native          people      who         are
or reimburse                  their         employees             for   pur       indigenized                 look            Indigenous                 peo
                                                                                                                                                                 masks           pieces        that       he has seen              Nal     beading           and using Pendleton                     to        make
chasing              their       own personal protective                                  are       having          to    find      their       balance
                                                                                                                                                                                     I
                                                                                  ple
                                                                                                                                                                  ly     says                feel    like    seeing           beaded       masks         I    think           is    awesome               It
                                                                                                                                                                                                                                                                                                                just
equipment                   it    would result in a fine                          in    this        modern world                              let    alone
                                                                                                                                                                 masks          on      social      media      for      me     shows       shows        the        beauty           and     resilience               of
or         further         not         complying             with         the     during           this   time                we    strive to            keep
                                                                                                                                                                 that     great          events       we     experience              to    our people               It    shows           we can always
order could                 result in            a   misdemeanor                  these        traditions               and        customs           alive
                                                                                                                                                                 gether             like      COVID19                   pandemic           adapt        and         make            something              ours
                                                                                                                                                                  does         not      mean         Indigenous              erasure
The                    of        Laredo                           a                                           artists                                    may
                                                                                  Indigenous
                                                                                                                                                                                                                                    Na
             city                                 is     just           little
                                                                                                                               creativity
                                                                                                                                                                  These                                             me        of
                                                                        An
                                                                                                                                                                                                            for
                                                                                                                                                                                 are       symbols
over         150 miles                 south         from San                     come         from        within and               demonstrates
                                                                                                                                                                 tive     Identity            being present              resilient




April Horoscopes
                                                                                 Taurus                                                                          Blaze         trails      and      lead the      way        no            on    their       way Have                no    fear     and


Joe Singh
                                                                                 Apr 20                  May 20                                                  matter what anyone                       says                             look forward              to       new challenges                   and

                                                                                      seems         the    work               never       done but                                                                                                                       to   grow
                                                                                 It                                      is
                                                                                                                                                                                                                                           opportunities

                                                                                 one day            it   will    be Do not give up                               Virgo
Aquarius
                                                                                 or    let
                                                                                              up         So   many        are      cheering              you     Aug           23        Sept      22                                      Sagittarius
                                 18
Jan 20
                                                                                                                                                                                                                                                      22
                      Feb
                                                                                 from        the      sidelines                                                  We      all    know you dont                 believe          in          Nov                    Dec 21
Make             a   homemade meal and                          take      a
                                                                                                                                                                 horoscopes but                     the   universe           smiles        Someone            close           to   you needs help
bath         Doing          the        small and simple
                                                                                 Gemini                                                                          upon you                Open your           heart       and be            Give    it    but do not enable                      someone
things will                keep you grounded and
                                                                                 May          21          June      20                                           less critical             of others         You        are   some         to   not   change              Know           the    difference
content
                                                                                 Adventure                awaits          Go       big    or    go               of our        greatest leaders              if   you        dont          between           true love             and co      depen
                                                                                 home              Make         your dreams               come           true    get     in    your       own way                                          dence
Pisces
                                                                                 and     test       yourself             You can do             it
Feb         19        Mar 20
                                                                                                                                                                 Libra                                                                     Capricorn
Life        is   happening                  in   waves        Balance
                                                                                 Cancer                                                                          Sept 23                 Oct     22                                        Dec 22   Jan 19
and perseverance                        are      key        Great
                                                                                 June 21                  July     22                                            Life may seem difficult right now                                         When people are rude                           and negative
tasks        await with                                rewards
                                                                                 A
                                       greater                         to
                                                                                      relationship               is
                                                                                                                        blossoming                  Use          and it is Growth hurts but it is nec                                      remember               that that         is
                                                                                                                                                                                                                                                                                         only a reflec
follow
                                                                                 this    experience                to    grow and             learn
                                                                                                                                                                 essary        to    become          stronger           Dont         be    tion   of them and nothing                          to   do with

                                                                                 more about yourself You deserve                                           it    afraid to           ask     for    help                                   you Dont               let    someone           hurt     you        be
Aries
                                                                                                                                                                                                                                           cause they             are insecure             and      unhap
Mar          21      Apr          19
                                                                                 Leo                                                                                                                                                                                                     The ones      who
                                                                                                                                                                 Scorpio                                                                   py     Protect          yourself
It    is
           alright to            let
                                        relationships             go
                                                                                 July 23                 Aug 22                                                  Oct      23          Nov 21                                               are    worthy          of your           love    are     near
that       dont       serve        you           This your             life
                                                                                 Your        intensity           could be intimidat                              Enjoy         the      comfort of your              life         The
Choose               peace and happiness
                                                                                 ing to        some dont                 let this stop              you          tests    and        trials    to the       next    level are




                                                                                                                                                                                                                                                                                   USA001437
                                            Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 309 of 346
Vol 123Iss                            3                                                                                                                                 idENT                                        THE INDIAN LEADER



Follow                   hinuarts                                                                   around      they   will    be        filled   with     our    hardwork         Socks and Sandals
                                                                                                    ing     students   and      their         professor          once   again
Jamie Colvin                                                                                                                                                                       Joe Singh



The      love       for    art       is
                                           reaching          new        heights           Has                                                                                         A        familiar place                    we have never been
kell     Indian       Nations               University            has a        variety       of                                                                                    Classmates                  that      become            family and            friends


art     courses       that       are        offered      throughout                 the   Fall                                                                                                      Squirrels that                   hop     to    and    fro

and      Spring            semesters               Students             are     able        and                                                                                                     To        classes         and Curtis             we go

encouraged               to     participate             based        on       the     gener                                     112                614             97               Laughter                   in the         night     echoes           across    the

al     education              requirements                  in    the        Humanities                                                                                                                                       grounds

and      Arts        section          of a        twoyear           degree            check                                                                                         In the          witching              hour       there        are    only ghost

list     Various           courses            go       beyond            this       require                                                                                                                                   sounds

ment                  ceramics                   drawing            and         painting                                                                                                   Long braided                         hair    and       basketball

                                                                                                      Ofkag        tagram     f9r   of    Pm      art al                            We     are trained                    and educated                  to stand   tall



The      finished                             from       these
                                                                                                      pri   LawrerKe                                                               Children                  of    the    Creator and                         Mother
                           products                                     art    courses        are                                                                                                                                                  great
                                                                                                      Faiiomti by twiusludentioyl
displayed           on     HINUs campus                       but    a    new        platform         and 10 othecs
                                                                                                                                                                                      If       only           we dont mess up                      at    Brothers

has                                          showcase                                                                                                                                    Hand games and                              singing         everyday
        the     potential             to                           these        art    pieces

HINUs          Antonio           Martinez and David                          Tittterington
                                                                                                                                                                                                        I   am      sad   I   have      to    go     away
                                                                                                                                                                                     Make               the        grades       and prove            your worth
both     art    instructors                have     decided          these          students
                                                                                                                                                                                           Getting ready                        to   inherit the          Earth
talents       needed            to    be     shared          with more people
                                                                                                                                                                                               It       can be easy              to feel like            lesser


An       Instagram              page         was        recently              created        by                                                                                      We         seek guidance                        from our           ancestors


Martinez            called hinuarts               that includes                all    things                                                                                                            Find peace              in the       wetlands

art      for    HINU             and        already has             an        astonishing
                                                                                                                                                                                   Dance with a                      cute       Lakota        girl      in the    band

635      followers               This        page       displays              student        art                                                                                                                                stand


pieces        themselves                  guest     indigenous                artists       that                                                                                     Night                  conversations and                     the    unknown

visit    campus            and       HINU         alumni          art as       well This                                                                                                       Some of us do not have a home

allows         the       opportunity               to    be       interactive             with                                                                                      The magic of Haskell                                brings          us together

current        HIN U          art    projects           speakers         and        students                                                                                          Making good memories                                        that will      last


as     well    as    indigenous             art   throughout             the    country                                                                                                                                       forever

                                                                                                                                                                                                              This       is   just   beginning

Having         the       scope        focused           in    on    the       art     can    let
                                                                                                                                                                                         Prepare                   to take       life
                                                                                                                                                                                                                                        by    the       handles

Instagram            views           get    an    inside         look        of what        in                                                                                                      I       will    leave       Haskell grinning

digenous             art      can         fully    encompass                   Some         in                                                                                      As     I   remember                   all    the    socks           and   sandals
                                                                                                    Ahinuarts Instagram
teresting           posts        illuminate the                   artists       in    action


working         on       their       pieces        Allowing              social       media

to     embark         on      this        realm    of    HINUs                indigenous

art     can    really         demonstrate               a    better          understand

ing     of     what        indigenous              art       truly       signifies          and

represents Art                  Instructor         Titterington               says        Our
students        are        so    amazing               and       their       visions        and

voices        are     inspirational                and       benefit          everyone


The      most        recent          posts        on     the       Instagram              page
have been            the      current        Spring 2020                semester stu

dents         unfinished              art     pieces          Because            the      uni

versity        decided          to    transition            into    online           classes

students        were not                  able    to    fully       complete              their

artwork             There            will     be        additional             upcoming

posts     that will             display          students          artwork           as   they

are     sent    into       Titterington                Even        though        the      sep
aration        keeps       students           away from              the      studio        the


productivity               of    the        art   is    being        accomplished

The      art    and        ceramics           room          are    at    a    stand still           Artroom     with unfinished                          Photo by Jared
                                                                                                                                          paintings                        Nally
but     once         the      new          Fall    2020           semester            comes




                                                                                                                                                                                                                                                   USA001438
                                           Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 310 of 346
 8       THE INDIAN                         LEADER                                                                                                                                                                                                              April         13 2020


Cancelation of Spring Sports                                                                                 versity           this       meant        that        its    student      athletes                  would

                                                                                                             not     finish      their          softball       outdoor           track           or       golf       sea
Jared    Nally
                                                                                                             sons        While                   NAIA                                students
                                                                                                                                                                                                                                           The hdian
                                                                                                                                          the                  restricts                                   eligibili


                                                                                                             ty to       play a       specific                     only     4 seasons                 exceptions
March        16           Due        to     precautions               to    avoid       the    spread
                                                                                                                                                       sport

                                                                                                                     being       made            for                     athletes        Other                                            Leader Staff
     COVID19                                                                                                 are                                       spring                                              eligibili
of                           spring               semester            athletics         were      can
                                                                                                             ty    requirements                 will   still       be     in effect             We        look         for
celed    by        the    National              Association                of     Intercollegiate
                                                                                                                                                                                                                                                       Editor
                   NAIA                                                                                      ward     to                    our    athletes                           in future            seasons
Athletics                             For Haskell                 Indian          Nations         Uni                         seeing                                compete

                                                                                                                                                                                                                                                 Jared        Nally
Fastpitch                       Dreams Spring Clas                                                           lege Athletic            Association                   which        pulled         in    103      teams

                                                                                                                                                                                                                                           Assistant Fditor
sic      and Season                                   Wrapup                                                 HINU         paired          up    against 7          different         teams        at       the     Fast
                                                                                                                                                                                                                                        Connor MacDonald
Jared Nally                                                                                                  pitch       Dreams             Spring          Classic         averaging                2     points        a

                                                                                                             game         with        opponents              averaging            a     10       point           victo
                                                                                                                                                                                                                                                Secretary
Before       the     cancelation                of    spring       sports         Haskell        Indi        ry    over       them              Due    to      postponements                    earlier          in the
                                                                                                                                                                                                                                                  Treasurer
an Nations Universitys                          softball         team       traveled      to    North        season        and        a    cancelation             due     to    the    COVID19                        the


Myrtle        Beach         South            Carolina Four                      conferences         at       Fightin           Indians season                  only       consisted             of       17      games                          Jamie Colvin

tended       the   event              the    National            Collegiate Athletic               As        and     they ended                their   season            with    a    314        win          loss     re
sociation          Division          II     the       National         Collegiate         Athletic           cord        We      hope          these       girls     are    safe       during             this     time                         Distribution

Association              Division           III       the    National           Association             of   and     look       forward           to   a    new         season         Onward Haskell
                                                                                                                                                                                                                                                      Manager
Intercollegiate            Athletics and                    the   National             Junior     Col
                                                                                                                                                                                                                                          Diamond Williams

Recognizing                                Records                                                           rebounds          ina single game                 23          most blocks                in   a season


Jared    Nally
                                                                                                             41       and      most blocks in a                    career       112         Bryon             Elledge                          Staff Writers
                                                                                                             also    a    senior          holds    records          in    most       assists         in    a season
                                                                                                                                                                                                                                               Makayla             Sloan

Not only were               sports          seasons          cut      short but banquets
                                                                                                             119         highest          assist   average           in   a season           41            most        as

                         Haskell          Indian            Nation                                ath
                                                                                                             sists   in   a    career      365         and highest              assist     average            in   a   ca                  Zachary Arquette

                                                                                                                     34
recognizing                                                                 Universitys
                                                                                                                                Tristan         Keah Tigh senior holds                          the      complexs                               Joseph Singh
letes    were       also     canceled                 due    to    the      COVID19               pan
                                                                                                             reer


demic Haskell                Athletics                 has       been                   its     social
                                                                                                             record       for the         highest      scoring           average       in   a   career         133                              Kayla Bointy
                                                                            using
media platforms                 to    show            support         for    their athletes             as
                                                                                                             HINU         volleyball            saw record holders                     this      year          Sophia                          Staff        Advisor
well    as    shining       a   light        on       some of         their       achievements
                                                                                                             Honahni           junior           now holds           the     record       for highest               digs
                                                                                                                                                                                                                                           Rhonda LeValdo
Janee                                      was                                         two     Coffin        per season             707          and       highest        digs       per     career           1681
          Bates           senior                       recognized               for
                                                                                                             Haskell          Athletics          notes      that     Honahni           achieved               this     re
Sports       Complex records                          most   points         in    a   singlegame                                                                                                                             All    articles    recieved      are subject    to    edit

                                                                                                                                                   4year
                                                                                13                           cord     over previous                                               and
39
                                                                                                                                                                   athletes                 is   still        eligible
        and most           assists         in     a   single      game                  Her team                                                                                                                             and    refusal     of publication        By    submitting
                                                                                                             for    another season                 Teammate                Cailey       Lujan a senior
mate     Justine         Butterfield                         her on         the       record board

                                                                   9
                                                  joins                                                                                                                                                                      a                          giving us permission              to

                                                                                                                                                                                                                 117
                                                                                                                                                                                                                                 article   you    are
                                                                                                             holds       the    record          for the      highest aces per                    career
with most blocks                in    a   single       game                 Haskell      Athletics                                                                                                                                                      You
                                                                                                                                                                                                                             publish and edit                  also   acknowledge

gave     a shout          out   to        Butterfield            as    currently          the     only                                                                                                                                                 author and accept
                                                                                                             HINU                                                                                                      be
                                                                                                                                                                                                                             that          are the                                all
                                                                                                                                                                                                                                    you
                                                                                                                           remains              proud        of      its        athletes
freshman           to    hold     a    statistic            on    their record                board                                                                                               despite

                                                                                                             ing     unable         to     compete          this        season        We        look          forward        responsibilities          Your    full   name    Haskell


                                                                                                             to    new         seasons          and    new          records           Onward               Haskell           email     and contact          information     MUST
Mens basketball              al   so had          record holders among                    their   ath
                                                                                                                                                                                                                             accompany          all    sunmissions      and are      sub
letes    Senior Nakia Hendricks                             holds      three       records most
                                                                                                                                                                                                                             ject   to verification




                                  CAVTH                          205                  NATIVG                 TIK         TOK              GNALLeNe                                                                           Please contact           us with any concerns


                                                                                      C74v        13Y    JAIZEP      NALLY                                                                                                   issues or suggestions             for    The Indian


                                                                                                                                                                                                                             Leader                    or          by our               on
                                                                                                                                                                                                                                               earni                        office
                                                                                                                                                                                                                                          by                stop


                                                                                                                                                                                                                             the    main   floor      gym     level of Tecumseh

                                                                                                                                                                                                                             Hall




                                                                                                                                                                                                                             indianteader10gmailcom
                                                                                                                                                                                                                             The Indian Leader

                                                                                                                                                                                                                             155      Indian      Ave Box 4999
                                                                                                                                                                                                                             Lawrence             KS     66046




                                                                                                                                                                                                                                                                   USA001439
                            Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 311 of 346

From                                          Rhonda Levaldo <rlevaldo©HASKELLedu>
To                                            Briggs Connie             K
Sent                                          6202021              90417 PM
Subject                                       EXTERNAL FW                      Indian   Leader Volume                 123 Issue 3




         This email has been received                                  from outside of                 DO            Use       caution before            clicking       on links opening

                                                                               attachments                  or responding




From           Jim Rains           <jrainsHASKELLedu>
Sent Wednesday                      April 15 2020 1232 PM

To    The       Indian Leader                                           Pll
                                                                                                            Stephen Prue <stephenpruebieedu>
Cc    Rhonda              Levaldo         <rlevaldoHASKELLedu>
Subject             RE     Indian Leader Volume                        123 Issue 3


Jared
We    forwarded            your request to distribute                 the     Indian    Leader         in   PDF      form      to   the   BIEs    Central     Office    We         have     been   advised

against        complying          with   your request for the following                     reasons




         Although               the Indian     Leader         is   a student     activity    it   is    not    an   official        publication    of Haskell        Indian        Nations    University      All


          official        University       messaging               must be submitted          to    BIEs       Central         Office     for   review prior    to    release

          Historically Haskell                 University           does not play a role               in   distributing       the Indian        Leader therefore             it    is   not advisable   to

          do so       at   this    time

          Haskells administration                      has no        role in   the writing         editing          supervision           or publication      of the    Indian           Leader therefore
          it   is   not    in   a position     to   verify     the    accuracy      of the        information         contained within             it   and   we cannot             as a University

          assume           responsibility for           its   content         Please refer to           Ms      LeValdos             knowledgeable        account       of the history          and legal

          standing          of the       Indian     Leader as a student                newspaper
We    regret that          we cannot          assist   you with distribution and                    we       continue to wish you and your fellow students the very best                                      in


the   continued           success        of   your newspaper


Jim Rains            PhD

Acting     President

Haskell        Indian      Nations University

155   Indian        Avenue

Lawrence            KS 66046


Phone          785        7498494


From The             Indian       Leader indianleader1O©gmailcom

Sent Wednesday                     April   15 2020 1113               AM
To    Stephen         Prue Jim Rains
Cc    Rhonda Levaldo

Subject         Indian          Leader Volume           123 Issue 3




aya Mr Prue




                                                                                                                                                                                                   USA001440
                          Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 312 of 346

This   is   my   third    request   for   you to please send out a student         email with the   latest   issue of the   Indian   Leader   to   students

The document             is   attached    and   I
                                                    hope youll give the Indian Leader the same consideration           for distributing   our information

as you have        with       done with student government         and   healing   week who youve       distributed   information     since   my   first   request



Jared       Nally Editor




                                                                                                                                                           USA001441
                          Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 313 of 346

From                                     Rhonda Levaldo <rlevaldo©HASKELLedu>
To                                       Briggs Connie           K
Sent                                     6202021            90347 PM
Subject                                  EXTERNAL FW                  Indian      Leader Volume      123 Issue 3

Attachments                              Vo11231ss3pdf




This email       has been received                 from outside      of   DOI     Use   caution   before   clicking    on links opening     attachments         or

responding


Original Message
From The         Indian       Leader

Sent Wednesday                 April   15 2020 1110            AM
To Stephen Prue <stephenprue©bieedu>                                  Jim Rains lrains©HASKELLedu>

Cc Rhonda          Levaldo <rlevaldo©HASKELLedu>

Subject Indian Leader Volume 123                           Issue 3



aya Mr Prue


This   is   my   third    request      for   you to please send out a student                email with the    latest    issue of the   Indian    Leader   to   students

The document             is   attached       and    I
                                                        hope youll give the Indian Leader the same consideration                     for distributing   our information

as you have        with       done with student government                  and    healing   week who youve           distributed   information    since   my   first   request


Jared       Nally Editor




                                                                                                                                                                        USA001442
                                          THE INDIAN LEADER
                                          Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 314 of 346



                                        HASKELL INDIAN NATIONS UNIVERSITY
                ne 123             Issue 3                                                        The old                                 ET                                newspape                                                              April    13 2020




VPIJS     Tonia        SiiMin      addressing        students         Photo by Zachar y       Arquette



HINU Pandemic                                                           may     potentially         be      held on        campus               Indian     Leaders               current        impression         were addressed Students                         belongings

                                                                                                                                                that   HINU      has been          the    only universi            left
                                                                                                                                                                                                                          campus would be packed and
                                                                                                                                                                                                                          on

Response                                                                Further information                was given through                    ty to offer financial            assistance          in   secur    recorded Any illegal items would be

                                                                        the   Vice     President       of Student          Services                    plane     tickets         bus     fares lodging             turned       over       to    authorities         and       there

Summary
                                                                                                                                                ing

                                                                        who      addressed          students            who          were       and gas cards           among other              travel      aid   would       be     no     student       writeups             with
Jared Nally
                                                                        on    campus        for   spring         break     directly             for    students        Salvini         said     The Uni            the    exception          of possession           of     weap
                                                                        In    her addresses            Salvini       presented              a   versity    is
                                                                                                                                                                assisting financially                 with   all   ons Packed               belongings            would         only
March          12         Haskell         Indian         Nations                       of
                                                                        message             student         safety as          a prior          the    arrangements on             all
                                                                                                                                                                                          transpiration            be shipped             to students      graduating           this

University             students           received             their           Salvini      wanted         students                 know
                                                                        ity                                                to                                                                                      semester and not                returning        in the      fall
first   of   many       directives          from         the   uni      that actions        were informed                through            a   During this time Danielle McKinney
               regarding             their         COVID19                                                                                      who was coordinating transportation
versity                                                                 continued        partnership            with     the    Doug                                                                               Students          were       also    instructed         to    up
pandemic             response             This     email        set                                                                                                     had
                                                                        las     County        Emergency                  Response               arrangements                       collected          roughly      date     addresses             and      file     electronic
into    motion         many questions and fur                           Team       This      information                                    a   30                                              time           9
                                                                                                                        provided                      requests        for   aid    at    that                      fund     transfer            requests      with       the    stu
ther    university           policies       to     act    on    the
                                                                                 window           for      student       travel          that              and    21 ground
                                                                        safety                                                                  flights                                   transportation           dent    bank       to    assist     with       financial      aid
                    climate        of     the      pandemic
changing                                                                later    public      statements             identified             as   That     number quickly                  rose   after the      3   and                       work                               Stu
                                                                                                                                                                                                                            student                      payments
                                                                        of    March       17 where              until    then stu               oclock         mandatory            student          meeting       dents       were        also    directed         to    update
The email extended                                   break       an
                                        spring                          dents     could      return        to   campus              to   get    later that      day Additional                  funds were                                addresses        with       the
                                                                                                                                                                                                                   forwarding                                                   post
additional           week         providing          the       Uni      their   belongings             This               window                given by        the    Haskell          Foundation and
                                                                                                                safety                                                                                             office      and    direct      any    additional            ques
               time     to    create       the     infrastruc           was coupled with a strong message                                                   Government voted
versity                                                                                                                                         Student                                          to    donate      tions       to    HINUs             new        information
ture      to        continue         courses             through                      who were home during
                                                                        that students                                                           their     remaining           $20000            in    student      line                    number          7858302770
                                                                                                                                                                                                                            phone
distance         learning            This       email      origi        spring    break      should remain                at        home        funds     to    help        HINU          has    not      made     and         email              infolinehaskelledu
nally     intended           to   have      student        safety       and                              should         work         with                                         comment                  how
                                                                                that    students                                                itself    available         to                       on
reevaluated             after      several         weeks        po      the     university        to       create       exit        plans       student     money           was used             and       how                                    2
                                                                                                                                                                                                                   Continued         on   page
tentially        resuming            on   campus           class        These                                                       make                                     received                       aid
                                                                                  exit   plans were             created    to
                                                                                                                                                many       students                             travel

es        this      was      later   replaced        with       the
                                                                        sure    students      had      a    safe    environment                 Students        were        able    to                     trav
                                                                                                                                                                                           request

message         that distance                              would                            and                      students fi                                                            March 16th
                                                                                                                                                          upuntil Monday
                                          learning                      to return to              to collect                                    el aid

continue         the    remainder of               the   semes          nancial      and personal needs                  for    HINU
ter     that    the    summer semester would                                                  students                                          Student
                                                                        to assist in the                         return        It   is   the                    housekeeping                     questions
be      online         and        that      fall     semester




                                                                                                                                                                                                                                                    USA001443
      2     THE INDIAN
                                          Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 315 of 346
                                           LEADER                                           TS                                                                                     E                                                                            April                13 2020


Jude Thin Elk                                                            HINU           community                   with          this       devas       now         and     never          will     be    overlooked           memory of Jimboy                         his    roommate and

                                                                         tating       news              We     can       remember and                    The      Haskell          family          is    proud     to    say    Jude     just      having        good time together
Jamie Colvin
                                                                         never        forget           this    time of sorrow                      but   he     was here           to       better      himself while           enjoying           each others                 company while
                                                                         may      bask        in the         wonderful              memories             proceeding               on    his       educational           path    walking            towards           Curtis          Hall        These
The news               of our very             own         hits    tre

                       for    Haskell Indian Nations
                                                                         of     getting           to    know         this      young          man                                                                               memories            that       were shared                 with    this
mendously
                                                                                                                                                         Jude        also     made            friendships              along    beautiful           soul       will      not be           forgotten
Univers4s                    community                but    direc
                                                                         As we          know him Jude was here                                      at   the    way Many saw him                           as    a person       Jimboy         says        I    just       hope           that    other
tions      towards            healing          and        rejoicing
                                                                         HINU           to                    his    education               When                                            and                        Cur                         to           Jude          for   who he was
need       to    be lionized            On March                  16th
                                                                                             pursue                                                      always         smiling                      laughing                   people        got         see

                                                                                                              into       this                                     student                                               Jude    before         passing               and       he     wishes        for
2020       the        HINU        campus         experienced
                                                                         being          accepted                                   university            rent                      Trey       Jimboy            says

                                                                         you     are     not only becoming                             a student         was      someone               he    could        always        talk   everyone            to    remember                  that he        was
and       received            word      of what            no      one
                                                                         you     are     becoming               part      of      the    Haskell         to     and        about        anything             They        met    just     a    kind        relaxed          person           who     al
wishes           to    hear       our beloved              relative

                                                                         family This cohort                          of a family                will     when         Jimboys                roommate             brought       ways seemed                to   be laughing                 or    smil
and       Haskell            student      Jude            Thin     Elk
                                                                         always have a                   place       for       every         HINU        Jude        over         uniting           them         together       ing     and not          letting      things get to               him
suddenly              passed         away       on         campus
                                                                         student         on       their       journey              Judes           de

The                                                                      termination               towards           selfgrowth                    and   Jimboy goes on                  to   explain       his    memo         May           Jude         forever              be         rejoiced
           catastrophe               created          an    uproar
                                                                         gaining knowledge                          as   a   student          is   not   ries    and    best      moments with Jude one
and       sadness            sweeping           through            the




When Home                                 Isnt                           sage during               the travel            safety         window           now         HINU          is   also       home      for others         mised         or    having           a    family           member


Home
                                                                         students        were required                   to create            trav       during       this    time          for    various       reasons        who      is    and       travel          exacerbating              the


                                                                         el    safety        plans           Tonia           Salvini          Vice                                                                              potential          of     infection             or        return    to

Jared Nally                                                              President           of University                   Services          told      Though         each           of    these        students       has    hotspots           Health       safety          is   also    a    con
                                                                         students        that if         going       home wasnt an                       their       own      personal             reasons        for    re     cern     for those        coming from non                    reser
Haskell           Indian          Nations             Universi           option       that        they should                write       that      on    maining             on        campus              the     public       vation        communities                  Without           access

ty    recently         came under              fire       after    re    their    travel          plans        HINU            administra                should        understand              that       many break            to    Indian Health Services                         they would

leasing         a statement documenting                            an    tion did       not       make themselves                      available         the    mold of teenage                    college       students       not have           access       to healthcare                for   ex
on campus                   students           selfreported              to    comment on                    how many                   students         who have            families to             return       to    For     isting       health      conditions             or    assistance


positive         test        result     for     COVID19                  remained on                   campus but the Indian                             some        students           being        evicted       would        in the    event of a           COVID19                    infection

The       public            wanted        to    know              why    Leader         estimates          that number to be                             mean        being         homeless               the     Haskell

these      students          werent        home              when        less    than         10         of     enrolled               students          community                is    the       only     family        for    The COVID19 pandemic                                 is   exposing

weeks        earlier          HINU        provided               both                                                                                    some        And      in        others          their    families       all
                                                                                                                                                                                                                                      types of privilege While                             students

financial         and personal             support          to     get   HINUs               pandemic               policies            human            may be toxic                  containing          abusive       re     remaining on              campus have                 great       grat
students         back        to   their    families              This    ized     its    students              in    creating             a    pro       lationships          and       dangerous               situations      itude to       HINU           and     its      faculty       for    al
also      comes        during        Kansas mandated                     cess that           was meaningful                    to the         safe       involving           drugs            and        other     safety       lowing        them       to    stay       when many uni

stayathome                   orders        So what               does    ty    of each            student           and       for       some        it   risks       Student            safety       considerations             versities       evicted         all      of    their      students

home             mean        for these         students and              wasnt          being            sent       away            One        stu       dont         just         surround               COVID19               community                members               should        realize


why arent they with                       their           families       dent     69     years           old and          in the         vulner                                                                                 there    is   a privilege            in   having a          safe    al
                                                                         able     category               for     COVID19                      said       For     others           there       were        health        con     ternative to return to other                         than    HINU
First      to    contextualize               HINUs mes                   Haskell             is   a     good        place         to    be    right      cerns       either       being        immune compro



Continued fivm cover                 page                                ing     on      campus                 Campus                 facilities        Gipp        addressed              her concerns           to    the    `communicate                  with       all    students          rath

                                                                         adapted         to       the    challenge                of    self  iso        administration                  We          have        students       er    than     relying          on       word        of    mouth
However               students         were      not       evicted       lation         Students          were           moved           to    sin       out    in    Indian           Country          hearing        from

from      thecampus as many                      institutions            gle    occupancy                rooms           in    two       dorms           their       friendswhen they should be                                 Acting          university                 President               Jim

had       done HINU    noted                      that        there      Winona              and        Blalock              and         a    one        hearing       from you all  Faculty was                                Rains         PhD         explained              that       the    Bu
                                                                         in one    out
would        be        a    population          of        students                                rule    went           into      effect          for   blindsided           by        questions           from        stu     reau     of Indian             Education              needed        to

on    campus           who had          to     make         an     in    picking        up        to   go     meals from Curtis                          dents       and     parents          after       students       on     approve            of     any        documents               before

formed           decision         on    their safety              and    Students            were        also       required             to    sign      campus shared  information from a                                      they     are   made public                  and       said        You
situation             Exit plans were                 a   strategy       an      updated               housing            contract              and      dorm hall meeting over social me                                       can      expect          the     information                 not    to

to prioritize              student     safety     reduce           the   sign     medical               releases             in    the        event      dia This information                       was not shared              come         out    as     quickly   you would as

on campus                  population           and         reduce       students            are       tested        for       COVID19                   with    the       faculty          and     did    not go        out    like         Public        documents HINU   re
the       risk        of     spreading          COVID19                                                                                                  through       public           statements              Off   cam       leased        are       available              following           this


                                                                         Throughout                    these        policies              HINU           pus     students          shared          their    own        frus     article       on    wwwtheindianleadercom
Additional                 isolation      policies            were       has     been             criticized             for      its     ability        trations       One        student          commented on

put    into       place        for     students            remain        to     communicate                      Instructor                  Freda       social      media        that the          campus         should




                                                                                                                                                                                                                                                                 USA001444
                                             Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 316 of 346
Vol 123Iss                               3                                                                                                                                                                                               THE INDIAN LEADER                                                   3

2020 Census                                                                          portant       then       to   make        sure that       HINU       The Haskell                                                            and       tear            Aging             and        maintenance

                                                                                     has updated              contact        information            for                                                                          are      of course a                   factor         for               cam
                                                                                                                                                          Glow Up
                                                                                                                                                                                                                                                                                              any
Jared       Nally
                                                                                     students            so    students           may be           con                                      Coalition                            pus       and           is     managed                     wonderfully

                                                                                     tacted       in   case        additional       information           Marklin Morales                                                        by       HINU                facilities                Unfortunate
Many          students             have        been             displaced
                                                                                     is   required          to     complete         the     census                                                                               ly      there        is      only          so      much          facilities
as    a result of            universities                closing their
                                                                                                                                                          The Experience of                   attending             Haskell      can      do     amid           their         various             duties       to
campuses                in efforts to          slow            the    spread

of    C OVID19 This                      is all          taking place
                                                                                     While        HINU           has     not   indicated          their   Indian           Nations          University             HINU          this      magnificently                         active            campus
                                                                                     methodology               for     completing           the    cen                                      no other              There
                              US                                                                                                                               comparable              to                                  are
                                                                                                                                                          is

right       as      the                 Census                 Bureau           is


                                2020                                        im       sus for       students There                 are    two    likely    many         factors that          go     into      this       expe    That      is    where             the       Haskell          Glow           Up
completing               the                 census              It   is

                                                                                     methods according                     to the     US     Census       rience           The        unique        academic              and    Coalition                          in This organization
portant for students                     to    know how they                                                                                                                                                                                          steps

                                                                                     Bureau            a   student        housing represen                                                    make                  a    good    initiated            by      HINU               instructor              Tyler
will    be counted                 and what impact                           be                                                                           social        atmosphere                            up
                                                                                     tative       will     complete             one      form      list   portion but            there       is   also    a   great deal         Kimbrell aims                         to      keep         the        overall
ing    counted               has on      their            community
                                                                                     ing    all   students           compiled using data                  to    be      said     about       the     surroundings                HINU           experience                   up        to    par by           in
                                                                                     from     administrative               records          The rep                                                                                                 who         better           than        HINU            stu
The     US         Census          Bureau wants                       Amer                                                                                                                                                       volving
                                                                                     resentative           has     the    option    to   complete         The         HINU          campus          established             in   dents        and        staff      who          utilize          the    cam
icans         to        know        that            though             many
                                                                                     a version           of    this      form      online         using   1884          is    rich     in    culture          containing         pus day         to        day The               brilliance            of    this
lives        have            been       impacted                     by      the

COVID19 pandemic
                                                                                     a    secure       portal        or to      have      a census        architecture              designated           as       US      His    concept            is     the      ability            to    respond           to
                                                    it    is   important
                                                                                     taker    pick up a paper                  version          or the    toric       National        Landmarks               The expe           the     observations of                      students            and       staff
that    everyone                complete                   the        census
                                                                                     representative                may give              each      stu    rience       one gains from being amongst                              who might                  see     the        need         for     campus
and understand                     their      residence                crite
                                                                                                                                                  them
                                                                      cam            dent a                                 and                                                               recognized build                                                      that         facilities
                                                                                                  questionnaire                     collect               these       12     nationally                                          improvements                                                           might
ria    College               students         living            off
                                                                                     after    they         are     completed             Then       the                 well     as the                                   640    not      due          to       their          busy           schedules
        should                                             census                                                                                         ings as                            approximately
pus                          complete           the                          for
                                                                                     census       taker       will       return    to    pick     them    acres       of land they occupy                           includ
their off campus                    living          arrangements

These                                                    out               cen       up    from        the       representative                HINU       ing     the        HINU       wetlands              recognized         The      starting            agenda             for the      Glow           Up
              students             may       fill                the
                                                                                     and     off campus                students         have      until   as      a    National             Natural           Landmark           Coalition            has been based on                           staff      and
sus    online           at    https2020censusgov
                                                                                     August         14th      to    complete          the   census              play       just as      important             a   role    than   student         run          cleanup               activities              One

                                                                                                                                                          any     other        in     the   overall        experience            such      recent          cleanup               activity         has been
Students              who       live      in        student            hous
                                                                                                                                                                                                                                 in                           to       the                              occur
ing     and        living          on    campus                  on       Cen                                                                                                                                                            response                                naturally

                                                                                                                                                          This        overall       HINU          experience             how     ring     fallen           branches                 from      the       many
sus     Day           are     counted                with        college
                                                                                                                                                                      can      be                                 when     the   robust         trees         throughout                campus               that
university               student         housing                 Howev                                                                                    ever                        downgraded

                                                                                                                                                          campus                            show                    of   wear                    HINUs                 extensive              history
                                                           COVID19                                                                                                           starts   to                                         signify                                                                       It
                                                                                                                                                                                                     signs
er due           to     the    effects              of
                                                                                                                                                                                                                                 was                                that this               clean             be
shutting              down          campuses                     the         US                                                                                                                                                           important                                                     up
                                                                                                                                                                                                                                 done         while           the      winter           weather              was
Census             Bureau           has       issued             a     state
                                                                                                                                                                                                                                 still    active            so      that         the    new            foliage
ment        that        college          students               will        still

                                                                                                                                                                                                                                 could properly                        grow Other                   activity
be     counted                as    living                on         campus
                                                                                                                                                                                                                                 goals         in     response                 to      HINUs                pro
even     if   they were                 home on April                        1st
                                                                                                                                                                                                                                 lific    history             have          been        to    touch      up
                                                                                                                                                                                                                                 or      glow         up        the         campus            by        main
Parents            of    students            filling            out       their

                                                                                                                                                                                                                                 taining         building                   appearances                     add
own census                   should not                  include          their

                                                                                                                                                                                                                                 ing      a     community                      tree         swing            and
children           if   they were             living            on a       col
                                                                                                                                                                                                                                 helping                                structures                in    need
lege        campus                 On campus                     students
                                                                                                                                                                                                                                                    repaint


do     not       need         to    complete                   a census
                                                                                                                                                                                                                                          in           infancy               the      Haskell           Glow
HINU
                                                                                                                                                                                                                                 Still          its
              will           complete           the            census         on
                                                                                                                                                                                                                                 Up       Coalition              is     a     HINU            communi
the     students               behalf          as         part        of     the

                                                                                                                                                                                                                                 ty based             organization                     taking           initia
Group          Quarters             Enumeration                    oper
                                                                                                                                                                                                                                 tive     to create             and                                    for the
                                   US                                                                                                                                                                                                                                                   goals
                                                                                                                                                                                                                                                                            fulfill
ation       with         the                 Census              Bureau
                                                                                                                                                                                                                                 enrichment of                   campus               life    The        ideas


                                                                                                                                                                                                                                 being generated                       can only enhance                      our
Its     important              for      census             data        to     be
                                                                                                                                                                                                                                 time together                   at     HINU            because              this
reported              accurately             because                  census
                                                                                                                                                                                                                                 coalition            is   in   essence by                  the    students
information                  affects       community                       fed
                                                                                                                                                                                                                                 for      the         students                The           possibilities
eral                          Its       vital            that    students
        funding
                                                                                                                                                                                                                                 are limitless                when            our knowledge                    is
are    counted               in the     communities                        they
                                                                                                                                                                                                                                 shared         to build           a   better         experience              for
are    going            to    school         in       because              they
                                                                                                                                                                                                                                 the     next generation                       to     enjoy which              is

provide             funding             for         roads             public
                                                                                                                                                                                                                                 an      integral           part        of Native                 tradition
transit          and         health      clinics               according

to    the     US         Census          Bureau                 It    is    im             Glow Up         Coalition poses         for   picture Photo    by   Markin        Morales




                                                                                                                                                                                                                                                                         USA001445
                                                 Case 2:21-cv-02113-JAR-TJJ
                                                                   T111
                                                                            Document 30 Filed 07/20/21 Page 317 of 346
  4       THE INDIAN                              LEADER                                                                                                                                                                                                                                   April           13 2020


Decolonzing                                      Our                            to    the    elderly making                         sure       everyone          Look          out        for            one        another                  if    you
                                                                                was      fed       and        working                 together            the    see      someone                        without              then             share      Lets          take     this      time      to     exercise           and

Reaction                          to                                            responsibility                was            shared      by      the     col     The       recent              panic               buying                of        sup    learn          from         our     cultures               like     tak

COVID19                                                                         lective        Each           person              or      group          had     plies        exemplifies

                                                                                                                                                                         modern population
                                                                                                                                                                                                                 the        selfishness


                                                                                                                                                                                                                               We
                                                                                                                                                                                                                                                     of   ing          time    to     craft     Teach           or    learn        to

                                                                                their       task    yet       it    all       went towards                the    the                                                                         do     not   bead          or     sew        celebrating             our        tradi
Kayla Bointy
                                                                                benefit       of        the        people             Each         person        behave            in     such             a      way        traditionally                tional         ecological             knowledge               TEK
                                                                                had     a purpose             and value               to the       whole         reciprocity                  generosity                      and            humil
This     is   a    letter        to     my       Haskell           People
                                                                                                                                                                         are       statutes                of Native                    societies         Make            use        of    traditional            medicines
                                                                                                                                                                 ity
and     my        people           across          Indian          Coun
                                                                                Applying           that        ideology                 into       our    sit    Act      with           the         community                          in     mind       like          cedar        teas          elder         berries           as
         Those          who know                      the                knit
try                                                          tight
                                                                                uation       now         the       housing              staff are         do     Try     not        exposing yourself                               to        poten       well          as     the    different           uses       for      bear
community                   Haskell              Indian          Nations
                                                                                ing     more than               their part               in    ensuring          tial    danger            thus             endangering                      others       root          or     liquorice        root        Perhaps           just
University              is       made            of         who      have
                                                                                the     safety      of    the           students           those         who                                                                                              drinking             Navajo       tea    or     ceyaka        brings
called         155          Indian               Avenue            home                                   those               who                                                                                                                                      comfort                                        how
                                                                                are     staying                                          are       return        Remaining                respectful                     despite             height       you                             Learning          the                    to
we     truly       are      a family              Some           refer     to
                                                                                ing and          those          who           are     moving The                 ened      tensions                  there             is    no     reason           to   yet          also     knowing            the      cultural           sig
Haskell           as        The            Rez         with         affec
                                                                                elderly       staff      members                  are      being         pro     treat    each           other             less        than        you would              nificance             as    well      as        how     these            af
tion     for       others                         a    safe        haven
                                                                                                         HINU
                                      it    is
                                                                                tected        The                            Administration                 is   normally                In     times              such            as    this       we    fect          your     health         are       all    important

                                                                                working          to try            and       protect          everyone           should        treat      each            other          with      more           com
Many      of      you        feel       we       are in      a     current
                                                                                                                                                                                   We                             human beings do                                                                                     we
                                                                                                                                                                 passion                     are         still                                            Despite              Social        Distancing                        are
state   of survival Perhaps                            we are per
                                                                                Decolonizing                        our             reaction               to    not allow              fear to control                     your behavior                 still         standing          strong       together              At     a
haps     we       have           always          been         But        per    COVID19                  means                we         are       choos                                                                                                  personal level                   keeping         yourself cen
haps    this       is   a   return          to the      Indigenous
                                                                                ing     how        to    react           to     the      present          sit    Stay connected                          despite            social       distanc          tered          is
                                                                                                                                                                                                                                                                               important             if     smudging               is


Community                              was intended                 to   be
                            as
                                                                                                    HINUs
                                 it
                                                                                uation                                          Administration                   ing we can                  still         build          and      strengthen             your go to do that Whatever                                   it    is   to
those pre         contact             social structures that
                                                                                recognized               and              took          the        danger        our     community                        The          live    singing             and    keep          your         peace      and        remain            calm
worked        so   well       for      Indigenous Peoples
                                                                                seriously           then            acted           As        staff      and     dancing videos                      being shared                       on     social     Doing           so will         help keep          others          calm
                                                                                students           do        the         same            rather          than    media         are      making               us    all      feel    connected             Remember                   we     are      the        descendants
For    example              in    Plains Culture a                   tribe
                                                                                spreading           panic               and     fear       let      s    edu     to     one    another which                             boosts          morale           of       ancestors              who      survived            genera
survived           and       flourished               by     all    mem                  ourselves                 and                                           Check         in       on     one               another           Talk              if                  of                        and       disease           We
                                                                                cate                                          instill      positivity                                                                                                     tions                genocide
bers    taking          care          of one       another           from
                                                                                                                                                                 someone            is    scared             try to reassure                   them       are          strong        We     are      Haskell            Strong
taking        care      of    the          children         to   tending




                                                                                Indian       country                    filled      with       the       love
Lifting Spirits
                                                                                                                   is


                                                                                of    tradition           customs                   song and
                                                                                                                                  art

through Virtual                                                                 dance These                   things           and much more


Powwows                                                                         are     being       showcased                       on     the      world

                                                                                wide        web through                   the    new          Facebook
Jamie Colvin
                                                                                group        the    Social              Distance              Powwow
                                                                                This group              was        established                on    March
Even     though             we may be miles apart
                                                                                17 2020 and               is
                                                                                                                   currently             overflowing
we      are       closer          than           ever        With        the
                                                                                with    more than 140000 members and
touch     of our                                                     from
                             fingertips               people
                                                                                counting           Vogue                says     this              healing
around        the       world              have       access              in
                                                                                                                                                   ever
                                                                    to
                                                                                act     is   more            important                than
teract        and       lately             have        been         doing
                                                                                this    group       is       celebrating                 and       spread
so    even        more With                  the       newest        pan
                                                                                ing     positivity                 The          people           are      not
demic              COVID19                            stayathome
                                                                                falling      into       a path            of sadness or                 wor
orders         and          social           distancing              have
                                                                                ry    but    the    opposite                  being        strong        and
been     recommended                         from our               cities
                                                                                resilient      through                  these       distant         times        in     less        than             a      month                        dancing          themselves and                    their talents            gifted        to

states        and       countries                to    take        action
                                                                                                                                                                 and       singing                   specials                being                spon    each other             May        this   be an         inspiration

                                                                                This group              is     intended               as      an    online       sored        to    t   shirts             being            made         in       com     to      keep our heads high and                        stay       Indig
However                this       has        not       stopped           In
                                                                                powwow             for        dancers             to      share         their    memoration                     of           this           joyous                unity   enous          strong for           this    distance          physi
digenous               peoples              from            Turtle        Is
                                                                                footwork           artists              to    show       their skills                                                                                                     cally         keeping us          apart         from each           oth
land      from              coming               together            With
                                                                                singers       to        bust        out        their       best         leads    Navajo         Times mentioned                                 its          growth       er      it    will   never keep our                spirits         apart
the     wonders                  of        the    21st           century
                                                                                and     most of           all
                                                                                                                    healing             for the         peo      has      been            exponential                          in        a        good
                            and         social          media            we
technology
                                                                                ple     The        interactive                  Social         Distance          way           and         the            group             mentions               that
have      been              doing            that       and         more
                                                                                Powwow              has             accomplished                        much     this     is    a       space              for      all       to    showcase




                                                                                                                                                                                                                                                                                            USA001446
                                           Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 318 of 346
  Vol 123Iss                          3                                                                                                                                                                                                              THE INDIAN LEADER                                           5

Erdrich                     Visits                                    Achievement                      Award              for the          Writing

                                                                      of     Fiction              by     the         Library           of       Con
Haskell                                                               gress           to    honor          her           work         In       addi

Hay ley Wells                                                         tion       to    writing             she promotes                        learn

                                                                      ing        and        tradition               at    her       bookstore

March          11          There      was a reason              for   Birchbark                   Books                   in        Minnesota

Haskell Indian Nations University                              stu

dents to stay in             Lawrence            over        spring   Erdrichs                  work           is
                                                                                                                     particularly                   im
break Lawrence                   welcomed acclaimed                   pactful              for     HINU              students              as       she


Ojibwe               author           Louise            Erdrich       often       writes           based            on personal                expe
                                                                      riences              As an author of poetry                               short

Erdrich             graced        HINUs             Auditori          stories              and     novels                she    has brought

um      stage        with    a reading            of her lat          life       and        attention               to    Native           Ameri

est     novel              The     Night         Watchman             can        literature             throughout                  her career

which          is    based       on    her       grandfather          From            poetry             childrens                  stories          or

and     his     fight       against        Native        dispos       complex               novels             there           is    something

session             This     incredible           event        was    for        every          reader         in    Erdrichs               canon
made       possible              through         the     collab

oration        of     HINU         the      Raven            Book     Elementary                      education                majors         may         Louise Erdrich reading                    to   an audience            of 450      Photo   by Tyson       Logg
store     and         Lawrence            Public        Library       be     interested in                her Birchbark                     House
                                                                      books            in       particular                This        series         of

Erdrich         has published                          two doz        childrens                                 books           focus                     Home                                                                                               away from                                             Her
                                           over                                                 chapter                                        on    an                    of   the    Living        God            the       story   of      not shy                              difficult        topics

en     books          many of which                    are    best    Ojibwe               family and                their      experiences               an Ojibwe woman amid                                 the   chaos of a               2012      National              Book Award                   winner

sellers    and         award winners                   In    2015     during           the       chaos         of        the    1800s           Fans                                                                                          The Round             House              centers      around         the
                                                                                                                                                          destroyed Earth Readers                                   of Erdrichs
Erdrich         was         awarded         the        Lifetime       of dystopian                    fiction        should          try    Future        adult           work should be aware she does                                       sexual         assault        of an Ojibwe                  woman




Shining Elk
                                                                      time of          isolation          and quarantine                       these      tainers          such        as    Kalini           Queypo             Prin         tion     made         available             to    Haskell            stu

                                                                      platforms             are        being used               as the         main       cess        Lucaj            and     Sheri           Foster           Blake         dents         via     staff         Tonia         Salvini            and

Productions                            Presents                       delivery              method                  of     entertainment                  whos               extensive               film           credentials               Lori      Hasselman                   as     well            as      stu

                                                                      and        virtual              community                     gatherings            must be               looked        up     due       to    the       brevi          dents          Joseph              Sing          and         myself
its     Virtual talking
                                                                                                                                                          ty    of     this      article       for        weekly              conver          However              this       collaboration                 is     not

Circle to Haskell                                                     One such                  virtual        gathering             occurs          at   sations           that       are   known             to    reach          well      limited to           people        interested in the                 en
                                                                      Haskell          every Thursday evening                                  from       beyond                film                               discussions                tertainment           industry             As Pena                    it

                             Amid
                                                                                                                                                                                             industry                                                                                                       puts
Students                                                              9     to    1
                                                                                      lpm        in the         form of a                  talking                                                                                            Thursday             is   a   collaboration                of Native

                                                                      circle          that             providing                much need                 Pena            notes    that       When              people              have      people         who make                  themselves               avail
Isolation
                                                                                                 is


                                                                      ed     consistency                  to        our        campus            and      good intentions                      others          can        feel       and      able     because              we     all    care       about         our
Mark Morales
                                                                      its
                                                                                 surrounding                        community                   The       see        it     and        that     makes                everything               tribal    communities                      For Native              peo
                                                                      Shining               Elk           Productions                      Virtual        come            together           Each         week            I    ask    an      ple      community                 has been            a    constant
                    these        times           amid          the
During
                                                                      Talking              Circle         is        the    brainchild                of   interesting             person        via       Facebook              Mes           throughout            history            leaving       the        doors
COVID19               pandemic             the     only       cer
                                                                      Haskell          Alumni             Patricia              Pena Patri                senger            and        they    are            always           up    for      open      to   all    likeminded                 supporters           of
tain                 weve          had            uncertain
                                                                                            I
        thing                               is
                                                                      cia        says              came             up    with        this      idea      the    idea           of people            helping              people              community based                       projects                Bring
ty     Uncertainty           of    this    virus        and    the
                                                                      to     collaborate                  with            artists          mostly                                                                                             ing    our      community                 together           through
endless        influx       of changing             news        re
                                                                      from            the        entertainment                       industry             Past         guests           have        included                  Valente         projects        such       as      the     Shining Elk             Pro
veals    how much we                   rely   on       stability
                                                                                                                                                          Rodriguez                    of     the         George               Lopez          ductions        Virtual         Talking          Circle        shows
From     this                                            a need
                                           grows
                                                                                                                                                                                                                                     Ex
                     uncertainty
                                                                      The        Virtual          Talking            Circle          is    a    mix       show              Tiffany           Smith             Anoal                         that   during         these        times of uncertainty
for     something            to       remain           constant
                                                                      ture       of Native             American                 artists        stem       ecutive               Vice         President              of         Global         some      things          will      remain         certain           and
and     this        need     has       been        answered
                                                                      ming            from        coastal            based           entertain            Inclusion               at    CBS          and           many         other         one      of    them        is   the       Native           ability    to
over     the        airwaves          in    the        form     of
                                                                      ment            industries               made            possible             by    contributors                 in    Native            film           and    en       consistently              create      ways       to    keep        each
broadcasts            through          telecommunica
                                                                      Penas connections                             made            during          her   tertainment                  Another                contributor              is     other strong              through          communication
tion    platforms           like      Zoom        or     Skype
                                                                      years       as        a   press      credential                holder          at   Theda             Newbreast               of        the     Blackfeet

                                                                      the        Sundance                Film            Festival              Pena       nation            who         leads            the        syndication
Up     until        this    pandemic             these        plat
                                                                                                 DeLanna
                                                                      along with                                          Studi      niece           of   in    prayer             before           every           discussion
forms     were        mainly used             for      business
                                                                      actor       Wes           Studi          and        Michelle             Shin
meetings or webinars but during                                this
                                                                      ing        Elk       bring        together               native          enter      The          final       product               is    a     collabora




                                                                                                                                                                                                                                                                                 USA001447
                                                  Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 319 of 346
     6       THE INDIAN                              LEADER                                                                                                                                                                                                                        April        13 2020


                                                                                  tonio            Texas        and                on     the       Mexi
 Indigenizing
                                                                                                                          sits


                                                                                  co border               Time says                 The         penalty
 Face Masks                                                                       for     violating             the      order      is    a    Class        C
Jamie Colvin                                                                      misdemeanor                      punishable             by         a   fine


                                                                                  up     to    $1000                  This     fine      is    for       resi

When             there      is     a will         there      is    a   way        dents        of        Laredo          who        do        not        wear

Multiple              orders           from       across        the     US        a    face         mask when                  going           out       into

have         instructed                 individuals             to     wear       public           or     public          buildings                 includ

face        masks           in     conjunction               with       tak       ing     transportation                  and       pumping gas
                                                            the
ing        precautions                 to   prevent                spread
of     COVID19                         In    some cases                these      This        brings          an        opportunity             for       the

orders will                be followed                 through with               Indigenous                  community              to       use        their   Face masks             made     by Kayla Bointy             Photo    by Kayla Bodily

penalties              when not                   in     compliance               creativity              and         include           their        style

                                                                                  Many             have         been          gathering              mate
                                                                                                                                                                  a    sense            of    identity       as     indigenous             and     crafting              our       own experiences
The         city     of Los Angeles has done                            just      rials       to     follow           these        orders           around

                                                                                          US                                                                                                                      our
                                                                                                                                          non med
                                                                                                                                                                 people               maintaining                            cultural
that        with      consideration                    of   protecting            the                    even      if    they       are
                                                                                                                                                                  identity           of      who      we     are        as    indige       Bointy        comments on how                            there       was
its        people          The          Los Angeles                  Times        ical       masks              Haskell            student           Kayla
                                                                                                                                                                 nous          people          especially          through           the   a     need        to    sew         her       own masks              be
mentions               multiple scenarios                         when a          Bointy            mentioned                 how        she        would
                                                                                                                                                                  current            pandemic               Haskell           student      came of            the        necessity         and      gave        her
fine or          penalty          would be engaged For                            utilize      her        Kookum              scarves         for    going
                                                                                                                                                                  Jared        Nally         expresses            his    views       on    own     preferred              flair     to    her   masks She
example               if   a business             will    not provide             out     in   public           They          bring      a symbolic
                                                                                                                                                                  indigenous                 artists take          on    the        face   says       Other              native          people      who         are
or reimburse                  their         employees             for   pur       indigenized                 look            Indigenous                 peo
                                                                                                                                                                 masks           pieces        that       he has seen              Nal     beading           and using Pendleton                     to        make
chasing              their       own personal protective                                  are       having          to    find      their       balance
                                                                                                                                                                                     I
                                                                                  ple
                                                                                                                                                                  ly     says                feel    like    seeing           beaded       masks         I    think           is    awesome               It
                                                                                                                                                                                                                                                                                                                just
equipment                   it    would result in a fine                          in    this        modern world                              let    alone
                                                                                                                                                                 masks          on      social      media      for      me     shows       shows        the        beauty           and     resilience               of
or         further         not         complying             with         the     during           this   time                we    strive to            keep
                                                                                                                                                                 that     great          events       we     experience              to    our people               It    shows           we can always
order could                 result in            a   misdemeanor                  these        traditions               and        customs           alive
                                                                                                                                                                 gether             like      COVID19                   pandemic           adapt        and         make            something              ours
                                                                                                                                                                  does         not      mean         Indigenous              erasure
The                    of        Laredo                           a                                           artists                                    may
                                                                                  Indigenous
                                                                                                                                                                                                                                    Na
             city                                 is     just           little
                                                                                                                               creativity
                                                                                                                                                                  These                                             me        of
                                                                        An
                                                                                                                                                                                                            for
                                                                                                                                                                                 are       symbols
over         150 miles                 south         from San                     come         from        within and               demonstrates
                                                                                                                                                                 tive     Identity            being present              resilient




April Horoscopes
                                                                                 Taurus                                                                          Blaze         trails      and      lead the      way        no            on    their       way Have                no    fear     and


Joe Singh
                                                                                 Apr 20                  May 20                                                  matter what anyone                       says                             look forward              to       new challenges                   and

                                                                                      seems         the    work               never       done but                                                                                                                       to   grow
                                                                                 It                                      is
                                                                                                                                                                                                                                           opportunities

                                                                                 one day            it   will    be Do not give up                               Virgo
Aquarius
                                                                                 or    let
                                                                                              up         So   many        are      cheering              you     Aug           23        Sept      22                                      Sagittarius
                                 18
Jan 20
                                                                                                                                                                                                                                                      22
                      Feb
                                                                                 from        the      sidelines                                                  We      all    know you dont                 believe          in          Nov                    Dec 21
Make             a   homemade meal and                          take      a
                                                                                                                                                                 horoscopes but                     the   universe           smiles        Someone            close           to   you needs help
bath         Doing          the        small and simple
                                                                                 Gemini                                                                          upon you                Open your           heart       and be            Give    it    but do not enable                      someone
things will                keep you grounded and
                                                                                 May          21          June      20                                           less critical             of others         You        are   some         to   not   change              Know           the    difference
content
                                                                                 Adventure                awaits          Go       big    or    go               of our        greatest leaders              if   you        dont          between           true love             and co      depen
                                                                                 home              Make         your dreams               come           true    get     in    your       own way                                          dence
Pisces
                                                                                 and     test       yourself             You can do             it
Feb         19        Mar 20
                                                                                                                                                                 Libra                                                                     Capricorn
Life        is   happening                  in   waves        Balance
                                                                                 Cancer                                                                          Sept 23                 Oct     22                                        Dec 22   Jan 19
and perseverance                        are      key        Great
                                                                                 June 21                  July     22                                            Life may seem difficult right now                                         When people are rude                           and negative
tasks        await with                                rewards
                                                                                 A
                                       greater                         to
                                                                                      relationship               is
                                                                                                                        blossoming                  Use          and it is Growth hurts but it is nec                                      remember               that that         is
                                                                                                                                                                                                                                                                                         only a reflec
follow
                                                                                 this    experience                to    grow and             learn
                                                                                                                                                                 essary        to    become          stronger           Dont         be    tion   of them and nothing                          to   do with

                                                                                 more about yourself You deserve                                           it    afraid to           ask     for    help                                   you Dont               let    someone           hurt     you        be
Aries
                                                                                                                                                                                                                                           cause they             are insecure             and      unhap
Mar          21      Apr          19
                                                                                 Leo                                                                                                                                                                                                     The ones      who
                                                                                                                                                                 Scorpio                                                                   py     Protect          yourself
It    is
           alright to            let
                                        relationships             go
                                                                                 July 23                 Aug 22                                                  Oct      23          Nov 21                                               are    worthy          of your           love    are     near
that       dont       serve        you           This your             life
                                                                                 Your        intensity           could be intimidat                              Enjoy         the      comfort of your              life         The
Choose               peace and happiness
                                                                                 ing to        some dont                 let this stop              you          tests    and        trials    to the       next    level are




                                                                                                                                                                                                                                                                                   USA001448
                                            Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 320 of 346
Vol 123Iss                            3                                                                                                                                 idENT                                        THE INDIAN LEADER



Follow                   hinuarts                                                                   around      they   will    be        filled   with     our    hardwork         Socks and Sandals
                                                                                                    ing     students   and      their         professor          once   again
Jamie Colvin                                                                                                                                                                       Joe Singh



The      love       for    art       is
                                           reaching          new        heights           Has                                                                                         A        familiar place                    we have never been
kell     Indian       Nations               University            has a        variety       of                                                                                    Classmates                  that      become            family and            friends


art     courses       that       are        offered      throughout                 the   Fall                                                                                                      Squirrels that                   hop     to    and    fro

and      Spring            semesters               Students             are     able        and                                                                                                     To        classes         and Curtis             we go

encouraged               to     participate             based        on       the     gener                                     112                614             97               Laughter                   in the         night     echoes           across    the

al     education              requirements                  in    the        Humanities                                                                                                                                       grounds

and      Arts        section          of a        twoyear           degree            check                                                                                         In the          witching              hour       there        are    only ghost

list     Various           courses            go       beyond            this       require                                                                                                                                   sounds

ment                  ceramics                   drawing            and         painting                                                                                                   Long braided                         hair    and       basketball

                                                                                                      Ofkag        tagram     f9r   of    Pm      art al                            We     are trained                    and educated                  to stand   tall



The      finished                             from       these
                                                                                                      pri   LawrerKe                                                               Children                  of    the    Creator and                         Mother
                           products                                     art    courses        are                                                                                                                                                  great
                                                                                                      Faiiomti by twiusludentioyl
displayed           on     HINUs campus                       but    a    new        platform         and 10 othecs
                                                                                                                                                                                      If       only           we dont mess up                      at    Brothers

has                                          showcase                                                                                                                                    Hand games and                              singing         everyday
        the     potential             to                           these        art    pieces

HINUs          Antonio           Martinez and David                          Tittterington
                                                                                                                                                                                                        I   am      sad   I   have      to    go     away
                                                                                                                                                                                     Make               the        grades       and prove            your worth
both     art    instructors                have     decided          these          students
                                                                                                                                                                                           Getting ready                        to   inherit the          Earth
talents       needed            to    be     shared          with more people
                                                                                                                                                                                               It       can be easy              to feel like            lesser


An       Instagram              page         was        recently              created        by                                                                                      We         seek guidance                        from our           ancestors


Martinez            called hinuarts               that includes                all    things                                                                                                            Find peace              in the       wetlands

art      for    HINU             and        already has             an        astonishing
                                                                                                                                                                                   Dance with a                      cute       Lakota        girl      in the    band

635      followers               This        page       displays              student        art                                                                                                                                stand


pieces        themselves                  guest     indigenous                artists       that                                                                                     Night                  conversations and                     the    unknown

visit    campus            and       HINU         alumni          art as       well This                                                                                                       Some of us do not have a home

allows         the       opportunity               to    be       interactive             with                                                                                      The magic of Haskell                                brings          us together

current        HIN U          art    projects           speakers         and        students                                                                                          Making good memories                                        that will      last


as     well    as    indigenous             art   throughout             the    country                                                                                                                                       forever

                                                                                                                                                                                                              This       is   just   beginning

Having         the       scope        focused           in    on    the       art     can    let
                                                                                                                                                                                         Prepare                   to take       life
                                                                                                                                                                                                                                        by    the       handles

Instagram            views           get    an    inside         look        of what        in                                                                                                      I       will    leave       Haskell grinning

digenous             art      can         fully    encompass                   Some         in                                                                                      As     I   remember                   all    the    socks           and   sandals
                                                                                                    Ahinuarts Instagram
teresting           posts        illuminate the                   artists       in    action


working         on       their       pieces        Allowing              social       media

to     embark         on      this        realm    of    HINUs                indigenous

art     can    really         demonstrate               a    better          understand

ing     of     what        indigenous              art       truly       signifies          and

represents Art                  Instructor         Titterington               says        Our
students        are        so    amazing               and       their       visions        and

voices        are     inspirational                and       benefit          everyone


The      most        recent          posts        on     the       Instagram              page
have been            the      current        Spring 2020                semester stu

dents         unfinished              art     pieces          Because            the      uni

versity        decided          to    transition            into    online           classes

students        were not                  able    to    fully       complete              their

artwork             There            will     be        additional             upcoming

posts     that will             display          students          artwork           as   they

are     sent    into       Titterington                Even        though        the      sep
aration        keeps       students           away from              the      studio        the


productivity               of    the        art   is    being        accomplished

The      art    and        ceramics           room          are    at    a    stand still           Artroom     with unfinished                          Photo by Jared
                                                                                                                                          paintings                        Nally
but     once         the      new          Fall    2020           semester            comes




                                                                                                                                                                                                                                                   USA001449
                                           Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 321 of 346
 8       THE INDIAN                         LEADER                                                                                                                                                                                                              April         13 2020


Cancelation of Spring Sports                                                                                 versity           this       meant        that        its    student      athletes                  would

                                                                                                             not     finish      their          softball       outdoor           track           or       golf       sea
Jared    Nally
                                                                                                             sons        While                   NAIA                                students
                                                                                                                                                                                                                                           The hdian
                                                                                                                                          the                  restricts                                   eligibili


                                                                                                             ty to       play a       specific                     only     4 seasons                 exceptions
March        16           Due        to     precautions               to    avoid       the    spread
                                                                                                                                                       sport

                                                                                                                     being       made            for                     athletes        Other                                            Leader Staff
     COVID19                                                                                                 are                                       spring                                              eligibili
of                           spring               semester            athletics         were      can
                                                                                                             ty    requirements                 will   still       be     in effect             We        look         for
celed    by        the    National              Association                of     Intercollegiate
                                                                                                                                                                                                                                                       Editor
                   NAIA                                                                                      ward     to                    our    athletes                           in future            seasons
Athletics                             For Haskell                 Indian          Nations         Uni                         seeing                                compete

                                                                                                                                                                                                                                                 Jared        Nally
Fastpitch                       Dreams Spring Clas                                                           lege Athletic            Association                   which        pulled         in    103      teams

                                                                                                                                                                                                                                           Assistant Fditor
sic      and Season                                   Wrapup                                                 HINU         paired          up    against 7          different         teams        at       the     Fast
                                                                                                                                                                                                                                        Connor MacDonald
Jared Nally                                                                                                  pitch       Dreams             Spring          Classic         averaging                2     points        a

                                                                                                             game         with        opponents              averaging            a     10       point           victo
                                                                                                                                                                                                                                                Secretary
Before       the     cancelation                of    spring       sports         Haskell        Indi        ry    over       them              Due    to      postponements                    earlier          in the
                                                                                                                                                                                                                                                  Treasurer
an Nations Universitys                          softball         team       traveled      to    North        season        and        a    cancelation             due     to    the    COVID19                        the


Myrtle        Beach         South            Carolina Four                      conferences         at       Fightin           Indians season                  only       consisted             of       17      games                          Jamie Colvin

tended       the   event              the    National            Collegiate Athletic               As        and     they ended                their   season            with    a    314        win          loss     re
sociation          Division          II     the       National         Collegiate         Athletic           cord        We      hope          these       girls     are    safe       during             this     time                         Distribution

Association              Division           III       the    National           Association             of   and     look       forward           to   a    new         season         Onward Haskell
                                                                                                                                                                                                                                                      Manager
Intercollegiate            Athletics and                    the   National             Junior     Col
                                                                                                                                                                                                                                          Diamond Williams

Recognizing                                Records                                                           rebounds          ina single game                 23          most blocks                in   a season


Jared    Nally
                                                                                                             41       and      most blocks in a                    career       112         Bryon             Elledge                          Staff Writers
                                                                                                             also    a    senior          holds    records          in    most       assists         in    a season
                                                                                                                                                                                                                                               Makayla             Sloan

Not only were               sports          seasons          cut      short but banquets
                                                                                                             119         highest          assist   average           in   a season           41            most        as

                         Haskell          Indian            Nation                                ath
                                                                                                             sists   in   a    career      365         and highest              assist     average            in   a   ca                  Zachary Arquette

                                                                                                                     34
recognizing                                                                 Universitys
                                                                                                                                Tristan         Keah Tigh senior holds                          the      complexs                               Joseph Singh
letes    were       also     canceled                 due    to    the      COVID19               pan
                                                                                                             reer


demic Haskell                Athletics                 has       been                   its     social
                                                                                                             record       for the         highest      scoring           average       in   a   career         133                              Kayla Bointy
                                                                            using
media platforms                 to    show            support         for    their athletes             as
                                                                                                             HINU         volleyball            saw record holders                     this      year          Sophia                          Staff        Advisor
well    as    shining       a   light        on       some of         their       achievements
                                                                                                             Honahni           junior           now holds           the     record       for highest               digs
                                                                                                                                                                                                                                           Rhonda LeValdo
Janee                                      was                                         two     Coffin        per season             707          and       highest        digs       per     career           1681
          Bates           senior                       recognized               for
                                                                                                             Haskell          Athletics          notes      that     Honahni           achieved               this     re
Sports       Complex records                          most   points         in    a   singlegame                                                                                                                             All    articles    recieved      are subject    to    edit

                                                                                                                                                   4year
                                                                                13                           cord     over previous                                               and
39
                                                                                                                                                                   athletes                 is   still        eligible
        and most           assists         in     a   single      game                  Her team                                                                                                                             and    refusal     of publication        By    submitting
                                                                                                             for    another season                 Teammate                Cailey       Lujan a senior
mate     Justine         Butterfield                         her on         the       record board

                                                                   9
                                                  joins                                                                                                                                                                      a                          giving us permission              to

                                                                                                                                                                                                                 117
                                                                                                                                                                                                                                 article   you    are
                                                                                                             holds       the    record          for the      highest aces per                    career
with most blocks                in    a   single       game                 Haskell      Athletics                                                                                                                                                      You
                                                                                                                                                                                                                             publish and edit                  also   acknowledge

gave     a shout          out   to        Butterfield            as    currently          the     only                                                                                                                                                 author and accept
                                                                                                             HINU                                                                                                      be
                                                                                                                                                                                                                             that          are the                                all
                                                                                                                                                                                                                                    you
                                                                                                                           remains              proud        of      its        athletes
freshman           to    hold     a    statistic            on    their record                board                                                                                               despite

                                                                                                             ing     unable         to     compete          this        season        We        look          forward        responsibilities          Your    full   name    Haskell


                                                                                                             to    new         seasons          and    new          records           Onward               Haskell           email     and contact          information     MUST
Mens basketball              al   so had          record holders among                    their   ath
                                                                                                                                                                                                                             accompany          all    sunmissions      and are      sub
letes    Senior Nakia Hendricks                             holds      three       records most
                                                                                                                                                                                                                             ject   to verification




                                  CAVTH                          205                  NATIVG                 TIK         TOK              GNALLeNe                                                                           Please contact           us with any concerns


                                                                                      C74v        13Y    JAIZEP      NALLY                                                                                                   issues or suggestions             for    The Indian


                                                                                                                                                                                                                             Leader                    or          by our               on
                                                                                                                                                                                                                                               earni                        office
                                                                                                                                                                                                                                          by                stop


                                                                                                                                                                                                                             the    main   floor      gym     level of Tecumseh

                                                                                                                                                                                                                             Hall




                                                                                                                                                                                                                             indianteader10gmailcom
                                                                                                                                                                                                                             The Indian Leader

                                                                                                                                                                                                                             155      Indian      Ave Box 4999
                                                                                                                                                                                                                             Lawrence             KS     66046




                                                                                                                                                                                                                                                                   USA001450
                     Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 322 of 346

    From                          Rhonda Levaldo <rlevaldo©HASKELLedu>
    To                            Briggs Connie   K
    Sent                          6202021   90329 PM
    Subject                       EXTERNAL FW          Indian    Leader Volume      123 Issue 3

    Attachments                   Vo11231ss3pdf




This email      has been received    from outside     of   DOI   Use   caution   before   clicking   on links opening    attachments     or

responding


Original Message
From The        Indian   Leader

Sent Tuesday        April   14 2020 1053    AM
To Stephen Prue <stephenprue©bieedu>
Cc Rhonda        Levaldo <rlevaldo©HASKELLedu>

Subject Indian Leader Volume 123            Issue 3



aya Mr Prue


I

    apologize   for emailing   you again about this but can       you please send out our publication          to   students   and faculty



neewe
Jared      Nally Editor




                                                                                                                                              USA001451
                                          THE INDIAN LEADER
                                          Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 323 of 346



                                        HASKELL INDIAN NATIONS UNIVERSITY
                ne 123             Issue 3                                                        The old                                 ET                                newspape                                                              April    13 2020




VPIJS     Tonia        SiiMin      addressing        students         Photo by Zachar y       Arquette



HINU Pandemic                                                           may     potentially         be      held on        campus               Indian     Leaders               current        impression         were addressed Students                         belongings

                                                                                                                                                that   HINU      has been          the    only universi            left
                                                                                                                                                                                                                          campus would be packed and
                                                                                                                                                                                                                          on

Response                                                                Further information                was given through                    ty to offer financial            assistance          in   secur    recorded Any illegal items would be

                                                                        the   Vice     President       of Student          Services                    plane     tickets         bus     fares lodging             turned       over       to    authorities         and       there

Summary
                                                                                                                                                ing

                                                                        who      addressed          students            who          were       and gas cards           among other              travel      aid   would       be     no     student       writeups             with
Jared Nally
                                                                        on    campus        for   spring         break     directly             for    students        Salvini         said     The Uni            the    exception          of possession           of     weap
                                                                        In    her addresses            Salvini       presented              a   versity    is
                                                                                                                                                                assisting financially                 with   all   ons Packed               belongings            would         only
March          12         Haskell         Indian         Nations                       of
                                                                        message             student         safety as          a prior          the    arrangements on             all
                                                                                                                                                                                          transpiration            be shipped             to students      graduating           this

University             students           received             their           Salvini      wanted         students                 know
                                                                        ity                                                to                                                                                      semester and not                returning        in the      fall
first   of   many       directives          from         the   uni      that actions        were informed                through            a   During this time Danielle McKinney
               regarding             their         COVID19                                                                                      who was coordinating transportation
versity                                                                 continued        partnership            with     the    Doug                                                                               Students          were       also    instructed         to    up
pandemic             response             This     email        set                                                                                                     had
                                                                        las     County        Emergency                  Response               arrangements                       collected          roughly      date     addresses             and      file     electronic
into    motion         many questions and fur                           Team       This      information                                    a   30                                              time           9
                                                                                                                        provided                      requests        for   aid    at    that                      fund     transfer            requests      with       the    stu
ther    university           policies       to     act    on    the
                                                                                 window           for      student       travel          that              and    21 ground
                                                                        safety                                                                  flights                                   transportation           dent    bank       to    assist     with       financial      aid
                    climate        of     the      pandemic
changing                                                                later    public      statements             identified             as   That     number quickly                  rose   after the      3   and                       work                               Stu
                                                                                                                                                                                                                            student                      payments
                                                                        of    March       17 where              until    then stu               oclock         mandatory            student          meeting       dents       were        also    directed         to    update
The email extended                                   break       an
                                        spring                          dents     could      return        to   campus              to   get    later that      day Additional                  funds were                                addresses        with       the
                                                                                                                                                                                                                   forwarding                                                   post
additional           week         providing          the       Uni      their   belongings             This               window                given by        the    Haskell          Foundation and
                                                                                                                safety                                                                                             office      and    direct      any    additional            ques
               time     to    create       the     infrastruc           was coupled with a strong message                                                   Government voted
versity                                                                                                                                         Student                                          to    donate      tions       to    HINUs             new        information
ture      to        continue         courses             through                      who were home during
                                                                        that students                                                           their     remaining           $20000            in    student      line                    number          7858302770
                                                                                                                                                                                                                            phone
distance         learning            This       email      origi        spring    break      should remain                at        home        funds     to    help        HINU          has    not      made     and         email              infolinehaskelledu
nally     intended           to   have      student        safety       and                              should         work         with                                         comment                  how
                                                                                that    students                                                itself    available         to                       on
reevaluated             after      several         weeks        po      the     university        to       create       exit        plans       student     money           was used             and       how                                    2
                                                                                                                                                                                                                   Continued         on   page
tentially        resuming            on   campus           class        These                                                       make                                     received                       aid
                                                                                  exit   plans were             created    to
                                                                                                                                                many       students                             travel

es        this      was      later   replaced        with       the
                                                                        sure    students      had      a    safe    environment                 Students        were        able    to                     trav
                                                                                                                                                                                           request

message         that distance                              would                            and                      students fi                                                            March 16th
                                                                                                                                                          upuntil Monday
                                          learning                      to return to              to collect                                    el aid

continue         the    remainder of               the   semes          nancial      and personal needs                  for    HINU
ter     that    the    summer semester would                                                  students                                          Student
                                                                        to assist in the                         return        It   is   the                    housekeeping                     questions
be      online         and        that      fall     semester




                                                                                                                                                                                                                                                    USA001452
      2     THE INDIAN
                                          Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 324 of 346
                                           LEADER                                           TS                                                                                     E                                                                            April                13 2020


Jude Thin Elk                                                            HINU           community                   with          this       devas       now         and     never          will     be    overlooked           memory of Jimboy                         his    roommate and

                                                                         tating       news              We     can       remember and                    The      Haskell          family          is    proud     to    say    Jude     just      having        good time together
Jamie Colvin
                                                                         never        forget           this    time of sorrow                      but   he     was here           to       better      himself while           enjoying           each others                 company while
                                                                         may      bask        in the         wonderful              memories             proceeding               on    his       educational           path    walking            towards           Curtis          Hall        These
The news               of our very             own         hits    tre

                       for    Haskell Indian Nations
                                                                         of     getting           to    know         this      young          man                                                                               memories            that       were shared                 with    this
mendously
                                                                                                                                                         Jude        also     made            friendships              along    beautiful           soul       will      not be           forgotten
Univers4s                    community                but    direc
                                                                         As we          know him Jude was here                                      at   the    way Many saw him                           as    a person       Jimboy         says        I    just       hope           that    other
tions      towards            healing          and        rejoicing
                                                                         HINU           to                    his    education               When                                            and                        Cur                         to           Jude          for   who he was
need       to    be lionized            On March                  16th
                                                                                             pursue                                                      always         smiling                      laughing                   people        got         see

                                                                                                              into       this                                     student                                               Jude    before         passing               and       he     wishes        for
2020       the        HINU        campus         experienced
                                                                         being          accepted                                   university            rent                      Trey       Jimboy            says

                                                                         you     are     not only becoming                             a student         was      someone               he    could        always        talk   everyone            to    remember                  that he        was
and       received            word      of what            no      one
                                                                         you     are     becoming               part      of      the    Haskell         to     and        about        anything             They        met    just     a    kind        relaxed          person           who     al
wishes           to    hear       our beloved              relative

                                                                         family This cohort                          of a family                will     when         Jimboys                roommate             brought       ways seemed                to   be laughing                 or    smil
and       Haskell            student      Jude            Thin     Elk
                                                                         always have a                   place       for       every         HINU        Jude        over         uniting           them         together       ing     and not          letting      things get to               him
suddenly              passed         away       on         campus
                                                                         student         on       their       journey              Judes           de

The                                                                      termination               towards           selfgrowth                    and   Jimboy goes on                  to   explain       his    memo         May           Jude         forever              be         rejoiced
           catastrophe               created          an    uproar
                                                                         gaining knowledge                          as   a   student          is   not   ries    and    best      moments with Jude one
and       sadness            sweeping           through            the




When Home                                 Isnt                           sage during               the travel            safety         window           now         HINU          is   also       home      for others         mised         or    having           a    family           member


Home
                                                                         students        were required                   to create            trav       during       this    time          for    various       reasons        who      is    and       travel          exacerbating              the


                                                                         el    safety        plans           Tonia           Salvini          Vice                                                                              potential          of     infection             or        return    to

Jared Nally                                                              President           of University                   Services          told      Though         each           of    these        students       has    hotspots           Health       safety          is   also    a    con
                                                                         students        that if         going       home wasnt an                       their       own      personal             reasons        for    re     cern     for those        coming from non                    reser
Haskell           Indian          Nations             Universi           option       that        they should                write       that      on    maining             on        campus              the     public       vation        communities                  Without           access

ty    recently         came under              fire       after    re    their    travel          plans        HINU            administra                should        understand              that       many break            to    Indian Health Services                         they would

leasing         a statement documenting                            an    tion did       not       make themselves                      available         the    mold of teenage                    college       students       not have           access       to healthcare                for   ex
on campus                   students           selfreported              to    comment on                    how many                   students         who have            families to             return       to    For     isting       health      conditions             or    assistance


positive         test        result     for     COVID19                  remained on                   campus but the Indian                             some        students           being        evicted       would        in the    event of a           COVID19                    infection

The       public            wanted        to    know              why    Leader         estimates          that number to be                             mean        being         homeless               the     Haskell

these      students          werent        home              when        less    than         10         of     enrolled               students          community                is    the       only     family        for    The COVID19 pandemic                                 is   exposing

weeks        earlier          HINU        provided               both                                                                                    some        And      in        others          their    families       all
                                                                                                                                                                                                                                      types of privilege While                             students

financial         and personal             support          to     get   HINUs               pandemic               policies            human            may be toxic                  containing          abusive       re     remaining on              campus have                 great       grat
students         back        to   their    families              This    ized     its    students              in    creating             a    pro       lationships          and       dangerous               situations      itude to       HINU           and     its      faculty       for    al
also      comes        during        Kansas mandated                     cess that           was meaningful                    to the         safe       involving           drugs            and        other     safety       lowing        them       to    stay       when many uni

stayathome                   orders        So what               does    ty    of each            student           and       for       some        it   risks       Student            safety       considerations             versities       evicted         all      of    their      students

home             mean        for these         students and              wasnt          being            sent       away            One        stu       dont         just         surround               COVID19               community                members               should        realize


why arent they with                       their           families       dent     69     years           old and          in the         vulner                                                                                 there    is   a privilege            in   having a          safe    al
                                                                         able     category               for     COVID19                      said       For     others           there       were        health        con     ternative to return to other                         than    HINU
First      to    contextualize               HINUs mes                   Haskell             is   a     good        place         to    be    right      cerns       either       being        immune compro



Continued fivm cover                 page                                ing     on      campus                 Campus                 facilities        Gipp        addressed              her concerns           to    the    `communicate                  with       all    students          rath

                                                                         adapted         to       the    challenge                of    self  iso        administration                  We          have        students       er    than     relying          on       word        of    mouth
However               students         were      not       evicted       lation         Students          were           moved           to    sin       out    in    Indian           Country          hearing        from

from      thecampus as many                      institutions            gle    occupancy                rooms           in    two       dorms           their       friendswhen they should be                                 Acting          university                 President               Jim

had       done HINU    noted                      that        there      Winona              and        Blalock              and         a    one        hearing       from you all  Faculty was                                Rains         PhD         explained              that       the    Bu
                                                                         in one    out
would        be        a    population          of        students                                rule    went           into      effect          for   blindsided           by        questions           from        stu     reau     of Indian             Education              needed        to

on    campus           who had          to     make         an     in    picking        up        to   go     meals from Curtis                          dents       and     parents          after       students       on     approve            of     any        documents               before

formed           decision         on    their safety              and    Students            were        also       required             to    sign      campus shared  information from a                                      they     are   made public                  and       said        You
situation             Exit plans were                 a   strategy       an      updated               housing            contract              and      dorm hall meeting over social me                                       can      expect          the     information                 not    to

to prioritize              student     safety     reduce           the   sign     medical               releases             in    the        event      dia This information                       was not shared              come         out    as     quickly   you would as

on campus                  population           and         reduce       students            are       tested        for       COVID19                   with    the       faculty          and     did    not go        out    like         Public        documents HINU   re
the       risk        of     spreading          COVID19                                                                                                  through       public           statements              Off   cam       leased        are       available              following           this


                                                                         Throughout                    these        policies              HINU           pus     students          shared          their    own        frus     article       on    wwwtheindianleadercom
Additional                 isolation      policies            were       has     been             criticized             for      its     ability        trations       One        student          commented on

put    into       place        for     students            remain        to     communicate                      Instructor                  Freda       social      media        that the          campus         should




                                                                                                                                                                                                                                                                 USA001453
                                             Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 325 of 346
Vol 123Iss                               3                                                                                                                                                                                               THE INDIAN LEADER                                                   3

2020 Census                                                                          portant       then       to   make        sure that       HINU       The Haskell                                                            and       tear            Aging             and        maintenance

                                                                                     has updated              contact        information            for                                                                          are      of course a                   factor         for               cam
                                                                                                                                                          Glow Up
                                                                                                                                                                                                                                                                                              any
Jared       Nally
                                                                                     students            so    students           may be           con                                      Coalition                            pus       and           is     managed                     wonderfully

                                                                                     tacted       in   case        additional       information           Marklin Morales                                                        by       HINU                facilities                Unfortunate
Many          students             have        been             displaced
                                                                                     is   required          to     complete         the     census                                                                               ly      there        is      only          so      much          facilities
as    a result of            universities                closing their
                                                                                                                                                          The Experience of                   attending             Haskell      can      do     amid           their         various             duties       to
campuses                in efforts to          slow            the    spread

of    C OVID19 This                      is all          taking place
                                                                                     While        HINU           has     not   indicated          their   Indian           Nations          University             HINU          this      magnificently                         active            campus
                                                                                     methodology               for     completing           the    cen                                      no other              There
                              US                                                                                                                               comparable              to                                  are
                                                                                                                                                          is

right       as      the                 Census                 Bureau           is


                                2020                                        im       sus for       students There                 are    two    likely    many         factors that          go     into      this       expe    That      is    where             the       Haskell          Glow           Up
completing               the                 census              It   is

                                                                                     methods according                     to the     US     Census       rience           The        unique        academic              and    Coalition                          in This organization
portant for students                     to    know how they                                                                                                                                                                                          steps

                                                                                     Bureau            a   student        housing represen                                                    make                  a    good    initiated            by      HINU               instructor              Tyler
will    be counted                 and what impact                           be                                                                           social        atmosphere                            up
                                                                                     tative       will     complete             one      form      list   portion but            there       is   also    a   great deal         Kimbrell aims                         to      keep         the        overall
ing    counted               has on      their            community
                                                                                     ing    all   students           compiled using data                  to    be      said     about       the     surroundings                HINU           experience                   up        to    par by           in
                                                                                     from     administrative               records          The rep                                                                                                 who         better           than        HINU            stu
The     US         Census          Bureau wants                       Amer                                                                                                                                                       volving
                                                                                     resentative           has     the    option    to   complete         The         HINU          campus          established             in   dents        and        staff      who          utilize          the    cam
icans         to        know        that            though             many
                                                                                     a version           of    this      form      online         using   1884          is    rich     in    culture          containing         pus day         to        day The               brilliance            of    this
lives        have            been       impacted                     by      the

COVID19 pandemic
                                                                                     a    secure       portal        or to      have      a census        architecture              designated           as       US      His    concept            is     the      ability            to    respond           to
                                                    it    is   important
                                                                                     taker    pick up a paper                  version          or the    toric       National        Landmarks               The expe           the     observations of                      students            and       staff
that    everyone                complete                   the        census
                                                                                     representative                may give              each      stu    rience       one gains from being amongst                              who might                  see     the        need         for     campus
and understand                     their      residence                crite
                                                                                                                                                  them
                                                                      cam            dent a                                 and                                                               recognized build                                                      that         facilities
                                                                                                  questionnaire                     collect               these       12     nationally                                          improvements                                                           might
ria    College               students         living            off
                                                                                     after    they         are     completed             Then       the                 well     as the                                   640    not      due          to       their          busy           schedules
        should                                             census                                                                                         ings as                            approximately
pus                          complete           the                          for
                                                                                     census       taker       will       return    to    pick     them    acres       of land they occupy                           includ
their off campus                    living          arrangements

These                                                    out               cen       up    from        the       representative                HINU       ing     the        HINU       wetlands              recognized         The      starting            agenda             for the      Glow           Up
              students             may       fill                the
                                                                                     and     off campus                students         have      until   as      a    National             Natural           Landmark           Coalition            has been based on                           staff      and
sus    online           at    https2020censusgov
                                                                                     August         14th      to    complete          the   census              play       just as      important             a   role    than   student         run          cleanup               activities              One

                                                                                                                                                          any     other        in     the   overall        experience            such      recent          cleanup               activity         has been
Students              who       live      in        student            hous
                                                                                                                                                                                                                                 in                           to       the                              occur
ing     and        living          on    campus                  on       Cen                                                                                                                                                            response                                naturally

                                                                                                                                                          This        overall       HINU          experience             how     ring     fallen           branches                 from      the       many
sus     Day           are     counted                with        college
                                                                                                                                                                      can      be                                 when     the   robust         trees         throughout                campus               that
university               student         housing                 Howev                                                                                    ever                        downgraded

                                                                                                                                                          campus                            show                    of   wear                    HINUs                 extensive              history
                                                           COVID19                                                                                                           starts   to                                         signify                                                                       It
                                                                                                                                                                                                     signs
er due           to     the    effects              of
                                                                                                                                                                                                                                 was                                that this               clean             be
shutting              down          campuses                     the         US                                                                                                                                                           important                                                     up
                                                                                                                                                                                                                                 done         while           the      winter           weather              was
Census             Bureau           has       issued             a     state
                                                                                                                                                                                                                                 still    active            so      that         the    new            foliage
ment        that        college          students               will        still

                                                                                                                                                                                                                                 could properly                        grow Other                   activity
be     counted                as    living                on         campus
                                                                                                                                                                                                                                 goals         in     response                 to      HINUs                pro
even     if   they were                 home on April                        1st
                                                                                                                                                                                                                                 lific    history             have          been        to    touch      up
                                                                                                                                                                                                                                 or      glow         up        the         campus            by        main
Parents            of    students            filling            out       their

                                                                                                                                                                                                                                 taining         building                   appearances                     add
own census                   should not                  include          their

                                                                                                                                                                                                                                 ing      a     community                      tree         swing            and
children           if   they were             living            on a       col
                                                                                                                                                                                                                                 helping                                structures                in    need
lege        campus                 On campus                     students
                                                                                                                                                                                                                                                    repaint


do     not       need         to    complete                   a census
                                                                                                                                                                                                                                          in           infancy               the      Haskell           Glow
HINU
                                                                                                                                                                                                                                 Still          its
              will           complete           the            census         on
                                                                                                                                                                                                                                 Up       Coalition              is     a     HINU            communi
the     students               behalf          as         part        of     the

                                                                                                                                                                                                                                 ty based             organization                     taking           initia
Group          Quarters             Enumeration                    oper
                                                                                                                                                                                                                                 tive     to create             and                                    for the
                                   US                                                                                                                                                                                                                                                   goals
                                                                                                                                                                                                                                                                            fulfill
ation       with         the                 Census              Bureau
                                                                                                                                                                                                                                 enrichment of                   campus               life    The        ideas


                                                                                                                                                                                                                                 being generated                       can only enhance                      our
Its     important              for      census             data        to     be
                                                                                                                                                                                                                                 time together                   at     HINU            because              this
reported              accurately             because                  census
                                                                                                                                                                                                                                 coalition            is   in   essence by                  the    students
information                  affects       community                       fed
                                                                                                                                                                                                                                 for      the         students                The           possibilities
eral                          Its       vital            that    students
        funding
                                                                                                                                                                                                                                 are limitless                when            our knowledge                    is
are    counted               in the     communities                        they
                                                                                                                                                                                                                                 shared         to build           a   better         experience              for
are    going            to    school         in       because              they
                                                                                                                                                                                                                                 the     next generation                       to     enjoy which              is

provide             funding             for         roads             public
                                                                                                                                                                                                                                 an      integral           part        of Native                 tradition
transit          and         health      clinics               according

to    the     US         Census          Bureau                 It    is    im             Glow Up         Coalition poses         for   picture Photo    by   Markin        Morales




                                                                                                                                                                                                                                                                         USA001454
                                                 Case 2:21-cv-02113-JAR-TJJ
                                                                   T111
                                                                            Document 30 Filed 07/20/21 Page 326 of 346
  4       THE INDIAN                              LEADER                                                                                                                                                                                                                                   April           13 2020


Decolonzing                                      Our                            to    the    elderly making                         sure       everyone          Look          out        for            one        another                  if    you
                                                                                was      fed       and        working                 together            the    see      someone                        without              then             share      Lets          take     this      time      to     exercise           and

Reaction                          to                                            responsibility                was            shared      by      the     col     The       recent              panic               buying                of        sup    learn          from         our     cultures               like     tak

COVID19                                                                         lective        Each           person              or      group          had     plies        exemplifies

                                                                                                                                                                         modern population
                                                                                                                                                                                                                 the        selfishness


                                                                                                                                                                                                                               We
                                                                                                                                                                                                                                                     of   ing          time    to     craft     Teach           or    learn        to

                                                                                their       task    yet       it    all       went towards                the    the                                                                         do     not   bead          or     sew        celebrating             our        tradi
Kayla Bointy
                                                                                benefit       of        the        people             Each         person        behave            in     such             a      way        traditionally                tional         ecological             knowledge               TEK
                                                                                had     a purpose             and value               to the       whole         reciprocity                  generosity                      and            humil
This     is   a    letter        to     my       Haskell           People
                                                                                                                                                                         are       statutes                of Native                    societies         Make            use        of    traditional            medicines
                                                                                                                                                                 ity
and     my        people           across          Indian          Coun
                                                                                Applying           that        ideology                 into       our    sit    Act      with           the         community                          in     mind       like          cedar        teas          elder         berries           as
         Those          who know                      the                knit
try                                                          tight
                                                                                uation       now         the       housing              staff are         do     Try     not        exposing yourself                               to        poten       well          as     the    different           uses       for      bear
community                   Haskell              Indian          Nations
                                                                                ing     more than               their part               in    ensuring          tial    danger            thus             endangering                      others       root          or     liquorice        root        Perhaps           just
University              is       made            of         who      have
                                                                                the     safety      of    the           students           those         who                                                                                              drinking             Navajo       tea    or     ceyaka        brings
called         155          Indian               Avenue            home                                   those               who                                                                                                                                      comfort                                        how
                                                                                are     staying                                          are       return        Remaining                respectful                     despite             height       you                             Learning          the                    to
we     truly       are      a family              Some           refer     to
                                                                                ing and          those          who           are     moving The                 ened      tensions                  there             is    no     reason           to   yet          also     knowing            the      cultural           sig
Haskell           as        The            Rez         with         affec
                                                                                elderly       staff      members                  are      being         pro     treat    each           other             less        than        you would              nificance             as    well      as        how     these            af
tion     for       others                         a    safe        haven
                                                                                                         HINU
                                      it    is
                                                                                tected        The                            Administration                 is   normally                In     times              such            as    this       we    fect          your     health         are       all    important

                                                                                working          to try            and       protect          everyone           should        treat      each            other          with      more           com
Many      of      you        feel       we       are in      a     current
                                                                                                                                                                                   We                             human beings do                                                                                     we
                                                                                                                                                                 passion                     are         still                                            Despite              Social        Distancing                        are
state   of survival Perhaps                            we are per
                                                                                Decolonizing                        our             reaction               to    not allow              fear to control                     your behavior                 still         standing          strong       together              At     a
haps     we       have           always          been         But        per    COVID19                  means                we         are       choos                                                                                                  personal level                   keeping         yourself cen
haps    this       is   a   return          to the      Indigenous
                                                                                ing     how        to    react           to     the      present          sit    Stay connected                          despite            social       distanc          tered          is
                                                                                                                                                                                                                                                                               important             if     smudging               is


Community                              was intended                 to   be
                            as
                                                                                                    HINUs
                                 it
                                                                                uation                                          Administration                   ing we can                  still         build          and      strengthen             your go to do that Whatever                                   it    is   to
those pre         contact             social structures that
                                                                                recognized               and              took          the        danger        our     community                        The          live    singing             and    keep          your         peace      and        remain            calm
worked        so   well       for      Indigenous Peoples
                                                                                seriously           then            acted           As        staff      and     dancing videos                      being shared                       on     social     Doing           so will         help keep          others          calm
                                                                                students           do        the         same            rather          than    media         are      making               us    all      feel    connected             Remember                   we     are      the        descendants
For    example              in    Plains Culture a                   tribe
                                                                                spreading           panic               and     fear       let      s    edu     to     one    another which                             boosts          morale           of       ancestors              who      survived            genera
survived           and       flourished               by     all    mem                  ourselves                 and                                           Check         in       on     one               another           Talk              if                  of                        and       disease           We
                                                                                cate                                          instill      positivity                                                                                                     tions                genocide
bers    taking          care          of one       another           from
                                                                                                                                                                 someone            is    scared             try to reassure                   them       are          strong        We     are      Haskell            Strong
taking        care      of    the          children         to   tending




                                                                                Indian       country                    filled      with       the       love
Lifting Spirits
                                                                                                                   is


                                                                                of    tradition           customs                   song and
                                                                                                                                  art

through Virtual                                                                 dance These                   things           and much more


Powwows                                                                         are     being       showcased                       on     the      world

                                                                                wide        web through                   the    new          Facebook
Jamie Colvin
                                                                                group        the    Social              Distance              Powwow
                                                                                This group              was        established                on    March
Even     though             we may be miles apart
                                                                                17 2020 and               is
                                                                                                                   currently             overflowing
we      are       closer          than           ever        With        the
                                                                                with    more than 140000 members and
touch     of our                                                     from
                             fingertips               people
                                                                                counting           Vogue                says     this              healing
around        the       world              have       access              in
                                                                                                                                                   ever
                                                                    to
                                                                                act     is   more            important                than
teract        and       lately             have        been         doing
                                                                                this    group       is       celebrating                 and       spread
so    even        more With                  the       newest        pan
                                                                                ing     positivity                 The          people           are      not
demic              COVID19                            stayathome
                                                                                falling      into       a path            of sadness or                 wor
orders         and          social           distancing              have
                                                                                ry    but    the    opposite                  being        strong        and
been     recommended                         from our               cities
                                                                                resilient      through                  these       distant         times        in     less        than             a      month                        dancing          themselves and                    their talents            gifted        to

states        and       countries                to    take        action
                                                                                                                                                                 and       singing                   specials                being                spon    each other             May        this   be an         inspiration

                                                                                This group              is     intended               as      an    online       sored        to    t   shirts             being            made         in       com     to      keep our heads high and                        stay       Indig
However                this       has        not       stopped           In
                                                                                powwow             for        dancers             to      share         their    memoration                     of           this           joyous                unity   enous          strong for           this    distance          physi
digenous               peoples              from            Turtle        Is
                                                                                footwork           artists              to    show       their skills                                                                                                     cally         keeping us          apart         from each           oth
land      from              coming               together            With
                                                                                singers       to        bust        out        their       best         leads    Navajo         Times mentioned                                 its          growth       er      it    will   never keep our                spirits         apart
the     wonders                  of        the    21st           century
                                                                                and     most of           all
                                                                                                                    healing             for the         peo      has      been            exponential                          in        a        good
                            and         social          media            we
technology
                                                                                ple     The        interactive                  Social         Distance          way           and         the            group             mentions               that
have      been              doing            that       and         more
                                                                                Powwow              has             accomplished                        much     this     is    a       space              for      all       to    showcase




                                                                                                                                                                                                                                                                                            USA001455
                                           Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 327 of 346
  Vol 123Iss                          3                                                                                                                                                                                                              THE INDIAN LEADER                                           5

Erdrich                     Visits                                    Achievement                      Award              for the          Writing

                                                                      of     Fiction              by     the         Library           of       Con
Haskell                                                               gress           to    honor          her           work         In       addi

Hay ley Wells                                                         tion       to    writing             she promotes                        learn

                                                                      ing        and        tradition               at    her       bookstore

March          11          There      was a reason              for   Birchbark                   Books                   in        Minnesota

Haskell Indian Nations University                              stu

dents to stay in             Lawrence            over        spring   Erdrichs                  work           is
                                                                                                                     particularly                   im
break Lawrence                   welcomed acclaimed                   pactful              for     HINU              students              as       she


Ojibwe               author           Louise            Erdrich       often       writes           based            on personal                expe
                                                                      riences              As an author of poetry                               short

Erdrich             graced        HINUs             Auditori          stories              and     novels                she    has brought

um      stage        with    a reading            of her lat          life       and        attention               to    Native           Ameri

est     novel              The     Night         Watchman             can        literature             throughout                  her career

which          is    based       on    her       grandfather          From            poetry             childrens                  stories          or

and     his     fight       against        Native        dispos       complex               novels             there           is    something

session             This     incredible           event        was    for        every          reader         in    Erdrichs               canon
made       possible              through         the     collab

oration        of     HINU         the      Raven            Book     Elementary                      education                majors         may         Louise Erdrich reading                    to   an audience            of 450      Photo   by Tyson       Logg
store     and         Lawrence            Public        Library       be     interested in                her Birchbark                     House
                                                                      books            in       particular                This        series         of

Erdrich         has published                          two doz        childrens                                 books           focus                     Home                                                                                               away from                                             Her
                                           over                                                 chapter                                        on    an                    of   the    Living        God            the       story   of      not shy                              difficult        topics

en     books          many of which                    are    best    Ojibwe               family and                their      experiences               an Ojibwe woman amid                                 the   chaos of a               2012      National              Book Award                   winner

sellers    and         award winners                   In    2015     during           the       chaos         of        the    1800s           Fans                                                                                          The Round             House              centers      around         the
                                                                                                                                                          destroyed Earth Readers                                   of Erdrichs
Erdrich         was         awarded         the        Lifetime       of dystopian                    fiction        should          try    Future        adult           work should be aware she does                                       sexual         assault        of an Ojibwe                  woman




Shining Elk
                                                                      time of          isolation          and quarantine                       these      tainers          such        as    Kalini           Queypo             Prin         tion     made         available             to    Haskell            stu

                                                                      platforms             are        being used               as the         main       cess        Lucaj            and     Sheri           Foster           Blake         dents         via     staff         Tonia         Salvini            and

Productions                            Presents                       delivery              method                  of     entertainment                  whos               extensive               film           credentials               Lori      Hasselman                   as     well            as      stu

                                                                      and        virtual              community                     gatherings            must be               looked        up     due       to    the       brevi          dents          Joseph              Sing          and         myself
its     Virtual talking
                                                                                                                                                          ty    of     this      article       for        weekly              conver          However              this       collaboration                 is     not

Circle to Haskell                                                     One such                  virtual        gathering             occurs          at   sations           that       are   known             to    reach          well      limited to           people        interested in the                 en
                                                                      Haskell          every Thursday evening                                  from       beyond                film                               discussions                tertainment           industry             As Pena                    it

                             Amid
                                                                                                                                                                                             industry                                                                                                       puts
Students                                                              9     to    1
                                                                                      lpm        in the         form of a                  talking                                                                                            Thursday             is   a   collaboration                of Native

                                                                      circle          that             providing                much need                 Pena            notes    that       When              people              have      people         who make                  themselves               avail
Isolation
                                                                                                 is


                                                                      ed     consistency                  to        our        campus            and      good intentions                      others          can        feel       and      able     because              we     all    care       about         our
Mark Morales
                                                                      its
                                                                                 surrounding                        community                   The       see        it     and        that     makes                everything               tribal    communities                      For Native              peo
                                                                      Shining               Elk           Productions                      Virtual        come            together           Each         week            I    ask    an      ple      community                 has been            a    constant
                    these        times           amid          the
During
                                                                      Talking              Circle         is        the    brainchild                of   interesting             person        via       Facebook              Mes           throughout            history            leaving       the        doors
COVID19               pandemic             the     only       cer
                                                                      Haskell          Alumni             Patricia              Pena Patri                senger            and        they    are            always           up    for      open      to   all    likeminded                 supporters           of
tain                 weve          had            uncertain
                                                                                            I
        thing                               is
                                                                      cia        says              came             up    with        this      idea      the    idea           of people            helping              people              community based                       projects                Bring
ty     Uncertainty           of    this    virus        and    the
                                                                      to     collaborate                  with            artists          mostly                                                                                             ing    our      community                 together           through
endless        influx       of changing             news        re
                                                                      from            the        entertainment                       industry             Past         guests           have        included                  Valente         projects        such       as      the     Shining Elk             Pro
veals    how much we                   rely   on       stability
                                                                                                                                                          Rodriguez                    of     the         George               Lopez          ductions        Virtual         Talking          Circle        shows
From     this                                            a need
                                           grows
                                                                                                                                                                                                                                     Ex
                     uncertainty
                                                                      The        Virtual          Talking            Circle          is    a    mix       show              Tiffany           Smith             Anoal                         that   during         these        times of uncertainty
for     something            to       remain           constant
                                                                      ture       of Native             American                 artists        stem       ecutive               Vice         President              of         Global         some      things          will      remain         certain           and
and     this        need     has       been        answered
                                                                      ming            from        coastal            based           entertain            Inclusion               at    CBS          and           many         other         one      of    them        is   the       Native           ability    to
over     the        airwaves          in    the        form     of
                                                                      ment            industries               made            possible             by    contributors                 in    Native            film           and    en       consistently              create      ways       to    keep        each
broadcasts            through          telecommunica
                                                                      Penas connections                             made            during          her   tertainment                  Another                contributor              is     other strong              through          communication
tion    platforms           like      Zoom        or     Skype
                                                                      years       as        a   press      credential                holder          at   Theda             Newbreast               of        the     Blackfeet

                                                                      the        Sundance                Film            Festival              Pena       nation            who         leads            the        syndication
Up     until        this    pandemic             these        plat
                                                                                                 DeLanna
                                                                      along with                                          Studi      niece           of   in    prayer             before           every           discussion
forms     were        mainly used             for      business
                                                                      actor       Wes           Studi          and        Michelle             Shin
meetings or webinars but during                                this
                                                                      ing        Elk       bring        together               native          enter      The          final       product               is    a     collabora




                                                                                                                                                                                                                                                                                 USA001456
                                                  Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 328 of 346
     6       THE INDIAN                              LEADER                                                                                                                                                                                                                        April        13 2020


                                                                                  tonio            Texas        and                on     the       Mexi
 Indigenizing
                                                                                                                          sits


                                                                                  co border               Time says                 The         penalty
 Face Masks                                                                       for     violating             the      order      is    a    Class        C
Jamie Colvin                                                                      misdemeanor                      punishable             by         a   fine


                                                                                  up     to    $1000                  This     fine      is    for       resi

When             there      is     a will         there      is    a   way        dents        of        Laredo          who        do        not        wear

Multiple              orders           from       across        the     US        a    face         mask when                  going           out       into

have         instructed                 individuals             to     wear       public           or     public          buildings                 includ

face        masks           in     conjunction               with       tak       ing     transportation                  and       pumping gas
                                                            the
ing        precautions                 to   prevent                spread
of     COVID19                         In    some cases                these      This        brings          an        opportunity             for       the

orders will                be followed                 through with               Indigenous                  community              to       use        their   Face masks             made     by Kayla Bointy             Photo    by Kayla Bodily

penalties              when not                   in     compliance               creativity              and         include           their        style

                                                                                  Many             have         been          gathering              mate
                                                                                                                                                                  a    sense            of    identity       as     indigenous             and     crafting              our       own experiences
The         city     of Los Angeles has done                            just      rials       to     follow           these        orders           around

                                                                                          US                                                                                                                      our
                                                                                                                                          non med
                                                                                                                                                                 people               maintaining                            cultural
that        with      consideration                    of   protecting            the                    even      if    they       are
                                                                                                                                                                  identity           of      who      we     are        as    indige       Bointy        comments on how                            there       was
its        people          The          Los Angeles                  Times        ical       masks              Haskell            student           Kayla
                                                                                                                                                                 nous          people          especially          through           the   a     need        to    sew         her       own masks              be
mentions               multiple scenarios                         when a          Bointy            mentioned                 how        she        would
                                                                                                                                                                  current            pandemic               Haskell           student      came of            the        necessity         and      gave        her
fine or          penalty          would be engaged For                            utilize      her        Kookum              scarves         for    going
                                                                                                                                                                  Jared        Nally         expresses            his    views       on    own     preferred              flair     to    her   masks She
example               if   a business             will    not provide             out     in   public           They          bring      a symbolic
                                                                                                                                                                  indigenous                 artists take          on    the        face   says       Other              native          people      who         are
or reimburse                  their         employees             for   pur       indigenized                 look            Indigenous                 peo
                                                                                                                                                                 masks           pieces        that       he has seen              Nal     beading           and using Pendleton                     to        make
chasing              their       own personal protective                                  are       having          to    find      their       balance
                                                                                                                                                                                     I
                                                                                  ple
                                                                                                                                                                  ly     says                feel    like    seeing           beaded       masks         I    think           is    awesome               It
                                                                                                                                                                                                                                                                                                                just
equipment                   it    would result in a fine                          in    this        modern world                              let    alone
                                                                                                                                                                 masks          on      social      media      for      me     shows       shows        the        beauty           and     resilience               of
or         further         not         complying             with         the     during           this   time                we    strive to            keep
                                                                                                                                                                 that     great          events       we     experience              to    our people               It    shows           we can always
order could                 result in            a   misdemeanor                  these        traditions               and        customs           alive
                                                                                                                                                                 gether             like      COVID19                   pandemic           adapt        and         make            something              ours
                                                                                                                                                                  does         not      mean         Indigenous              erasure
The                    of        Laredo                           a                                           artists                                    may
                                                                                  Indigenous
                                                                                                                                                                                                                                    Na
             city                                 is     just           little
                                                                                                                               creativity
                                                                                                                                                                  These                                             me        of
                                                                        An
                                                                                                                                                                                                            for
                                                                                                                                                                                 are       symbols
over         150 miles                 south         from San                     come         from        within and               demonstrates
                                                                                                                                                                 tive     Identity            being present              resilient




April Horoscopes
                                                                                 Taurus                                                                          Blaze         trails      and      lead the      way        no            on    their       way Have                no    fear     and


Joe Singh
                                                                                 Apr 20                  May 20                                                  matter what anyone                       says                             look forward              to       new challenges                   and

                                                                                      seems         the    work               never       done but                                                                                                                       to   grow
                                                                                 It                                      is
                                                                                                                                                                                                                                           opportunities

                                                                                 one day            it   will    be Do not give up                               Virgo
Aquarius
                                                                                 or    let
                                                                                              up         So   many        are      cheering              you     Aug           23        Sept      22                                      Sagittarius
                                 18
Jan 20
                                                                                                                                                                                                                                                      22
                      Feb
                                                                                 from        the      sidelines                                                  We      all    know you dont                 believe          in          Nov                    Dec 21
Make             a   homemade meal and                          take      a
                                                                                                                                                                 horoscopes but                     the   universe           smiles        Someone            close           to   you needs help
bath         Doing          the        small and simple
                                                                                 Gemini                                                                          upon you                Open your           heart       and be            Give    it    but do not enable                      someone
things will                keep you grounded and
                                                                                 May          21          June      20                                           less critical             of others         You        are   some         to   not   change              Know           the    difference
content
                                                                                 Adventure                awaits          Go       big    or    go               of our        greatest leaders              if   you        dont          between           true love             and co      depen
                                                                                 home              Make         your dreams               come           true    get     in    your       own way                                          dence
Pisces
                                                                                 and     test       yourself             You can do             it
Feb         19        Mar 20
                                                                                                                                                                 Libra                                                                     Capricorn
Life        is   happening                  in   waves        Balance
                                                                                 Cancer                                                                          Sept 23                 Oct     22                                        Dec 22   Jan 19
and perseverance                        are      key        Great
                                                                                 June 21                  July     22                                            Life may seem difficult right now                                         When people are rude                           and negative
tasks        await with                                rewards
                                                                                 A
                                       greater                         to
                                                                                      relationship               is
                                                                                                                        blossoming                  Use          and it is Growth hurts but it is nec                                      remember               that that         is
                                                                                                                                                                                                                                                                                         only a reflec
follow
                                                                                 this    experience                to    grow and             learn
                                                                                                                                                                 essary        to    become          stronger           Dont         be    tion   of them and nothing                          to   do with

                                                                                 more about yourself You deserve                                           it    afraid to           ask     for    help                                   you Dont               let    someone           hurt     you        be
Aries
                                                                                                                                                                                                                                           cause they             are insecure             and      unhap
Mar          21      Apr          19
                                                                                 Leo                                                                                                                                                                                                     The ones      who
                                                                                                                                                                 Scorpio                                                                   py     Protect          yourself
It    is
           alright to            let
                                        relationships             go
                                                                                 July 23                 Aug 22                                                  Oct      23          Nov 21                                               are    worthy          of your           love    are     near
that       dont       serve        you           This your             life
                                                                                 Your        intensity           could be intimidat                              Enjoy         the      comfort of your              life         The
Choose               peace and happiness
                                                                                 ing to        some dont                 let this stop              you          tests    and        trials    to the       next    level are




                                                                                                                                                                                                                                                                                   USA001457
                                            Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 329 of 346
Vol 123Iss                            3                                                                                                                                 idENT                                        THE INDIAN LEADER



Follow                   hinuarts                                                                   around      they   will    be        filled   with     our    hardwork         Socks and Sandals
                                                                                                    ing     students   and      their         professor          once   again
Jamie Colvin                                                                                                                                                                       Joe Singh



The      love       for    art       is
                                           reaching          new        heights           Has                                                                                         A        familiar place                    we have never been
kell     Indian       Nations               University            has a        variety       of                                                                                    Classmates                  that      become            family and            friends


art     courses       that       are        offered      throughout                 the   Fall                                                                                                      Squirrels that                   hop     to    and    fro

and      Spring            semesters               Students             are     able        and                                                                                                     To        classes         and Curtis             we go

encouraged               to     participate             based        on       the     gener                                     112                614             97               Laughter                   in the         night     echoes           across    the

al     education              requirements                  in    the        Humanities                                                                                                                                       grounds

and      Arts        section          of a        twoyear           degree            check                                                                                         In the          witching              hour       there        are    only ghost

list     Various           courses            go       beyond            this       require                                                                                                                                   sounds

ment                  ceramics                   drawing            and         painting                                                                                                   Long braided                         hair    and       basketball

                                                                                                      Ofkag        tagram     f9r   of    Pm      art al                            We     are trained                    and educated                  to stand   tall



The      finished                             from       these
                                                                                                      pri   LawrerKe                                                               Children                  of    the    Creator and                         Mother
                           products                                     art    courses        are                                                                                                                                                  great
                                                                                                      Faiiomti by twiusludentioyl
displayed           on     HINUs campus                       but    a    new        platform         and 10 othecs
                                                                                                                                                                                      If       only           we dont mess up                      at    Brothers

has                                          showcase                                                                                                                                    Hand games and                              singing         everyday
        the     potential             to                           these        art    pieces

HINUs          Antonio           Martinez and David                          Tittterington
                                                                                                                                                                                                        I   am      sad   I   have      to    go     away
                                                                                                                                                                                     Make               the        grades       and prove            your worth
both     art    instructors                have     decided          these          students
                                                                                                                                                                                           Getting ready                        to   inherit the          Earth
talents       needed            to    be     shared          with more people
                                                                                                                                                                                               It       can be easy              to feel like            lesser


An       Instagram              page         was        recently              created        by                                                                                      We         seek guidance                        from our           ancestors


Martinez            called hinuarts               that includes                all    things                                                                                                            Find peace              in the       wetlands

art      for    HINU             and        already has             an        astonishing
                                                                                                                                                                                   Dance with a                      cute       Lakota        girl      in the    band

635      followers               This        page       displays              student        art                                                                                                                                stand


pieces        themselves                  guest     indigenous                artists       that                                                                                     Night                  conversations and                     the    unknown

visit    campus            and       HINU         alumni          art as       well This                                                                                                       Some of us do not have a home

allows         the       opportunity               to    be       interactive             with                                                                                      The magic of Haskell                                brings          us together

current        HIN U          art    projects           speakers         and        students                                                                                          Making good memories                                        that will      last


as     well    as    indigenous             art   throughout             the    country                                                                                                                                       forever

                                                                                                                                                                                                              This       is   just   beginning

Having         the       scope        focused           in    on    the       art     can    let
                                                                                                                                                                                         Prepare                   to take       life
                                                                                                                                                                                                                                        by    the       handles

Instagram            views           get    an    inside         look        of what        in                                                                                                      I       will    leave       Haskell grinning

digenous             art      can         fully    encompass                   Some         in                                                                                      As     I   remember                   all    the    socks           and   sandals
                                                                                                    Ahinuarts Instagram
teresting           posts        illuminate the                   artists       in    action


working         on       their       pieces        Allowing              social       media

to     embark         on      this        realm    of    HINUs                indigenous

art     can    really         demonstrate               a    better          understand

ing     of     what        indigenous              art       truly       signifies          and

represents Art                  Instructor         Titterington               says        Our
students        are        so    amazing               and       their       visions        and

voices        are     inspirational                and       benefit          everyone


The      most        recent          posts        on     the       Instagram              page
have been            the      current        Spring 2020                semester stu

dents         unfinished              art     pieces          Because            the      uni

versity        decided          to    transition            into    online           classes

students        were not                  able    to    fully       complete              their

artwork             There            will     be        additional             upcoming

posts     that will             display          students          artwork           as   they

are     sent    into       Titterington                Even        though        the      sep
aration        keeps       students           away from              the      studio        the


productivity               of    the        art   is    being        accomplished

The      art    and        ceramics           room          are    at    a    stand still           Artroom     with unfinished                          Photo by Jared
                                                                                                                                          paintings                        Nally
but     once         the      new          Fall    2020           semester            comes




                                                                                                                                                                                                                                                   USA001458
                                           Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 330 of 346
 8       THE INDIAN                         LEADER                                                                                                                                                                                                              April         13 2020


Cancelation of Spring Sports                                                                                 versity           this       meant        that        its    student      athletes                  would

                                                                                                             not     finish      their          softball       outdoor           track           or       golf       sea
Jared    Nally
                                                                                                             sons        While                   NAIA                                students
                                                                                                                                                                                                                                           The hdian
                                                                                                                                          the                  restricts                                   eligibili


                                                                                                             ty to       play a       specific                     only     4 seasons                 exceptions
March        16           Due        to     precautions               to    avoid       the    spread
                                                                                                                                                       sport

                                                                                                                     being       made            for                     athletes        Other                                            Leader Staff
     COVID19                                                                                                 are                                       spring                                              eligibili
of                           spring               semester            athletics         were      can
                                                                                                             ty    requirements                 will   still       be     in effect             We        look         for
celed    by        the    National              Association                of     Intercollegiate
                                                                                                                                                                                                                                                       Editor
                   NAIA                                                                                      ward     to                    our    athletes                           in future            seasons
Athletics                             For Haskell                 Indian          Nations         Uni                         seeing                                compete

                                                                                                                                                                                                                                                 Jared        Nally
Fastpitch                       Dreams Spring Clas                                                           lege Athletic            Association                   which        pulled         in    103      teams

                                                                                                                                                                                                                                           Assistant Fditor
sic      and Season                                   Wrapup                                                 HINU         paired          up    against 7          different         teams        at       the     Fast
                                                                                                                                                                                                                                        Connor MacDonald
Jared Nally                                                                                                  pitch       Dreams             Spring          Classic         averaging                2     points        a

                                                                                                             game         with        opponents              averaging            a     10       point           victo
                                                                                                                                                                                                                                                Secretary
Before       the     cancelation                of    spring       sports         Haskell        Indi        ry    over       them              Due    to      postponements                    earlier          in the
                                                                                                                                                                                                                                                  Treasurer
an Nations Universitys                          softball         team       traveled      to    North        season        and        a    cancelation             due     to    the    COVID19                        the


Myrtle        Beach         South            Carolina Four                      conferences         at       Fightin           Indians season                  only       consisted             of       17      games                          Jamie Colvin

tended       the   event              the    National            Collegiate Athletic               As        and     they ended                their   season            with    a    314        win          loss     re
sociation          Division          II     the       National         Collegiate         Athletic           cord        We      hope          these       girls     are    safe       during             this     time                         Distribution

Association              Division           III       the    National           Association             of   and     look       forward           to   a    new         season         Onward Haskell
                                                                                                                                                                                                                                                      Manager
Intercollegiate            Athletics and                    the   National             Junior     Col
                                                                                                                                                                                                                                          Diamond Williams

Recognizing                                Records                                                           rebounds          ina single game                 23          most blocks                in   a season


Jared    Nally
                                                                                                             41       and      most blocks in a                    career       112         Bryon             Elledge                          Staff Writers
                                                                                                             also    a    senior          holds    records          in    most       assists         in    a season
                                                                                                                                                                                                                                               Makayla             Sloan

Not only were               sports          seasons          cut      short but banquets
                                                                                                             119         highest          assist   average           in   a season           41            most        as

                         Haskell          Indian            Nation                                ath
                                                                                                             sists   in   a    career      365         and highest              assist     average            in   a   ca                  Zachary Arquette

                                                                                                                     34
recognizing                                                                 Universitys
                                                                                                                                Tristan         Keah Tigh senior holds                          the      complexs                               Joseph Singh
letes    were       also     canceled                 due    to    the      COVID19               pan
                                                                                                             reer


demic Haskell                Athletics                 has       been                   its     social
                                                                                                             record       for the         highest      scoring           average       in   a   career         133                              Kayla Bointy
                                                                            using
media platforms                 to    show            support         for    their athletes             as
                                                                                                             HINU         volleyball            saw record holders                     this      year          Sophia                          Staff        Advisor
well    as    shining       a   light        on       some of         their       achievements
                                                                                                             Honahni           junior           now holds           the     record       for highest               digs
                                                                                                                                                                                                                                           Rhonda LeValdo
Janee                                      was                                         two     Coffin        per season             707          and       highest        digs       per     career           1681
          Bates           senior                       recognized               for
                                                                                                             Haskell          Athletics          notes      that     Honahni           achieved               this     re
Sports       Complex records                          most   points         in    a   singlegame                                                                                                                             All    articles    recieved      are subject    to    edit

                                                                                                                                                   4year
                                                                                13                           cord     over previous                                               and
39
                                                                                                                                                                   athletes                 is   still        eligible
        and most           assists         in     a   single      game                  Her team                                                                                                                             and    refusal     of publication        By    submitting
                                                                                                             for    another season                 Teammate                Cailey       Lujan a senior
mate     Justine         Butterfield                         her on         the       record board

                                                                   9
                                                  joins                                                                                                                                                                      a                          giving us permission              to

                                                                                                                                                                                                                 117
                                                                                                                                                                                                                                 article   you    are
                                                                                                             holds       the    record          for the      highest aces per                    career
with most blocks                in    a   single       game                 Haskell      Athletics                                                                                                                                                      You
                                                                                                                                                                                                                             publish and edit                  also   acknowledge

gave     a shout          out   to        Butterfield            as    currently          the     only                                                                                                                                                 author and accept
                                                                                                             HINU                                                                                                      be
                                                                                                                                                                                                                             that          are the                                all
                                                                                                                                                                                                                                    you
                                                                                                                           remains              proud        of      its        athletes
freshman           to    hold     a    statistic            on    their record                board                                                                                               despite

                                                                                                             ing     unable         to     compete          this        season        We        look          forward        responsibilities          Your    full   name    Haskell


                                                                                                             to    new         seasons          and    new          records           Onward               Haskell           email     and contact          information     MUST
Mens basketball              al   so had          record holders among                    their   ath
                                                                                                                                                                                                                             accompany          all    sunmissions      and are      sub
letes    Senior Nakia Hendricks                             holds      three       records most
                                                                                                                                                                                                                             ject   to verification




                                  CAVTH                          205                  NATIVG                 TIK         TOK              GNALLeNe                                                                           Please contact           us with any concerns


                                                                                      C74v        13Y    JAIZEP      NALLY                                                                                                   issues or suggestions             for    The Indian


                                                                                                                                                                                                                             Leader                    or          by our               on
                                                                                                                                                                                                                                               earni                        office
                                                                                                                                                                                                                                          by                stop


                                                                                                                                                                                                                             the    main   floor      gym     level of Tecumseh

                                                                                                                                                                                                                             Hall




                                                                                                                                                                                                                             indianteader10gmailcom
                                                                                                                                                                                                                             The Indian Leader

                                                                                                                                                                                                                             155      Indian      Ave Box 4999
                                                                                                                                                                                                                             Lawrence             KS     66046




                                                                                                                                                                                                                                                                   USA001459
                         Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 331 of 346

From                                         Rhonda Levaldo <rlevaldo©HASKELLedu>
To                                           Briggs Connie           K
Sent                                      6202021             90434 PM
Subject                                      EXTERNAL FW                   Indian           Leader Volume              123 Issue 3




          This email has been received                              from outside of                  DO               Use    caution before              clicking       on links opening

                                                                           attachments                    or responding




From         Jim Rains          lrainsHASKELLedu>
Sent Wednesday                    April 15 2020 306 PM

To    The       Indian Leader                                        Pll




Cc    Stephen Prue               <sprueHASKELLedu>                                     Rhonda         Levaldo            <rlevaldoHASKELLedu>                              Joshua Faleaf

lfalleafHASKELLedu>
Subject          RE      Indian Leader Volume                       123 Issue 3


Jared
Rhonda LeValdo                faculty    advisor to the Indian               Leader can              provide          you with the long complicated                    history        of   Haskells

student      publication         Its   an important           history and         it   will   explain          the    autonomy          that the Indian       Leader fought hard                  to   retain   at


a time    when an        administration            sought      to   suppress           it    Since that time Haskells administration                           has respected                the    autonomy
of the publication            and    has never attempted                   rightfully        so   to exercise           supervisory           control   or   censorship         over the writing

editing      production          and    management             of the      newspaper              Ms       LeValdo and             I   have   had several conversations                    about       this   on a

variety   of    occasions        and she can             clarify    many     of   your questions                  Please know            that   we sympathize           with    your challenges

during    this   difficult    time and we continue to support                               your journalistic            efforts         and your independence                  All   official     messaging
from the University             originates         within the       Presidents Office and                       all   official    messaging       is
                                                                                                                                                        subject   to   approval            from BIEs

Central      Office     We     are     compelled         to   abide by that directive                     We    believe      that distributing          the Indian      Leader inasmuch                   as we

cannot verify the accuracy                   of the reporting          and the facts that you report                             which we would never attempt                    to    do   at    any time
would     be    in   violation      of the   guidance         we have        received          for   disseminating                University     information          We   in   no way oppose the

distribution         of the Indian      Leader            and we encourage                    you    to   continue        to provide          information     to Haskell        students          and that

you   find     alternative       means       for   its   circulation         however              we cannot accommodate                        your request       I    ask for your understanding

in this   matter



Jim Rains            PhD

Acting    President

Haskell      Indian     Nations University

155   Indian     Avenue

Lawrence         KS 66046


Phone        785       7498494


From The             Indian   Leader indianleader1O©gmailcom

Sent Wednesday                 April    15 2020 228 PM
To    Jim Rains

Subject         Re     Indian    Leader Volume                123 Issue 3



aya   Dr     Rains




                                                                                                                                                                                                       USA001460
                                  Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 332 of 346
Thank you               for
                                  your response               Could you please                     clarify               a few       of your points




1     If   we         are not an official                  publication               of Haskell               Indian           Nations              University then                  why was                  our    PDF         sent to the

BIEs         Central Office                     for review           when          that   is    only necessary                       for    HINU           statements                    Is this    done for other releases

from       other             organizations                for example                   when Prue                   distributes             pdfs          from      other            campus clubs                     or nonhaskell

affiliated             organizations                         unsanctioned                  clubs       like              the    language              revitalization                 club        and       Fort       Scott        National

Historic              Site if          these organizations                     can have         accesses to students                            sending unofficial                       publications                through        Prue    is


it   a censorship problem that ours                                      is   being singled out to not be forwarded




2     If   Haskell               has      not    played        a role in             sending the                   Indian           Leader           out     how          is    that       Prue sent an email out                        for


Volume                123    Issue        2    our previous               issue




3     Haskells                    administration              has             no   role    in    the          writing               editing           supervision                   or publication                   of any         outside

publication                 its        been forwarding from other organizations why                                                            is   this   the     concern               for our publication                        Im   not

asking           the    University to assume                             responsibility            for the                content just like                  it    does         not       assume          the       responsibility          of

events           it    forwards           that      are not         campus sponsored events                                     Im         also aware              of the           legal        history of the              University

with regards to censorship of the Indian Leader




I    would            like       the    clarification         on the above                     but also would                        recommend               that    if        it   would         assist in           get to students

getting           a copy of the                 Indian       Leader the                 oldest Native                    American student newspaper and a pride                                                      to    HINU       could

there not be a disclaimer in the email forwarded                                                       to      students              that      states this         the following                   document has not been

prepared by the University                                 and      is   not an official            statement                       An     additional             request           is   to   receive a student directory

with names and emails                               since directory information                               is    not protected                   by    FERPA           and would               allow the Indian                  Leader

to    send out its                    publication         through             our    own   email server




I    hope the additional                       clarity will          help us work with and feel supported by our university




neewe


Jared Nally Editor




On     Wed              Apr 15 2020                   at   1231               PM     Jim Rains <jrainsahaskelledu>                                                 wrote
Jared
We     forwarded                 your request to distribute                    the   Indian      Leader             in    PDF        form      to   the   BIEs      Central              Office    We         have        been    advised

against          complying              with    your request             for the following           reasons




           Although                   the Indian     Leader         is   a student        activity       it    is    not       an   official        publication      of Haskell                 Indian        Nations       University      All


            official         University          messaging               must be submitted                to       BIEs        Central         Office      for    review prior             to    release

            Historically Haskell                     University           does not play a role                      in   distributing           the Indian         Leader therefore                      it    is   not advisable      to

            do so           at   this    time

            Haskells administration                          has no           role in   the writing            editing              supervision            or publication                of the    Indian           Leader therefore
            it    is   not       in   a position     to   verify     the       accuracy         of the        information             contained within               it   and            we cannot             as a University

            assume               responsibility for           its   content          Please refer to                 Ms        LeValdos              knowledgeable                  account        of the history            and legal

            standing              of the       Indian     Leader as a student                   newspaper
We     regret that               we cannot          assist   you with distribution and                             we     continue to wish you and your fellow students the very best                                                       in


the    continued             success           of   your newspaper




                                                                                                                                                                                                                                   USA001461
                          Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 333 of 346

Jim Rains         PhD

Acting      President

Haskell      Indian      Nations University

155    Indian    Avenue

Lawrence         KS 66046


Phone       785     7498494


From The          Indian      Leader indianleader10gmailcom

Sent Wednesday                 April   15 2020 1113           AM
To    Stephen       Prue Jim Rains
Cc     Rhonda Levaldo

Subject       Indian      Leader Volume                123 Issue 3




aya Mr Prue


This   is   my   third    request      for   you to please send out a student         email with the   latest   issue of the   Indian   Leader   to   students

The document             is   attached       and   I
                                                       hope youll give the Indian Leader the same consideration           for distributing   our information

as you have        with       done with student government            and   healing   week who youve       distributed   information     since   my   first   request



Jared       Nally Editor




                                                                                                                                                              USA001462
                            Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 334 of 346

    From                                         Rhonda Levaldo <rlevaldo©HASKELLedu>
    To                                           Briggs Connie                   K
    Sent                                         6202021               90743 PM
    Subject                                      EXTERNAL FW                              Indian   Leader




            This email has been received                                        from outside of             DO                Use    caution before         clicking          on links opening

                                                                                          attachments            or responding




From         Jeri    Sledd         lsleddHASKELLedu>
Sent        Friday June              26 2020 1137 AM
To Rhonda                 Levaldo           <rlevaldoHASKELLedu>                                      Jamie Kay                <jr                 Pll                      jensleddbieedu
Cc         The Indian Leader                    <LTT                              ITTEE1>                    Jared Nally                 larednallyHASKELLedu>
Subject         RE          Indian Leader




All




I   received   the       invoice      and   I   will   have      it
                                                                      ready      on Monday Should            I
                                                                                                                 put     it   in   somebodys po box on campus for pick                     up   Also    the   last


payroll email        I    received      was      at the   end         of   May       If   you sent another       list    I
                                                                                                                              unfortunately   havent      seen   it   If   you send   it
                                                                                                                                                                                           again   I   can process
those checks         as   well




Jeri




From Rhonda                 Levaldo

Sent Thursday June 25 2020 939 PM
To     Jamie    Kay         jeriLsIledd©Ibieedu                       Jeri      Sledd

Cc     The     Indian       Leader Jared                 Nally

Subject        RE         Indian      Leader



Yes    I

           approve        of   this   to    be paid to           NAJA Rhonda


From        Jamie Kay

Sent Thursday June 25 2020 411 PM
To     jeriLslleddAbieedu                   Jeri       Sledd

Cc     The     Indian       Leader Jared Nally Rhonda Levaldo
Subject        Indian          Leader



Hesci


Indian Leader                   has participated                           in   the       NAJA      competition                for this year        I    wanted        to    send you           the invoice

from        NAJA           The        invoice           itself        will      be attached to              this        email        I
                                                                                                                                         really   appreciate           this   and     I    have        CCd
Rhonda          to this email so she                             may            approve            of this action              I
                                                                                                                                   was    also wanting           to    know      if
                                                                                                                                                                                      you received the




                                                                                                                                                                                                        USA001463
                   Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 335 of 346
last   email regarding    the payroll for the Fourth      issue    I   would   love   to   give   an update to our   staff   and
writers    I   look forward   to hearing   from you and   I

                                                              appreciate   your time



Best
Jamie Colvin Treasurer




                                                                                                                             USA001464
                        Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 336 of 346

    From                                Rhonda Levaldo <rlevaldo©HASKELLedu>
    To                                  Briggs Connie            K
    Sent                               6202021          90803 PM
    Subject                             EXTERNAL FW                    Recorded        conversation

    Importance                          High




             This email has been received                    from outside of              DO      Use    caution before      clicking      on links opening

                                                                       attachments            or responding




From          Carlene    Morris        <CMorrisHASKELLedu>
Sent Monday             July         13 2020 151 PM
To     Jared Nally       larednallyHASKELLedu>
Cc       L                     Pll
                                                        Salvini         Tonia   <toniasalvinibieedu>                Prue Stephen C

<stephenprueBIEEDU>                               Jim Rains          <jrainsHASKELLedu>                   Rhonda     Levaldo   <rlevaldoHASKELLedu>
Subject Recorded conversation
Importance High




Jared
I
    am   of   the understanding              you recorded our phone conversation                         the other day without        my     permission               I   also

understand         you posted          it   on Facebook               also without       my permission       I   do not believe   I   said anything              that     was    not

true     or accurate        However           I   believe   it   is   appropriate        to   ask the person you are speaking           to   if   is   it   ok   to   record our

conversation         which you              did   not


I
    am   sorry you      felt    you had       to   be   deceitful       to   get the information



Carlene        Morris

Financial       Aid Officer

Haskell        Indian Nations          University
7858302702
7858326617              FAX
cnigrhaplhaske1111edy

CarVeneMorrisBVEedu


                                                                                 Haskell       Mission

      The mission of Haskell Indian Nations                       University      is   to build the leadership    capacity   of our students by serving as the

    leading   institution      of academic         excellence         culture   and intellectual prominence and holistic education                 to       address the needs

                                                                          of Indigenous        communities




                                                                                                                                                                          USA001465
                      Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 337 of 346




NOTICE TO RECIPIENT              The information     contained       in this    electronic   mail   message      and   all   attachments       are confidential   privileged

andor   proprietary    and are intended     for   the exclusive      use   of   the   addressees       If
                                                                                                            you are not an intended            addressee   of this   message your
interception      copying   distribution   disclosure   or   other   use   of this    message any attachment                 or   the information   contained   therein   is   strictly

prohibited   If   you received   this   message    and were not an addressee immediately                      notify   the sender       by   email Destroy every electronic

paper   and other copy of this message and all attachments and every digest or other summary of the information contained herein                                               or   any
attachments    All email sent to this address will be received by the Haskell Indian Nations University email system and is subject                                            to


archiving   and review by someone          other than the recipient




                                                                                                                                                                          USA001466
                              Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 338 of 346

    From                                         Rhonda Levaldo <rlevaldo©HASKELLedu>
    To                                           Briggs Connie                    K
    Sent                                         6202021                   90810 PM
    Subject                                      EXTERNAL FW                           Recorded                 conversation

    Attachments                                  ATT64876jpg




               This email has been received                                      from outside of                      DO          Use   caution before                     clicking       on links opening

                                                                                       attachments                      or responding




From            Jared Nally              larednallyHASKELLedu>
Sent Tuesday                   July           14 2020 623                       AM
To     Carlene             Morris        <CMorrisHASKELLedu>
Cc         L                       Pll
                                                                           Salvini      Tonia                <toniasalvinibieedu>                             Prue Stephen C

<stephenpruebieedu>                                    Jim Rains                  <jrainsHASKELLedu>                                    Rhonda                Levaldo       <rlevaldoHASKELLedu>
Subject               Re     Recorded conversation


Dear Carlene



Thank you              for    reaching out to                 me           with your concerns                         regarding         actions          I    took to record           my   conversation                       with

Financial             Aid on June              10th While                   I   do acknowledge                       that
                                                                                                                            your    message                  reflects      contempt       for
                                                                                                                                                                                                my         actions              I
                                                                                                                                                                                                                                    want
to   be        firm   in   asserting           my     right to             record      my       conversations                    which does not require your permission



Kan            Stat   Ann      §   2161014                   provides                guidelines                for   my     personal         right      in    a     single party consent                   state          which
allows          me     a participant             in   the conversation                          to           provide    my own          consent to surreptitiously record                                  my
conversation                with    Financial Aid



As    for       your allegations                of   deceit            I   ensure you                I       was    candid       when    I    mentioned               I   had personal          interest              in   students

loans for pursuing                   grad school                  in       another      country                 My number one                 school           choice       was       the University                 of    Tromso
in   Tromso Norway                        I
                                               emphasize                   was        here because                    my grad school application for this December would
require Proof of Financial Ability which                                               is   a       sum        of    NOK 123519 or $13044 which was hoping to establish           I




through          a student          loan This            is       a conversation                         I   intended       to    have with you closer towards the                              fall       semester but                    it




has been expedited                        after      hearing               rumors from students                           responding              to   fall    semester fees             that   HI     NU        didnt allow

student          loans



Did    I       also use       my    personal           conversation                    to    also write an article for the student                                    newspaper Yes       was              It              a

commentary                 piece which               built    on the relevant information                                    you gave             me     that       was timely and relevant to                             the

context of what                I
                                   was         writing       It   was           also spurred                   by the       additional        realization            that   I   could not expect                     help paying
for rent         with student                 loans for the apartment                           I

                                                                                                    just       signed a lease for because                             HI   NU   is    no longer            offering            student

housing                an extra $8 622                   for       my           yearly cost of living according                              to   Financial Aids online                     financial           calculator



I

    hope you do not take any                           of this             personally as this               is now
                                                                                                                   my response to working with HIN U have taken this                                   I




approach              after   receiving              many comments                          from      HINU employees aimed to discredit my reporting for the Indian
Leader                Joshua Falleaf on                      April          17th      said          Im turning Indian Leader into a Gossip Rag President Ronald
Graham May 24th                          said    I

                                                     published                  incorrect           information             but    wont say what                     etc        following       those                Ive    had

multiple          employees              provide        wrong information                                    such as mandatory                pickup           of   student      belongings                It   is   for    these




                                                                                                                                                                                                                            USA001467
                           Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 339 of 346
reasons         Ive gone back              to        all       the articles            Ive written           to   add     links        documenting                        emails statements and dialogues
that provide the information                               I   wrote the article with                       At this time          I        feel       like     I   have     to   protect        myself by collecting

source information



Thank you            for   reaching out which                           has allowed              me     to   respond        to        some             of    your points                and hopefully                bring

understanding              to     your concerns



neewe
Jared Nally




On    Jul      13 2020          at   151        PM              Carlene          Morris <CMorrishaskelledu>                                           wrote




Jared
I
    am    of   the understanding                 you recorded our phone conversation                                                  the other day without                             my      permission                I   also

understand            you posted           it   on Facebook                           also without           my permission                        I    do not believe               I   said anything                 that    was        not

true      or accurate           However               I        believe     it    is   appropriate            to   ask the person you are speaking                                          to    if   is   it   ok   to   record our

conversation               which you            did            not


I
    am    sorry you        felt    you had            to        be     deceitful        to     get the information



Carlene         Morris

Financial        Aid Officer

Haskell        Indian Nations            University
7858302702
7858326617                 FAX
cmornshaskell edu
CarleneMorrisBIEedu


                                                                                                      Haskell        Mission

    The   mission of Haskell               Indian Nations                            University        is   to    build   the leadership                           capacity        of   our students                 by serving as
     the leading           institution          of    academic                  excellence             culture      and     intellectual                     prominence and                     holistic        education               to

                                                                      address the needs                      of   Indigenous                communities




                                                                       <Picture          Device             Independent               Bitmap 1jpg>


NOTICE TO RECIPIENT                   The information                    contained        in   this   electronic     mail   message               and        all   attachments          are confidential             privileged

andor      proprietary     and are intended                     for   the exclusive       use    of   the    addressees               If
                                                                                                                                           you are not an intended                      addressee          of this    message your
interception copying              distribution            disclosure            or   other use    of this    message any attachment                                or   the information      contained           therein      is   strictly

prohibited      If
                     you received     this      message                and were not an addressee immediately                                 notify      the sender           by   email Destroy every electronic

paper     and other copy of this message and all attachments and every digest or other summary of the information contained herein                                                                                                 or   any
attachments      All email sent to this address will be received by the Haskell Indian Nations University email system and is subject                                                                                              to


archiving      and review by someone                      other than the recipient




                                                                                                                                                                                                                              USA001468
  Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 340 of 346




From:                  Jeri Sledd
To:                    The Indian Leader; Jim Rains
Cc:                    Rhonda Levaldo; Racehorse, Brenda
Subject:               RE: Indian Leader Funds
Date:                  Wednesday, March 25, 2020 1:32:58 PM



The funds are not frozen. I am only on campus Thursday's and Friday's. I only ask that you email me the spreadsheet
for your payroll and I will cut the checks as per usual. I will need mailing addresses for all checks to be mailed as
we are not allowing any face to face contact with students at this time.

Thank you for your patience during this time.

Jeri Sledd


From: The Indian Leader
Sent: Tuesday, March 24, 2020 9:51 PM
To: Jeri Sledd; Jim Rains
Cc: Rhonda Levaldo
Subject: Indian Leader Funds

aya,

It is my understanding that club funds have been frozen by the bank during this time. It is my request that the Indian
Leader seek an exemption from this freeze. Even during this pandemic, the Emergency Public Health Order for
Douglas County under section vi list newspapers as essential businesses to operate during this time.

The Indian Leader has been operating to help inf01m the Haskell community during this pandemic. The Indian
Leader still plans to continue it's 123rd Volume via telecomuting, digital issues, and would like a final graduation
issue to be circulated with photos of graduates in May.

At this time our campus is dispersed and divided, and we feel the Indian Leader brings the sense of community we
need - stories from students and not just about COVID-19. We request our funds to be unfrozen and would like to
work with the student bank on what digital communication we can utilize to allow writers to be paid and how to pay
for a final printing and mailing for the graduation issue.

We thank you for working with the oldest Native American student newspaper and adapting in times of need.

neewe,
-Jared Nally, Editor




                                                                                                         USA001469
 Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 341 of 346




From:           Byington. Steve
To:             Racehorse. Brenda; Sledd. Jeri
Subject:        Fw: Indian Leader
Date:           Friday, May 22, 2020 2:32:11 PM
Attachments:    Third ISSUE word count.xlsx
                Payroll Mailing Addresses - Vol.123 Iss. 3.docx


This may have been sent to Haskell email.

From: Jamie Kay <jamiieekay@gmail.com>
Sent: Friday, May 22, 2020 12:43:17 PM
To: Byington, Steve
Cc: jared.nally@haskell.edu; rlevaldo@haskell.edu; jsledd@haskell.edu
Subject: Fwd: Indian Leader




---------- Forwarded message ---------
From: Jamie Kay <jamiieekay@gmail.com>
Date: Wed, May 20, 2020 at 10:44 AM
Subject: Indian Leader
To: Brenda Racehorse <bracehorse@haskell.edu>


Hello Ms. Racehorse,

I am emailing you in regards to the latest payroll distributions for the Indian Leader's Volume
123 Issue 3. I have contacted Jerri in the student bank about these inquiries multiple times
with the appropriate documents to fulfill the payout of the Indian Leader staff and writers. I
am asking for your assistance at this time to administer these requests as the
current treasurer for the Indian Leader so that our staff and writers of the Indian Leader are
paid accordingly. The documents I have attached below is the payroll and the current mailing
addresses for the payroll individuals for Volume 123 Issue 3.
If there is anything in addition to these documents that need to be provided I am happy to do
so. I appreciate your consideration and patience in this matter.
Mvto for your time.

Best,
Jamie Colvin




                                                                                    USA001470
 Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 342 of 346




From:             Sledd, Jeri
To:               Racehorse. Brenda
Subject:          Re: Indian Leader
Date:             Friday, May 22, 2020 5:30:46 PM


She was emailing my Haskell email and I haven't looked at that. I will be in Tuesday to cut
these checks.

From: Racehorse, Brenda
Sent: Friday, May 22, 2020 2:17 PM
To: Sledd, Jeri
Cc: Byington, Steve
Subject: FW: Indian Leader


Hi Jeri,

Let me know when you are planning on getting this request done? Also, I don't know when she
requested this from you. Thanks.


From: Byington, Steve
Sent: Friday, May 22, 2020 1:32 PM
To: Racehorse, Brenda <brenda.racehorse@BIE.EDU>; Sledd, Jeri <jeri.sledd@BIE.EDU>
Subject: Fw: Indian Leader


This may have been sent to Haskell email.

From: Jamie Kay <jamiieekay@gmail.com>
Sent: Friday, May 22, 2020 12:43:17 PM
To: Byington, Steve
Cc: jared.nally@haskell.edu; rlevaldo@haskell.edu; jsledd@haskell.edu
Subject: Fwd: Indian Leader




-----,----- Forwarded message ---------
From: Jamie Kay <jamiieekay@gmail.com>
Date: Wed, May 20, 2020 at 10:44 AM
Subject: Indian Leader
To: Brenda Racehorse <bracehorse@haskell.edu>


Hello Ms. Racehorse,

I am emailing you in regards to the latest payroll distributions for the Indian Leader's Volume
123 Issue 3. I have contacted Jerri in the student bank about these inquiries multiple times
with the appropriate documents to fulfill the payout of the Indian Leader staff and writers. I
am asking for your assistance at this time to administer these requests as the
current treasurer for the Indian Leader so that our staff and writers of the Indian Leader are


                                                                                     USA001471
Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 343 of 346




paid accordingly. The documents I have attached below is the payroll and the current mailing
addresses for the payroll individuals for Volume 123 Issue 3.
If there is anything in addition to these documents that need to be provided I am happy to do
so. I appreciate your consideration and patience in this matter.
Mvto for your time.

Best,
Jamie Colvin




                                                                                  USA001472
  Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 344 of 346




From:                  Byington. Steve
To:                    Sledd. Jeri; Racehorse. Brenda
Subject:               Fw: Indian Leader Payments
Date:                  Tuesday, May 26, 2020 9:15:14 AM
Attachments:           Statement1 from OSAGE GRAPHICS10172.pdf
                       ATT00001.txt




Sent to Haskell.edu.




From: The Indian Leader
Sent: Monday, May 25, 2020 3:21 PM
To: Byington, Steve; Jeri Sledd; bracehorse@haskell.edu
Cc: Jamie Kay; Rhonda LeValdo
Subject: Indian Leader Payments

aya ceeki,

I'm reaching out to you on behalf of the Indian Leader's treasurer, Jamie Colvin, who has been trying to
communicate with the student bank to cut checks for student writers and photographers for the Indian Leader's third
Issue this year. I had previously communicated with Jeri Sledd regarding payments prior to the issue being written
to ensure we still had access to our funds. She informed me that:

> "The funds are not frozen. I am only on campus Thursday's and Friday's. I only ask that you email me the
spreadsheet for your payroll and I will cut the checks as per usual. I will need mailing addresses for all checks to be
mailed as we are not allowing any face to face contact with students at this time. The funds are not frozen. I am only
on campus Thursday's and Friday's. I only ask that you email me the spreadsheet for your payroll and I will cut the
checks as per usual. I will need mailing addresses for all checks to be mailed as we are not allowing any face to face
contact with students at this time."

According to our treasurer, all information needed was provided to Jeri Sledd via email the last week of April and
she has since continued to try and touch base with the student bank to get payments, which have not happened.

1) Please refer to emails between Jeri Sledd and Jamie Colvin to cut payments for Volume 123 Issue 3.

2) Please see attached invoice to have the student bank mail a payment to our printer Osage Graphics in the sum of
$1,472.44.

3) Please cc indianleader10@gmail.com on any future emails between the student bank and Jamie Colvin so we can
monitor communication to ensure the above are accomplished.

4) Please get back to us by the end of business Thursday May 28th at the latest with any requests for additional
infonnation you may need to complete the above.

5) Please confirm that checks and payments have been cut by end of business of Friday May 29th.

We understand delays during initial transitions from COVID-19 responses, but this Friday will be over a month
since Indian Leader's first request for funds to be sent. We appreciate your assistance this week.

neewe,
-Jared Nally, Editor




                                                                                                         USA001473
 Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 345 of 346




From:             Althea Eaton
To:               Steven Byington
Cc:               Sledd, Jeri; Racehorse, Brenda
Subject:          RE:
Date:             Wednesday, June 17, 2020 4:33:47 PM


He picked up a check maybe Monday(?) .. that was in white envelope.
I didn't get anything else from Jeri.



!:Mi11ea- C?Sat011
Mail Clerk/Collection Officer
Haskell Indian Nations University
155 Indian Ave
Lawrence, KS 66046
785-749-8449
aeaton@haskell.edu


From: Steven Byington
Sent: Tuesday, June 16, 2020 3:24 PM
To: Althea Eaton <aeaton@HASKELL.edu>
Cc: jeri.sledd@bie.edu; brenda.racehorse@bie.edu
Subject: FW:

Is there a check for Marklin Morales? He says in his email below that the mail room is telling him he does
not have a check.

From: Sledd, Jeri [jeri.sledd@BIE.EDU]
Sent: Tuesday, June 16, 2020 2: 11 PM
To: Steven Byington
Cc: Racehorse, Brenda
Subject: RE:

Yes, the check was for 95.30 and it was put in his po box on campus. He will just need to contact
Althea.


Jeri


From: Steven Byington <sbyington@HASKELL.edu>
Sent: Friday, June 12, 2020 2:33 PM
To: Sledd, Jeri <jeri.sledd@BIE.EDU>
Cc: Racehorse, Brenda <brenda.racehorse@BIE,EDU>
Subject: FW:

Was Marklin Morales on the last list of Indian Leader checks?

From: Marklin Morales
Sent: Friday, June 12, 2020 10:48 AM
To: Steven Byington


                                                                                            USA001474
 Case 2:21-cv-02113-JAR-TJJ Document 30 Filed 07/20/21 Page 346 of 346




Cc: Brenda Racehorse
Subject:

Good morning, I am inquiring about a check from the Indian Leader that I never received from late
Spring semester. The amount should have been close to $100 for two articles I wrote. Jared Nalley and
Jamie Colvin should have access to the details and I am not sure where to further inquire about this
matter as Jared and Jamie say they sent in all the information for payment and the mail room says they
have received no checks for me. I also am registered for direct deposit through the school and have not
noticed any deposits during this time frame. Please let me know how this can be resolved and what else
you may need from me. Thank you for your time.




                                                                                           USA001475
